Exhibit 10.1

Execution Version

AMENDMENT NO. 4 TO CREDIT AGREEMENT

AMENDMENT NO. 4 TO CREDIT AGREEMENT, dated as of July 14, 2020 (this
“Amendment”), among VAIL HOLDCO SUB LLC, a Delaware limited liability company
(“Holdings”), AVANTOR FUNDING, INC., a Delaware corporation (the “Borrower”),
each of the Guarantors party hereto, GOLDMAN SACHS BANK USA, as administrative
agent and collateral agent (in such capacity and including any permitted
successor or assign, the “Administrative Agent”) for the Lenders (as defined in
the Credit Agreement referred to below), Swing Line Lender and an L/C Issuer and
the Lenders party hereto.

W I T N E S S E T H:

WHEREAS, Holdings, the Borrower, the Lenders, the Administrative Agent and
certain other parties entered into a Credit Agreement dated as of November 21,
2017 (as amended by Amendment No. 1 to Credit Agreement, dated as of
November 27, 2018, as amended by Amendment No. 2 to Credit Agreement, dated as
of June 18, 2019, as amended by Amendment No. 3 to Credit Agreement dated as of
January 24, 2020 and as further amended, restated, amended and restated,
supplemented or otherwise modified through the date hereof, the “Credit
Agreement”, and the Credit Agreement, as amended by this Amendment, the “Amended
Credit Agreement”; capitalized terms used herein but not otherwise defined
herein shall have the meanings given such terms in the Credit Agreement);

WHEREAS, Holdings and the Borrower have requested an amendment to the Credit
Agreement pursuant to which certain provisions of the Credit Agreement will be
amended as set forth herein;

WHEREAS, (i) Section 2.15 of the Credit Agreement permits the Borrower to obtain
Credit Agreement Refinancing Indebtedness from any Lender or Additional
Refinancing Lender in respect of all or any portion of the Revolving Credit
Loans (or unused Revolving Credit Commitments) under the Credit Agreement in the
form of Refinancing Revolving Credit Loans or Refinancing Revolving Credit
Commitments pursuant to a Refinancing Amendment executed by the Borrower, the
Administrative Agent and each Lender and/or Additional Refinancing Lender that
agrees to provide all or any portion of the Credit Agreement Refinancing
Indebtedness being incurred pursuant thereto and (ii) Section 2.14 of the Credit
Agreement permits the Borrower to obtain one or more Incremental Commitments
from any Lender or Additional Lender pursuant to an Incremental Amendment among
the Borrower, each Lender and/or Additional Lender agreeing to provide such
Incremental Commitments and the Administrative Agent and, in the case of
Revolving Commitment Increases, each L/C Issuer and the Swing Line Lender;

WHEREAS, the Borrower desires to (i) obtain Refinancing Revolving Credit
Commitments pursuant to Section 2.15 of the Credit Agreement in an aggregate
principal amount of $250,000,000 (such Refinancing Revolving Credit Commitments,
the “Replacement Revolving Commitments”) to replace the existing Revolving
Credit Commitments outstanding immediately prior to the Amendment No. 4
Effective Date (as defined below) (the “Existing Revolving Commitments”) and
(ii) substantially concurrently with the incurrence described in clause (i),
obtain a Revolving Commitment Increase to the Replacement Revolving Commitments
pursuant to Section 2.14 of the Credit Agreement in an aggregate principal
amount of $265,000,000 (the “Additional Revolving Commitments” and together with
the Replacement Revolving Commitments, the “New Revolving Commitments” and the
loans thereunder, the “New Revolving Loans”);



--------------------------------------------------------------------------------

WHEREAS, subject to the terms and conditions set forth herein, each Person party
hereto who has delivered a signature page as a “New Revolving Lender” has agreed
to provide a New Revolving Commitment in the amount set forth opposite its name
on Annex A hereto;

WHEREAS, Goldman Sachs Lending Partners LLC and Citibank, N.A. are joint lead
arrangers and bookrunners for this Amendment (the “Amendment No. 4 Arrangers”);

WHEREAS, on the Amendment No. 4 Effective Date, substantially concurrently with,
but immediately following, the incurrence of the New Revolving Commitments, the
Borrower desires to make certain other amendments to the Credit Agreement in
accordance with Section 10.01 of the Credit Agreement as further set forth
herein;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

Amendments

Subject to the occurrence of the Amendment No. 4 Effective Date:

(a)    The Credit Agreement is, effective as of the Amendment No. 4 Effective
Date, hereby amended to delete the stricken text (indicated textually in the
same manner as the following example: stricken text) and to add the underlined
text (indicated textually in the same manner as the following example:
underlined text) as set forth in the pages of the Credit Agreement attached as
Exhibit A hereto.

(b)    Schedule 1.01(A) to the Credit Agreement is, effective as of the
Amendment No. 4 Effective Date, hereby replaced in its entirety with the table
attached as Annex A hereto.

ARTICLE II

Section 2.1.    The New Revolving Commitments:

(a)    Subject to the terms and conditions set forth herein, on the Amendment
No. 4 Effective Date, each Person party hereto that executes a signature page
hereto as a “New Revolving Lender” and has a New Revolving Commitment set forth
opposite its name on Annex A hereto (each, a “New Revolving Lender”) agrees,
severally and not jointly, (i) that it shall have a New Revolving Commitment in
the amount set forth opposite its name on Annex A hereto and (ii) to make
Revolving Credit Loans to the Borrower as described in Section 2.01(b) of the
Amended Credit Agreement. On the Amendment No. 4 Effective Date, the New
Revolving Commitments will replace the Existing Revolving Commitments in their
entirety. The Borrower shall prepay in full the outstanding principal amount of
any Revolving Credit Loans (including any Swing Line Loans) outstanding
immediately prior to the Amendment No. 4 Effective Date (collectively, the
“Existing Revolving Loans”), together with all accrued and unpaid fees and
interest thereon. Any Letters of Credit outstanding immediately prior to the
Amendment No. 4 Effective Date shall be deemed to be issued under the New
Revolving Commitments (immediately after giving effect to the establishment of
the Additional Revolving Commitments). For the avoidance of doubt, (i) the
Letter of Credit Commitments of the L/C Issuers shall remain in full force and
effect under the Amended Credit Agreement and (ii) the Replacement Revolving
Commitments and the Additional Revolving Commitments shall constitute a single
Class of Revolving Credit Commitments under the Amended Credit Agreement.

 

-2-



--------------------------------------------------------------------------------

On the Amendment No. 4 Effective Date, each of the Letters of Credit issued and
outstanding under the Credit Agreement immediately prior to the Amendment No. 4
Effective Date shall be deemed issued under the Amended Credit Agreement.

(b)    Each New Revolving Lender, by delivering its signature page to this
Amendment, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document (including this Amendment) and each other document
required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or any Class of Lenders on the Amendment No. 4 Effective
Date. The Commitments of the Lenders are several, and no Lender shall be
responsible for any other Lender’s failure to make Loans or provide Revolving
Credit Commitments on the Amendment No. 4 Effective Date.

(c)    Subject to the terms and conditions set forth herein, pursuant to
Sections 2.14 and 2.15 of the Credit Agreement, effective as of the Amendment
No. 4 Effective Date, for all purposes of the Loan Documents, (i) the New
Revolving Commitments shall constitute “Revolving Credit Commitments”, (ii) the
Replacement Revolving Commitments shall constitute “Refinancing Revolving Credit
Commitments”, (iii) the Additional Revolving Commitments shall constitute a
“Revolving Commitment Increase”, and (iv) each Person providing a New Revolving
Commitment shall become a “Revolving Credit Lender” and a “Lender” and shall
have all the rights and obligations of a Lender holding a Revolving Credit
Commitment.

(d)    Each Lender party hereto with an Existing Revolving Commitment
immediately prior to the Amendment No. 4 Effective Date waives any right to
compensation for losses, expenses or liabilities incurred by such Lender in
connection with the termination of its Existing Revolving Commitments to which
it may otherwise have been entitled pursuant to Section 3.05 of the Credit
Agreement in respect of the transactions contemplated hereby.

(e)    The Swing Line Lender and each L/C Issuer hereby consents to the
allocation of Revolving Credit Commitments and Letter of Credit Commitments set
forth on Annex A hereto and to each New Revolving Lender listed thereon.

(f)    On the Amendment No. 4 Effective Date, the participations in any
outstanding Letters of Credit and any outstanding Swing Line Loans shall each be
adjusted in accordance with each Lender’s respective percentage of the aggregate
Revolving Credit Commitments as reallocated in accordance with such increase in
Revolving Credit Commitments.

ARTICLE III

Conditions to Effectiveness

Section 3.1.    This Amendment shall become effective on the date (the
“Amendment No. 4 Effective Date”) on which:

(a)    The Administrative Agent (or its counsel) shall have received from
(i) the Administrative Agent, (ii) each New Revolving Lender, (ii) each L/C
Issuer, (iii) the Swing Line Lender, and (iv) each Loan Party, (x) a counterpart
of this Amendment signed on behalf of such party or (y) written evidence
satisfactory to the Administrative Agent (which may include a telecopy or other
electronic transmission of a signed signature page of this Amendment) that such
party has signed a counterpart of this Amendment.

(b)    The Administrative Agent shall have received a customary written opinion
(addressed to the Administrative Agent and the Lenders and dated the Amendment
No. 4 Effective

 

-3-



--------------------------------------------------------------------------------

Date) of Simpson Thacher & Bartlett LLP, New York counsel for the Loan Parties.
Each of the Borrower, Holdings and the Administrative Agent hereby instruct such
counsel to deliver such legal opinion.

(c)    The Administrative Agent shall have received such certificates of good
standing (to the extent such concept exists) from the applicable secretary of
state of the state of organization of each Loan Party, certificates of
resolutions or other action, incumbency certificates (or a representation that
such Responsible Officers are the same as those whose signature and incumbency
certificates were delivered to the Administrative Agent on the Closing Date),
certificates of incorporation (or a representation that such certificates have
not been amended since the Closing Date) and/or other certificates of
Responsible Officers of each Loan Party as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Amendment and the other Loan Documents to which such Loan
Party is a party or is to be a party on the Amendment No. 4 Effective Date.

(d)    The Borrower shall have paid to the Administrative Agent all fees, if
applicable, and expenses due to the Administrative Agent and each New Revolving
Lender, as separately agreed in writing, on the Amendment No. 4 Effective Date,
to the extent such fees and/or expenses are invoiced at least one business day
prior to the Closing Date. All reasonable costs and expenses (including, without
limitation, the reasonable fees, charges and disbursements of counsel for the
Administrative Agent) of the Administrative Agent and the Amendment No. 4
Arrangers in connection with this Amendment and the transactions contemplated
hereby shall have been paid as separately agreed in writing, to the extent
invoiced at least one business day prior to the Closing Date.

(e)    The representations and warranties of each Loan Party set forth in
Article V of the Credit Agreement and in each other Loan Document shall be true
and correct in all material respects on and as of the date of this Amendment
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date; provided that any representation and warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on the date of this Amendment or on such earlier
date, as the case may be.

(f)    At the time of and immediately after giving effect to this Amendment, no
Default or Event of Default shall exist or would result from this Amendment or
from the application of the proceeds therefrom.

(g)    The Administrative Agent shall have received a certificate, dated the
Amendment No. 4 Effective Date and signed by a Responsible Officer of the
Borrower, confirming compliance with the conditions set forth in paragraphs
(e) and (f) of this Section 3.1.

(h)    The Administrative Agent shall have received a prepayment and commitment
termination notice with respect to the Existing Revolving Commitments and
Existing Revolving Loans to be made on the Amendment No. 4 Effective Date at the
Administrative Agent’s Office at least three Business Days prior to the
Amendment No. 4 Effective Date (or in each case, such shorter notice as is
approved by the Administrative Agent in its reasonable discretion), and such
prepayment and commitment termination notice shall otherwise meet the
requirements set forth in Sections 2.05 and 2.06 of the Credit Agreement.

 

-4-



--------------------------------------------------------------------------------

(i)    The Borrower shall have paid to the Administrative Agent the principal
amount of any outstanding Revolving Credit Loans (including any Swing Line
Loans) together with all accrued and unpaid interest and fees thereon.

(j)    The Administrative Agent shall have received, no later than three
Business Days in advance of the Amendment No. 4 Effective Date, (i) all
documentation and other information about the Loan Parties that is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the Patriot Act
and (ii) if the Borrower qualifies as a “legal entity customer” under 31 C.F.R.
§ 1010.230, a Beneficial Ownership Certification (as defined in Exhibit A
hereto) in relation to the Borrower, in each case, to the extent reasonably
requested in writing at least seven Business Days prior to the Amendment No. 4
Effective Date by each New Revolving Lender through the Administrative Agent
(provided that, upon the execution and delivery by such Lender of its signature
page to this Amendment, the condition set forth in this clause (l) shall be
deemed to be satisfied).

(k)    The Administrative Agent shall have received the results of a recent Lien
search in each of the jurisdictions in which Uniform Commercial Code financing
statements, or other filings or recordations should be made to evidence or
perfect security interests in the Collateral, and such search shall reveal no
Liens on any of the Collateral, except for Liens permitted by Section 7.01 of
the Credit Agreement or discharged on or prior to the Amendment No. 4 Effective
Date pursuant to documentation reasonably satisfactory to the Administrative
Agent.

(l)    With respect to each Mortgaged Property, the Collateral Agent shall have
received a completed “life-of-loan” Federal Emergency Management Agency standard
flood hazard determination, and, to the extent any improved Mortgaged Property
is located in an area determined by the Federal Emergency Management Agency to
be a special flood hazard area, shall have received (i) a notice about special
flood hazard area status and flood disaster assistance duly executed by the
Borrower and (ii) evidence of flood insurance as required by Section 6.07 of the
Credit Agreement.

ARTICLE IV

Post-Closing Matters

Within 90 days of the Amendment No. 4 Effective Date (unless waived or extended
by the Administrative Agent in its reasonable discretion), the Collateral Agent
shall have received with respect to each Mortgaged Property, in each case in
form and substance reasonably acceptable to the Administrative Agent, either:

(a)    written or e-mail confirmation from local counsel in the jurisdiction in
which the Mortgaged Property is located substantially to the effect that:
(i) the recording of the existing Mortgage is the only filing or recording
necessary to give constructive notice to third parties of the Lien created by
such mortgage as security for the Secured Obligations, including the Secured
Obligations evidenced by this Amendment and the other documents executed in
connection herewith, for the benefit of the Secured Parties and (ii) no other
documents, instruments, filings, recordings, re-recordings, re-filings or other
actions, including, without limitation, the payment of any mortgage recording
taxes or similar taxes are necessary or appropriate under applicable law in
order to maintain the continued enforceability, validity or priority of the Lien
created by such mortgage as security for the Secured Obligations, including the
Secured Obligations evidenced by this Amendment and the other documents executed
in connection herewith, for the benefit of the Secured Parties; or

 

-5-



--------------------------------------------------------------------------------

(b)    (i)    an amendment to the existing Mortgage (the “Mortgage Amendment”)
to reflect the matters set forth in this Amendment, duly executed and
acknowledged by the applicable Loan Party, and in form for recording in the
recording office where such Mortgage was recorded, together with such
certifications, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof under applicable law;

(ii)    a favorable opinion, addressed to the Collateral Agent and the Secured
Parties covering the enforceability of the applicable Mortgage as amended by the
Mortgage Amendment;

(iii)    a date down endorsement (or other title product where a date down
endorsement is not available in the applicable jurisdiction) to the existing
Mortgage Policy, which shall reasonably assure the Collateral Agent as of the
date of such endorsement (or other title product) that the real property subject
to the lien of such Mortgage is free and clear of all defects and encumbrances
except for Liens permitted pursuant to Section 7.01 of the Credit Agreement or
Liens otherwise consented to by the Administrative Agent;

(iv)    evidence of payment by the U.S. Borrower of all escrow charges and
related charges, mortgage recording taxes, fees, charges and costs and expenses
required for the recording of the Mortgage Amendment referred to above; and

(v)    such affidavits, certificates, information and instruments of
indemnification as shall be required to induce the title company to issue the
endorsement (or other title product) contemplated above and evidence of payment
of all applicable title insurance premiums, search and examination charges, and
related charges required for the issuance of the endorsement.

ARTICLE V

Representations and Warranties.

Section 5.1.    To induce each New Revolving Lender to enter into this
Amendment, each Loan Party represents and warrants that:

(a)    Organization; Power.    Each Loan Party (i) is duly organized or
incorporated, validly existing and, to the extent such concept is applicable in
the corresponding jurisdiction, in good standing under the laws of the
jurisdiction of its organization or incorporation and (ii) has all requisite
organizational or constitutional power and authority to execute and deliver this
Amendment and perform its obligations under the Credit Agreement as amended by
this Amendment, and the other Loan Documents to which it is a party, except, in
the case of clause (i) (other than with respect to Holdings and the Borrower),
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

(b)    Authorization; Enforceability.    This Amendment has been duly authorized
by all necessary corporate, shareholder or other organizational action by each
Loan Party and constitutes a legal, valid and binding obligation of such Loan
Party, as applicable, enforceable in accordance with its terms, except as such
enforceability may be limited by the Enforcement Qualifications.

(c)    Loan Document Representations and Warranties.    Before and immediately
after giving effect to this Amendment, the representations and warranties of the
Borrower and each other Loan Party contained in Article V of the Credit
Agreement or any other Loan Document, are true and correct in all material
respects on and as of the Amendment No. 4 Effective Date and except that the
representations and warranties which by their terms are made as of an earlier
date are true

 

-6-



--------------------------------------------------------------------------------

and correct in all material respects only as of such specified date; provided
that any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct in all
respects on the date of this Amendment or on such earlier date, as the case may
be.

(d)    No Default or Event of Default.    At the time of and immediately after
giving effect to this Amendment, no Default or Event of Default has occurred and
is continuing.

ARTICLE VI

Miscellaneous

Section 6.1.    Effect of Amendment.

(a)    On and after the date hereof, each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof” or words of like import referring to the
Credit Agreement, and each reference in the other Loan Documents to the “Credit
Agreement,” “thereunder,” “thereof” or words of like import referring to the
Credit Agreement, mean and are a reference to the Credit Agreement as modified
by this Amendment. This Amendment is a Loan Document executed pursuant to the
Credit Agreement and shall be construed, administered and applied in accordance
with the terms and provisions thereof.

(b)    The Credit Agreement, as specifically amended by this Amendment, and each
of the other Loan Documents are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed. Without limiting
the generality of the foregoing, the Collateral Documents and all of the
Collateral described therein do and shall continue to secure the payment of all
of the respective Obligations of Holdings, the Borrower and the other Loan
Parties under the Loan Documents, in each case as the Credit Agreement is
amended by this Amendment.

(c)    The execution, delivery and effectiveness of this Amendment does not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan Documents
nor constitute a waiver of any provision of any of the Loan Documents. This
Amendment shall not constitute a novation of the Credit Agreement or any other
Loan Document.

Section 6.2.    Counterparts.    This Amendment may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract among the
parties relating to the subject matter hereof and supersedes any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. This Amendment shall be binding upon and inure to the benefit of
the parties hereto and to the other Loan Documents and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Amendment by facsimile or electronic transmission shall be effective as
delivery of an original executed counterpart of this Amendment. The words
“execution,” “signed,” “signature,” and words of like import in any Loan
Document shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any Requirements of Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

-7-



--------------------------------------------------------------------------------

Section 6.3.    GOVERNING LAW, ETC.    THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK. The provisions of
Sections 10.15(b) and 10.16 of the Credit Agreement are incorporated herein and
apply to this Amendment mutatis mutandis.

Section 6.4.    Headings.    Article and Section headings used herein are for
convenience of reference only, are not part of this Amendment and are not to
affect the construction of, or be taken into consideration in interpreting, this
Amendment.

Section 6.5.    Reaffirmation.    Each Loan Party hereby expressly acknowledges
the terms of this Amendment and reaffirms, as of the date hereof, (i) the
covenants and agreements contained in each Loan Document to which it is a party,
including, in each case, such covenants and agreements as in effect immediately
after giving effect to this Amendment and the transactions contemplated hereby
and (ii) its prior guarantee of the Obligations under each Guaranty, as
applicable, and its prior grant of Liens on the Collateral to secure the
applicable Obligations pursuant to the Collateral Documents.

[signature pages follow]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

 

AVANTOR FUNDING, INC.,
as Borrower By:  

/s/ Martin A. Goldman

  Name:    Martin A. Goldman   Title:      Senior Vice President – Global
Taxation

 

VAIL HOLDCO SUB LLC,
as Holdings By:  

/s/ Martin A. Goldman

  Name:    Martin A. Goldman   Title:      Vice President

 

VWR CHEMICALS, LLC

EPL PATHOLOGY ARCHIVES, LLC

AVANTOR FLUID HANDLING, LLC

THERAPAK, LLC

VWR GLOBAL HOLDINGS, INC.

NUSIL ACQUISITION CORP.

NUSIL TECHNOLOGY LLC

NUSIL INVESTMENTS LLC

APPLIED SILICONE COMPANY LLC

MOREHOUSE-COWLES LLC

SITECH NUSIL, LLC

PURITAN PRODUCTS, INC.

AVANTOR PERFORMANCE MATERIALS

INTERNATIONAL, LLC

AVANTOR PERFORMANCE MATERIALS, LLC

VWR CORPORATION

VWR FUNDING, INC.

VWR INTERNATIONAL, LLC

VWR MANAGEMENT SERVICES, LLC

VWR INTERNATIONAL HOLDINGS, INC.

RELIABLE BIOPHARMACEUTICAL, LLC,
each as a Guarantor

By:  

/s/ Martin A. Goldman

  Name:    Martin A. Goldman   Title:      Vice President

[Signature Page to Amendment No. 4]



--------------------------------------------------------------------------------

Accepted and Acknowledged: GOLDMAN SACHS BANK USA, as Administrative Agent By:  

/s/ Thomas M. Manning

  Name:    Thomas M. Manning   Title:      Authorized Signatory

[Signature Page to Amendment No. 4]



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC,
as New Revolving Lender, L/C Issuer and Swing Line Lender By:  

/s/ Thomas M. Manning

  Name:    Thomas M. Manning   Title:      Authorized Signatory

[Signature Page to Amendment No. 4]



--------------------------------------------------------------------------------

CITIBANK, N.A., as New Revolving Lender and L/C Issuer By:  

/s/ Alvaro De Velasco

  Name:    Alvaro De Velasco   Title:      Vice President

[Signature Page to Amendment No. 4]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as New Revolving Lender and L/C Issuer By:  

/s/ Ronnie Glenn

  Name:    Ronnie Glenn   Title:      Director

[Signature Page to Amendment No. 4]



--------------------------------------------------------------------------------

JP MORGAN CHASE BANK, N.A., as New Revolving Lender and L/C Issuer By:  

/s/ Kyler Eng

  Name:    Kyler Eng   Title:      Vice President

[Signature Page to Amendment No. 4]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as New Revolving Lender and L/C Issuer By:  

/s/ Darren Merten

  Name: Darren Merten   Title:   Director

[Signature Page to Amendment No. 4]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as New Revolving Lender and L/C Issuer By:  

/s/ Denise DiSimone

  Name:    Denise DiSimone   Title:      Senior Vice President

[Signature Page to Amendment No. 4]



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as New Revolving Lender By:  

/s/ Robert J. Levins

  Name:    Robert J. Levins   Title:      SVP Team Lead

[Signature Page to Amendment No. 4]



--------------------------------------------------------------------------------

ANNEX A

Schedule 1.01A

Commitments

[Schedule on file with the Administrative Agent]



--------------------------------------------------------------------------------

EXHIBIT A

[See attached].



--------------------------------------------------------------------------------

EXHIBIT A

MARKED VERSION REFLECTING CHANGES

PURSUANT TO AMENDMENT NO. 4 TO CREDIT AGREEMENT

ADDED TEXT SHOWN UNDERSCORED

DELETED TEXT SHOWN STRIKETHROUGH

 

CREDIT AGREEMENT

Dated as of November 21, 2017,

as amended by Amendment No. 1, dated as of November 27, 2018,

as further amended by Amendment No. 2, dated as of June 18, 2019,

as further amended by Amendment No. 3, dated as of January  24, 2020,

and as further amended by Amendment No. 3,4, dated as of January  24,July 14,
2020,

among

VAIL HOLDCO SUB LLC,

as Holdings,

AVANTOR FUNDING, INC.,

as Borrower,

THE OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME,

GOLDMAN SACHS BANK USA,

as Administrative Agent, Collateral Agent, Swing Line Lender and an L/C Issuer,

THE LENDERS AND L/C ISSUERS PARTY HERETO FROM TIME TO TIME

and

GOLDMAN SACHS LENDING PARTNERS LLC, and

CITIBANK, N.A.

as Amendment No. 34 Lead ArrangerArrangers and BookrunnerBookrunners

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  

DEFINITIONS AND ACCOUNTING TERMS

  

Section 1.01.

  Defined Terms      1  

Section 1.02.

  Other Interpretive Provisions      6061  

Section 1.03.

  Accounting Terms      6162  

Section 1.04.

  Rounding      6162  

Section 1.05.

  References to Agreements, Laws, Etc.      6162  

Section 1.06.

  Times of Day      6263  

Section 1.07.

  Timing of Payment or Performance      6263  

Section 1.08.

  Limited Condition Transactions      6263  

Section 1.09.

  Pro Forma Calculations      6263  

Section 1.10.

  Letters of Credit      6465  

Section 1.11.

  Certifications      6465  

Section 1.12.

  Certain Determinations      6465  

Section 1.13.

  Additional Approved Currencies      6465  

Section 1.14.

  Divisions      6566  

ARTICLE II

  

THE COMMITMENTS AND CREDIT EXTENSIONS

  

Section 2.01.

  The Loans      6566  

Section 2.02.

  Borrowings, Conversions and Continuations of Loans      6667  

Section 2.03.

  Letters of Credit      6869  

Section 2.04.

  Swing Line Loans      7576  

Section 2.05.

  Prepayments      7879  

Section 2.06.

  Termination or Reduction of Commitments      8889  

Section 2.07.

  Repayment of Loans      8889  

Section 2.08.

  Interest      8990  

Section 2.09.

  Fees      8990  

Section 2.10.

  Computation of Interest and Fees      8990  

Section 2.11.

  Evidence of Indebtedness      9091  

Section 2.12.

  Payments Generally      9091  

Section 2.13.

  Sharing of Payments      9293  

Section 2.14.

  Incremental Credit Extensions      9293  

Section 2.15.

  Refinancing Amendments      9798  

Section 2.16.

  Extension of Term Loans; Extension of Revolving Credit Loans      9899  

Section 2.17.

  Defaulting Lenders      101102  

ARTICLE III

  

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

  

Section 3.01.

  Taxes      102103  

Section 3.02.

  Illegality      105106  

Section 3.03.

  Inability to Determine Rates      105106  

Section 3.04.

  Increased Cost and Reduced Return; Capital Adequacy; Eurocurrency Rate Loan
Reserves      106107  

Section 3.05.

  Funding Losses      106107  

Section 3.06.

  Matters Applicable to All Requests for Compensation      107108  

Section 3.07.

  Replacement of Lenders under Certain Circumstances      108109  

Section 3.08.

  Survival      108109  

ARTICLE IV

  

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

  

 

-i-



--------------------------------------------------------------------------------

         Page  

Section 4.01.

  Conditions to Initial Credit Extension      109110  

Section 4.02.

  Conditions to All Credit Extensions after the Closing Date      111112  

ARTICLE V

  

REPRESENTATIONS AND WARRANTIES

  

Section 5.01.

  Existence, Qualification and Power; Compliance with Laws      111112  

Section 5.02.

  Authorization; No Contravention      112113  

Section 5.03.

  Governmental Authorization      112113  

Section 5.04.

  Binding Effect      112113  

Section 5.05.

  Financial Statements; No Material Adverse Effect      112113  

Section 5.06.

  Litigation      113114  

Section 5.07.

  Ownership of Property; Liens      113114  

Section 5.08.

  Environmental Matters      113114  

Section 5.09.

  Taxes      113114  

Section 5.10.

  ERISA Compliance      114115  

Section 5.11.

  Use of Proceeds      114115  

Section 5.12.

  Margin Regulations; Investment Company Act      115116  

Section 5.13.

  Disclosure      115116  

Section 5.14.

  Labor Matters      115116  

Section 5.15.

  Intellectual Property; Licenses, Etc.      115116  

Section 5.16.

  Solvency      115116  

Section 5.17.

  USA Patriot Act; OFAC; FCPA      115116  

Section 5.18.

  Security Documents      116117  

Section 5.19.

  Senior Indebtedness      116117  

Section 5.20.

  Subsidiaries      116117  

ARTICLE VI

  

AFFIRMATIVE COVENANTS

  

Section 6.01.

  Financial Statements      117118  

Section 6.02.

  Certificates; Other Information      119120  

Section 6.03.

  Notices      120121  

Section 6.04.

  Payment of Taxes      120121  

Section 6.05.

  Preservation of Existence, Etc.      120121  

Section 6.06.

  [Reserved]      120121  

Section 6.07.

  Maintenance of Insurance      120121  

Section 6.08.

  Compliance with Laws      121122  

Section 6.09.

  Books and Records      121122  

Section 6.10.

  Inspection Rights      121122  

Section 6.11.

  Additional Collateral; Additional Guarantors      121122  

Section 6.12.

  Compliance with Environmental Laws      123124  

Section 6.13.

  Further Assurances; Post-Closing Obligations      123124  

Section 6.14.

  Designation of Subsidiaries      123124  

Section 6.15.

  Maintenance of Ratings      124125  

Section 6.16.

  Use of Proceeds      124125  

Section 6.17.

  Transactions with Affiliates.      124125  

ARTICLE VII

  

NEGATIVE COVENANTS

  

Section 7.01.

  Liens      126127  

Section 7.02.

  Investments      130131  

Section 7.03.

  Indebtedness      133134  

Section 7.04.

  Fundamental Changes      137138  

Section 7.05.

  Dispositions      138139  

Section 7.06.

  Restricted Payments      140141  

Section 7.07.

  Change in Lines of Business      143144  

 

-ii-



--------------------------------------------------------------------------------

         Page  

Section 7.08.

  [Reserved]      144145  

Section 7.09.

  Burdensome Agreements      144145  

Section 7.10.

  [Reserved]      145146  

Section 7.11.

  Consolidated First Lien Net Leverage Ratio      145146  

Section 7.12.

  Fiscal Year      145146  

Section 7.13.

  Prepayments, Etc. of Subordinated Indebtedness      146147  

Section 7.14.

  Permitted Activities      146147  

ARTICLE VIII

  

EVENTS OF DEFAULT AND REMEDIES

  

Section 8.01.

  Events of Default      147148  

Section 8.02.

  Remedies Upon Event of Default      149150  

Section 8.03.

  Application of Funds      149150  

Section 8.04.

  Borrower Right to Cure      150151  

ARTICLE IX

  

ADMINISTRATIVE AGENT AND OTHER AGENTS

  

Section 9.01.

  Appointment and Authority      151152  

Section 9.02.

  Rights as a Lender      152153  

Section 9.03.

  Exculpatory Provisions      152153  

Section 9.04.

  Reliance by Administrative Agent      153154  

Section 9.05.

  Delegation of Duties      153154  

Section 9.06.

  Resignation of Administrative Agent      153154  

Section 9.07.

  Non-Reliance on Administrative Agent and Other Lenders      154155  

Section 9.08.

  No Other Duties, Etc.      154155  

Section 9.09.

  Administrative Agent May File Proofs of Claim      155156  

Section 9.10.

  Collateral and Guaranty Matters      155156  

Section 9.11.

  Cash Management Obligations and Secured Hedge Agreements      156157  

Section 9.12.

  Withholding Tax Indemnity      156157  

ARTICLE X

  

MISCELLANEOUS

  

Section 10.01.

  Amendments, Etc.      157158  

Section 10.02.

  Notices and Other Communications      160161  

Section 10.03.

  No Waiver; Cumulative Remedies      162163  

Section 10.04.

  Attorney Costs and Expenses      162163  

Section 10.05.

  Indemnification by the Borrower      163164  

Section 10.06.

  Payments Set Aside      164165  

Section 10.07.

  Successors and Assigns      165166  

Section 10.08.

  Confidentiality      171172  

Section 10.09.

  Setoff      172173  

Section 10.10.

  Interest Rate Limitation      172173  

Section 10.11.

  Counterparts      172173  

Section 10.12.

  Integration      173174  

Section 10.13.

  Survival of Representations and Warranties      173174  

Section 10.14.

  Severability      173174  

Section 10.15.

  GOVERNING LAW      173174  

Section 10.16.

  WAIVER OF RIGHT TO TRIAL BY JURY      174175  

Section 10.17.

  Binding Effect      174175  

Section 10.18.

  USA Patriot Act      174175  

Section 10.19.

  No Advisory or Fiduciary Responsibility      174175  

Section 10.20.

  Intercreditor Agreements      175176  

Section 10.21.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions     
175176  

 

-iii-



--------------------------------------------------------------------------------

         Page  

ARTICLE XI

  

GUARANTEE

  

Section 11.01.

  The Guarantee      175176  

Section 11.02.

  Obligations Unconditional      176177  

Section 11.03.

  Reinstatement      177178  

Section 11.04.

  Subrogation; Subordination      177178  

Section 11.05.

  Remedies      177178  

Section 11.06.

  [Reserved]      177178  

Section 11.07.

  Continuing Guarantee      177178  

Section 11.08.

  General Limitation on Guarantee Obligations      177178  

Section 11.09.

  Release of Guarantors      177178  

Section 11.10.

  Right of Contribution      178179  

Section 11.11.

  Keepwell      178179  

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

  

1.01A

   Commitments

1.01B

   Closing Date Documents

1.01C

   Existing Letters of Credit

5.06

   Litigation

5.08

   Environmental Matters

5.20

   Subsidiaries

6.13(b)

   Post-Closing Matters

6.17

   Affiliate Transactions

7.01(b)

   Existing Liens

7.02(f)

   Existing Investments

7.03(b)

   Existing Indebtedness

7.09

   Burdensome Agreements

10.02

   Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

     

Form of

A

   Committed Loan Notice

B

   Compliance Certificate

C-1

   Term Note

C-2

   Revolving Credit Note

C-3

   Swing Line Note

D

   Solvency Certificate

E-1

   Acceptance and Prepayment Notice

E-2

   Discount Range Prepayment Notice

E-3

   Discount Range Prepayment Offer

E-4

   Solicited Discounted Prepayment Notice

E-5

   Solicited Discounted Prepayment Offer

E-6

   Specified Discount Prepayment Notice

E-7

   Specified Discount Prepayment Response

F

   [Reserved]

G

   Intercompany Note

H-1 to H-4

   Tax Certificates

I

   [Reserved]

J-1

   Assignment and Assumption

J-2

   Affiliated Lender Assignment and Assumption

J-3

   Affiliated Lender Notice

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of November 21, 2017, as amended by
Amendment No. 1, dated as of November 27, 2018, as further amended by Amendment
No. 2, dated as of June 18, 2019, and as further amended by Amendment No. 3,
dated as of January 24, 2020 and as further amended by Amendment No. 4, dated as
of July 14, 2020, among VAIL HOLDCO SUB LLC, a Delaware limited liability
company (“Holdings”), AVANTOR FUNDING, INC., a Delaware corporation (the
“Borrower”), the other Guarantors party hereto from time to time, GOLDMAN SACHS
BANK USA, as Administrative Agent, Collateral Agent, Swing Line Lender and L/C
Issuer and each lender from time to time party hereto (collectively, the
“Lenders” and, individually, a “Lender”).

PRELIMINARY STATEMENTS

Pursuant to Amendment No. 3,4, and upon satisfaction of the conditions set forth
therein, the Original Credit Agreement is being amended in the form of this
Agreement.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01.    Defined Terms. As used in this Agreement (including in the
preamble and preliminary statements hereto), the following terms shall have the
meanings set forth below:

“Acceptable Discount” has the meaning set forth in Section 2.05(a)(vi)(D)(2).

“Acceptable Prepayment Amount” has the meaning set forth in
Section 2.05(a)(vi)(D)(3).

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit E-1.

“Acceptance Date” has the meaning set forth in Section 2.05(a)(vi)(D)(2).

“Acquisition” means the acquisition by the Borrower of the Company and its
subsidiaries on the Closing Date.

“Acquisition Agreement” means the Agreement and Plan of Merger, dated as of
May 4, 2017, by and among the Borrower, the Company, and Merger Sub.

“Additional Lender” has the meaning set forth in Section 2.14(c).

“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of Credit Agreement Refinancing
Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.15; provided that each Additional Refinancing Lender shall be subject
to the approval of (i) the Administrative Agent, such approval not to be
unreasonably withheld, conditioned or delayed, to the extent that each such
Additional Refinancing Lender is not an Affiliate of a then-existing Lender or
an Approved Fund, (ii) the Borrower and (iii) in the case of a Refinancing
Amendment in respect of the Revolving Credit Loans, each L/C Issuer and the
Swing Line Lender.



--------------------------------------------------------------------------------

“Administrative Agent” means Goldman Sachs Bank USA, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify Holdings and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is controlled by or
is under common Control with the Person specified. “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “controlling” and
“controlled” have meanings correlative thereto. For purposes of this Agreement
and the other Loan Documents, Jefferies LLC and its Affiliates shall be deemed
to be Affiliates of Jefferies Finance LLC and its Affiliates.

“Affiliated Lender” means, at any time, any Lender that is the Sponsor (other
than Holdings, the Borrower or any of their Subsidiaries and other than any Debt
Fund Affiliate) or a Non-Debt Fund Affiliate.

“Affiliated Lender Assignment and Assumption” has the meaning set forth in
Section 10.07(k)(i).

“Agent-Related Persons” means the Agents and their respective Affiliates and the
respective officers, directors, employees, partners, agents, advisors and other
representatives of each of the foregoing.

“Agents” means, collectively, the Administrative Agent and the Collateral Agent.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of
November 27, 2018.

“Amendment No. 1 Effective Date” means November 27, 2018.

“Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of June 18,
2019.

“Amendment No. 2 Effective Date” means June 18, 2019.

“Amendment No. 3” means Amendment No. 3 to this Agreement, dated as of
January 24, 2020.



--------------------------------------------------------------------------------

“Amendment No. 3 Effective Date” means January 24, 2020.

“Amendment No.  4” means Amendment No. 4 to this Agreement, dated as of July 14,
2020.

“ Amendment No. 4 Effective Date” means July 14, 2020.

“ Annual Financial Statements” means the audited consolidated balance sheets of
each of the Borrower and the Company as of December 31, 2015 and December 31,
2016 and the related audited consolidated statements of operations, changes in
stockholders’ equity and cash flows for each of the Borrower and the Company as
of December 31, 2014, December 31, 2015 and December 31, 2016.

“Anti-Corruption Laws” has the meaning set forth in Section 5.17(a).

“Applicable Discount” has the meaning set forth in Section 2.05(a)(vi)(C)(2).

“Applicable ECF Percentage” means, for any fiscal year, (a) 75%, if the
Consolidated First Lien Net Leverage Ratio (determined on a Pro Forma Basis in
accordance with Section 1.09) as of the last day of such fiscal year is greater
than 4.50:1.00, (b) 50%, if the Consolidated First Lien Net Leverage Ratio
(determined on a Pro Forma Basis in accordance with Section 1.09) as of the last
day of such fiscal year is less than or equal to 4.50:1.00 and greater than
3.75:1.00, (c) 25%, if the Consolidated First Lien Net Leverage Ratio
(determined on a Pro Forma Basis in accordance with Section 1.09) as of the last
day of such fiscal year is less than or equal to 3.75:1.00 and greater than
3.00:1.00 and (d) 0%, if the Consolidated First Lien Net Leverage Ratio
(determined on a Pro Forma Basis in accordance with Section 1.09) as of the last
day of such fiscal year is less than or equal to 3.00:1.00.

“Applicable Rate” means a percentage per annum equal to:

(a)    with respect to Initial B-3 Dollar Term Loans,

(i)    until delivery of financial statements for the first full fiscal quarter
ending after the Amendment No. 3 Effective Date pursuant to Section 6.01: (A)
for Eurocurrency Rate Loans, 2.25% and (B) for Base Rate Loans, 1.25%;

(ii)    thereafter, the following percentages per annum, based upon the
Consolidated First Lien Net Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

 

Applicable Rate

Pricing Level

 

Consolidated First Lien
Net Leverage Ratio

 

Eurocurrency Rate for
Initial B-3 Dollar Term
Loans

 

Base Rate for Initial B-3
Dollar Term Loans

1

  > 2.06:1.00   2.25%   1.25%

2

  £ 2.06:1.00   2.00%   1.00%

(b)    with respect to Initial B-3 Euro Term Loans,

(i)    until delivery of financial statements for the first full fiscal quarter
ending after the Amendment No. 3 Effective Date pursuant to Section 6.01, for
Eurocurrency Rate Loans, 2.50%



--------------------------------------------------------------------------------

(ii)    thereafter, the following percentages per annum, based upon the
Consolidated First Lien Net Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

 

Applicable Rate

        Pricing Level        

 

Consolidated First Lien

Net Leverage Ratio

 

    Eurocurrency Rate for    

Initial B-3 Euro Term
Loans

1

  > 2.06:1.00   2.50%

2

  £ 2.06:1.00   2.25%

(c)    with respect to the commitment fee for the unused Revolving Credit
Commitments: (x) until delivery of financial statements pursuant to Section 6.01
for the first full fiscal quarter ending after the ClosingAmendment No.  4
Effective Date and thereafter at any time at which the Consolidated First Lien
Net Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(a) is greater than
4.502.50:1.00, a percentage per annum equal to 0.500.375% and (y) at any time
after the delivery of the first such financial statements, if the Consolidated
First Lien Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a) is
less than or equal to 4.502.50 :1.00, a percentage per annum equal to
0.3750.25%;

(d)    with respect to Revolving Credit Loans and Swing Line Loans,

(i)    until delivery of financial statements for the first full fiscal quarter
ending after the ClosingAmendment No. 4 Effective Date pursuant to Section 6.01,
a percentage per annum equal to: (A) for Eurocurrency Rate Loans and Letter of
Credit fees, 3.002.25% and (B) for Base Rate Loans, 2.001.25%;

(ii)    thereafter, the following percentages per annum, based upon the
Consolidated First Lien Net Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

 

Applicable Rate

        Pricing Level        

 

Consolidated First Lien

Net Leverage Ratio

 

Eurocurrency Rate for

Revolving Credit Loans

and Letter of Credit

Fees

 

Base Rate for

    Revolving Credit Loans    

1

  > 4.503.00:1.00   3.002.50%   2.001.50%

2

 

£ 3.00:1.00 and

> 2.50:1.00

  2.25%   1.25%

3

 

£ 2.50:1.00 and

> 2.00:1.00

  2.00%   1.00%

24

5

 

£ 4.502.00:1.00 and

>  4.001.50:1.00

£ 1.50:1.00

 

2.751.75%

1.50%

 

1.750.75%

0.50%

3

  £ 4.00:1.00   2.50%   1.50%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated First Lien Net Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided



--------------------------------------------------------------------------------

that at the option of (i) the Administrative Agent or the Required Revolving
Lenders, the highest pricing level (e.g., Pricing Level 1) in the case of the
Applicable Rate for Revolving Credit Loans and (ii) the Administrative Agent or
the Required Lenders with respect to the Term Loans, the highest pricing level
(e.g., Pricing Level 1) in the case of the Applicable Rate for Term Loans shall
apply (x) as of the first Business Day after the date on which a Compliance
Certificate was required to have been delivered but was not delivered, and shall
continue to so apply to and including the date on which such Compliance
Certificate is so delivered (and thereafter the pricing level otherwise
determined in accordance with this definition shall apply) and (y) as of the
first Business Day after an Event of Default under Section 8.01(a) shall have
occurred and be continuing, and shall continue to so apply to but excluding the
date on which such Event of Default is cured or waived (and thereafter the
pricing level otherwise determined in accordance with this definition shall
apply).

Notwithstanding the foregoing, (v) the Applicable Rate in respect of any
Class of Extended Revolving Credit Commitments or any Extended Term Loans or
Revolving Credit Loans made pursuant to any Extended Revolving Credit
Commitments shall be the applicable percentages per annum set forth in the
relevant Extension Amendment, (w) the Applicable Rate in respect of any
Revolving Commitment Increase, any Class of New Revolving Credit Commitments,
any Class of Incremental Term Loans or any Class of Incremental Revolving Loans
shall be the applicable percentages per annum set forth in the relevant
Incremental Amendment, (x) the Applicable Rate in respect of any Class of
Replacement Term Loans shall be the applicable percentages per annum set forth
in the relevant agreement, (y) the Applicable Rate in respect of any Class of
Refinancing Revolving Credit Commitments, any Class of Refinancing Revolving
Credit Loans or any Class of Refinancing Term Loans shall be the applicable
percentages per annum set forth in the applicable Refinancing Amendment and
(z) in the case of the Initial Term Loans, the Applicable Rate shall be
increased as, and to the extent, necessary to comply with the provisions of
Section 2.14.

“Applicable Requirements” shall mean, in respect of any Indebtedness, that such
Indebtedness satisfies the following requirements:

(a)    such Indebtedness shall not mature earlier than the Maturity Date of the
Initial Term Loans outstanding at the time of incurrence of such Indebtedness;
provided that if such Indebtedness is unsecured or secured on a junior lien
basis to the Secured Obligations, such Indebtedness shall not mature earlier
than the date that is 91 days after the Maturity Date of the Initial Term Loans
outstanding at the time of incurrence of such Indebtedness; provided, further,
that the requirements set forth in this clause (a) shall not apply to any
Indebtedness consisting of a customary bridge facility, so long as the long-term
Indebtedness into which such customary bridge facility is to be converted
satisfies the requirements set forth in this clause (a);

(b)    (i) in respect of any Indebtedness that is not revolving in nature, such
Indebtedness does not have greater amortization or mandatory prepayments than
the Initial Term Loans and (ii) in respect of any Indebtedness that is revolving
in nature, such Indebtedness shall not mature earlier than the Maturity Date of
the Revolving Credit Facility or have amortization or scheduled mandatory
commitment reductions (other than at maturity); provided that the requirements
set forth in clause (b)(i) shall not apply to any Indebtedness consisting of a
customary bridge facility, so long as the long-term Indebtedness into which such
customary bridge facility is to be converted satisfies the requirements set
forth in this clause (b);

(c)    such Indebtedness shall have a Weighted Average Life to Maturity not
shorter than the remaining Weighted Average Life to Maturity of the Initial Term
Loans outstanding at the time of incurrence of such Indebtedness; provided, that
the requirements set forth in this clause (c) shall not apply to any
Indebtedness consisting of a customary bridge facility, so long as the long-term
Indebtedness into which such customary bridge facility is to be converted
satisfies the requirement set forth in this clause (c);



--------------------------------------------------------------------------------

(d)    if such Indebtedness is secured by the Collateral, a Senior
Representative acting on behalf of the holders of such Indebtedness shall have
become party to an Intercreditor Agreement (or any Intercreditor Agreement shall
have been amended or replaced in a manner reasonably acceptable to the Borrower
and the Administrative Agent, which results in such Senior Representative having
rights to share in the Collateral on a pari passu basis or a junior lien basis
to the Secured Obligations, as applicable);

(e)    the holders of such Indebtedness may participate on a pro rata basis or
less than pro rata basis (but not on a greater than pro rata basis) in any
voluntary or mandatory prepayments of Term Loans then outstanding;

(f)    to the extent such Indebtedness is secured, it is not secured by any
property or assets of Holdings, the Borrower or any Subsidiary other than the
Collateral (it being agreed that such Indebtedness shall not be required to be
secured by all of the Collateral);

(g)    such Indebtedness shall not be guaranteed by any Person other than any
Loan Party and shall not have any obligors other than any Loan Party; and

(h)    other terms and conditions of such Indebtedness shall be as agreed
between the Borrower and the lenders providing such Indebtedness;

provided that a certificate of a Responsible Officer of the Borrower delivered
to the Administrative Agent (and provided to the Lenders) at least five Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the requirements
of this definition, shall be conclusive evidence that such terms and conditions
satisfy the requirements of this definition unless the Administrative Agent or
the Required Lenders notify the Borrower within such five Business Day period
that the Administrative Agent or the Required Lenders, as applicable, disagree
with such determination (including a reasonable description of the basis upon
which it or they disagree).

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Bank” has the meaning set forth in clause (c) of the definition of
“Cash Equivalents.”

“Approved Currency” means each of (i) Dollars, (ii) Euros, (iii) Sterling, (iv)
Canadian dollars and (v) any other currency that is approved in accordance with
Section 1.13.

“Approved Foreign Currency” means any Approved Currency other than Dollars.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) a Lender, (b) an Affiliate of a Lender
or (c) an entity or an Affiliate of an entity that administers, advises or
manages a Lender.

“Assignee” has the meaning set forth in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit J-1 hereto.



--------------------------------------------------------------------------------

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by a Discounted Purchaser (whether or not an
Affiliate of the Administrative Agent) to act as an arranger in connection with
any Discounted Term Loan Prepayment pursuant to Section 2.05(a)(vi); provided
that the Administrative Agent shall not be designated as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent).

“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.03(b)(iii).

“Available Excluded Contribution Amount” means the cash or Cash Equivalents, but
excluding any Cure Amount, received by the Borrower after the Closing Date from:

(1)    contributions in respect of Qualified Equity Interests, and

(2)    the sale (other than to any Subsidiary of the Borrower or pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan) of Qualified Equity Interests of the Borrower,

in each case, designated as Available Excluded Contribution Amounts pursuant to
a certificate of a Responsible Officer of the Borrower on or promptly after the
date such capital contributions are made or proceeds are received, as the case
may be, and which are excluded from the calculation of the Cumulative Credit.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the NYFRB Rate plus 0.50%, (b) the Prime Rate in effect on such day,
(c) the Eurocurrency Rate for an Interest Period of one month plus 1.00% (or, if
such day is not a Business Day, the immediately preceding Business Day) and
(d) in respect of Initial Term Loans only, 2.00%. Any change in the Base Rate
due to a change in the NYFRB Rate, the Prime Rate or the Eurocurrency Rate shall
be effective from and including the effective date of such change in the NYFRB
Rate, the Prime Rate or the Eurocurrency Rate, respectively

“Base Rate Loan” means a Loan denominated in Dollars that bears interest based
on the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation and, in any event,
substantially similar in form and substance to the form of Certification
Regarding Beneficial Owners of Legal Entity Customers published jointly, in May
2018, by the Loan Syndications and Trading Association and Securities Industry
and Financial Markets Association.



--------------------------------------------------------------------------------

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Bona Fide Debt Fund” means any Person that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business which is managed, sponsored or advised
by any Person controlling, controlled by or under common control with (a) any
competitor of the Borrower and/or any of its Subsidiaries or (b) any Affiliate
of such competitor, but with respect to which no personnel involved with any
investment by such competitor or Affiliate (i) makes, has the right to make or
participates with others in making any investment decisions with respect to such
Person or (ii) has access to any information (other than information that is
publicly available) relating to the Borrower or its Subsidiaries or any entity
that forms a part of the business of the Borrower or any of its Subsidiaries.

“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning set forth in Section 6.01.

“Borrower Offer of Specified Discount Prepayment” means the offer by any
Discounted Purchaser to make a voluntary prepayment of Term Loans at a Specified
Discount to par pursuant to Section 2.05(a)(vi)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Discounted Purchaser of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Term Loans at a specified
range of discounts to par pursuant to Section 2.05(a)(vi)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Loan Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.05(a)(vi)(D).

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing of a particular Class, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York, and if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan, any fundings, disbursements,
settlements and payments in respect of any such Eurocurrency Rate Loan, or any
other dealings to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a day on which dealings in deposits in the
applicable Approved Currency are conducted by and between banks in the
applicable London interbank market.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(including with respect to internally developed software) (whether paid in cash
or accrued as liabilities and including in all events all amounts expended or
capitalized under Capitalized Leases) by the Borrower and its Restricted
Subsidiaries during such period that, in conformity with GAAP, are or are
required to be included as capital expenditures on the consolidated statement of
cash flows of the Borrower and its Restricted Subsidiaries.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.



--------------------------------------------------------------------------------

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and its Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries.

“Cash Collateral” has the meaning set forth in Section 2.03(g).

“Cash Collateral Account” means a blocked account at a commercial bank selected
by the Administrative Agent, in the name of the relevant Borrower and under the
sole dominion and “control” (within the meaning of the UCC) of the
Administrative Agent, and otherwise established in a manner reasonably
satisfactory to the Administrative Agent.

“Cash Collateralize” has the meaning set forth in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

(a)    Dollars;

(b)    readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United States
or any country that is a member state of the European Union having average
maturities of not more than 24 months from the date of acquisition thereof;
provided that the full faith and credit of such government is pledged in support
thereof;

(c)    time deposits or eurodollar time deposits with, insured certificates of
deposit, bankers’ acceptances or overnight bank deposits of any commercial bank
that (i) is a Lender or (ii)(A) is organized under the Laws of the United
States, any state thereof, the District of Columbia or any member nation of the
Organization for Economic Cooperation and Development or is the principal
banking Subsidiary of a bank holding company organized under the Laws of the
United States, any state thereof, the District of Columbia or any member nation
of the Organization for Economic Cooperation and Development and is a member of
the Federal Reserve System, and (B) has combined capital and surplus of at least
$250,000,000 or $100,000,000 in the case of any non-U.S. bank (any such bank in
the foregoing clause (i) or (ii) being an “Approved Bank”), in each case with
maturities not exceeding 24 months from the date of acquisition thereof;

(d)    commercial paper and variable or fixed rate notes issued by an Approved
Bank (or by the parent company thereof) or any variable or fixed rate note
issued by, or guaranteed by, a corporation (other than structured investment
vehicles and other than corporations used in structured financing transactions)
and in each case rated A-2 (or the equivalent thereof) or better by S&P or P-2
(or the equivalent thereof) or better by Moody’s, in each case with average
maturities of not more than 24 months from the date of acquisition thereof;

(e)    marketable short-term money market and similar funds having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency selected by
Holdings);



--------------------------------------------------------------------------------

(f)    repurchase obligations for underlying securities of the types described
in clauses (b), (d) and (e) above entered into with any Approved Bank;

(g)    securities with average maturities of 24 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government having an
investment grade rating from either S&P or Moody’s (or the equivalent thereof);

(h)    Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s (or, if at any time neither
Moody’s nor S&P shall be rating such obligations, an equivalent rating from
another rating agency) with average maturities of 36 months or less from the
date of acquisition;

(i)    Investments (other than in structured investment vehicles and structured
financing transactions) with average maturities of 12 months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(j)    securities with maturities of 12 months or less from the date of
acquisition backed by standby letters of credit issued by any Approved Bank;

(k)    (i) instruments equivalent to those referred to in clauses (a) through
(j) above denominated in Euros, Sterling, or Canadian dollars or any other
foreign currency comparable in credit quality and tenor to the foregoing and
customarily used by corporations for cash management purposes in any
jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by any Restricted Subsidiary organized in
such jurisdiction and (ii) in the case of any Foreign Subsidiary, such local
currencies in those countries in which such Foreign Subsidiary transacts
business from time to time in the ordinary course of business;

(l)    Investments, classified in accordance with GAAP as Current Assets of the
Borrower or any Restricted Subsidiary, in money market investment programs which
are registered under the Investment Company Act of 1940 or which are
administered by financial institutions having capital of at least $250,000,000,
and, in either case, the portfolios of which are limited such that substantially
all of such Investments are of the character, quality and maturity described in
clauses (a) through (k) above; and

(m)    investment funds investing at least 90% of their assets in securities of
the types described in clauses (a) through (l) above.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a) and (k)
above; provided that such amounts are converted into any currency listed in
clause (a) or (k) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

For the avoidance of doubt, any items identified as Cash Equivalents under this
definition will be deemed to be Cash Equivalents for all purposes regardless of
the treatment of such items under GAAP.



--------------------------------------------------------------------------------

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Hedge Bank in respect of any overdraft and related
liabilities arising from treasury, depository, credit card, debit card and cash
management services or any automated clearing house transfers of funds, in each
case, pursuant to a Treasury Services Agreement, in each case, to the extent
designated by the Borrower and such Hedge Bank as “Cash Management Obligations”
in writing to the Administrative Agent; provided that, with respect to any such
Hedge Bank that constitutes an Agent or an Affiliate thereof, such designation
shall be deemed to have been made automatically and without any action by the
Borrower or such Hedge Bank. The designation of any Cash Management Obligations
shall not create in favor of such Hedge Bank any rights in connection with the
management or release of any Collateral or of the obligations of any Guarantor
under the Loan Documents.

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CFC” means any “controlled foreign corporation” within the meaning of
Section 957 of the Code.

“Change of Control” shall be deemed to occur if:

(a)    at any time prior to a Qualified IPO, any combination of Permitted
Holders shall fail to own beneficially (within the meaning of Rule 13d-5 of the
Exchange Act as in effect on the Closing Date), directly or indirectly, in the
aggregate Equity Interests representing at least a majority of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of Holdings;

(b)    at any time after a Qualified IPO, any “person” or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the
Closing Date), but excluding (x) any employee benefit plan of such person and
its Subsidiaries and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan and (y) any
combination of Permitted Holders, shall have, directly or indirectly, acquired
beneficial ownership of Equity Interests representing 35% or more of the
aggregate voting power represented by the issued and outstanding Equity
Interests of the Borrower and the Permitted Holders shall own, directly or
indirectly, less than such “person” or “group” of the aggregate voting power
represented by the issued and outstanding Equity Interests of the Borrower
unless the Permitted Holders have, at such time, the right or the ability by
voting power, contract, or otherwise to elect or designate for election at least
a majority of the board of directors of the Borrower;

(c)    Holdings shall cease to own, directly or indirectly, 100% of the Equity
Interests of the Borrower; or

(d)    a “change of control” or similar event shall occur under the Senior Notes
or in any other document pertaining to any Indebtedness of the Borrower and its
Restricted Subsidiaries the outstanding principal amount of which is in excess
of the Threshold Amount.

Notwithstanding the preceding or any provision of Rule 13d-3 of the Exchange Act
(or any successor provision), (i) a Person or group shall not be deemed to
beneficially own securities subject to an equity or asset purchase agreement,
merger agreement or similar agreement (or voting or option or similar agreement
related thereto) until the consummation of the transactions contemplated by such
agreement, (ii) if any group includes one or more Permitted Holders, the issued
and outstanding voting Equity Interests of the Borrower beneficially owned,
directly or indirectly, by any Permitted Holders that are part of such group
shall not be treated as being beneficially owned by any other member of such
group for purposes of determining whether a Change of Control has occurred and
(iii) a Person or group will not be deemed to



--------------------------------------------------------------------------------

beneficially own the Equity Interests of another Person as a result of its
ownership of the Equity Interests or other securities of such other Person’s
parent entity (or related contractual rights) unless it owns 50% or more of the
total voting power of the Equity Interests entitled to vote for the election of
directors of such parent entity having a majority of the aggregate votes on the
board of directors (or similar body) of such parent entity.

For the avoidance of doubt, the term “Borrower” as used in this definition
includes any Successor Company that assumes the obligations of the Borrower
pursuant to Section 7.04(d).

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, New Revolving Credit Commitments,
Extended Revolving Credit Commitments of a given Extension Series, Refinancing
Revolving Credit Commitments of a given Refinancing Series, Initial B-3 Dollar
Term Commitments, Initial B-3 Euro Term Commitments, Incremental Term
Commitments, Refinancing Term Commitments of a given Refinancing Series or
Commitments in respect of Replacement Term Loans and (c) when used with respect
to Loans or a Borrowing, refers to whether such Loans, or the Loans comprising
such Borrowing, are Revolving Credit Loans, Revolving Credit Loans under
Extended Revolving Credit Commitments of a given Extension Series, Incremental
Revolving Loans, Revolving Credit Loans under Refinancing Revolving Credit
Commitments of a given Refinancing Series, Initial B-3 Dollar Term Loans,
Initial B-3 Euro Term Loans, Extended Term Loans of a given Extension Series,
Incremental Term Loans, Refinancing Term Loans of a given Refinancing Series or
Replacement Term Loans. Commitments (and in each case, the Loans made pursuant
to such Commitments) that have different terms and conditions shall be construed
to be in different Classes. Commitments (and, in each case, the Loans made
pursuant to such Commitments) that have the same terms and conditions shall be
construed to be in the same Class.

“Closing Date” means November 21, 2017.

“Closing Date Intercreditor Agreement” means the Intercreditor Agreement, dated
as of the Closing Date, between the Collateral Agent and the collateral agent
with respect to the Senior Secured Notes Documents and acknowledged by the Loan
Parties.

“Closing Date Revolver Cap” shall mean a limit of $50,000,000 on the aggregate
principal amount of Revolving Credit Loans that are available to be borrowed on
the Closing Date in accordance with the requirements of Section 5.11, which
amount shall not include the face amount of any Letters of Credit issued on the
Closing Date.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means the “Collateral” as defined in the Security Agreement and all
the “Collateral” or “Pledged Assets” (or similar term) as defined in any other
Collateral Document and any other assets pledged or in which a Lien is granted
pursuant to any Collateral Document (but in any event excluding the Excluded
Assets).

“Collateral Agent” means Goldman Sachs Bank USA, in its capacity as collateral
agent under any of the Loan Documents, or any successor collateral agent.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a)    the Administrative Agent shall have received each Collateral Document
required to be delivered (i) on the Closing Date, pursuant to
Section 4.01(a)(iv) and (v) and (ii) at such time as may be designated therein,
pursuant to the Collateral Documents, the proviso to Section 4.01(a) or
Section 6.11 or 6.13, subject, in each case, to the limitations and exceptions
of this Agreement, duly executed by each Loan Party thereto;



--------------------------------------------------------------------------------

(b)    all Secured Obligations shall have been guaranteed by Holdings and each
existing and subsequently acquired or organized Restricted Subsidiary of
Holdings that is a direct or indirect wholly-owned Domestic Subsidiary (other
than any Excluded Subsidiary) (together with the Borrower, each, a “Guarantor”);

(c)    the Secured Obligations and the Guaranty shall have been secured by a
first-priority security interest (subject to Liens permitted by Section 7.01) in
(i) all of the Equity Interests of the Borrower and each Subsidiary Guarantor,
(ii) all of the Equity Interests of each wholly-owned Restricted Subsidiary that
is a Domestic Subsidiary (other than a Domestic Subsidiary described in the
following clause (iii)) directly owned by Holdings, the Borrower or any
Subsidiary Guarantor, (iii) 65% of the issued and outstanding voting Equity
Interests and 100% of the issued and outstanding non-voting Equity Interests of
each Restricted Subsidiary that is a FSHCO that is directly owned by Holdings,
the Borrower or any Subsidiary Guarantor and (iv) 65% of the issued and
outstanding voting Equity Interests and 100% of the issued and outstanding
non-voting Equity Interests of each Restricted Subsidiary that is a CFC that is
directly owned by Holdings, the Borrower or by any Subsidiary Guarantor, in each
case other than any Excluded Assets;

(d)    except to the extent otherwise provided hereunder, including subject to
Liens permitted by Section 7.01, or under any Collateral Document, the Secured
Obligations and the Guaranty shall have been secured by a perfected
first-priority security interest in substantially all of the Loan Parties’
tangible and intangible assets and Material Real Property other than Excluded
Assets, in each case, (i) with the priority required by the Collateral Documents
and (ii) subject to exceptions and limitations otherwise set forth in this
Agreement (for the avoidance of doubt, including the limitations and exceptions
set forth in Section 4.01) and the Collateral Documents; and

(e)    the Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each Material Real Property required to be delivered
pursuant to Section 6.11 or Section 6.13 (the “Mortgaged Properties”) duly
executed and delivered by the applicable Loan Party, (ii) a completed
Life-of-Loan Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property, (iii) a policy or
policies of title insurance (or marked unconditional commitment to issue such
policy or policies) in the amount equal to not less than 100.0% of the fair
market value of such Mortgaged Property, as reasonably determined by the
Borrower in good faith, issued by a nationally recognized title insurance
company insuring the Lien of each such Mortgage as a first priority Lien on the
Mortgaged Property described therein, free of any other Liens except Permitted
Liens, together with such customary endorsements, coinsurance and reinsurance to
the extent available in the applicable jurisdiction at commercially reasonable
rates, (iv) such affidavits, instruments of indemnification (including a
so-called “gap” indemnification) as are customarily requested by the title
insurance company to induce the title company to issue the title policies and
endorsements contemplated above, (iv) evidence of payment by the Borrower of all
title policy premiums, search and examination charges, escrow charges and
related charges, mortgage recording taxes, fees, charges, costs and expenses
required for the recording of the Mortgages and issuance of the title policies
referred to above, (v) a survey of each Mortgaged Property in such form as shall
be required by the title company to issue the so-called comprehensive and other
survey-related endorsements and to remove the standard survey exceptions from
the title policies and endorsements contemplated above (provided, however, that
a survey shall not be required to the extent that the issuer of the applicable
title insurance policy provides reasonable and customary survey-related
coverages (including, without limitation, survey-related endorsements) in the
applicable title insurance



--------------------------------------------------------------------------------

policy based on an existing survey and/or such other documentation as may be
reasonably satisfactory to the title insurer) and (vi) such legal opinions as
are customarily delivered with respect to any such Mortgage, including
(x) opinions as to the due authorization, execution and delivery of the
Mortgages by the relevant Loan Party and (y) customary opinions of local counsel
for such Loan Party in the state in which such Material Real Property is
located, with respect to the enforceability of the Mortgage;

provided, however, that (i) the foregoing definition shall not require, and the
Loan Documents shall not contain any requirements as to, (A) the creation or
perfection of pledges of, security interests in, Mortgages on, or the obtaining
of title insurance, surveys, abstracts or appraisals or taking other actions
with respect to any Excluded Assets, (B) the perfection of pledges of or
security interests in motor vehicles, airplanes and other assets subject to
certificates of title to the extent a Lien thereon cannot be perfected by the
filing of a Uniform Commercial Code financing statement (or the equivalent) or
(C) the obtaining of any landlord waivers, estoppels or collateral access
letters, and (ii) the Liens required to be granted from time to time pursuant to
the Collateral and Guarantee Requirement shall be subject to exceptions and
limitations set forth in this Agreement and the Collateral Documents.

The Administrative Agent may grant extensions of time for the perfection of
security interests in, or the delivery of the Mortgages with respect to,
particular assets and the delivery of assets (including extensions beyond the
Closing Date for the perfection of security interests in the assets of the Loan
Parties on such date) or any other compliance with the requirements of this
definition where it reasonably determines, in consultation with the Borrower,
that perfection or compliance cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required by this
Agreement, the Collateral Documents or any other Loan Documents.

No actions in any non-U.S. jurisdiction or required by the Laws of any non-U.S.
jurisdiction shall be required in order to create any security interests in
assets located or titled outside of the U.S. or to perfect such security
interests (it being understood that there shall be no security agreements or
pledge agreements governed under the Laws of any non-U.S. jurisdiction).

The foregoing definition shall not require control agreements, perfection by
“control” pursuant to the UCC or perfection by possession or delivery pursuant
to the UCC with respect to any Collateral other than (x) certificated Equity
Interests of the Borrower and, to the extent constituting Collateral, all
Restricted Subsidiaries of Holdings and (y) the Intercompany Note and other
instruments described in Section 2.02(b) of the Security Agreement.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, in the event that a Foreign Subsidiary becomes a Guarantor, such Loan
Party shall grant a perfected lien on substantially all of its assets pursuant
to arrangements reasonably agreed between the Administrative Agent and the
Borrower, subject to customary limitations in such jurisdiction as may be
reasonably agreed between the Administrative Agent and the Borrower, and nothing
in the definition of “Excluded Asset” or other limitation in this Agreement
shall in any way limit or restrict the pledge of assets and property by any such
Foreign Subsidiary that is a Guarantor or the pledge of the Equity Interests of
such Foreign Subsidiary by any other Loan Party that holds such Equity
Interests.

“Collateral Documents” means, collectively, the Security Agreement, each
Intercreditor Agreement, the Intellectual Property Security Agreements, the
Mortgages, collateral assignments, Security Agreement Supplements, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent pursuant to Section 4.01(a)(iv) and (v), 6.11 or 6.13 and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Collateral Agent for the benefit of the Secured
Parties.



--------------------------------------------------------------------------------

“Commitment” means a Revolving Credit Commitment, Extended Revolving Credit
Commitment of a given Extension Series, Revolving Commitment Increase, New
Revolving Credit Commitment, Refinancing Revolving Credit Commitment of a given
Refinancing Series, Initial B-3 Dollar Term Commitment, Initial B-3 Euro Term
Commitment, Incremental Term Commitment, Refinancing Term Commitment of a given
Refinancing Series or a Commitment in respect of Replacement Term Loans, as the
context may require.

“Committed Loan Notice” means a written notice of (a) a Borrowing, (b) a
conversion of Loans from one Type to the other or (c) a continuation of
Eurocurrency Rate Loans pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A hereto.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” means VWR Corporation, a Delaware corporation.

“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit B hereto.

“Compliance Date” means the last day of any fiscal quarter on which the
aggregate principal amount of all Revolving Credit Loans and Letters of Credit
(excluding up to (i) $100,000,000 of Letters of Credit and (ii) other Letters of
Credit to the extent Cash Collateralized or backstopped by a letter of credit
reasonably satisfactory to the applicable L/C Issuer) exceeds 35% of the
aggregate amount of the Revolving Credit Commitments at such time.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated as of September 5, 2017.

“Consolidated EBITDA” means, with respect to the Borrower and its Restricted
Subsidiaries, for any period, the Consolidated Net Income of the Borrower for
such period, plus:

(a)    without duplication and to the extent already deducted (and not added
back) in arriving at such Consolidated Net Income, the sum of the following
amounts for such period:

(i)    Fixed Charges of the Borrower for such period and, to the extent not
reflected in Fixed Charges, any losses on hedging obligations or other
derivative instruments entered into for the purpose of hedging interest rate
risk, net of interest income and gains on such hedging obligations or such
derivative instruments, and bank and letter of credit fees and costs of surety
bonds in connection with financing activities, plus items excluded from the
definition of “Consolidated Interest Expense” pursuant to clauses (a) through
(f) thereof, plus

(ii)    provision for taxes based on income, profits, revenue or capital,
including, federal, foreign and state income, franchise, excise, value added and
similar taxes based on income, profits, revenue or capital and foreign
withholding taxes of such Person paid or accrued during such period (including
in respect of repatriated funds, including any penalties and interest relating
to such taxes or arising from any tax examinations, and (without duplication)
any payments to Holdings or any direct or indirect parent of Holdings pursuant
to Section 7.06(h), plus



--------------------------------------------------------------------------------

(iii)    the total amount of depreciation and amortization expense (including
amortization of deferred financing fees or costs, internal labor costs, debt
issuance costs, commissions, fees and expenses, capitalized expenditures
(including Capitalized Software Expenditures), customer acquisition costs and
incentive payments, conversion costs and contract acquisition costs) of the
Borrower and its Restricted Subsidiaries for such period on a consolidated basis
and otherwise determined in accordance with GAAP, plus

(iv)    any other non-cash charges (other than any accrual in respect of
bonuses), including any write-offs, write-downs,, expenses, losses or items
(provided, in each case, that if any non-cash charges represent an accrual or
reserve for potential cash items in any future period, (A) the Borrower may
elect not to add back such non-cash charges in the current period and (B) to the
extent the Borrower elects to add back such non-cash charges in the current
period, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDA to such extent, and excluding amortization
of a prepaid cash item that was paid in a prior period), plus

(v)    the amount of any non-controlling interest consisting of income
attributable to non-controlling interests of third parties in any
non-Wholly-Owned Subsidiary deducted (and not added back) in such period in
calculating Consolidated Net Income, excluding cash distributions in respect
thereof, plus

(vi)    (i) the amount of management, monitoring, consulting and advisory fees,
indemnities and related expenses paid or accrued in such period to (or on behalf
of) the Investors (including any termination fees payable in connection with the
early termination of management and monitoring agreements), (ii) the amount of
payments made to option, phantom equity or profits interests holders of the
Borrower or any of its Parent Entities in connection with, or as a result of,
any distribution being made to shareholders of the Borrower or its Parent
Entities, which payments are being made to compensate such option, phantom
equity or profits interests holders as though they were shareholders at the time
of, and entitled to share in, such distribution, including any cash
consideration for any repurchase of equity, in each case to the extent permitted
under the Indenture (including expenses relating to distributions made to equity
holders of the Borrower any of its Parent Entities resulting from the
application of FASB Accounting Standards Codification Topic
718—Compensation—Stock Compensation and (iii) the amount of fees, expenses and
indemnities paid to directors of Holdings or any direct or indirect parent of
Holdings, plus

(vii)    losses or discounts on sales of receivables and related assets in
connection with any Qualified Securitization Facility, plus

(viii)    cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not included in the calculation of Consolidated Net Income in any
period to the extent non-cash gains relating to such income were deducted in the
calculation of Consolidated EBITDA pursuant to paragraph (c) below for any
previous period and not added back, plus

(ix)    any costs or expenses incurred by such Person or any of its Restricted
Subsidiaries pursuant to any management equity plan or stock option plan or
phantom equity or any other management or employee benefit plan or agreement,
any severance agreement or any stock subscription or shareholder agreement, to
the extent that such costs or expenses are non-cash or otherwise funded with
cash proceeds contributed to the capital of such Person or Net Proceeds of an
issuance of Equity Interests of such Person (other than Disqualified Stock),
plus



--------------------------------------------------------------------------------

(x)    any net pension or other post-employment benefit costs representing
amortization of unrecognized prior service costs, actuarial losses, including
amortization of such amounts arising in prior periods, amortization of the
unrecognized net obligation (and loss or cost) existing at the date of initial
application of FASB Accounting Standards Codification Topic
715—Compensation—Retirement Benefits, and any other items of a similar nature,
plus

(xi)    with respect to any joint venture that is not a Restricted Subsidiary,
an amount equal to the proportion of those items described in clauses (b) and
(c) above relating to such joint venture corresponding to such Person and its
Restricted Subsidiaries’ proportionate share of such joint venture’s
Consolidated Net Income (determined as if such joint venture were a Restricted
Subsidiary), plus

(b)    without duplication, the amount of “run rate” cost savings, operating
expense reductions and synergies related to the Transactions or any other
Specified Event (as defined below) projected by such Person in good faith to be
realized as a result of actions that have been taken or initiated or are
expected to be taken (in the good faith determination of such Person), including
any cost savings, expenses and charges (including restructuring and integration
charges) in connection with, or incurred by or on behalf of, any joint venture
of the Issuer or any of its Restricted Subsidiaries (whether accounted for on
the financial statements of any such joint venture or such Person) (x) with
respect to the Transactions, on or prior to the date that is 36 months after the
Closing Date (including actions initiated prior to the Closing Date) and
(y) with respect to any investment, sale, transfer or other disposition of
assets, incurrence or repayment of Indebtedness, Restricted Payment, Subsidiary
designation, restructuring, cost saving initiative or other initiative
(collectively, a “Specified Event”), whether initiated, before, on or after the
Closing Date, within 18 months after such Specified Event (which cost savings
shall be added to Consolidated EBITDA until fully realized and calculated on a
pro forma basis as though such cost savings had been realized on the first day
of the relevant period), net of the amount of actual benefits realized from such
actions; provided that (i) such cost savings are reasonably quantifiable and
factually supportable, (ii) no cost savings, operating expense reductions or
synergies shall be added pursuant to this clause (y) to the extent duplicative
of any expenses or charges relating to such cost savings, operating expense
reductions or synergies that are included in clause (x) above (it being
understood and agreed that “run rate” shall mean the full recurring benefit that
is associated with any action taken) and (iii) no cost savings, operating
expense reductions or synergies relating to any Specified Event shall be added
pursuant to this clause (b) except to the extent the cost savings, operating
expense reductions and synergies relating to the Transactions as described in
the Confidential Information Memorandum have been achieved or are no longer
available or permitted to be added pursuant to this clause (b), in which case an
amount up to such amounts that have been achieved or are no longer available or
permitted shall be added to Consolidated EBITDA to the extent otherwise allowed
pursuant to this clause (b); provided, further, that the aggregate amount of any
adjustments made pursuant to clauses (x) and (y) for any transactions following
the Closing Date shall not exceed in the aggregate 20% of Consolidated EBITDA
for such period (before giving effect to any such adjustments); provided,
further, that addbacks (x) made otherwise in accordance with Regulation S-X
under the Securities Act or (y) reflected in the Confidential Information
Memorandum and relating to the twelve-month period ended June 30, 2017 shall not
be included in the foregoing cap of 20% of Consolidated EBITDA,

less



--------------------------------------------------------------------------------

(c)    without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:

(i)    non-cash gains (excluding any non-cash gain to the extent it represents
the reversal of an accrual or reserve for a potential cash item that reduced
Consolidated Net Income or Consolidated EBITDA in any prior period), and

(ii)    the amount of any non-controlling interest consisting of loss
attributable to non-controlling interests of third parties in any
non-Wholly-Owned subsidiary added (and not deducted) in such period from
Consolidated Net Income,

in each case, as determined on a consolidated basis for such Person and its
Restricted Subsidiaries in accordance with GAAP.

Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA under this Agreement for any period that
includes any of the fiscal quarters ended September 30, 2016, December 31, 2016,
March 31, 2017 and June 30, 2017, Consolidated EBITDA for such fiscal quarters
shall be $268,500,000, $256,800,000, $242,000,000 and $270,300,000,
respectively, in each case as may be subject to addbacks and adjustments
(without duplication) pursuant to clause (iv)(B) above and sections relating to
pro forma adjustments for the applicable Test Period. For the avoidance of
doubt, Consolidated EBITDA shall be calculated, including pro forma adjustments.

“Consolidated First Lien Debt” means, as of any date of determination, the
aggregate principal amount of Consolidated Total Debt outstanding on such date
that is secured by a Lien on the assets of the Borrower and its Restricted
Subsidiaries on a first priority basis.

“Consolidated First Lien Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated First Lien Debt as of the last day of such
Test Period, minus an amount equal to the Unrestricted Cash Amount as of such
date to (b) Consolidated EBITDA for such Test Period.

“Consolidated Interest Coverage Ratio” means, with respect to any four-quarter
period, the ratio of (a) Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for such period to (b) Consolidated Interest Expense for the
Borrower and its Restricted Subsidiaries for such period.

“Consolidated Interest Expense” means, for any period, the sum, without
duplication, of:

(1)    consolidated interest expense of the Borrower and its Restricted
Subsidiaries for such period, to the extent such expense was deducted (and not
added back) in computing Consolidated Net Income (including (a) amortization of
OID resulting from the issuance of Indebtedness at less than par, (b) all
commissions, discounts and other fees and charges owed with respect to letters
of credit or bankers acceptances, (c) non-cash interest payments (but excluding
any non-cash interest expense attributable to the movement in the mark to market
valuation of Swap Obligations or other derivative instruments pursuant to GAAP),
(d) the interest component of Capitalized Leases, and (e) net payments, if any
made (less net payments, if any, received), pursuant to interest rate Swap
Obligations with respect to Indebtedness, and excluding (o) annual agency fees
paid to the administrative agents and collateral agents under this Agreement or
other credit facilities, (p) any additional interest with respect to failure to
comply with any registration rights agreement owing with respect to the Senior
Notes or other securities, (q) costs associated with obtaining Swap Obligations,
(r) any expense resulting from the discounting of any Indebtedness in connection
with the application of recapitalization accounting or, if applicable, purchase
accounting in connection with the Transactions or any acquisition, (s) penalties
and



--------------------------------------------------------------------------------

interest relating to taxes, (t) any “additional interest” or “liquidated
damages” with respect to other securities for failure to timely comply with
registration rights obligations, (u) amortization or expensing of deferred
financing fees, amendment and consent fees, debt issuance costs, commissions,
fees, expenses and discounted liabilities and any other amounts of non-cash
interest, (v) any expensing of bridge, commitment and other financing fees and
any other fees related to the Transactions or any acquisitions after the Closing
Date, (w) commissions, discounts, yield and other fees and charges (including
any interest expense) related to any Qualified Securitization Facility, (x) any
accretion of accrued interest on discounted liabilities and any prepayment
premium or penalty, (y) interest expense attributable to a parent entity
resulting from push-down accounting, and (z) any lease, rental or other expense
in connection with a non-Capitalized Lease); plus

(2)    consolidated capitalized interest of the Borrower and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(3)    interest income of the Borrower and its Restricted Subsidiaries for such
period.

For purposes of this definition, interest on a Capitalized Lease shall be deemed
to accrue at an interest rate reasonably determined by the Borrower to be the
rate of interest implicit in such Capitalized Lease in accordance with GAAP (or,
if not implicit, as otherwise determined in accordance with GAAP).

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided, however, that, without
duplication:

(a)    for all purposes other than the calculation of Excess Cash Flow, any
after-tax effect of extraordinary, unusual or non-recurring items (including
gains or losses and all fees and expenses relating thereto) for such period
shall be excluded,

(b)    the cumulative effect of a change in accounting principles during such
period to the extent included in net income (loss) of the Borrower and its
Restricted Subsidiaries shall be excluded,

(c)    accruals and reserves that are established or adjusted within 12 months
after the closing of any acquisition constituting an Investment that are so
required to be established or adjusted as a result of such acquisition in
accordance with GAAP or changes as a result of adoption or modification of
accounting policies in accordance with GAAP shall be excluded,

(d)    any net after-tax effect of gains or losses (less all fees, expenses and
charges relating thereto) attributable to asset dispositions or abandonments or
the sale or other disposition of any Equity Interests of any Person, in each
case other than in the ordinary course of business, as determined in good faith
by the Borrower, shall be excluded,

(e)    the net income (loss) for such period of any Person that is not a
Subsidiary of the Borrower, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting, shall be excluded; provided
that Consolidated Net Income of the Borrower shall be increased by the amount of
dividends or distributions that are actually paid in cash or Cash Equivalents
(or to the extent subsequently converted into cash or Cash Equivalents) to the
Borrower or a Restricted Subsidiary thereof in respect of such period,



--------------------------------------------------------------------------------

(f)    any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets, investments in debt and equity securities or as a
result of a change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,

(g)    any non-cash compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs or any
other equity-based compensation shall be excluded, and any cash charges
associated with the rollover, acceleration or payout of Equity Interests by
management of the Borrower or any of its direct or indirect parents in
connection with the Transactions or a Qualified IPO, shall be excluded,

(h)    any expenses, charges or losses that are covered by indemnification or
other reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under this Agreement, to the extent actually reimbursed, or, so long
as the Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount (i) is
not denied by the applicable carrier or indemnitor in writing within 180 days of
the occurrence of such event and (ii) is in fact indemnified or reimbursed
within 365 days of such determination (with a deduction in the applicable future
period for any amount so added back to the extent not so indemnified or
reimbursed within such 365-day period), shall be excluded,

(i)    for all purposes other than the calculation of Excess Cash Flow, to the
extent covered by insurance and actually reimbursed, or, so long as the Borrower
has made a determination that there exists reasonable evidence that such amount
will in fact be reimbursed by the insurer and only to the extent that such
amount (i) is not denied by the applicable carrier or indemnitor in writing
within 180 days of the occurrence of such event and (ii) is in fact reimbursed
within 365 days of the date of such determination (with a deduction in the
applicable future period for any amount so added back to the extent not so
reimbursed within such 365 days), expenses, charges or losses with respect to
liability or casualty events or business interruption shall be excluded,

(j)    the income (or loss) of any Person accrued prior to the date it becomes a
Restricted Subsidiary of the Borrower or is merged into or consolidated with the
Borrower or any of its Subsidiaries or such Person’s assets are acquired by the
Borrower or any of its Restricted Subsidiaries shall be excluded (except to the
extent required for any calculation of Consolidated EBITDA on a Pro Forma
Basis),

(k)    solely for the purpose of determining the Cumulative Credit pursuant to
clause (b) of the definition thereof, the income of any Restricted Subsidiary of
the Borrower that is not a Guarantor to the extent that the declaration or
payment of dividends or similar distributions by such Restricted Subsidiary of
such income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Restricted Subsidiary (which has not
been waived) shall be excluded, except (solely to the extent permitted to be
paid) to the extent of the amount of dividends or other distributions actually
paid to the Borrower or any of its Restricted Subsidiaries that are Guarantors
by such Person during such period in accordance with such documents and
regulations,

(l)    the purchase accounting effects of adjustments in component amounts
required or permitted by GAAP (including in the inventory, property and
equipment, goodwill, intangible assets, in-process research and development,
deferred revenue and debt line items thereof) and



--------------------------------------------------------------------------------

related authoritative pronouncements (including the effects of such adjustments
pushed down to the Borrower and its Restricted Subsidiaries), as a result of the
Transactions or any acquisition constituting an Investment permitted under this
Agreement consummated prior to or after the Closing Date, or the amortization or
write-off of any amounts thereof shall be excluded,

(m)    for all purposes other than the calculation of Excess Cash Flow, changes
to accrual of revenue so long as consistent with past practices of the Company
and its Subsidiaries (regardless of treatment under GAAP) shall be excluded,

(n)    (i) any non-cash profits interest or non-cash compensation expense
realized from employee benefit plans or other post-employment benefit plans or
recorded from grants of stock appreciation or similar rights, phantom equity,
stock options, restricted stock or other rights to officers, directors, managers
or employees and management compensation plans or equity incentive programs or
the treatment of such options under variable plan accounting and (ii) non-cash
income (loss) attributable to deferred compensation plans or trusts, shall be
excluded, and

(o)    any amounts paid that are used to fund payments to any equity holder to
pay taxes related to such equity holder’s ownership of the Borrower and that, if
paid by the Borrower would have reduced Consolidated Net Income, shall be
included to reduce Consolidated Net Income

For the avoidance of doubt, (other than for purposes of calculating Excess Cash
Flow) Consolidated Net Income shall be calculated, including pro forma
adjustments, in accordance with Section 1.09.

“Consolidated Secured Debt” means, as of any date of determination, the
aggregate principal amount of Consolidated Total Debt outstanding on such date
that is secured by a Lien on the assets of the Borrower and its Restricted
Subsidiaries.

“Consolidated Secured Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated Secured Debt as of the last day of such
Test Period, minus an amount equal to the Unrestricted Cash Amount as of such
date to (b) Consolidated EBITDA for such Test Period.

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with GAAP, be set forth opposite the caption
“total assets” (or any like caption) on the most recent consolidated balance
sheet of Holdings and the Restricted Subsidiaries at such date.

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of third party Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis in
accordance with GAAP, consisting only of third party Indebtedness for borrowed
money, drawn but unreimbursed obligations under letters of credit, obligations
in respect of Capitalized Leases and debt obligations evidenced by promissory
notes or similar instruments. For the avoidance of doubt, it is understood that
(i) obligations under Swap Contracts and (ii) obligations owed by Unrestricted
Subsidiaries do not constitute Consolidated Total Debt.

“Consolidated Total Net Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Total Debt as of the last day of such Test Period,
minus an amount equal to the Unrestricted Cash Amount as of such date to
(b) Consolidated EBITDA for such Test Period.

“Consolidated Working Capital” means, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that increases or decreases



--------------------------------------------------------------------------------

in Consolidated Working Capital shall be (a) calculated without regard to any
changes in Current Assets or Current Liabilities as a result of (i) any
reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent, (ii) the effects of purchase
accounting, (iii) the effect of fluctuations in the amount of accrued or
contingent obligations, assets or liabilities under Swap Contracts or (iv) any
impact of foreign exchange translations and (b) adjusted to eliminate any
distortion resulting from mergers, acquisitions and dispositions occurring
during the applicable period.

“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow.”

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning set forth in the definition of “Affiliate.”

“Conversion” has the meaning set forth in the preliminary statements to this
Agreement.

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness, in each case, issued,
incurred or otherwise obtained (including by means of the extension or renewal
of existing Indebtedness) in exchange for, or to extend, renew, replace,
repurchase, retire or refinance, in whole or part, existing Term Loans or
existing Revolving Credit Loans (or unused Revolving Credit Commitments), or any
then-existing Credit Agreement Refinancing Indebtedness (the “Refinanced Debt”);
provided that (i) such Credit Agreement Refinancing Indebtedness shall not
mature (or require commitment reductions) prior to the maturity date of the
Refinanced Debt, and, in the case of any refinancing of Term Loans, such Credit
Agreement Refinancing Indebtedness shall have a Weighted Average Life to
Maturity equal to or greater than the Refinanced Debt (provided that the
requirements set forth in this clause (i) shall not apply to any Credit
Agreement Refinancing Indebtedness consisting of a customary bridge facility, so
long as the long-term Indebtedness into which such customary bridge facility is
to be converted satisfies the requirements set forth in this clause (i)), (ii)
such Credit Agreement Refinancing Indebtedness shall not have an aggregate
principal amount (including any unutilized commitments) greater than the
aggregate principal amount (including any unutilized commitments) of the
Refinanced Debt plus accrued interest, fees, premiums (if any) and penalties
thereon and fees and expenses associated with the refinancing, (iii) any
payments and borrowings shall be made pro rata as between the Revolving Credit
Facility and any Credit Agreement Refinancing Indebtedness in the form of
revolving loans or revolving commitments in accordance with the aggregate
principal amounts thereof, respectively, (iv) the terms and conditions of such
Credit Agreement Refinancing Indebtedness (except as otherwise provided in this
definition) shall be as agreed between the Borrower and the financing sources
providing such Credit Agreement Refinancing Indebtedness, (v) [reserved], (vi)
such Refinanced Debt shall be repaid, repurchased, retired, defeased or
satisfied and discharged, and all accrued interest, fees, premiums (if any) and
penalties in connection therewith shall be paid, on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained, (vii) such
Credit Agreement Refinancing Indebtedness shall not be guaranteed by any Person
other than any Loan Party and shall not have any obligors other than any Loan
Party, (viii) to the extent such Credit Agreement Refinancing Indebtedness is
secured, it is not secured by any property or assets of Holdings, the Borrower
or any Restricted Subsidiary other than the Collateral (it being agreed that
such Credit Agreement Refinancing Indebtedness shall not be required to be
secured by all of the Collateral), (ix) if such Credit Agreement Refinancing
Indebtedness is secured by the Collateral, a Senior Representative acting on
behalf of the holders of such Credit Agreement Refinancing Indebtedness shall
have become party to an Intercreditor Agreement (or any Intercreditor Agreement
shall have been amended or replaced in a manner reasonably acceptable to the
Borrower and the Administrative Agent, which results in such Senior
Representative having rights to share in the Collateral on a pari passu basis or
a junior lien basis to the Secured



--------------------------------------------------------------------------------

Obligations, as applicable), (x) if the Refinanced Debt is subordinated in right
of payment to, or to the Liens securing, the Obligations, then any Credit
Agreement Refinancing Indebtedness shall be subordinated in right of payment to,
or to the Liens securing, the Obligations, as applicable, pursuant to a
customary subordination agreement or provisions reasonably satisfactory to the
Administrative Agent, (xi) any Credit Agreement Refinancing Indebtedness shall
be pari passu or junior in right of payment and, if secured, secured on a pari
passu or junior basis with the Revolving Credit Facility and the Term Facility
(provided that if such Credit Agreement Refinancing Indebtedness (other than any
such Credit Agreement Refinancing Indebtedness that is revolving in nature) is
pari passu in right of payment and with respect to security with the Initial
Term Loans, the Initial Term Loans shall be subject to the “most favored nation”
pricing adjustment (if applicable) set forth in the proviso to
Section 2.14(e)(iii) as if such Credit Agreement Refinancing Indebtedness were
an Incremental Term Loan incurred under Section 2.14) and (xii) any Credit
Agreement Refinancing Indebtedness secured on a pari passu basis with Initial
Term Loans may participate on a pro rata basis or less than pro rata basis (but
not greater than pro rata basis) and any other Credit Agreement Refinancing
Indebtedness may participate on a less than pro rata basis (but not greater than
pro rata basis) in any voluntary or mandatory prepayments hereunder and shall
not require any mandatory prepayments in addition to those hereunder; provided,
further, that in determining if the foregoing conditions in this proviso are
met, a certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent (and provided to the Lenders) at least five Business Days
prior to such modification, refinancing, refunding, renewal or extension,
together with a reasonably detailed description of the material terms and
conditions of such resulting Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement, shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent or the Required Lenders notify the Borrower within such
five Business Day period that the Administrative Agent or the Required Lenders,
as applicable, disagree with such determination (including a reasonable
description of the basis upon which it or they disagree).

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cumulative Credit” means, at any date of determination, an amount, not less
than zero in the aggregate, determined on a cumulative basis equal to, without
duplication:

(a)    $200,000,000, plus

(b)    50% of Consolidated Net Income for the period (taken as one accounting
period) beginning with the fiscal quarter ending December 31, 2017 to the end of
the most recently completed Test Period for which financial statements have been
delivered (or were required to be delivered) pursuant to Section 6.01(a) or (b),
plus

(c)    the cumulative amount of cash and Cash Equivalent proceeds from (i) the
sale of Qualified Equity Interests of the Borrower or Equity Interests of any
direct or indirect parent of the Borrower after the Closing Date and on or prior
to such time (including upon exercise of warrants or options) (other than any
amount designated as a Cure Amount, an Available Excluded Contribution Amount or
used for Equity Funded Employee Plan Costs) which proceeds have been contributed
as common equity to the capital of the Borrower and (ii) the Qualified Equity
Interests of the Borrower (or Equity Interests of any direct or indirect parent
of the Borrower) (other than any amount designated as a Cure Amount, an
Available Excluded Contribution Amount or used for Equity Funded Employee Plan
Costs) issued upon conversion of Indebtedness (other than Indebtedness that is
contractually subordinated to the Obligations) of the Borrower or any Restricted
Subsidiary of the Borrower owed to a Person other than a Loan Party or a
Restricted Subsidiary of a Loan Party, plus



--------------------------------------------------------------------------------

(d)    100% of the aggregate amount of contributions to the common capital of
the Borrower or the net proceeds of the issuance of Qualified Equity Interests
of Holdings (or any direct or indirect parent) contributed to the Borrower,
received in cash and Cash Equivalents after the Closing Date (other than any
amount designated as a Cure Amount or an Available Excluded Contribution Amount
or used for Equity Funded Employee Plan Costs), plus

(e)    100% of the aggregate amount received by the Borrower or any Restricted
Subsidiary of the Borrower in cash and Cash Equivalents from:

(i)    the sale, transfer or other disposition (other than to the Borrower or
any such Restricted Subsidiary) of the Equity Interests or any assets of an
Unrestricted Subsidiary or any minority Investments or other joint venture (that
is not a Restricted Subsidiary), or

(ii)    any dividend or other distribution by an Unrestricted Subsidiary or
received in respect of minority Investments or other joint venture (that is not
a Restricted Subsidiary), or

(iii)    any Returns received in respect of such Unrestricted Subsidiary or any
minority Investments;

in each case, solely to the extent such Investments described in clause
(i) through (iii) in this clause (e) were originally made using the Cumulative
Credit and solely to the extent of such original Investments; plus

(f)    in the event any Unrestricted Subsidiary has been re-designated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the Borrower
or a Restricted Subsidiary, an amount equal to the lesser of (i) the fair market
value of the Investments of the Borrower and its Restricted Subsidiaries made
using the Cumulative Credit in such Unrestricted Subsidiary at the time of such
redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable) and (ii) the amount originally invested from the
Cumulative Credit by the Borrower and its Restricted Subsidiaries in such
Unrestricted Subsidiary, plus

(g)    an amount equal to any Returns in cash and Cash Equivalents actually
received by the Borrower or any Restricted Subsidiary in respect of any
Investments made pursuant to Section 7.02(v)(i), plus

(h)    [reserved], plus

(i)    an amount equal to Declined Proceeds, minus

(j)    any amount of the Cumulative Credit used to make Investments pursuant to
Section 7.02(v) after the Closing Date and prior to such time, minus

(k)    any amount of the Cumulative Credit used to pay dividends or make
distributions or other Restricted Payments pursuant to Section 7.06(l) after the
Closing Date and prior to such time, minus

(l)    any amount of the Cumulative Credit used to make payments or
distributions in respect of Junior Financings pursuant to Section 7.13 after the
Closing Date and prior to such time.



--------------------------------------------------------------------------------

“Cure Amount” has the meaning set forth in Section 8.04(a).

“Cure Expiration Date” has the meaning set forth in Section 8.04(a).

“Current Assets” means, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, all assets
(other than cash and Cash Equivalents) that would, in accordance with GAAP, be
classified on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries as current assets at such date of determination, other than amounts
related to current or deferred Taxes based on income or profits (but excluding
assets held for sale, loans (permitted) to third parties, pension assets,
deferred bank fees and derivative financial instruments).

“Current Liabilities” means, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries as current
liabilities at such date of determination, other than (a) the current portion of
any Indebtedness, (b) accruals for Capital Expenditures, (c) accruals for
Restricted Payments (other than Restricted Payments under Section 7.06(h)), (d)
accruals for current or deferred Taxes based on income or profits, (e) accruals
of any costs or expenses related to restructuring reserves, (f) any Revolving
Credit Exposure or Revolving Credit Loans, (g) any earn-out obligations or
deferred purchase price obligations and (h) the current portion of pension
liabilities.

“Debt Fund Affiliate” means any Affiliate of the Sponsor (other than Holdings or
any of its Subsidiaries) that is a bona fide debt fund or an investment vehicle
that is engaged in the making, purchasing, holding or otherwise investing in,
acquiring or trading commercial loans, bonds or similar extensions of credit in
the ordinary course and whose managers have fiduciary duties to the investors in
such fund independent of, or in addition to, their duties to the Sponsor.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning set forth in Section 2.05(b)(viii).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, without cure
or waiver hereunder, would be an Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of L/C Obligations, within one
Business Day of the date required to be funded by it hereunder, unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable Default, shall be specifically identified in such writing) has not
been satisfied, (b) has notified the Administrative Agent that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations



--------------------------------------------------------------------------------

hereunder or under other agreements in which it commits to extend credit (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable Default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, (d) has failed, within two Business Days after request by the
Administrative Agent, to pay any amounts owing to the Administrative Agent or
the other Lenders or (e) has, or has a direct or indirect parent company that
has, after the Closing Date and other than via an Undisclosed Administration,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, (iii) taken any action in furtherance
of, or indicated its consent to, approval of or acquiescence in any such
proceeding or appointment, or (iv) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(a) through (e) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.17(b)) upon delivery of written notice of such determination to the
Borrower, each L/C Issuer and each Lender. For purposes of this definition,
“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of a receiver, conservator, trustee,
administrator, custodian or other similar official by a supervisory authority or
regulator under or based on the law in the country where such Lender or such
parent company is subject to home jurisdiction, if applicable law requires that
such appointment not be disclosed.

“Discount Prepayment Accepting Lender” has the meaning set forth in
Section 2.05(a)(vi)(B)(2).

“Discount Range” has the meaning set forth in Section 2.05(a)(vi)(C)(1).

“Discount Range Prepayment Amount” has the meaning set forth in
Section 2.05(a)(vi)(C)(1).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(a)(vi)(C) substantially in the form of Exhibit E-2.

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit E-3, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(vi)(C)(1).

“Discount Range Proration” has the meaning set forth in
Section 2.05(a)(vi)(C)(3).

“Discounted Prepayment Determination Date” has the meaning set forth in
Section 2.05(a)(vi)(D)(3).

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
Business Days following the Specified Discount



--------------------------------------------------------------------------------

Prepayment Response Date, the Discount Range Prepayment Response Date or the
Solicited Discounted Prepayment Response Date, as applicable, in accordance with
Section 2.05(a)(vi)(B)(1), 2.05(a)(vi)(C)(1) or 2.05(a)(vi)(D)(1), respectively,
unless a shorter period is agreed to between the applicable Discounted Purchaser
and the Auction Agent.

“Discounted Purchaser” has the meaning set forth in Section 2.05(a)(vi).

“Discounted Term Loan Prepayment” has the meaning set forth in
Section 2.05(a)(vi)(A).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale-leaseback transaction and any sale or issuance
of Equity Interests (other than directors’ qualifying shares or other shares
required by applicable Law) in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Disqualified Equity Interest” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests and cash in lieu of fractional shares), pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control,
asset sale or similar event so long as any rights of the holders thereof upon
the occurrence of a change of control, asset sale or similar event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments and the
termination of all outstanding Letters of Credit (unless the Outstanding Amount
of the L/C Obligations related thereto has been Cash Collateralized, backstopped
by a letter of credit reasonably satisfactory to the applicable L/C Issuer or
deemed reissued under another agreement reasonably acceptable to the applicable
L/C Issuer)), (b) is redeemable at the option of the holder thereof (other than
(i) solely for Qualified Equity Interests and cash in lieu of fractional shares
or (ii) as a result of a change of control, asset sale or similar event so long
as any rights of the holders thereof upon the occurrence of a change of control,
asset sale or similar event shall be subject to the prior repayment in full of
the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments and the termination of all outstanding Letters of
Credit (unless the Outstanding Amount of the L/C Obligations related thereto has
been Cash Collateralized, backstopped by a letter of credit reasonably
satisfactory to the applicable L/C Issuer or deemed reissued under another
agreement reasonably acceptable to the applicable L/C Issuer)), in whole or in
part, (c) provides for the scheduled payments of dividends in cash or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Latest Maturity Date at the time of
issuance of such Equity Interests; provided that if such Equity Interests are
issued (x) pursuant to a plan for the benefit of employees of Holdings or the
Borrower (or any direct or indirect parent thereof) or any of the Restricted
Subsidiaries or (y) by any such plan to any such employees, such Equity
Interests shall not constitute Disqualified Equity Interests solely because they
may be required to be repurchased by the Borrower or any Restricted Subsidiaries
in order to satisfy applicable statutory or regulatory obligations.

“Disqualified Lender” means (i) any Person identified in writing by the Borrower
or the Sponsor to the Administrative Agent on or prior to May 4, 2017, (ii) any
other Person identified by name in writing to the Administrative Agent after
May 4, 2017 to the extent such Person is or becomes a competitor of the Borrower
or its subsidiaries and (iii) any Affiliate of any Person referred to in clause
(i) or (ii) above that is clearly identifiable on the basis of its name;
provided that a “competitor” or an Affiliate of any Person referred to in
clauses (i) or (ii) above shall not include any Bona Fide Debt Fund or
investment vehicle that is engaged in making, purchasing, holding or otherwise
investing in commercial loans, bonds and similar extensions of credit in the
ordinary course of business which is managed, sponsored or advised by any Person
controlling, controlled by or under common control with such competitor or
Affiliate, as



--------------------------------------------------------------------------------

applicable, and for which no personnel involved with the investment of such
competitor or Affiliate thereof, as applicable, (i) makes any investment
decisions or (ii) has access to any information (other than information that is
publicly available) relating to the Loan Parties or any entity that forms a part
of the Loan Parties’ business (including their subsidiaries); provided, further,
that (x) no Affiliate of an Initial Lender shall be designated a Disqualified
Lender, (y) the Administrative Agent shall not have any responsibility for
monitoring compliance with any provisions of this Agreement with respect to
Disqualified Lenders and (z) updates to the Disqualified Lender list shall not
retroactively invalidate or otherwise affect any (A) assignments or
participations made to, (B) any trades entered into with or (C) information
provided to, any Person before it was designated as a Disqualified Lender. It is
acknowledged and agreed by the Borrower that the Administrative Agent shall be
permitted to disclose to any Lender upon such Lender’s request whether any
potential assignee or participant is a Disqualified Lenders.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, with respect to an amount of an Approved Currency
other than Dollars, the equivalent amount thereof in Dollars as determined by
the Administrative Agent or the applicable L/C Issuer at such time on the basis
of the Spot Rate (determined in respect of the most recent Revaluation Date or
other relevant date of determination) for the purchase of Dollars with such
Approved Currency.

“Dollar Term Lender” means, at any time, any Lender that has an Initial B-3
Dollar Term Commitment or an Initial B-3 Dollar Term Loan.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” means, as to any Indebtedness as of any date of determination,
the sum of (i) the higher of (A) the Eurocurrency Rate on such date for a
deposit in dollars with a maturity of one month and (B) the Eurocurrency Rate
floor, if any, with respect thereto as of such date, (ii) the interest rate
margin as of such date, (with such interest rate margin to be determined by
reference to the Eurocurrency Rate) and (iii) the amount of OID and upfront fees
(which shall be deemed to constitute like amounts of OID) paid or payable by the
Borrower to the lenders with respect to such Indebtedness (with OID and upfront
or similar fees being equated to interest rate based on an assumed four-year
average life to maturity on a straight-line basis and without any present value
discount) (it being understood that “Effective Yield” shall not include
amendment fees, arrangement fees, structuring fees, commitment fees,
underwriting fees and any similar fees payable to any lead arranger or
bookrunner (or its Affiliates) in connection with the commitment or syndication
of such indebtedness, consent fees paid or payable to consenting lenders,
ticking fees on undrawn commitments or any other fees not paid or payable
generally to all lenders in the primary syndication or placement of such
Indebtedness).



--------------------------------------------------------------------------------

“Eligible Assignee” has the meaning set forth in Section 10.07(a)(i).

“Enforcement Qualifications” has the meaning set forth in Section 5.04.

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata or sediment, and natural
resources such as wetlands, flora and fauna.

“Environmental Laws” means any applicable Law relating to the prevention of
pollution, or the protection of the Environment, and the protection of worker
health and safety as it relates to exposure to Hazardous Materials, including
any applicable provisions of the Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. § 9601 et seq., the Hazardous
Materials Transportation Act, 49 U.S.C. § 5101 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Clean Water Act, 33
U.S.C. § 1251 et seq., the Clean Air Act, 42 U.S.C. § 7401 et seq., the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq., the Occupational Safety and
Health Act, 29 U.S.C. § 651 et seq. as it related to Hazardous Materials, and
the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq., and all analogous state
or local statutes, and the regulations promulgated pursuant thereto.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Loan Parties or any Subsidiary directly
or indirectly resulting from or based upon (a) an actual or alleged
noncompliance with any Environmental Law including any failure to obtain,
maintain or comply with any Environmental Permit, (b) the generation, use,
handling, transportation, storage or treatment of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials or (e) any contract or agreement to the extent
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Contribution” means the direct or indirect equity investments by the
Sponsor and certain other investors (including the Management Investors) to
Holdings, which equity, when combined with the equity of the Management
Investors that will be retained, rolled over or converted, if any, shall be no
less than 25.0% of the total consolidated pro forma debt and equity of Holdings
and its subsidiaries on the Closing Date after giving effect to the Transactions
(but without giving effect to any Revolving Credit Loans borrowed hereunder on
the Closing Date to fund any working capital needs).

“Equity Funded Employee Plan Costs” means cash costs or expenses, incurred
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent funded with cash proceeds contributed to
the capital of the Borrower or net cash proceeds of an issuance of Qualified
Equity Interests of the Borrower or Equity Interests of any direct or indirect
parent of the Borrower, which cash proceeds have been contributed as common
equity to the capital of the Borrower (other than any amount designated as a
Cure Amount, an Available Excluded Contribution Amount or any amount used in the
Cumulative Credit).

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition



--------------------------------------------------------------------------------

or exchange from such Person of any of the foregoing (including through
convertible securities); provided, that any instrument evidencing Indebtedness
convertible or exchangeable for Equity Interests shall not be deemed to be
Equity Interests unless and until such instrument is so converted or exchanged.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with a Loan Party or any Restricted Subsidiary or is
treated as a single employer within the meaning of Section 414(b) or (c) of the
Code or Section 4001 of ERISA (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

“ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA
Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is insolvent (within the meaning of
Section 4245 of ERISA) or in “endangered,” “critical” or “critical and
declining” status (within the meaning of Section 432 of the Code or Section 305
of ERISA); (d) a determination that any Pension Plan is in “at risk” status
(within the meaning of Section 430 of the Code or Section 303 of ERISA); (e) the
filing of a notice of intent to terminate, the treatment of a Pension Plan or
Multiemployer Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (f) an event or condition which constitutes grounds
under Section 4042 of ERISA for, and that could reasonably be expected to result
in, the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (g) with respect to a Pension Plan, the
failure to satisfy the minimum funding standard of Sections 412 or 430 of the
Code or Sections 302 or 303 of ERISA, whether or not waived, or the filing,
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA, of an
application for the waiver of the minimum funding standard with respect to any
Pension Plan; (h) a failure by a Loan Party, any Restricted Subsidiary or any
ERISA Affiliate to make a required contribution to a Multiemployer Plan; (i) the
occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in liability to a Loan Party or any Restricted Subsidiary;
(j) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate; or (k) the imposition of a
Lien pursuant to Section 430(k) of the Code or pursuant to Section 303(k) of
ERISA with respect to any Pension Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“EURIBO Rate” means, with respect to any Eurocurrency Rate Loan denominated in
euro for any Interest Period, the EURIBO Screen Rate at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for deposits in euro (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; provided that, if the
EURIBO Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement; provided, further, that if a EURIBO Rate
shall not be available pursuant to the foregoing provisions of this definition
at such time for such Interest Period, then the Eurocurrency Rate for such
Interest Period shall be the Interpolated Rate; provided, that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement. Notwithstanding the foregoing, the EURIBO
Rate (before giving effect to any adjustment for Statutory Reserves) shall be
deemed not to be less than 0.00% per annum at any time; provided, further, that
if it is not possible to calculate an Interpolated Rate for that EURIBO Loan the
interest rate per annum selected by the Administrative Agent



--------------------------------------------------------------------------------

in its reasonable discretion (in consultation with the Borrower) (including by
reference to any applicable published market data) to be the comparable
successor rate to EURIBO at approximately 11:00 a.m., London time, two
(2) London Banking Days prior to the commencement of such Interest Period;

“EURIBO Screen Rate” means, for any day and time and for any Interest Period,
the rate per annum equal to the European Money Markets Institute EURIBO Rate
(“EMMI EURIBOR”), as published by Reuters (or another commercially available
source providing quotations of EMMI EURIBOR as designated by the Administrative
Agent from time to time) for such Interest Period.

“Euro Term Lender” means, at any time, any Lender that has an Initial B-3 Euro
Term Commitment or a Euro Term Loan.

“Euro Term Loan” means any Initial B-3 Euro Term Loan or any Incremental Term
Loan, Refinancing Term Loan or Extended Term Loan designated as a “Euro Term
Loan,” as the context may require.

“Eurocurrency Rate” means:

(a)    with respect to any Eurocurrency Rate Loan denominated in any Approved
Currency other than euros, for any applicable Interest Period, the rate per
annum equal to the LIBOR Screen Rate at approximately 11:00 a.m., London time,
two (2) London Banking Days prior to the commencement of such Interest Period;
provided that, if the LIBOR Screen Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement; provided, further, that
if a Eurocurrency Rate shall not be available pursuant to the foregoing
provisions of this clause (a) at such time for such Interest Period, then the
Eurocurrency Rate for such Interest Period shall be the Interpolated Rate;
provided, that, if any Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided,
further, that if it is not possible to calculate an Interpolated Rate for that
Eurocurrency Rate Loan the interest rate per annum selected by the
Administrative Agent in its reasonable discretion (in consultation with the
Borrower) (including by reference to any applicable published market data) to be
the comparable successor rate to LIBOR at approximately 11:00 a.m., London time,
two (2) London Banking Days prior to the commencement of such Interest Period;

(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Screen Rate for Dollars for a period
of one month at approximately 11:00 a.m., London time, two (2) London Banking
Days prior to the commencement of such Interest Period; provided that, if the
LIBOR Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement; provided, further, that if a Eurocurrency
Rate shall not be available pursuant to the foregoing provisions of this clause
(b) at such time for such Interest Period, then the Eurocurrency Rate for such
Interest Period shall be the Interpolated Rate; provided, that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement; provided, further, that if it is not
possible to calculate an Interpolated Rate for that Base Rate Loan the interest
rate per annum selected by the Administrative Agent in its reasonable discretion
(in consultation with the Borrower) (including by reference to any applicable
published market data) to be the comparable successor rate to LIBOR at
approximately 11:00 a.m., London time, two (2) London Banking Days prior to the
commencement of such Interest Period;

in the case of each of clause (a) and (b) above, multiplied by Statutory
Reserves; provided that notwithstanding the foregoing, the Eurocurrency Rate
(before giving effect to any adjustment for Statutory Reserves) shall (x) in
respect of Initial Term Loans only, be deemed not to be less than 1.00% per
annum at any time and (y) in respect of Revolving Credit Loans, be deemed not to
be less than 0.00% per annum at any time.



--------------------------------------------------------------------------------

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.” Eurocurrency Rate Revolving
Credit Loans may be denominated in any Approved Currency.

“Euros” means lawful currency of the European Union.

“Event of Default” has the meaning set forth in Section 8.01.

“Excess Cash Flow” means, for any fiscal year, an amount equal to:

(a)    the sum, without duplication, of:

(i)    Consolidated Net Income for such period,

(ii)    an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income,

(iii)    decreases in Consolidated Working Capital for such period and long-term
accounts receivable of the Borrower and its Restricted Subsidiaries for such
period (other than any such decreases arising from acquisitions or dispositions
by the Borrower and its Restricted Subsidiaries completed during such period or
the application of purchase accounting),

(iv)    an amount equal to the aggregate net non-cash loss on Dispositions by
the Borrower and its Restricted Subsidiaries during such period (other than
sales in the ordinary course of business) to the extent deducted in arriving at
such Consolidated Net Income,

(v)    expenses deducted from Consolidated Net Income during such period in
respect of expenditures made during any prior period for which a deduction from
Excess Cash Flow was made in such period pursuant to clause (b)(xi), (xii),
(xiii), (xv) or (xvi) below, and

(vi)    cash income or gain (actually received in cash) excluded from the
calculation of Consolidated Net Income for such period pursuant to the
definition thereof, minus

(b)    the sum, without duplication, of:

(i)    an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income, and cash charges included in clauses
(a) through (o) of the definition of “Consolidated Net Income,”

(ii)    the amount of Capital Expenditures or acquisitions of intellectual
property to the extent not expensed and Capitalized Software Expenditures
accrued or made (or committed to be made) in cash during such period or, at the
option of the Borrower, made after such period and prior to the date the Excess
Cash Flow prepayment is due (it being understood that to the extent such Capital
Expenditures or acquisitions are



--------------------------------------------------------------------------------

not actually made as committed in a subsequent period, such amount shall be
added back in calculating Excess Cash Flow for such subsequent period, to the
extent financed with Internally Generated Cash or Borrowings under the Revolving
Credit Facility),

(iii)    to the extent financed with Internally Generated Cash, the aggregate
amount of all principal payments of Indebtedness of the Borrower or its
Restricted Subsidiaries (including (A) the principal component of payments in
respect of Capitalized Leases and (B) the amount of any scheduled repayment of
Initial Term Loans pursuant to Section 2.07, Extended Term Loans, Refinancing
Term Loans, Incremental Term Loans or Replacement Term Loans and any mandatory
prepayment of Term Loans pursuant to Section 2.05(b)(ii) to the extent required
due to a Disposition that resulted in an increase to Consolidated Net Income and
not in excess of the amount of such increase, but excluding (X) all other
prepayments of Term Loans and (Y) all prepayments or repayments in respect of
any revolving credit facility),

(iv)    an amount equal to the aggregate net non-cash gain on Dispositions by
the Borrower and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

(v)    increases in Consolidated Working Capital and long-term accounts
receivable of the Borrower and its Restricted Subsidiaries for such period
(other than any such increases arising from acquisitions or dispositions by the
Borrower and its Restricted Subsidiaries during such period or the application
of purchase accounting) for such period,

(vi)    cash payments by the Borrower and its Restricted Subsidiaries during
such period in respect of long-term liabilities or long-term assets of the
Borrower and its Restricted Subsidiaries other than Indebtedness to the extent
such payments are not expensed during such period or are not deducted in
calculating Consolidated Net Income and to the extent financed with Internally
Generated Cash,

(vii)    the amount of Investments and acquisitions made (or committed to be
made) by the Borrower and its Restricted Subsidiaries during such period or, at
the option of the Borrower, made after such period and prior to the date the
Excess Cash Flow prepayment is due (it being understood that to the extent such
Investments and acquisitions are not actually made as committed in a subsequent
period, such amount shall be added back in calculating Excess Cash Flow for such
subsequent period, such amount shall be added back in calculating Excess Cash
Flow for such subsequent period, to the extent financed with Internally
Generated Cash or Borrowings under the Revolving Credit Facility),

(viii)    the amount of Restricted Payments paid in cash (or committed to be
paid) during such period or, at the option of the Borrower, paid after such
period and prior to the date the Excess Cash Flow prepayment is due (it being
understood that to the extent such payments are not actually paid as committed
in a subsequent period, such amount shall be added back in calculating Excess
Cash Flow for such subsequent period) pursuant to Section 7.06(f) or 7.06(h)
(clauses (i), (ii) or (iii) only), to the extent financed with Internally
Generated Cash or Borrowings under the Revolving Credit Facility,

(ix)    to the extent such payments are not expensed during such period or are
not deducted in calculating Consolidated Net Income and to the extent financed
with Internally Generated Cash, cash payments made in respect of earn-outs and
deferred purchase price obligations;



--------------------------------------------------------------------------------

(x)    the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Restricted Subsidiaries during
such period that are required to be made in connection with any prepayment of
Indebtedness, in each case to the extent financed with Internally Generated
Cash,

(xi)    without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
and its Restricted Subsidiaries pursuant to binding contracts or executed
letters of intent (the “Contract Consideration”) entered into prior to or during
such period relating to Permitted Acquisitions, Investments or Capital
Expenditures to be consummated or made, plus any restructuring cash expenses,
pension payments or tax contingency payments then due and payable that have been
added to Excess Cash Flow pursuant to clause (a)(ii) above required to be made,
in each case during the four consecutive fiscal quarters of the Borrower
following the end of such period; provided that to the extent the aggregate
amount of Internally Generated Cash actually utilized to finance such
acquisitions, Investments or Capital Expenditures during such period is less
than the Contract Consideration, the amount of such shortfall shall be added to
the calculation of Excess Cash Flow for the next fiscal year,

(xii)    the amount of cash taxes (including penalties and interest or tax
reserves) paid in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period,

(xiii)    cash expenditures in respect of Swap Contracts during such period to
the extent not deducted in arriving at such Consolidated Net Income,

(xiv)    any payment of cash to be amortized or expensed over a future period
and recorded as a long-term asset,

(xv)    reimbursable or insured expenses incurred during such fiscal year to the
extent that such reimbursement has not yet been received and to the extent not
deducted in arriving at such Consolidated Net Income, and

(xvi)    cash expenditures for costs and expenses in connection with
acquisitions or Investments, dispositions and the issuance of equity interests
or Indebtedness to the extent not deducted in arriving at such Consolidated Net
Income.

Notwithstanding anything in the definition of any term used in the definition of
“Excess Cash Flow” to the contrary, all components of Excess Cash Flow shall be
computed for the Borrower and its Restricted Subsidiaries on a consolidated
basis.

“Excess Cash Flow Period” means each fiscal year of the Borrower commencing with
and including the fiscal year ending December 31, 2018.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Assets” means (i) any fee owned real property (other than Material
Real Properties), any leasehold rights and interests in real property (it being
understood that there shall be no requirement to obtain any landlord waivers,
estoppels or collateral access letters), (ii) motor vehicles and



--------------------------------------------------------------------------------

other assets subject to certificates of title to the extent perfection of the
security interest in such assets cannot be accomplished by the filing of a UCC
financing statement (or equivalent), (iii) any lease, license or other agreement
or any property subject to a purchase money security interest, capital lease
obligation or similar arrangements, in each case to the extent permitted under
the Loan Documents, to the extent that a grant of a security interest therein
would violate or invalidate such lease, license or agreement, purchase money,
capital lease or a similar arrangement or create a right of termination in favor
of any other party thereto (other than Holdings or any of its Subsidiaries), in
each case, after giving effect to the applicable anti-assignment provisions of
the UCC or other applicable Law, but excluding the proceeds and receivables
thereof, the assignment of which is expressly deemed effective under applicable
Law notwithstanding such prohibition, (iv) those assets to the extent that a
grant of a security interest in such assets (A) is prohibited by contract
(including leases and licenses) binding on such assets at the time of
acquisition thereof and not entered into in contemplation of such acquisition,
applicable Law, or any governmental licenses or state or local franchises,
charters and authorizations, or (B) requires governmental consents required
pursuant to applicable Law that have not been obtained (after the exercise of
commercially reasonable efforts to obtain such consent) in each case of clauses
(A) and (B), after giving effect to the applicable anti-assignment provisions of
the UCC and other applicable Law, but excluding the proceeds thereof, the
assignment of which is expressly deemed effective under applicable law
notwithstanding such prohibition, (v) margin stock, and to the extent not
permitted by the terms of such Person’s organizational or joint venture
documents after giving effect to the applicable anti-assignment provisions of
the UCC or other applicable Law, Equity Interests in any Person other than
wholly-owned Subsidiaries, but excluding the proceeds thereof, the assignment of
which is expressly deemed effective under applicable law notwithstanding such
prohibition, (vi) [reserved], (vii) any property subject to a Lien permitted by
Section 7.01(u) or (aa) (to the extent relating to a Lien originally incurred
pursuant to Section 7.01(u)) to the extent that the granting of a security
interest in such property would be prohibited under the terms of the
Indebtedness secured thereby so long as such prohibition is not incurred in
contemplation of, the acquisition of such property after giving effect to the
applicable anti-assignment provisions of the UCC, other than the proceeds and
receivables thereof the assignment of which is expressly deemed effective under
the UCC notwithstanding such prohibition or restriction, (viii) any
intent-to-use trademark application prior to the accepted filing of a “Statement
of Use” and issuance of a “Certificate of Registration” or an accepted filing of
an “Amendment to Allege Use” whereby such intent-to-use trademark application is
converted to a “use in commerce” application, solely to the extent that, and
during the period, if any, in which the grant of a security interest therein
would impair the validity or enforceability of, or void, such intent-to-use
trademark application or any registration that may issue therefrom under
applicable federal law, (ix) assets where, reasonably agreed by the
Administrative Agent and the Borrower in writing, that the cost of creating or
perfecting such pledges or security interests in such assets or obtaining title
insurance, surveys, abstracts or appraisals in respect of such assets are
excessive in relation to the practical benefits to be obtained by the Lenders
therefrom, (x) Equity Interests of captive insurance subsidiaries, (xi) Equity
Interests and assets of Unrestricted Subsidiaries, (xii) [reserved], (xiii)
Equity Interests in excess of 65% of the outstanding voting Equity Interests of
each Subsidiary that is (A) a CFC or (B) a FSHCO, (xiv) Equity Interests of
Immaterial Subsidiaries that are not Guarantors, not-for-profit Subsidiaries,
any Securitization Subsidiary, (xv) Equity Interests of any direct or indirect
Subsidiary of a direct or indirect Subsidiary of Holdings that is (A) a CFC or
(B) a FSHCO and (xvi) letter-of-credit rights and commercial tort claims, in
each case in an amount less than $1,000,000, except to the extent a security
interest therein can be perfected by the filing of a Uniform Commercial Code
financing statement and (xvii) to the extent segregated and used exclusively to
hold funds in trust for the benefit of unaffiliated third parties, (A) payroll,
healthcare and other employee wage and benefit accounts, (B) tax accounts,
including, without limitation, sales tax accounts, (C) escrow, defeasance and
redemption accounts and (D) fiduciary or trust accounts and, in the case of
clauses (A) through (D), the funds or other property held in or maintained in
any such account; provided, however, that Excluded Assets shall not include any
Proceeds, substitutions replacements of any Excluded Assets referred to in
clauses (i) through (xvii) (unless such Proceeds, substitutions or replacements
would independently constitute Excluded Assets referred to in clauses
(i) through (xvii).

“Excluded Information” has the meaning set forth in Section 2.05(a)(vi)(F).



--------------------------------------------------------------------------------

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned direct
or indirect Domestic Subsidiary of Holdings, (b) any Subsidiary that is
prohibited or restricted by applicable Law or by Contractual Obligations
permitted by this Agreement in existence at the time of acquisition of such
Subsidiary but not entered into in contemplation thereof, from guaranteeing the
Obligations or if guaranteeing the Obligations would require governmental
(including regulatory) consent, approval, license or authorization, unless such
consent, approval, license or authorization has been received, or for which the
provision of a Guarantee would result in material adverse tax consequences to
the Borrower or one of its subsidiaries as reasonably determined by the Borrower
and agreed in writing by the Administrative Agent, (c) any other Subsidiary with
respect to which, in the reasonable judgment of the Borrower and the
Administrative Agent, the burden or cost of providing a Guarantee shall be
excessive in view of the benefits to be obtained by the Lenders therefrom,
(d) any not-for-profit Subsidiaries or captive insurance Subsidiaries, (e) any
Unrestricted Subsidiaries, (f) any Securitization Subsidiary, (g) any direct or
indirect Domestic Subsidiary of a direct or indirect Foreign Subsidiary of
Holdings that is a CFC, (h) any direct or indirect Domestic Subsidiary of
Holdings that is a FSHCO, (i) [reserved], (j) captive insurance Subsidiaries,
(k) any Subsidiary that is not a Material Subsidiary and (l) any Restricted
Subsidiary acquired pursuant to a Permitted Acquisition or other Investment that
has assumed secured Indebtedness permitted under Section 7.03(g)(i) and not
incurred in contemplation of such Permitted Acquisition or other Investment, in
each case to the extent such secured Indebtedness prohibits such Subsidiary from
becoming a Guarantor (so long as such prohibition is not incurred in
contemplation of such Permitted Acquisition or other Investment). For the
avoidance of doubt, the Borrower shall not constitute an Excluded Subsidiary.

“Excluded Swap Obligation” means, with respect to any Guarantor, any obligation
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of section 1a(47) of the Commodity Exchange Act (a
“Swap Obligation”), if, and to the extent that, all or a portion of the
Guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is or
becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guarantee of such Guarantor or the grant of such
security interest would otherwise have become effective with respect to such
related Swap Obligation but for such Guarantor’s failure to constitute an
“eligible contract participant” at such time. If a Swap Obligation arises under
a master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or security interest is or becomes illegal or unlawful under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof).

“Existing Credit Facilities” means (a) that certain Credit Agreement, dated as
of September 28, 2015, among VWR Funding Inc., each of the foreign subsidiary
borrowers from time to time party thereto, Citibank, N.A., as administrative
agent and collateral agent and the lenders from time to time party thereto,
(b) that certain First Lien Credit Agreement, dated as of March 10, 2017, among
Avantor Performance Materials Holdings, LLC, Nusil Investments LLC, Avantor
Holdings Sub, L.P., Jefferies Finance LLC, as administrative agent and
collateral agent and the lenders from time to time party thereto and (c) that
certain Second Lien Credit Agreement dated as of March 10, 2017, among Avantor
Performance Materials Holdings, LLC, Nusil Investments LLC, Avantor Holdings
Sub, L.P. as administrative agent and collateral agent and the lenders from time
to time party thereto.

“Existing Letter of Credit” means each letter of credit previously issued (or
deemed issued) for the account of the Borrower, the Company or any of their
respective Subsidiaries under the Existing Credit Facilities that (a) is
outstanding on the Closing Date and (b) is listed on Schedule 1.01C.

“Existing Receivables Facility” means the receivables facility under that
certain Amended and Restated Receivables Purchase Agreement, dated as of
November 21, 2017, by and among



--------------------------------------------------------------------------------

VWR Receivables Funding, LLC, as Seller, VWR International, LLC, as Servicer,
PNC Bank, National Association, as administrator and LC bank and the other
parties from time to time party thereto, as amended, restated, supplemented,
waived, renewed or otherwise modified from time to time.

“Existing Revolver Tranche” has the meaning set forth in Section 2.16(b).

“Existing Senior Notes” shall mean the Company’s 4.625% Senior Secured Notes due
2022 issued pursuant to an Indenture, dated as of March 25, 2015, among certain
affiliates of the Company, Law Debenture Trust Company of New York, as trustee
and the other parties thereto.

“Existing Term Loan Tranche” has the meaning set forth in Section 2.16(a).

“Extended Revolving Credit Commitments” has the meaning set forth in
Section 2.16(b).

“Extending Revolving Credit Lender” has the meaning set forth in
Section 2.16(c).

“Extended Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from an Extension Amendment.

“Extended Term Loans” has the meaning set forth in Section 2.16(a).

“Extending Term Lender” has the meaning set forth in Section 2.16(c).

“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to the terms of Section 2.16 and the applicable Extension Amendment.

“Extension Amendment” has the meaning set forth in Section 2.16(d).

“Extension Election” has the meaning set forth in Section 2.16(c).

“Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.

“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.

“Facility” means the Revolving Credit Facility, any series of New Revolving
Credit Commitments, a given Extension Series of Extended Revolving Credit
Commitments, a given Refinancing Series of Refinancing Revolving Credit Loans,
any Term Facility, a given Extension Series of Extended Term Loans, a given
Class of Incremental Term Loans or a given Refinancing Series of Refinancing
Term Loans, as the context may require.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future Treasury
regulations or other official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code as of the date of this Agreement
(or any amended or successor version described above) and any agreements or
arrangements between the United States or the United States Treasury Department
and a foreign government or one or more agencies thereof to implement the
foregoing and any fiscal or regulatory legislation, rules or official practices
adopted pursuant to such published intergovernmental agreement, any
intergovernmental agreements implementing the foregoing and any laws, fiscal or
regulatory legislation, rules, guidance notes and practices adopted by a
non-U.S. jurisdiction to implement the foregoing or any similar provisions of
non-U.S. law.



--------------------------------------------------------------------------------

“FCPA” has the meaning set forth in Section 5.17(a).

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.

“Fee Letter” means the Amended and Restated Fee Letter, dated as of May 6, 2017,
among the Borrower, Goldman Sachs Bank USA, Barclays Bank PLC, Jefferies Finance
LLC and JPMorgan Chase Bank, N.A.

“Financial Covenant Event of Default” has the meaning set forth in
Section 8.02(e).

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“Fitch” means Fitch Ratings Inc. and any successor thereto.

“Flood Hazard Property” means any real property or portion of any real property
that is (a) in an area designated by the Federal Emergency Management Agency (or
any successor agency) as being located in a special flood hazard area, and
(b) contains “improved real estate” or a “mobile home” (as defined by the Flood
Insurance Laws) within such special flood hazard area.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of the
Borrower which is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuers, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“FSHCO” means any Domestic Subsidiary that has no material assets other than
Equity Interests of one or more direct or indirect Subsidiaries that are CFCs.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that, subject to
Section 1.03, if the Borrower notifies the Administrative Agent that it requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof
(including through conforming changes made consistent with IFRS) on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof (including through
conforming changes made consistent with IFRS), then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational body exercising such powers or functions, such as the European
Union or the European Central Bank).

“Granting Lender” has the meaning set forth in Section 10.07(h).

“Guarantee” means, as to any Person, without duplication, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith. The term
“Guarantee” as a verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning set forth in Section 11.01.

“Guarantors” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement” and shall include Holdings, the Borrower and each
Restricted Subsidiary that shall have become a Guarantor pursuant to
Section 6.11. For the avoidance of doubt, the Borrower in its sole discretion
may cause any Restricted Subsidiary that is not a Guarantor to Guarantee the
Obligations by causing such Restricted Subsidiary to execute a joinder to this
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, and any such Restricted Subsidiary shall be a Guarantor, Loan Party and
Subsidiary Guarantor hereunder for all purposes; provided that if such
Restricted Subsidiary is not organized in the United States, (a) the
jurisdiction of organization of such Restricted Subsidiary shall be reasonably
satisfactory to the Administrative Agent and Collateral Agent and (b) such
Restricted Subsidiary shall have complied with the Collateral and Guarantee
Requirement.

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.



--------------------------------------------------------------------------------

“Hazardous Materials” means all hazardous, dangerous or toxic materials,
substances or wastes, and all pollutants or contaminants, in any form, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas and toxic mold that are regulated pursuant
to, or which could give rise to liability under, Environmental Law.

“Hedge Bank” means any Person that is a Lender or an Agent, or an Affiliate of
any of the foregoing, at the time it enters into a Secured Hedge Agreement or a
Treasury Services Agreement (notwithstanding that such Hedge Bank may cease to
be a Lender, an Agent or an Affiliate of any of the foregoing after entering
into a Secured Hedge Agreement or a Treasury Services Agreement), as applicable,
in its capacity as a party thereto and (other than any Person that is an Agent
or an Affiliate of an Agent at the time it enters into such Secured Hedge
Agreement) that has been specifically designated a “Hedge Bank” with respect to
such Secured Hedge Agreement or Treasury Services Agreement, as applicable, in a
writing from the Borrower to the Administrative Agent, and (other than a Person
already party hereto as a Lender or Agent or any Person that is an Affiliate of
an Agent at the time it enters into such Secured Hedge Agreement) that delivers
to the Administrative Agent a letter agreement reasonably satisfactory to it
(i) appointing the Administrative Agent as its agent under the applicable Loan
Documents and (ii) agreeing to be bound by Sections 10.05, 10.15 and 10.16 and
Article IX as if it were a Lender.

“Holdings” has the meaning set forth in the introductory paragraph to this
Agreement.

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

“Identified Participating Lenders” has the meaning set forth in
Section 2.05(a)(vi)(C)(3).

“Identified Qualifying Lenders” has the meaning set forth in
Section 2.05(a)(vi)(D)(3).

“IFRS” means international accounting standards as promulgated by the
International Accounting Standards Board.

“Immaterial Subsidiary” means, at any date of determination, any Subsidiary of
Holdings that is not a Material Subsidiary.

“Incremental Amendment” has the meaning set forth in Section 2.14(f).

“Incremental Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Equivalent Debt” has the meaning set forth in Section 7.03(z).

“Incremental Facility Closing Date” has the meaning set forth in
Section 2.14(d).

“Incremental Lenders” has the meaning set forth in Section 2.14(c).

“Incremental Loan” has the meaning set forth in Section 2.14(b).

“Incremental Request” has the meaning set forth in Section 2.14(a).

“Incremental Revolving Credit Lender” has the meaning set forth in
Section 2.14(c).

“Incremental Revolving Loan” has the meaning set forth in Section 2.14(b).



--------------------------------------------------------------------------------

“Incremental Revolving Loan Commitments” has the meaning set forth in
Section 2.14(a).

“Incremental Term Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Term Lender” has the meaning set forth in Section 2.14(c).

“Incremental Term Loan” has the meaning set forth in Section 2.14(b).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)    the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all outstanding letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds, performance bonds and similar instruments issued or created by or
for the account of such Person;

(c)    net obligations of such Person under any Swap Contract;

(d)    all obligations of such Person to pay the deferred purchase price of
property or services;

(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f)    all Attributable Indebtedness;

(g)    all obligations of such Person in respect of Disqualified Equity
Interests if and to the extent that the foregoing would constitute indebtedness
or a liability in accordance with GAAP; provided that Indebtedness of any direct
or indirect parent of the Borrower appearing on the balance sheet of the
Borrower solely by reason of push-down accounting under GAAP shall be excluded;
and

(h)    to the extent not otherwise included above, all Guarantees of such Person
in respect of Indebtedness described in clauses (a) through (g) in respect of
any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner, except to the extent such Person’s liability for such
Indebtedness is otherwise limited, (B) in the case of Holdings and its
Restricted Subsidiaries, exclude all intercompany liabilities having a term not
exceeding 364 days (inclusive of any roll-over or extensions of terms) and made
in the ordinary course of business (other than, with respect to Indebtedness of
Holdings and its Restricted Subsidiaries, intercompany Indebtedness owing by
Holdings or any Restricted Subsidiary to any Unrestricted Subsidiary) and
(C) exclude (i) trade accounts and accrued expenses payable in the ordinary
course of business, (ii) any earn-out obligation, deferred purchase price
obligations, contingent post-closing purchase price adjustments or
indemnification payments in connection



--------------------------------------------------------------------------------

with any Permitted Acquisition or permitted Investment, any acquisition or
Investment consummated prior to the Closing Date or any permitted Disposition,
unless such obligation is not paid after becoming due and payable,
(iii) accruals for payroll and other liabilities accrued in the ordinary course
of business, (iv) obligations under any Securitization Facility and (v) purchase
price holdbacks in respect of a portion of the purchase price of an asset to
satisfy warranty or other unperformed obligations of the respective seller. The
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date. The amount of
Indebtedness of any Person for purposes of clause (e) above shall be deemed to
be equal to the lesser of (x) the aggregate unpaid amount of such Indebtedness
and (y) the fair market value of the property encumbered thereby as determined
by such Person in good faith.

“Indemnified Taxes” means, with respect to any Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of a Loan
Party hereunder or under any other Loan Document, all Taxes imposed on or with
respect to payments under the Loan Documents other than (i) any Taxes imposed on
or measured by its net income, net profits, or branch profits however
denominated, (and including, for the avoidance of doubt, any backup withholding
in respect thereof under Section 3406 of the Code or any similar provision of
state, local, or foreign law), and franchise (and similar) Taxes in each case
imposed by a jurisdiction as a result of such recipient being organized in or
having its principal office or applicable lending office in such jurisdiction,
or as a result of any present or former connection between such Lender or Agent
and such jurisdiction other than any connections arising solely from executing,
delivering, being a party to, performing its obligations under, receiving
payments under, receiving or perfecting a security interest under, or enforcing,
any Loan Document, or selling or assigning an interest in any Loan or Loan
Document, (ii) any Taxes attributable to the failure of such Agent or Lender to
deliver the documentation required to be delivered pursuant to Section 3.01(d),
(iii) in the case of a Lender (other than an assignee pursuant to a request by
the Borrower under Section 3.07(a)), any U.S. federal withholding Tax that is in
effect and would apply to amounts payable hereunder under the law applicable at
such time the Lender becomes a party to this Agreement or acquires an applicable
interest in the Loan, or designates a new Lending Office, except to the extent
such Lender (or its assignor, if any) was entitled, immediately prior to the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower or any Guarantor with respect to such
withholding Tax pursuant to Section 3.01, and (iv) any withholding Taxes imposed
under FATCA. For the avoidance of doubt, the term “Lender” for purposes of this
definition shall include each L/C Issuer and Swing Line Lender.

“Indemnitees” has the meaning set forth in Section 10.05.

“Information” has the meaning set forth in Section 10.08.

“Initial B-1 Dollar Term Commitment” means the Term Commitments of the Initial
B-1 Dollar Term Lenders as of the Amendment No. 1 Effective Date.

“Initial B-1 Dollar Term Lender” means, at any time, any Lender that has an
Initial B-1 Dollar Term Commitment or an Initial B-1 Dollar Term Loan.

“Initial B-1 Dollar Term Loans” means the Dollar-denominated term loans made by
the Lenders on the Amendment No. 1 Effective Date to the Borrower pursuant to
Section 2.01(a)(ii).

“Initial B-1 Euro Term Commitment” means the Term Commitments of the Initial B-1
Euro Term Lenders as of the Amendment No. 1 Effective Date.

“Initial B-1 Euro Term Lender” means, at any time, any Lender that has an
Initial B-1 Euro Term Commitment or an Initial B-1 Euro Term Loan.



--------------------------------------------------------------------------------

“Initial B-1 Euro Term Loans” means the euro-denominated term loans made by the
Lenders on the Amendment No. 1 Effective Date to the Borrower pursuant to
Section 2.01(a)(vi).

“Initial B-2 Dollar Term Commitment” means the Term Commitments of the Initial
B-2 Dollar Term Lenders as of the Amendment No. 2 Effective Date.

“Initial B-2 Dollar Term Lender” means, at any time, any Lender that has an
Initial B-2 Dollar Term Commitment or an Initial B-2 Dollar Term Loan.

“Initial B-2 Dollar Term Loans” means the Dollar-denominated term loans made by
the Lenders on the Amendment No. 2 Effective Date to the Borrower pursuant to
Section 2.01(a)(iii).

“Initial B-2 Euro Term Commitment” means the Term Commitments of the Initial B-2
Euro Term Lenders as of the Amendment No. 2 Effective Date.

“Initial B-2 Euro Term Lender” means, at any time, any Lender that has an
Initial B-2 Euro Term Commitment or an Initial B-2 Euro Term Loan.

“Initial B-2 Euro Term Loans” means the euro-denominated term loans made by the
Lenders on the Amendment No. 2 Effective Date to the Borrower pursuant to
Section 2.01(a)(vii).

“Initial B-3 Dollar Term Commitment” means, as to each Dollar Term Lender, its
obligation to make an Initial B-3 Dollar Term Loan in Dollars to the Borrower
pursuant to Section 2.01(a)(iv) in an aggregate amount not to exceed the amount
set forth opposite such Dollar Term Lender’s name in Schedule 1.01A under the
caption “Initial B-3 Dollar Term Commitment” or in the Assignment and Assumption
pursuant to which such Dollar Term Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement (including Section 2.14). The aggregate amount of the Initial B-3
Dollar Term Commitments on the Amendment No. 3 Effective Date is
$677,213,077.84.

“Initial B-3 Dollar Term Loans” means the Dollar-denominated term loans made by
the Lenders on the Amendment No. 3 Effective Date to the Borrower pursuant to
Section 2.01(a)(iv).

“Initial B-3 Euro Term Commitment” means, as to each Euro Term Lender, its
obligation to make an Initial B-3 Euro Term Loan in euros to the Borrower
pursuant to Section 2.01(a)(viii) in an aggregate amount not to exceed the
amount set forth opposite such Euro Term Lender’s name in Schedule 1.01A under
the caption “Initial B-3 Euro Term Commitment” or in the Assignment and
Assumption pursuant to which such Euro Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement (including Section 2.14). The aggregate amount of the Initial B-3
Euro Term Commitments on the Amendment No. 3 Effective Date is €349,142,621.51.

“Initial B-3 Euro Term Loans” means the euro-denominated term loans made by the
Lenders on the Amendment No. 3 Effective Date to the Borrower pursuant to
Section 2.01(a)(viii).

“Initial Dollar Term Commitment” means the Term Commitments of the Initial
Dollar Term Lenders as of the Closing Date.

“Initial Dollar Term Lender” means, at any time, any Lender that has an Initial
Dollar Term Commitment or an Initial Dollar Term Loan.



--------------------------------------------------------------------------------

“Initial Dollar Term Loans” means the Dollar-denominated term loans made by the
Lenders on the Closing Date to the Borrower pursuant to Section 2.01(a)(i).

“Initial Euro Term Commitment” means the Term Commitments of the Initial Euro
Term Lenders as of the Closing Date.

“Initial Euro Term Lender” means, at any time, any Lender that has an Initial
Euro Term Commitment or an Initial Euro Term Loan.

“Initial Euro Term Loans” means the euro-denominated term loans made by the
Lenders on the Closing Date to the Borrower pursuant to Section 2.01(a)(v).

“Initial Lender” means each of Goldman Sachs Bank USA, Barclays Bank PLC,
Jefferies Finance LLC and JPMorgan Chase Bank, N.A.

“Initial Term Commitments” means, collectively, the Initial B-3 Dollar Term
Commitments and the Initial B-3 Euro Term Commitments.

“Initial Term Loans” means, collectively, the Initial B-3 Dollar Term Loans and
the Initial B-3 Euro Term Loans.

“Intellectual Property Security Agreement” has the meaning set forth in the
Security Agreement.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
G.

“Intercreditor Agreement” shall mean the Closing Date Intercreditor Agreement
and any other intercreditor agreement executed in connection with any
transaction requiring such agreement to be executed pursuant to the terms
hereof, among the Collateral Agent, Administrative Agent, the Borrower, the
Guarantors and one or more Senior Representatives of Indebtedness incurred under
Section 2.14 or Section 7.03 or any other party, as the case may be, on
customary terms reasonably satisfactory to the Administrative Agent and
Collateral Agent, in each case, as amended, restated, supplemented or otherwise
modified (or replaced in connection with a Refinancing Amendment or incurrence
of Indebtedness under Section 7.03) from time to time with the consent of the
Agents (such consent not to be unreasonably withheld or delayed).

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates and (b) as to any Base Rate Loan (including a Swing
Line Loan), the last Business Day of each March, June, September and December
and the Maturity Date of the Facility under which such Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter or, to the extent agreed by each Lender of such
Eurocurrency Rate Loan, 12 months or periods shorter than one month, as selected
by the Borrower in its Committed Loan Notice; provided that:



--------------------------------------------------------------------------------

(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(c)    no Interest Period shall extend beyond the applicable Maturity Date.

“Internally Generated Cash” means, with respect to any Person, funds of such
Person and its Subsidiaries not constituting (x) proceeds of the issuance of (or
contributions in respect of) Equity Interests of such Person, (y) proceeds of
the incurrence of Indebtedness by such Person or any of its Subsidiaries (other
than under any revolving credit facility or line of credit) or (z) proceeds of
Dispositions and Casualty Events.

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the rate as displayed on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case the “Screen
Rate”) for the longest period (for which that Screen Rate is available in
Dollars) that is shorter than the Interest Period and (b) the Screen Rate for
the shortest period (for which that Screen Rate is available for Dollars) that
is longer than the Interest Period, in each case, as of approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period; provided that if the Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of Holdings, the
Borrower and its Restricted Subsidiaries, intercompany loans, advances or
Indebtedness (in each case owing to Holdings, the Borrower or a Restricted
Subsidiary) having a term not exceeding 364 days (inclusive of any roll over or
extension of terms) and made in the ordinary course of business) or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of (i) all or substantially all of the assets of any Person or any business
unit, line of business or division thereof or (ii) all or substantially all of
the customer lists of any Person or any business unit, line of business or
division thereof (including, for the avoidance of doubt, “tuck in”
acquisitions). For purposes of covenant compliance, the amount of any Investment
at any time shall be the amount actually invested (measured at the time made),
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning set forth in Section 5.15.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Junior Financing” has the meaning set forth in Section 7.13(a).



--------------------------------------------------------------------------------

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share or other applicable share provided for under this Agreement.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the reinstatement or
increase of the amount thereof.

“L/C Issuer” means Goldman Sachs Bank USALending Partners LLC, Citibank, N.A.,
Barclays Bank PLC, Jefferies Finance LLC, JPMorgan Chase Bank, N.A., Bank of
America, N.A., PNC Bank, National Association and any other Person that becomes
an L/C Issuer in accordance with Section 2.03(k) or 10.07(j), in each case, in
its capacity as an issuer of Letters of Credit hereunder, or any successor
issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.10. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.13 or 3.14 of the
ISP or any similar term stated in the Letter of Credit or in rules or laws to
which the Letter of Credit is made subject or if there is a pending drawing,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Initial Term Loans, Incremental Revolving Loan
Commitments, Extended Revolving Credit Commitments, Refinancing Revolving Credit
Commitments, Extended Term Loans, Incremental Term Loans, Refinancing Term
Loans, Replacement Term Loans and Refinancing Term Commitments, in each case as
extended in accordance with this Agreement from time to time.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, legally binding guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
legally binding interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, legally
binding requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.

“LCT Election” has the meaning set forth in Section 1.08.

“LCT Test Date” has the meaning set forth in Section 1.08.

“Lead Arrangers” means Goldman Sachs Bank USA, Barclays Bank PLC, Jefferies
Finance LLC and JPMorgan Chase Bank, N.A., in their respective capacities as
joint lead arrangers and joint bookrunners under this Agreement. With respect to
Amendment No. 1, the Lead Arranger shall be Goldman Sachs Bank USA. With respect
to Amendment No. 2, the Lead Arranger shall be Goldman Sachs



--------------------------------------------------------------------------------

Lending Partners LLC. With respect to Amendment No. 3, the Lead Arranger shall
be Goldman Sachs Lending Partners LLC. With respect to Amendment No. 4, the Lead
Arrangers shall be Goldman Sachs Lending Partners LLC and Citibank, N.A.

“Lender” has the meaning set forth in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

“Lending Office” means, as to any Lender, such office or offices as a Lender may
from time to time notify the Borrower and the Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit and
may be issued in any Approved Currency; provided that (i) Goldman Sachs Bank
USA, in its capacity as an L/C Issuer, shall only be required to issue standby
letters of credit and shall not be required to issue commercial letters of
credit, (ii) (x) Jefferies Finance LLC, in its capacity as an L/C Issuer, shall
only be required to issue standby letters of credit denominated in Dollars and
shall not be required to issue commercial letters of credit and (y) Jefferies
Finance LLC will cause Letters of Credit to be issued by unaffiliated financial
institutions and such Letters of Credit shall be treated as issued by Jefferies
Finance LLC for all purposes under the Loan Documents and (iii) Barclays Bank
PLC, in its capacity as an L/C Issuer, shall only be required to issue standby
letters of credit denominated in Dollars and shall not be required to issue
commercial letters of credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the scheduled Maturity Date then in effect for the applicable Revolving
Credit Facility (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Commitment” shall mean, as to any L/C Issuer, the amount set
forth on Schedule 1.01A opposite such L/C Issuer’s name or, in the case of an
L/C Issuer that becomes an L/C Issuer after the Closing Date, the amount
notified in writing to the Administrative Agent by the Borrower and such L/C
Issuer; provided that the Letter of Credit Commitment of any L/C Issuer may be
increased or decreased if agreed in writing between the Borrower and such L/C
Issuer (each acting in its sole discretion) and notified to the Administrative
Agent.

“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$50,000,000100,000,000 and (b) the aggregate principal amount of the Revolving
Credit Commitments. The Letter of Credit Sublimit is part of, and not in
addition to, the Revolving Credit Facility.

“LIBOR Screen Rate” means the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
or, in the event such rate does not appear on either of such Reuters pages, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
as shall be selected by the Administrative Agent from time to time in its
reasonable discretion.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, security deposit arrangement, encumbrance, lien (statutory or
other), charge or other security interest of any kind or nature whatsoever
(including any conditional sale or other title retention agreement, any
easement, right of way or other encumbrance on title to Real Property, and any
Capitalized Lease having substantially



--------------------------------------------------------------------------------

the same economic effect as any of the foregoing). For the avoidance of doubt,
“Lien” shall not be deemed to include any license or other contractual
obligation relating to any IP Rights to the extent permitted under Section 7.01.

“Limited Condition Transaction” means any acquisition, including by way of
merger, by the Borrower or one or more of its Restricted Subsidiaries, in each
case, permitted pursuant to this Agreement whose consummation is not conditioned
upon the availability of, or on obtaining, third party financing.

“Loan” means an extension of credit under Article II by a Lender to the Borrower
in the form of a Term Loan or a Revolving Credit Loan or a Swing Line Loans
(including any Initial Term Loans, any Incremental Term Loans and any extensions
of credit under any Revolving Commitment Increase, any extension of credit under
any New Revolving Credit Commitments, any Extended Term Loans and any extensions
of credit under any Extended Revolving Credit Commitment, any Refinancing Term
Loans and any extensions of credit under any Refinancing Revolving Credit
Commitment and any Replacement Term Loans).

“Loan Documents” means, collectively, (i) this Agreement (including the
schedules hereto), (ii) Amendment No. 1, (iii) Amendment No. 2, (iv) Amendment
No. 3, (v) Amendment No. 4, (vi) the Notes, (vivii) the Collateral Documents,
(viiviii ) any Refinancing Amendment, Incremental Amendment or Extension
Amendment, (viiiix) each Letter of Credit Application, (ixx) the Fee Letter,
(xxi ) the Ticking Fee Letter and (xixii) any amendment or joinder to this
Agreement.

“Loan Parties” means, collectively, Holdings, the Borrower and each Subsidiary
Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Management Agreement” means a Management Agreement by and between the Sponsor
and Holdings, the Borrower or any Restricted Subsidiary, as in effect as of the
Closing Date, as such agreement may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time in a manner that is not
materially adverse to the Lenders.

“Management Investors” means the officers, directors, employees and other
members of the management of Holdings (or any parent company) and its
subsidiaries who are investors as of the Closing Date in Holdings or any direct
or indirect parent thereof.

“Margin Stock” shall have the meaning assigned to such term in Regulation U of
the Board of Governors of the United States Federal Reserve System, or any
successor thereto.

“Master Agreement” shall have the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) on the Closing Date, a Material Adverse
Effect (as defined in the Acquisition Agreement) and (b) after the Closing Date,
a circumstance or condition that would or could reasonably be expected to
materially and adversely affect (i) the business, property, financial condition
or operations of the Borrower and its Restricted Subsidiaries, taken as a whole,
(ii) the ability of the Borrower and the other Loan Parties (taken as a whole)
to perform their payment obligations under the Loan Documents or (iii) the
material rights and remedies of the Administrative Agent or the Lenders under
the Loan Documents, taken as a whole, including the legality, validity, binding
effect or enforceability of the Loan Documents.



--------------------------------------------------------------------------------

“Material Domestic Subsidiary” means, at any date of determination, (a) each
Domestic Subsidiary of Holdings that is a direct or indirect parent of the
Borrower and (b) each of Holdings’ other Domestic Subsidiaries that are
Restricted Subsidiaries (i) whose total assets at the last day of the most
recent Test Period were equal to or greater than 2.5% of Total Assets (excluding
assets of Excluded Subsidiaries) at such date or (ii) whose gross revenues for
such Test Period were equal to or greater than 2.5% of the consolidated gross
revenues of the Borrower and its Restricted Subsidiaries for such period
(excluding revenues of Excluded Subsidiaries), in each case determined in
accordance with GAAP; provided that if, at any time and from time to time after
the Closing Date, Domestic Subsidiaries that are Restricted Subsidiaries that
are not Guarantors solely because they do not meet the thresholds set forth in
clause (i) or (ii) comprise in the aggregate (together with all other Restricted
Subsidiaries that are not Guarantors) more than 7.5% of Total Assets (excluding
assets of Excluded Subsidiaries) as of the end of the most recently ended fiscal
quarter of the Borrower for which financial statements have been delivered
pursuant to Section 6.01 or more than (together with all other Restricted
Subsidiaries that are not Guarantors) 7.5% of the consolidated gross revenues of
the Borrower and its Restricted Subsidiaries for such Test Period (excluding
revenue of Excluded Subsidiaries), then the Borrower shall, not later than 45
days after the date by which financial statements for such quarter are required
to be delivered pursuant to this Agreement (or such longer period as the
Administrative Agent may agree in its reasonable discretion), (A) designate in
writing to the Administrative Agent one or more of such Domestic Subsidiaries as
“Material Domestic Subsidiaries” to the extent required such that the foregoing
condition ceases to be true and (B) comply with the provisions of Section 6.11
applicable to such Subsidiary.

“Material Foreign Subsidiary” means, at any date of determination, each of
Holdings’ Foreign Subsidiaries that are Restricted Subsidiaries (a) whose total
assets at the last day of the most recent Test Period were equal to or greater
than 2.5% of Total Assets (excluding assets of Excluded Subsidiaries) at such
date or (b) whose gross revenues for such Test Period were equal to or greater
than 2.5% of the consolidated gross revenues of the Borrower and its Restricted
Subsidiaries for such period (excluding revenues of Excluded Subsidiaries), in
each case determined in accordance with GAAP; provided that if, at any time and
from time to time after the Closing Date, Foreign Subsidiaries not meeting the
thresholds set forth in clause (a) or (b) comprise in the aggregate (together
with all other Restricted Subsidiaries that are not Guarantors) more than 5.0%
of Total Assets (excluding assets of Excluded Subsidiaries) as of the end of the
most recently ended fiscal quarter of the Borrower for which financial
statements have been delivered pursuant to Section 6.01 or more than (together
with all other Restricted Subsidiaries that are not Guarantors) 5.0% of the
consolidated gross revenues of the Borrower and its Restricted Subsidiaries for
such Test Period (excluding revenues of Excluded Subsidiaries), then Holdings
shall, not later than 45 days after the date by which financial statements for
such quarter are required to be delivered pursuant to this Agreement (or such
longer period as the Administrative Agent may agree in its reasonable
discretion), (i) designate in writing to the Administrative Agent one or more of
such Foreign Subsidiaries as “Material Foreign Subsidiaries” to the extent
required such that the foregoing condition ceases to be true and (ii) comply
with the provisions of the definition of “Collateral and Guarantee Requirement.”

“Material Non-Public Information” means (A) after a Qualified IPO, information
which is (a) not publicly available and (b) material with respect to Holdings
and its Subsidiaries or their respective securities for purposes of United
States federal and state securities laws and (B) prior to a Qualified IPO,
information that is (a) of the type that would not be required to be made
publicly available (and could not be derived from publicly available
information) if the Borrower or any of its Subsidiaries were a public reporting
company and (b) material with respect to Holdings and its Subsidiaries or any of
their respective securities for purposes of United States Federal or state
securities laws.

“Material Real Property” means any fee-owned real property located in the United
States that is owned by any Loan Party and that has a fair market value in
excess of $10,000,000 (at the Closing Date or, with respect to fee-owned real
property acquired after the Closing Date, at the time of acquisition, in each
case, as reasonably estimated by Borrower in good faith).



--------------------------------------------------------------------------------

“Material Subsidiary” means, at any date of determination, any Material Domestic
Subsidiary or any Material Foreign Subsidiary.

“Maturity Date” means (i) with respect to the Initial Term Loans, the seventh
anniversary of the Closing Date, (ii) with respect to the Revolving Credit
Facility, (x) if the Springing Maturity Condition does not apply, the fifth
anniversary of the ClosingAmendment No. 4 Effective Date and (y) if the
Springing Maturity Condition does apply, the Springing Maturity Date, (iii) with
respect to any tranche of Extended Term Loans or Extended Revolving Credit
Commitments, the final maturity date as specified in the applicable Extension
Amendment, (iv) with respect to any Incremental Term Loans or New Revolving
Credit Commitments, the final maturity date as specified in the applicable
Incremental Amendment, (v) with respect to any Refinancing Term Loans or
Refinancing Revolving Credit Commitments, the final maturity date as specified
in the applicable Refinancing Amendment, and (vi) with respect to any
Replacement Term Loans, the final maturity date as specified in the applicable
agreement; provided that, in each case, if such day is not a Business Day, the
Maturity Date shall be the Business Day immediately succeeding such day.

Any provisions relating to the determination of a minimum tenor, maturity or
Weighted Average Life to Maturity with respect to the Revolving Credit Facility
for purposes of the incurrence of new indebtedness or commitments shall assume
(solely for purposes of such determination and not for any other purpose) that
the Springing Maturity Condition does not apply; provided that for all other
purposes, including, without limitation, the determination of the Letter of
Credit Expiration Date and the Maturity Date with respect to Swing Line Loans,
the Springing Maturity Condition shall apply.

“Maximum Rate” has the meaning set forth in Section 10.10.

“Merger Sub” means Vail Acquisition Corp., a Delaware corporation.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgaged Properties” has the meaning set forth in the definition of
“Collateral and Guarantee Requirement.”

“Mortgages” means collectively, the deeds of trust, trust deeds, deeds to secure
debt, hypothecs, assignments of leases and rents, and mortgages made by the Loan
Parties in favor or for the benefit of the Administrative Agent on behalf of the
Secured Parties creating and evidencing a Lien on a Mortgaged Property in form
and substance reasonably satisfactory to the Administrative Agent and the
Borrower, and including such provisions as shall be necessary to conform such
document to applicable local law and any other mortgages executed and delivered
pursuant to Section 6.11, in each case, as the same may from time to time be
amended, restated, supplemented or otherwise modified. If any Mortgaged Property
is located in a jurisdiction which imposes mortgage recording tax, intangibles
tax, documentary stamp tax or other similar fees, charges, or impositions, the
applicable Mortgage shall not secure an amount in excess of 100% of the fair
market value of such Mortgaged Property as of the Closing Date or, with respect
to any such Mortgaged Property acquired after the Closing Date, at the time of
acquisition, in each case, as reasonably determined by the Borrower.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party, any Restricted Subsidiary or
any ERISA Affiliate makes or is obligated to make contributions or has any other
liability, or during the preceding six plan years, has made or been obligated to
make contributions.



--------------------------------------------------------------------------------

“Net Proceeds” means:

(a)    100% of the cash proceeds actually received by the Borrower or any of its
Restricted Subsidiaries (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but in each case only as and when received)
from any Disposition or Casualty Event, net of (i) attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees and expenses actually incurred in connection therewith, (ii) the principal
amount of any Indebtedness that is secured by a Lien (other than a Lien
subordinated to the Liens securing the Obligations) on the asset subject to such
Disposition or Casualty Event and that is required to be repaid in connection
with such Disposition or Casualty Event (other than Indebtedness under the Loan
Documents), together with any applicable premium, penalty, interest and breakage
costs, (iii) in the case of any Disposition or Casualty Event by a
non-wholly-owned Restricted Subsidiary, the pro rata portion of the Net Proceeds
thereof (calculated without regard to this clause (iii)) attributable to
minority interests and not available for distribution to or for the account of
the Borrower or a wholly-owned Restricted Subsidiary as a result thereof,
(iv) Taxes and tax distributions permitted by Section 7.06(h)(iii) paid or
reasonably estimated to be payable or, without duplication, permitted to be paid
as a result thereof, (v) the amount of any reasonable reserve established in
accordance with GAAP against any adjustment to the sale price or any liabilities
(other than any taxes deducted pursuant to clause (i) above) (x) related to any
of the applicable assets and (y) retained by the Borrower or any of its
Restricted Subsidiaries including, without limitation, pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations (however, the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) shall be deemed to be Net Proceeds of such
Disposition or Casualty Event occurring on the date of such reduction) and
(vi) any funded escrow established pursuant to the documents evidencing any such
sale or disposition to secure any indemnification obligations or adjustments to
the purchase price associated with any such sale or disposition (provided that
to the extent that any amounts are released from such escrow to the Borrower or
a Restricted Subsidiary, such amounts net of any related expenses shall
constitute Net Proceeds); provided that, if the Borrower or its Restricted
Subsidiaries use any portion of such proceeds to (i) acquire, maintain, develop,
construct, improve, upgrade or repair assets useful in the business of the
Borrower or its Restricted Subsidiaries or to make Permitted Acquisitions or
(ii) purchase or otherwise acquire (in one transaction or a series of related
transactions) (x) Equity Interests of any Person that becomes a Subsidiary,
(y) all or substantially all the assets of a Person or any business unit,
division or line of business thereof or (z) all or substantially all of the
customer lists of any Person or any business unit, division or line of business
thereof (including, for the avoidance of doubt, “tuck in” acquisitions) or
(iii) make any subsequent Investment in a Person, business unit, division, line
of business (or assets constituting all or substantially all of the assets or
customer lists of any Person or any business unit, division or line of business
thereof) previously acquired by the Borrower or its Restricted Subsidiaries, in
each case within 18 months of such receipt, such portion of such proceeds shall
not constitute Net Proceeds except to the extent not, within 18 months of such
receipt, so used or contractually committed to be so used (it being understood
that if any portion of such proceeds are not so used within such 18-month period
but within such 18-month period are contractually committed to be used, then
upon the termination of such contract or if such Net Proceeds are not so used
within the later of such 18-month period and 180 days from the entry into such
contractual commitment, such remaining portion shall constitute Net Proceeds as
of the date of such termination or expiry without giving effect to this
proviso); provided, further, that no proceeds realized in a single transaction
or series of related transactions shall constitute Net Proceeds unless the
aggregate amount of such net proceeds shall exceed $50,000,000 in any fiscal
year (and thereafter only net cash proceeds in excess of such amount shall
constitute Net Proceeds under this clause (a)), and



--------------------------------------------------------------------------------

(b)    100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any of its Restricted Subsidiaries of any Indebtedness, net of all
taxes paid or reasonable estimated to be payable as a result thereof and fees
(including investment banking fees and discounts), commissions, costs and other
expenses, in each case incurred in connection with such issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any Restricted Subsidiary
shall be disregarded.

“New Revolving Credit Commitment” has the meaning set forth in Section 2.14(a).

“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).

“Non-Debt Fund Affiliate” means any Affiliate of Holdings, but excluding
(a) Holdings and its Subsidiaries, (b) any Debt Fund Affiliate and (c) any
natural person.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-Extension Notice Date” has the meaning set forth in Section 2.03(b)(iii).

“Note” means a Term Note, a Revolving Credit Note or a Swing Line Note, as the
context may require.

“Notice of Intent to Cure” has the meaning set forth in Section 8.04(a).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit and any Secured Hedge Agreement (but excluding in any event Excluded Swap
Obligations), whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or Restricted Subsidiary of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents (and of their
Restricted Subsidiaries to the extent they have obligations under the Loan
Documents) include (a) the obligation (including guarantee obligations) to pay
principal, interest, Letter of Credit fees, premiums, reimbursement obligations,
charges, expenses, fees, Attorney Costs, indemnities and other amounts payable
by any Loan Party under any Loan Document and (b) the obligation of any Loan
Party to reimburse any amount in respect of any of the foregoing that any Lender
may elect to pay or advance on behalf of such Loan Party in accordance with the
terms of the Loan Documents.



--------------------------------------------------------------------------------

“OFAC” has the meaning set forth in Section 5.17(a).

“Offered Amount” has the meaning set forth in Section 2.05(a)(vi)(D)(1).

“Offered Discount” has the meaning set forth in Section 2.05(a)(vi)(D)(1).

“OID” means original issue discount.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement; and (c) with respect to any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Original Credit Agreement” means this Agreement as in effect immediately prior
to the Amendment No. 34 Effective Date.

“Other Applicable Indebtedness” has the meaning set forth in
Section 2.05(b)(ii).

“Other Connection Taxes” means, with respect to the Administrative Agent or any
Lender, L/C Issuer or other recipient, Taxes imposed as a result of a present or
former connection between such recipient and the jurisdiction imposing such Tax
(other than connections arising from such recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, documentary, recording, filing,
property, or similar Taxes arising from any payment made hereunder or under any
other Loan Document or from the execution, performance, registration, delivery
or enforcement of, from the receipt or perfection of a security interest under,
or otherwise with respect to, this Agreement or any other Loan Document, except
any Taxes that are Other Connection Taxes imposed with respect to an assignment.

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Credit Loans (including any refinancing of outstanding unpaid
drawings under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) and Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the outstanding amount
thereof on such date after giving effect to any L/C Credit Extension occurring
on such date and any other changes thereto as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit (including any refinancing of outstanding unpaid drawings under Letters
of Credit or L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.



--------------------------------------------------------------------------------

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Overnight Rate” means, for any day, the greater of the Federal Funds Rate and
an overnight rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

“Participant” has the meaning set forth in Section 10.07(e).

“Participant Register” has the meaning set forth in Section 10.07(e).

“Participating Lender” has the meaning set forth in Section 2.05(a)(vi)(C)(2).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party,
any Restricted Subsidiary or any ERISA Affiliate or to which any Loan Party, any
Restricted Subsidiary or any ERISA Affiliate contributes or has an obligation to
contribute or any other liability, or in the case of a plan described in
Section 4064(a) of ERISA, has made contributions at any time during the
immediately preceding five plan years.

“Perfection Certificate” means a certificate substantially in the form of
Exhibit II to the Security Agreement or any other form reasonably approved by
the Administrative Agent, as the same shall be supplemented from time to time.

“Permitted Acquisition” has the meaning set forth in Section 7.02(i).

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower or any
other Loan Party in the form of one or more series of senior secured notes or
loans; provided (i) such Indebtedness is secured by the Collateral on a pari
passu basis with the Liens on the Collateral securing the Obligations and
(ii) that such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness.

“Permitted Holders” means each of (i) the Sponsor; (ii) the Management
Investors; and (iii) any Permitted Transferee of any of the foregoing Persons;
provided that the Management Investors and their Permitted Transferees shall not
comprise more than 50% of the aggregate voting power of the “Permitted Holders”
at any time.

“Permitted Initial Term Loan Refinancing Debt” means Credit Agreement
Refinancing Indebtedness that (i) does not mature earlier than the fifth
anniversary of the Amendment No. 4 Effective Date and (ii) does not have a
Weighted Average Life to Maturity shorter than the Weighted Average Life to
Maturity of the Revolving Credit Facility (excluding from such calculation of
Weighted Average Life to Maturity customary amortization payments not to exceed
1% per annum).

“ Permitted Junior Priority Refinancing Debt” means secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower or any
other Loan Party in the form of one or more series of secured notes or loans;
provided that (i) such Indebtedness is secured by the Collateral on a



--------------------------------------------------------------------------------

junior priority basis to the Liens on the Collateral securing the Obligations
and the obligations in respect of any Permitted First Priority Refinancing Debt,
(ii) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness and
(iii) such Indebtedness meets the Permitted Other Debt Conditions. Permitted
Junior Priority Refinancing Debt will include any Registered Equivalent Notes
issued in exchange therefor.

“Permitted Liens” has the meaning set forth in Section 7.01.

“Permitted Other Debt Conditions” means that such applicable Indebtedness does
not mature or have scheduled amortization payments of principal or other
payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligations (except (x) customary asset sale, initial
public offering or change of control or similar event provisions that provide
for the prior repayment in full of the Loans and all other Obligations,
(y) maturity payments and customary mandatory prepayments for a customary bridge
financing which, subject to customary conditions, provides for automatic
conversion or exchange into Indebtedness that otherwise complies with the
requirements of this definition or (z) AHYDO payments), in each case prior to
the Latest Maturity Date at the time such Indebtedness is incurred.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, restructuring, replacement or extension of any
Indebtedness of such Person permitted at the time of incurrence pursuant to
Section 7.03; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, restructured, refunded,
renewed, replaced or extended except by an amount equal to unpaid accrued
interest, fees and premium thereon plus (i) other amounts owing or paid related
to such Indebtedness, and fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal, restructuring, replacement or
extension and (ii) an amount equal to any existing commitments unutilized
thereunder, (b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), such modification,
refinancing, refunding, renewal, replacement or extension has a final maturity
date equal to or later than the final maturity date of, and, unless revolving in
nature, has a Weighted Average Life to Maturity equal to or greater than the
Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended (provided that the
requirements set forth in this clause (b) shall not apply to any Permitted
Refinancing consisting of a customary bridge facility, so long as the long-term
Indebtedness into which such customary bridge facility is to be converted
satisfies the requirements set forth in this clause (b)), (c) other than with
respect to a Permitted Refinancing in respect of Indebtedness permitted pursuant
to Section 7.03(e), at the time thereof, no Event of Default shall have occurred
and be continuing and (d) if such Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal, replacement
or extension is subordinated in right of payment to the Obligations on terms
(i) at least as favorable (taken as a whole) (as reasonably determined by the
Borrower) to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, and such modification, refinancing, refunding, renewal, replacement or
extension is incurred by one or more Persons who is an obligor of the
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
or (ii) otherwise reasonably acceptable to the Administrative Agent.

“Permitted Repricing Amendment” has the meaning set forth in Section 10.01.

“Permitted Transferee” means, in the case of any Management Investor, (a) his or
her or its executor, administrator, testamentary trustee, legatee or
beneficiaries, (b) his or her spouse, parents, siblings, members of his or her
immediate family (including adopted children and step children) and/or direct
lineal descendants or (c) a trust, the beneficiaries of which, or a corporation
or partnership, the equity holders or partners of which, include only such
Management Investor and his or her spouse, parents, siblings, members of his or
her immediate family (including adopted children) and/or direct lineal
descendants.



--------------------------------------------------------------------------------

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness (including
any unsecured Registered Equivalent Notes) incurred by the Borrower or any Loan
Party in the form of one or more series of senior unsecured notes or loans;
provided that such Indebtedness (a) constitutes Credit Agreement Refinancing
Indebtedness and (b) meets the Permitted Other Debt Conditions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established or maintained by any Loan Party or any
Restricted Subsidiary or, with respect to any such plan that is subject to
Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning set forth in Section 6.01.

“Pledged Debt” has the meaning set forth in the Security Agreement.

“Pledged Equity” has the meaning set forth in the Security Agreement.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Goldman Sachs Bank USA as its prime rate in effect; each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.

“Pro Forma Balance Sheet” has the meaning set forth in Section 5.05(b).

“Pro Forma Basis” and “Pro Forma Effect” means, with respect to compliance with
any test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 1.09.

“Pro Forma Compliance” means, with respect to the covenant in Section 7.11,
compliance on a Pro Forma Basis with such covenant in accordance with
Section 1.09.

“Pro Forma Financial Statements” has the meaning set forth in Section 5.05(b).

“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Loans under the applicable Facility or
Facilities at such time; provided that, in the case of the Revolving Credit
Facility, if such Commitments have been terminated, then the Pro Rata Share of
each Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

“Proceeding” has the meaning set forth in Section 10.05.

“Proceeds” has the meaning set forth in the Security Agreement.

“Projections” has the meaning set forth in Section 6.01(c).



--------------------------------------------------------------------------------

“Proposed New Classes” has the meaning set forth in Section 10.01.

“Public Lender” has the meaning set forth in Section 6.01.

“Qualified ECP Guarantor” means, in respect of any Swap Obligations, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified IPO” means the issuance by Holdings, the Borrower or any direct or
indirect parent of Holdings of its common Equity Interests in an underwritten
primary public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with the U.S. Securities and Exchange Commission in accordance with the
Securities Act (whether alone or in connection with a secondary public offering)
that results in Holdings, the Borrower or any direct or indirect parent of
Holdings receiving net proceeds of at least $50,000,000, which are contributed
by Holdings to the Borrower.

“Qualified Securitization Facility” means any Securitization Facility
(a) constituting a securitization financing facility that meets the following
conditions: (i) the board of directors or management of the Borrower shall have
determined in good faith that such Securitization Facility is in the aggregate
economically fair and reasonable to the Borrower, and (ii) all sales and/or
contributions of Securitization Assets and related assets to the applicable
Securitization Subsidiary are made at fair market value (as determined in good
faith by the Borrower) or (b) constituting a receivables or payables financing
or factoring facility. Without limitation, the term “Qualified Securitization
Facility” shall include the Existing Receivables Facility.

“Qualifying Lender” has the meaning set forth in Section 2.05(a)(vi)(D)(3).

“Quarterly Financial Statements” means the unaudited consolidated balance sheets
and related consolidated statements of operations and cash flows of each of the
Borrower and the Company as of March 31, 2017, June 30, 2017 and September 30,
2017.

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness.”

“Refinanced Term Loans” has the meaning set forth in Section 10.01.

“Refinancing” means the (i) repayment in full of the principal, accrued and
unpaid interest, fees, premium (if any) and other amounts (other than
(i) contingent obligations not then due and payable and that by their terms
survive the termination of the Existing Credit Facilities and (ii) any existing



--------------------------------------------------------------------------------

letters of credit outstanding under the Existing Credit Facilities that, on the
Closing Date, will be (x) deemed issued hereunder, (y) backstopped by Letters of
Credit issued hereunder or (z) cash collateralized in a manner reasonably
satisfactory to the issuing banks thereof) outstanding under the Existing Credit
Facilities and the Existing Senior Notes, the termination of all commitments to
extend credit thereunder and the termination and/or release of all security
interests and guaranties in connection therewith and (ii) the repayment in full
of the principal outstanding under the Existing Receivables Facility as of the
Closing Date.

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of the Refinancing
Term Loans, Refinancing Revolving Credit Commitments or Refinancing Revolving
Credit Loans incurred pursuant thereto, in accordance with Section 2.15.

“Refinancing Revolving Credit Commitments” means one or more Classes of
Revolving Credit Commitments hereunder that result from a Refinancing Amendment.

“Refinancing Revolving Credit Loans” means one or more Classes of Revolving
Credit Loans that result from a Refinancing Amendment.

“Refinancing Series” means all Refinancing Term Loans and Refinancing Term
Commitments or Refinancing Revolving Credit Loans and Refinancing Revolving
Credit Commitments that are established pursuant to the same Refinancing
Amendment (or any subsequent Refinancing Amendment to the extent such
Refinancing Amendment expressly provides that the Refinancing Term Loans and
Refinancing Term Commitments or Refinancing Revolving Credit Loans and
Refinancing Revolving Credit Commitments provided for therein are intended to be
a part of any previously established Refinancing Series) and that provide for
the same Effective Yield (other than, for this purpose, any original issue
discount or upfront fees), if applicable and amortization schedule.

“Refinancing Term Commitments” means one or more term loan commitments hereunder
that fund Refinancing Term Loans of the applicable Refinancing Series hereunder
pursuant to a Refinancing Amendment.

“Refinancing Term Loans” means one or more Classes of Term Loans that result
from a Refinancing Amendment.

“Register” has the meaning set forth in Section 10.07(d).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

“Rejection Notice” has the meaning set forth in Section 2.05(b)(viii).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Related Transaction” means, with respect to any Limited Condition Transaction,
(i) any incurrence of Indebtedness or Liens and (ii) any making of Restricted
Payments, Dispositions, Permitted Acquisitions, other Investments or
prepayments, repurchases, redemptions, defeasances or other satisfactions of any
Junior Financing, in each case of clauses (i) and (ii), undertaken in connection
with such Limited Condition Transaction.



--------------------------------------------------------------------------------

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migrating, dumping or disposing of
Hazardous Materials into, onto, under or through the Environment or any facility
or property.

“Remaining Class” has the meaning set forth in Section 10.01.

“Replacement Term Loans” has the meaning set forth in Section 10.01.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the otherwise
applicable notice period has been waived by regulation or otherwise by the PBGC.

“Repricing Event” means the prepayment, refinancing, substitution or replacement
of all or a portion of the Initial B-3 Dollar Term Loans or the Initial B-3 Euro
Term Loans with the incurrence by the Borrower or any Restricted Subsidiary of
any indebtedness under credit facilities in the form of similar term B loans
that are broadly marketed or syndicated to banks and other institutional
investors having an Effective Yield that is less than the Effective Yield (as
determined by the Administrative Agent on the same basis) of such Initial B-3
Dollar Term Loans or Initial B-3 Euro Term Loans so repaid, refinanced,
substituted or replaced, including without limitation, as may be effected
through any amendment, amendment or restatement or other modifications to this
Agreement relating to the interest rate for, or weighted average yield of, such
Term Loans or the incurrence of any Incremental Term Loans or Refinancing Term
Loans, in each case the primary purpose of which was to reduce such Effective
Yield and other than in connection with a Change of Control, Qualified IPO or
Transformative Acquisition.

“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments and (c) aggregate unused
Revolving Credit Commitments and, without duplication, unused Refinancing
Revolving Credit Commitments and unused New Revolving Credit Commitments;
provided that the unused Term Commitments, Revolving Credit Commitment,
Refinancing Revolving Credit Commitment and New Revolving Credit Commitments of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders; provided, further, that, to the same extent set forth in
Section 10.07(m) with respect to the determination of Required Lenders, the
Loans of any Affiliated Lender shall in each case be excluded for purposes of
making a determination of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders having more than 50% of the sum of (a) the Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations (with the
aggregate amount of each Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Lender for
purposes of this definition) and (b) aggregate unused Revolving Credit
Commitments and, without duplication, unused Refinancing Revolving Credit
Commitments and unused New Revolving Credit Commitments; provided that the
Revolving Credit Commitment, Refinancing Revolving Credit



--------------------------------------------------------------------------------

Commitment and New Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, chief administrative officer, secretary or
assistant secretary, treasurer or assistant treasurer, controller or other
similar officer of a Loan Party. Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to a Restricted Subsidiary’s equity holders, partners or
members (or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary (including the Borrower) of
Holdings other than an Unrestricted Subsidiary.

“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a Disposition or otherwise) and other amounts received or realized
in respect of such Investment.

“Revaluation Date” means (a) with respect to any Loan denominated in an Approved
Currency, each of the following: (i) each date of a Borrowing of such Loan,
(ii) each date of a continuation of such Loan pursuant to the terms of this
Agreement, (iii) the last day of each fiscal quarter of the Borrower and (iv) in
the case of a Revolving Credit Loan, the date of any voluntary reduction of a
Revolving Credit Commitment pursuant to Section 2.06(a); (b) with respect to any
Letter of Credit denominated in an Approved Currency, each of the following:
(i) each date of issuance of such Letter of Credit, (ii) each date of any
amendment of such Letter of Credit that would have the effect of increasing the
face amount thereof and (iii) the last day of each fiscal quarter; (c) such
additional dates as the Administrative Agent or the respective L/C Issuer shall
determine, or the Required Revolving Lenders shall require, at any time when
(i) an Event of Default has occurred and is continuing or (ii) to the extent
that, and for so long as, the aggregate Revolving Credit Exposure of all
Revolving Credit Lenders (for such purpose, using the Dollar Equivalent in
effect for the most recent Revaluation Date) exceeds 90% of the aggregate amount
of the Revolving Credit Commitments; and (d) the last day of each fiscal
quarter.

“Revolver Extension Request” has the meaning set forth in Section 2.16(b).

“Revolver Extension Series” has the meaning set forth in Section 2.16(b).

“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Class and Type, in the same Approved
Currency, and, in the case of Eurocurrency Rate Loans, having the same Interest
Period, made by each of the Revolving Credit Lenders.

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower, (b) purchase
participations in L/C Obligations in respect of Letters of Credit and
(c) purchase participations in Swing Line Loans, in an



--------------------------------------------------------------------------------

aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1.01A under the caption
“Revolving Credit Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement (including Sections
2.14 and 10.07(b)). The aggregate Revolving Credit Commitments of all Revolving
Credit Lenders shall be $250,000,000515,000,000 on the ClosingAmendment No. 4
Effective Date, as such amount may be adjusted from time to time in accordance
with the terms of this Agreement.

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the amount of the Outstanding Amount of such Revolving Credit Lender’s
Revolving Credit Loans and its Pro Rata Share or other applicable share provided
for under this Agreement of the amount of the L/C Obligations and the Swing Line
Obligations at such time.

“Revolving Credit Facility” means the Revolving Credit Commitments, including
any Revolving Commitment Increase, each Extension Series of Extended Revolving
Credit Commitments, each Refinancing Series of Refinancing Revolving Credit
Commitments, each Class of New Revolving Credit Commitments and the Credit
Extensions made thereunder.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if the Revolving Credit Commitments have
terminated, Revolving Credit Exposure.

“Revolving Credit Loans” has the meaning set forth in Section 2.01(b).

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrower.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means immediately available funds.

“Screen Rate” has the meaning set forth in the definition of “Interpolated
Rate.”

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between the Borrower or any Restricted Subsidiary and any Hedge Bank, to the
extent designated by the Borrower and such Hedge Bank as a “Secured Hedge
Agreement” in writing to the Administrative Agent; provided that, with respect
to any such Hedge Bank that constitutes an Agent or an Affiliate thereof at the
time of entry into such Swap Contract, such designation shall be deemed to have
been made automatically and without any action by the Borrower or such Hedge
Bank. The designation of any Secured Hedge Agreement shall not create in favor
of such Hedge Bank any rights in connection with the management or release of
Collateral or of the obligations of any Guarantor under the Loan Documents.

“Secured Obligations” means, collectively, the Obligations, the Cash Management
Obligations and all obligations owing to the Secured Parties by Holdings, the
Borrower or any Restricted Subsidiary under any Secured Hedge Agreement (but
excluding in any event Excluded Swap Obligations).



--------------------------------------------------------------------------------

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the L/C Issuers, the Swing Line Lender, the Hedge Banks and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05.

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization Assets” means the accounts receivable, royalty or other revenue
streams and other rights to payment and any other assets subject to a Qualified
Securitization Facility and the proceeds thereof.

“Securitization Facility” means any of one or more receivables, factoring or
securitization financing facilities as amended, supplemented, modified,
extended, renewed, restated or refunded from time to time, the obligations of
which are non-recourse (except for customary representations, warranties,
covenants and indemnities made in connection with such facilities) to the
Borrower or any of its Restricted Subsidiaries (other than a Securitization
Subsidiary) pursuant to which the Borrower or any of its Restricted Subsidiaries
sells or grants a security interest in its accounts receivable, payables or
Securitization Assets or assets related thereto to either (a) a Person that is
not a Restricted Subsidiary or (b) a Securitization Subsidiary that in turn
sells its accounts receivable, payable or Securitization Assets or assets
related thereto to a Person that is not a Restricted Subsidiary.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with, any Qualified Securitization Facility.

“Securitization Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in one or more Qualified Securitization Facilities and
other activities reasonably related thereto.

“Security Agreement” means the Security Agreement, dated as of the Closing Date,
by and among the Collateral Agent and the Loan Parties.

“Security Agreement Supplement” has the meaning set forth in the Security
Agreement.

“Senior Notes” means the Senior Secured Notes and the Senior Unsecured Notes.

“Senior Notes Documents” means the Senior Secured Notes Documents and the Senior
Unsecured Notes Documents.

“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt or Permitted Junior Priority Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Senior Secured Notes” means $1,500,000,000 in aggregate principal amount of the
Borrower’s 6.000% senior first lien notes due 2024 and €500,000,000 in aggregate
principal amount of the Borrower’s 4.750% senior first lien notes due 2024, in
each case issued pursuant to the Senior Secured Notes Indenture on the Closing
Date.



--------------------------------------------------------------------------------

“Senior Secured Notes Documents” means the Senior Secured Notes Indenture and
the other transaction documents referred to therein (including the related
guarantee, the notes and the notes purchase agreement).

“Senior Secured Notes Indenture” means the indenture among the Borrower, as
issuer, the guarantors listed therein and the trustee referred to therein
pursuant to which the Senior Secured Notes are issued, as such indenture may be
amended or supplemented from time to time.

“Senior Unsecured Notes” means $2,000,000,000 in aggregate principal amount of
the Borrower’s 9.000% senior notes due 2025 issued pursuant to the Senior
Unsecured Notes Indenture on the Closing Date.

“Senior Unsecured Notes Documents” means the Senior Unsecured Notes Indenture
and the other transaction documents referred to therein (including the related
guarantee, the notes and the notes purchase agreement).

“Senior Unsecured Notes Indenture” means the indenture among the Borrower, as
issuer, the guarantors listed therein and the trustee referred to therein
pursuant to which the Senior Unsecured Notes are issued, as such indenture may
be amended or supplemented from time to time.

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“significant subsidiary” of the Borrower within the meaning of Article 1, Rule
1-02 of Regulation S-X, promulgated pursuant to the Securities Act, as such
regulation is in effect on the Closing Date.

“Solicited Discount Proration” has the meaning set forth in
Section 2.05(a)(vi)(D)(3).

“Solicited Discounted Prepayment Amount” has the meaning set forth in
Section 2.05(a)(vi)(D)(1).

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to
Section 2.05(a)(vi)(D) substantially in the form of Exhibit E-4.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit E-5, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(vi)(D)(1).

“Solvent” and “Solvency” mean, with respect to any Person at any time of
determination, that at such time (a) each of the Fair Value and the Present Fair
Saleable Value of the assets of such Person and its Subsidiaries taken as a
whole exceed their Stated Liabilities and Identified Contingent Liabilities,
(b) such Person and its Subsidiaries taken as a whole do not have Unreasonably
Small Capital and (c) such Person and its Subsidiaries taken as a whole will be
able to pay their Stated Liabilities and Identified Contingent Liabilities as
they mature. Defined terms used in the foregoing definition shall have the
meanings set forth in the Solvency Certificate delivered on the Closing Date
pursuant to Section 4.01(a)(vii).

“SPC” has the meaning set forth in Section 10.07(h).



--------------------------------------------------------------------------------

“Specified Acquisition Agreement Representations” means such of the
representations and warranties made by, or with respect to, the Company and its
Subsidiaries in the Acquisition Agreement as are material to the interests of
the Lenders, but only to the extent that the Borrower or its Affiliates has the
right to terminate its (or their) obligations under the Acquisition Agreement,
or decline to consummate the Acquisition in accordance with the terms of the
Acquisition Agreement, as a result of a breach of such representations and
warranties.

“Specified Discount” has the meaning set forth in Section 2.05(a)(vi)(B)(1).

“Specified Discount Prepayment Amount” has the meaning set forth in
Section 2.05(a)(vi)(B)(1).

“Specified Discount Prepayment Notice” means a written notice of a Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.05(a)(vi)(B)
substantially in the form of Exhibit E-6.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit E-7, to a Specified
Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(vi)(B)(1).

“Specified Discount Proration” has the meaning set forth in
Section 2.05(a)(vi)(B)(3).

“Specified Representations” means the representations and warranties set forth
in Sections 5.01(a), 5.01(b) (as to the execution, delivery and performance of
the Loan Documents), 5.02(a), 5.02(b)(i), 5.02(b)(iii), 5.04, 5.12, 5.16, 5.17
(solely with respect to the use of the proceeds of the Loans funded on the
Closing Date not violating Section 5.17) and 5.18.

“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary, any Permitted Acquisition, any designation of a
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary, any sale,
transfer or other Disposition of assets or property, or a sale of a business
unit, line of business or division of all or substantially all of the assets of
or customer lists of the Borrower or a Restricted Subsidiary, any incurrence,
prepayment, redemption, repurchase, defeasance, acquisition, extinguishment,
retirement or repayment of Indebtedness (other than Indebtedness incurred or
repaid under any existing revolving credit facility or line of credit), any
Restricted Payment, any Revolving Commitment Increase, any creation of New
Revolving Credit Commitments, any incurrence of Incremental Revolving Loans, any
incurrence of Incremental Term Loans, any creation of Extended Term Loans or
Extended Revolving Credit Commitments or any other event that by the terms of
this Agreement requires Pro Forma Compliance with a test or covenant hereunder
or requires a test or covenant to be calculated on a “Pro Forma Basis” or after
giving “Pro Forma Effect.”

“Sponsor” means New Mountain Partners III Cayman (AIV-B), L.P. and any of its
Affiliates, and funds or partnerships managed or advised by any of them or any
of their respective Affiliates but not including, however, any portfolio company
of any of the foregoing.

“Spot Rate” means, for any currency, the rate determined by the Administrative
Agent for the purchase of such currency with another currency as published on
the applicable Bloomberg screen page at or about 11:00 a.m. (London time) on the
date two Business Days prior to the date as of which the foreign exchange
computation is made. In the event that such rate does not appear on the
applicable Bloomberg screen page, the “Spot Rate” with respect to the purchase
of such currency with another currency shall be determined by reference to such
other publicly available service for displaying exchange



--------------------------------------------------------------------------------

rates as may be agreed upon by the Administrative Agent and the Borrower, or, in
the absence of such agreement, such “Spot Rate” shall instead be the rate
determined by the Administrative Agent to be the rate quoted by the
Administrative Agent as the spot rate for the purchase by the Administrative
Agent of such currency with another currency through its principal foreign
exchange trading office in respect of such currency at approximately 11:00 a.m.
(local time) on the date two Business Days prior to the date as of which the
foreign exchange computation is made.

“Springing Maturity Condition” shall mean that, on the Springing Maturity Date,
Initial Term Loans having an aggregate principal amount in excess of the
Threshold Amount have not been repurchased (and terminated), repaid or
refinanced with (w)  Permitted Initial Term Loan Refinancing Debt, (x) net cash
proceeds of an issuance of Qualified Equity Interests of the Borrower that is
issued to a Person other than a Subsidiary of the Borrower, (y) internally
generated cash and/or (z) a capital contribution to the Borrower from a Person
other than a Subsidiary of the Borrower.

“ Springing Maturity Date” means the date that is 181 days before the seventh
anniversary of the Closing Date.

“ Starter Basket” means $600,000,000 minus any amounts previously utilized
pursuant to Section 2.14(d)(v)(A) and the amount of Incremental Equivalent Debt
incurred in lieu thereof.

“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board of Governors of the Federal Reserve System of the United States and any
other banking authority, domestic or foreign, to which the Administrative Agent
or any Lender (including any branch, Affiliate or other fronting office making
or holding a Loan) is subject for Eurocurrency Liabilities (as defined in
Regulation D of the Board). Eurocurrency Rate Loans shall be deemed to
constitute Eurocurrency Liabilities (as defined in Regulation D of the Board)
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to the
Administrative Agent or any Lender under such Regulation D. Statutory Reserves
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Sterling” and “£” mean freely transferable lawful money of the United Kingdom
(expressed in pounds sterling).

“Submitted Amount” has the meaning set forth in Section 2.05(a)(vi)(C)(1).

“Submitted Discount” has the meaning set forth in Section 2.05(a)(vi)(C)(1).

“Subsequent Transaction” has the meaning set forth in Section 1.08.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency
that has not yet happened) are at the time beneficially owned, (ii) more than
half of the issued share capital is at the time beneficially owned or (iii) the
management of which is otherwise controlled, directly or indirectly, through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Holdings. For the avoidance of doubt, any entity
that is owned at a 50.0% or less level (as described above) shall not be a
“Subsidiary” for any purpose under this Agreement, regardless of whether such
entity is consolidated on Holdings’, the Borrower’s or any Restricted
Subsidiary’s financial statements.



--------------------------------------------------------------------------------

“Subsidiary Guarantor” means any Guarantor other than Holdings and the Borrower.

“Successor Company” has the meaning set forth in Section 7.04(d).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts or any other similar transactions
or any combination of any of the foregoing (including any options to enter into
any of the foregoing), whether or not any such transaction is governed by or
subject to any master agreement, and (b) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement or any other master agreement (any such master agreement,
together with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Obligation” has the meaning set forth in the definition of “Excluded Swap
Obligation.”

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the swing line loan facility made available by the
Swing Line Lenders pursuant to Section 2.04.

“Swing Line Lender” means Goldman Sachs Bank USA, in its capacity as provider of
Swing Line Loans or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning set forth in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), appropriately completed and signed by a Responsible Officer of
the Borrower.

“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-3
hereto, evidencing the aggregate Indebtedness of the Borrower to the Swing Line
Lender resulting from the Swing Line Loans.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.



--------------------------------------------------------------------------------

“Swing Line Sublimit” means an amount equal to the lesser of (a) $37,500,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

“Tax Group” has the meaning set forth in Section 7.06(h)(iii).

“Taxes” means all present or future taxes, duties, levies, imposts, assessments
or withholdings imposed by any Governmental Authority including interest,
penalties and additions to tax.

“Term Borrowing” means a borrowing consisting of Term Loans of the same
Class and Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period, made by each of the Term Lenders pursuant to Section 2.01(a),
or under any Incremental Amendment, Extension Amendment or Refinancing
Amendment.

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower hereunder, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Term Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06 and (b) reduced or increased from time to time pursuant to
(i) assignments by or to such Term Lender pursuant to an Assignment and
Assumption, (ii) an Incremental Amendment, (iii) a Refinancing Amendment,
(iv) an Extension Amendment or (v) the incurrence of Replacement Term Loans.

“Term Facility” means (a) prior to the Closing Date, the Initial Dollar Term
Commitments and the Initial Euro Term Commitments, (b) prior to the Amendment
No. 1 Effective Date, the Initial B-1 Dollar Term Commitments and the Initial
B-1 Euro Term Commitments, (c) prior to the Amendment No. 2 Effective Date, the
Initial B-2 Dollar Term Commitments and the Initial B-2 Euro Term Commitments,
(d) prior to the Amendment No. 3 Effective Date, the Initial B-3 Dollar Term
Commitments and the Initial B-3 Euro Term Commitments and (e) thereafter, each
Class of Term Loans and/or Term Commitments.

“Term Lender” means, at any time, any Lender that has (a) an Initial B-3 Dollar
Term Commitment, Initial B-3 Euro Term Commitment, a Term Commitment,
Incremental Term Commitment or a Refinancing Term Commitment or (b) a Term Loan
at such time.

“Term Loan” means any Initial B-3 Dollar Term Loan, Initial B-3 Euro Term Loan,
Extended Term Loan, Incremental Term Loan, Refinancing Term Loan or Replacement
Term Loan, as the context may require.

“Term Loan Extension Request” has the meaning set forth in Section 2.16(a).

“Term Loan Extension Series” has the meaning set forth in Section 2.16(a).

“Term Loan Increase” has the meaning set forth in Section 2.14(a).

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.

“Test Period” means, for any date of determination under this Agreement, the
four consecutive fiscal quarters of the Borrower most recently ended as of such
date of determination for which financial statements have been delivered or were
required to be delivered pursuant to Section 6.01(a) or (b).



--------------------------------------------------------------------------------

“Threshold Amount” means $200,000,000.

“Ticking Fee Letter” means that certain letter agreement, dated as of
September 22, 2017, among the Borrower, Goldman Sachs Bank USA, Barclays Bank
PLC, Jefferies Finance LLC and JPMorgan Chase Bank, N.A.

“Total Assets” means the total assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of the Borrower delivered pursuant to Section 6.01(a)
or (b) or, for the period prior to the time any such statements are so delivered
pursuant to Section 6.01(a) or (b), the Pro Forma Balance Sheet.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction Expenses” means any fees or expenses incurred or paid by the
Sponsor on or prior to the Closing Date (excluding at all times Taxes),
Holdings, the Borrower or any of their respective Subsidiaries in connection
with the Transactions (including (x) expenses in connection with hedging
transactions, any OID or upfront fees, payments to officers, employees and
directors as change of control payments, severance payments, special or
retention bonuses and charges for repurchase or rollover of, or modifications
to, stock options and (y) transaction bonuses and the associated employer
portion of payroll taxes), this Agreement and the other Loan Documents and the
transactions contemplated hereby and thereby.

“Transactions” means (a) the execution and delivery of the Loan Documents to be
entered into on the Closing Date and the funding of the Loans on the Closing
Date, (b) the consummation of the Acquisition, (c) the consummation of the
Equity Contribution, (d) the consummation of the Refinancing and (e) fees and
expenses incurred in connection therewith.

“Transformative Acquisition” means any acquisition or Investment by the Borrower
or any Restricted Subsidiary that either (a) is not permitted by the terms of
this Agreement immediately prior to the consummation of such acquisition or
Investment, (b) if permitted by the terms of this Agreement immediately prior to
the consummation of such acquisition or Investment, would not provide the
Borrower and its Restricted Subsidiaries with adequate flexibility under this
Agreement for the continuation and/or expansion of their combined operations
following such consummation, as determined by the Borrower acting in good faith
or (c) results in a refinancing of the Initial B-3 Dollar Term Loans or the
Initial B-3 Euro Term Loans and involves an upsize in the aggregate amount of
outstanding term loans in connection with such acquisition or Investment.

“Treasury Services Agreement” means any agreement between the Borrower or any
Restricted Subsidiary and any Hedge Bank relating to treasury, depository,
credit card, debit card and cash management services or automated clearinghouse
transfer of funds or any similar services.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Unfunded Participations” shall mean, with respect to an L/C Issuer, the
aggregate amount, if any, of participations in respect of any outstanding L/C
Borrowing that shall not have been funded by the Revolving Credit Lenders in
accordance with Section 2.03(c).

“Uniform Commercial Code” or “UCC” means (i) the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or (ii) the
Uniform Commercial Code (or similar code or statute) of another jurisdiction, to
the extent it applies to any item or items of Collateral.



--------------------------------------------------------------------------------

References in this Agreement and the other Loan Documents to specific sections
of the Uniform Commercial Code are based on the Uniform Commercial Code as in
effect in the State of New York on the date hereof. In the event such Uniform
Commercial Code is amended or another Uniform Commercial Code described in
clause (ii) is applicable, such section reference shall be deemed to be
references to the comparable section in such amended or other Uniform Commercial
Code.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” has the meaning set forth in
Section 3.01(d)(ii)(C).

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted Cash Amount” means, as of any date of determination, an amount
equal to the sum of (i) unrestricted cash and Cash Equivalents of the Borrower
and its Restricted Subsidiaries (determined in accordance with GAAP) whether or
not held in an account pledged to the Administrative Agent and (ii) cash and
Cash Equivalents restricted in favor of the Secured Parties (which may also
include cash and Cash Equivalents securing other Indebtedness secured by a Lien
on the Collateral along with the Facilities); provided that the foregoing shall
include unrestricted cash and Cash Equivalents of the Borrower and Restricted
Subsidiaries denominated in any currency or held in any foreign jurisdiction.

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
board of directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 6.14 subsequent to the Closing Date.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness; provided that, for purposes of determining the Weighted
Average Life to Maturity of any Indebtedness that is being extended, replaced,
refunded, refinanced, renewed or defeased, the effect of any amortization or
prepayment prior to the date of the applicable extension, replacement,
refunding, refinancing, renewal or defeasance shall be disregarded.

“wholly-owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly-owned Subsidiaries of such Person.

“Withholding Agent” means the Borrower or any Guarantor under any Loan Document,
the Administrative Agent and, for U.S. federal income tax purposes only, any
other withholding agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.



--------------------------------------------------------------------------------

Section 1.02.    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)    The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(c)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

(d)    The term “including” is by way of example and not limitation.

(e)    The word “or” is not exclusive.

(f)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(g)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(h)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(i)    [reserved].

(j)    All references to “knowledge” of any Loan Party or a Restricted
Subsidiary means the actual knowledge of a Responsible Officer.

(k)    The words “asset” and “property” shall be construed as having the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(l)    All references to any Person shall be constructed to include such
Person’s successors and assigns (subject to any restriction on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all of the functions
thereof.

Section 1.03.    Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein.
Notwithstanding any other provision contained herein, (a) any lease that is
treated as an operating lease for purposes of GAAP as of the date hereof shall
not be treated as Indebtedness, Attributable Indebtedness or as a Capitalized
Lease and shall continue to be treated as an operating lease (and any future
lease, if it were in effect on the date hereof, that would be treated as an
operating lease for purposes of GAAP as of the date hereof shall be treated as
an operating lease), in each case for purposes of this Agreement,
notwithstanding any actual or proposed



--------------------------------------------------------------------------------

change in GAAP after the date hereof, and (b) all terms of an accounting or
financial nature used herein shall be construed, and all computations of amounts
and ratios referred to herein shall be made, without giving effect to
(i) Statement of Financial Accounting Standards 141R or ASC 805 (or any other
financial accounting standard having a similar result or effect), (ii) any
election under Financial Accounting Standards Codification No. 825—Financial
Instruments, or any successor thereto (including pursuant to the Accounting
Standards Codification), to value any Indebtedness of Holdings, the Borrower or
any Subsidiary at “fair value” as defined therein or (iii) any treatment of
Indebtedness in respect of convertible debt instruments under ASC 470-20 (or any
other financial accounting standard having a similar result or effect) to value
any such Indebtedness in a reduced or bifurcated manner as described therein,
and such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

Section 1.04.    Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a rounding
up if there is no nearest number).

Section 1.05.    References to Agreements, Laws, Etc.Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, refinancings, restatements, renewals, restructurings,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, refinancings, restatements, renewals, restructurings,
extensions, supplements and other modifications are not prohibited by the Loan
Documents; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

Section 1.06.    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.07.    Timing of Payment or Performance. Except as otherwise expressly
provided herein, when the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment (other than as
described in the definition of “Interest Period”) or performance shall extend to
the immediately succeeding Business Day.

Section 1.08.    Limited Condition Transactions. Notwithstanding anything in
this Agreement or any other Loan Document to the contrary, when (a) testing
availability under any basket set forth in this Agreement, (b) determining
compliance with any provision of this Agreement (other than pursuant to
Section 7.11) that requires the calculation of any financial ratio or test
(including the Consolidated First Lien Net Leverage Ratio, the Consolidated
Secured Net Leverage Ratio and Consolidated Total Net Leverage Ratio (and, for
the avoidance of doubt, the financial ratios set forth in Sections 2.14(d) and
7.03(v))) or (c) determining compliance with any provision of this Agreement
that requires that no Default or Event of Default has occurred, is continuing or
would result therefrom), in each case, in connection with any Limited Condition
Transaction or any Related Transactions with respect thereto, the date of
determination shall, at the option of the Borrower (the Borrower’s election to
exercise such option in connection with any Limited Condition Transaction, an
“LCT Election”), be deemed to be the date the definitive agreements for such
Limited Condition Transaction are entered into (the “LCT Test Date”), and if,
after giving effect to such Limited Condition Transaction and any Related
Transactions with respect thereto, on a Pro Forma Basis as if they had occurred
at the beginning of the most recent Test Period for which financial statements
were (or were required to be) delivered pursuant to Section 6.01(a) or
(b) ending prior to the LCT Test Date (for income statement purposes) or at the
end of such most recent Test Period (for balance sheet purposes), the Borrower
would have been permitted to consummate such Limited Condition Transaction and
such Related Transactions with respect thereto on the relevant LCT Test Date in



--------------------------------------------------------------------------------

compliance with such ratio, test, basket or default provision, such ratio, test,
basket or default provision shall be deemed to have been complied with. For the
avoidance of doubt, if the Borrower has made an LCT Election and any of the
ratios, tests, baskets or default provisions for which compliance was determined
or tested as of the LCT Test Date are exceeded as a result of fluctuations in
any such ratio, test or basket or otherwise, including due to fluctuations in
Consolidated EBITDA or Total Assets of the Borrower or the Person subject to
such Limited Condition Transaction, at or prior to the consummation of the
relevant transaction or action, such baskets, tests or ratios will not be deemed
to have been exceeded as a result of such fluctuations. If the Borrower has made
an LCT Election for any Limited Condition Transaction, then in connection with
any calculation of any ratio, test, basket availability or default provision
with respect to the incurrence of Indebtedness or Liens, the making of
Restricted Payments, Dispositions, Permitted Acquisitions, other Investments or
prepayments, repurchases, redemptions, defeasances or other satisfactions of any
Junior Financing, any merger, dissolution, liquidation or consolidation or any
designation of a Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary (each of the foregoing, a “Subsequent Transaction”) following the
relevant LCT Test Date and prior to the earlier of the date on which such
Limited Condition Transaction is consummated or the date that the definitive
agreement for such Limited Condition Transaction is terminated or expires
without consummation of such Limited Condition Transaction, for purposes of
determining whether such Subsequent Transaction is permitted under this
Agreement, any such ratio, test, basket or default provision shall be required
to be satisfied on a Pro Forma Basis assuming such Limited Condition Transaction
and any Related Transactions with respect thereto have been consummated;
provided, that with respect to any such Subsequent Transaction that is a
Restricted Payment, any such ratio, test, basket or default provision shall also
be calculated on a Pro Forma Basis assuming such Limited Condition Transaction
and any Related Transactions with respect thereto have not been consummated.

Section 1.09.    Pro Forma Calculations.

(a)    Notwithstanding anything to the contrary herein, financial ratios and
tests (including measurements of Total Assets or Consolidated EBITDA), including
the Consolidated Total Net Leverage Ratio, Consolidated Secured Net Leverage
Ratio and the Consolidated First Lien Net Leverage Ratio shall be calculated in
the manner prescribed by this Section 1.09. Whenever a financial ratio or test
is to be calculated on a pro forma basis, the reference to the “Test Period” for
purposes of calculating (i) such financial ratio or test shall be deemed to be a
reference to, and shall be based on, the most recently ended Test Period for
which financial statements have been delivered or are delivered concurrently
therewith and (ii) prior to the initial date upon which the financial statements
and certificates required by Section 6.01(a) or 6.01(b), as the case may be, and
Section 6.02(a) are required to be delivered, compliance shall be calculated on
a pro forma basis as of the period of four consecutive fiscal quarters ending
September 30, 2017.

(b)    For purposes of calculating any financial ratio or test, Specified
Transactions that have been made (i) during the applicable Test Period and
(ii) subsequent to such Test Period and prior to or simultaneously with the
event for which the calculation of any such ratio is made shall be calculated on
a pro forma basis assuming that all such Specified Transactions (and any
increase or decrease in Consolidated EBITDA and the component financial
definitions used therein attributable to any Specified Transaction) had occurred
on the first day of the applicable Test Period (or, in the case of the
determination of Total Assets or the Unrestricted Cash Amount, as applicable,
the last day). If since the beginning of any applicable Test Period any Person
that subsequently became a Restricted Subsidiary or was merged, amalgamated or
consolidated with or into the Borrower or any of its Restricted Subsidiaries
since the beginning of such Test Period shall have made any Specified
Transaction that would have required adjustment pursuant to this Section 1.09,
then such financial ratio or test (or the calculation of Total Assets) shall be
calculated to give pro forma effect thereto in accordance with this
Section 1.09.

(c)    Whenever pro forma effect or a determination of Pro Forma Compliance is
to be given to a Specified Transaction, the pro forma calculations shall be made
in good faith by a responsible financial or



--------------------------------------------------------------------------------

accounting officer of the Borrower and include, for the avoidance of doubt, the
amount of “run-rate” cost savings, operating expense reductions, other operating
improvements and synergies projected by the Borrower in good faith to be
realized as a result of specified actions taken, committed to be taken or
expected to be taken (calculated on a pro forma basis as though such cost
savings, operating expense reductions, operating improvements and synergies had
been realized on the first day of such period and as if such cost savings,
operating expense reductions, operating improvements and synergies were realized
during the entirety of such period) and “run-rate” means the full recurring
benefit for a period that is associated with any action taken, committed to be
taken or expected to be taken (including any savings expected to result from the
elimination of a public target’s compliance costs with public company
requirements) net of the amount of actual benefits realized during such period
from such actions, and any such adjustments shall be included in the initial pro
forma calculations of such financial ratios or tests and during any subsequent
Test Period in which the effects thereof are expected to be realized relating to
such Specified Transaction; provided that (A) such amounts are factually
supportable, reasonably identifiable and based on assumptions believed by the
Borrower in good faith to be reasonable at the time made, (B) such actions are
reasonably anticipated to be realized in the good faith judgment of the Borrower
no later than 18 months after the date of such Specified Transaction, (C) no
amounts shall be added pursuant to this Section 1.09(c) to the extent
duplicative of any amounts that are otherwise added back in computing
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, with
respect to such period and (D) any amount added back in computing Consolidated
EBITDA pursuant to this Section 1.09(c) shall be subject to the caps, baskets
and thresholds set forth in the definition of Consolidated EBITDA;

(d)    Any provision requiring Pro Forma Compliance with Section 7.11 shall be
made assuming that compliance with the Consolidated First Lien Net Leverage
Ratio pursuant to such Section is required with respect to the most recent Test
Period prior to such time.

(e)    Notwithstanding anything to the contrary in this Section 1.09, when
calculating the Consolidated First Lien Net Leverage Ratio, Consolidated Secured
Net Leverage Ratio or Consolidated Total Net Leverage Ratio for purposes of
(i) the definition of “Applicable Rate,” (ii) the definition of “Applicable ECF
Percentage” and (iii) actual (and not pro forma) compliance with Section 7.11,
the events described in this Section 1.09 that occurred subsequent to the end of
the applicable Test Period shall not be given pro forma effect.

(f)    In the event any fixed “baskets” are intended to be utilized together
with any incurrence-based “baskets” in a single transaction or series of related
transactions (including utilization of the Free and Clear Incremental Amount and
the Incurrence-Based Incremental Amount), (i) compliance with or satisfaction of
any applicable financial ratios or tests for the portion of Indebtedness or any
other applicable transaction or action to be incurred under any incurrence-based
“baskets” shall first be calculated without giving effect to amounts being
utilized pursuant to any fixed “baskets,” but giving full pro forma effect to
all applicable and related transactions (including, subject to the foregoing
with respect to fixed “baskets,” any incurrence and repayments of Indebtedness)
and all other permitted pro forma adjustments (except that the incurrence of any
Indebtedness under the Revolving Credit Facility immediately prior to or in
connection therewith shall be disregarded), and (ii) thereafter, incurrence of
the portion of such Indebtedness or other applicable transaction or action to be
incurred under any fixed “baskets” shall be calculated.

Section 1.10.    Letters of Credit. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the maximum
amount then available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Letter of
Credit).

Section 1.11.    Certifications. All certifications to be made hereunder by an
officer or representative of a Loan Party shall be made by such person in his or
her capacity solely as an officer or a representative of such Loan Party, on
such Loan Party’s behalf and not in such Person’s individual capacity.



--------------------------------------------------------------------------------

Section 1.12.    Certain Determinations.

(a)    For purposes of determining compliance with any of the covenants set
forth in Article VI or Article VII (including in connection with any Incremental
Commitment) at the time of incurrence or utilization thereof, if any Lien,
Investment, Indebtedness, Disposition, Restricted Payment or Affiliate
transaction meets the criteria of one, or more than one, of the clauses of the
provision permitting such Lien, Investment, Indebtedness, Restricted Payment or
Affiliate transaction, as the case may be, the Borrower shall in its sole
discretion determine under which clause or clauses such Lien (other than Liens
with respect to the Facilities), Investment, Indebtedness (other than
Indebtedness consisting of the Facilities), Disposition, Restricted Payment or
Affiliate transaction (or, in each case, any portion thereof), as the case may
be, is classified and may later (on one or more occasions), may make any
subsequent re-determination and/or at a later time divide, classify or
reclassify under the clause or clauses such Lien, Investment, Indebtedness,
Disposition, Restricted Payment or Affiliate transaction was initially
determined to have been incurred or utilized. For the avoidance of doubt, if the
applicable date for meeting any requirement hereunder or under any other Loan
Document falls on a day that is not a Business Day, compliance with such
requirement shall not be required until noon on the first Business Day following
such applicable date.

(b)    Notwithstanding anything to the contrary herein, with respect to any
amounts incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including, without limitation, any Consolidated Total Net
Leverage Ratio, Consolidated Secured Net Leverage Ratio and/or Consolidated
First Lien Net Leverage Ratio) (any such amounts, the “Fixed Amounts”) intended
to be utilized with or substantially concurrently with any amounts incurred or
transactions entered into (or consummated) in reliance on a provision of this
Agreement that requires compliance with any such financial ratio or test (any
such amounts, the “Incurrence Based Amounts”), it is understood and agreed that
the Fixed Amounts (and any cash proceeds thereof) shall be disregarded in the
calculation of the financial ratio or test applicable to the Incurrence Based
Amounts in connection with such substantially concurrent incurrence.

Section 1.13.    Additional Approved Currencies.

(a)    The Borrower may from time to time request that Eurocurrency Rate
Revolving Credit Loans be made and/or Letters of Credit be issued in a currency
other than those specifically listed in the definition of “Approved Currency”;
provided that such requested currency is a lawful currency (other than Dollars)
that is readily transferable and readily convertible into Dollars in the London
interbank market. Such request shall be subject to the approval of the
Administrative Agent and the Revolving Credit Lenders; and, in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall also be subject to the approval of the applicable L/C Issuer.

(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m. (New York time), five (5) Business Days prior to the date of the
desired Borrowing or issuance of a Letter of Credit (or such other time or date
as may be agreed by the Administrative Agent and, in the case of any such
request pertaining to Letters of Credit, the applicable L/C Issuer, in its or
their sole discretion). In the case of any such request pertaining to
Eurocurrency Rate Revolving Credit Loans, the Administrative Agent shall
promptly notify each Revolving Credit Lender thereof; and in the case of any
such request pertaining to Letters of Credit, the Administrative Agent shall
also promptly notify the applicable L/C Issuer thereof. Each Revolving Credit
Lender and the applicable L/C Issuer (in the case of a request pertaining to
Letters of Credit) shall notify the Administrative Agent, not later than 11:00
a.m. (New York time), two (2) Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Rate
Revolving Credit Loans or the issuance of Letters of Credit, as the case may be,
in such requested currency.



--------------------------------------------------------------------------------

(c)    Any failure by a Revolving Credit Lender or an L/C Issuer, as the case
may be, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such Revolving Credit
Lender or L/C Issuer, as the case may be, to permit Eurocurrency Rate Revolving
Credit Loans to be made or Letters of Credit to be issued in such requested
currency. If the Administrative Agent and all the Revolving Credit Lenders
consent to making Eurocurrency Rate Revolving Credit Loans in such requested
currency, the Administrative Agent shall so notify Borrower and such currency
shall thereupon be deemed for all purposes to be an Approved Currency hereunder
for purposes of any Borrowing of Eurocurrency Rate Revolving Credit Loans; and
if the applicable L/C Issuer also consents to the issuance of Letters of Credit
in such requested currency, the Administrative Agent shall so notify the
Borrower and such currency shall thereupon be deemed for all purposes to be an
Approved Currency hereunder for purposes of any Letter of Credit issuances. If
the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.13, the Administrative Agent shall
promptly so notify the Borrower.

Section 1.14.    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (i) if any asset,
right, obligation, or liability of any Person becomes the asset, right,
obligation, or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (ii) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01.    The Loans.

(a)    Term Borrowings. Subject to the terms and conditions expressly set forth
herein, (i) each Term Lender with an Initial Dollar Term Commitment severally
agrees to make term loans denominated in Dollars to the Borrower on the Closing
Date in an aggregate amount not to exceed the amount of such Term Lender’s
Initial Dollar Term Commitment, (ii) each Term Lender with an Initial B-1 Dollar
Term Commitment severally agrees to make term loans denominated in Dollars to
the Borrower on the Amendment No. 1 Effective Date in an aggregate amount not to
exceed the amount of such Term Lender’s Initial B-1 Dollar Term Commitment,
(iii) each Term Lender with an Initial B-2 Dollar Term Commitment severally
agrees to make term loans denominated in Dollars to the Borrower on the
Amendment No. 2 Effective Date in an aggregate amount not to exceed the amount
of such Term Lender’s Initial B-2 Dollar Term Commitment, (iv) each Term Lender
with an Initial B-3 Dollar Term Commitment severally agrees to make term loans
denominated in Dollars to the Borrower on the Amendment No. 3 Effective Date in
an aggregate amount not to exceed the amount of such Term Lender’s Initial B-3
Dollar Term Commitment, (v) each Term Lender with an Initial Euro Term
Commitment severally agrees to make term loans denominated in Euro to the
Borrower on the Closing Date in an aggregate amount not to exceed the amount of
such Term Lender’s Initial Euro Term Commitment, (vi) each Term Lender with an
Initial B-1 Euro Term Commitment severally agrees to make term loans denominated
in Euro to the Borrower on the Amendment No. 1 Effective Date in an aggregate
amount not to exceed the amount of such Term Lender’s Initial B-1 Euro Term
Commitment, (vii) each Term Lender with an Initial B-2 Euro Term Commitment
severally agrees to make term loans denominated in Euro to the Borrower on the
Amendment No. 2 Effective Date in an aggregate amount not to exceed the amount
of such Term Lender’s Initial B-2 Euro Term Commitment and (viii) each Term
Lender with an Initial B-3 Euro Term Commitment severally agrees to make term
loans denominated in Euro to the Borrower on the Amendment No. 3 Effective Date
in an aggregate amount not to exceed the amount of such Term Lender’s Initial
B-3 Euro Term Commitment.



--------------------------------------------------------------------------------

Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not be
re-borrowed. Initial Dollar Term Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein. Initial Euro Term Loans will be
Eurocurrency Rate Loans, as further provided herein. The Borrower shall pay all
accrued and unpaid interest on the Initial Dollar Term Loans and the Initial
Euro Term Loans, in each case, to the Term Lenders to, but not including, the
Amendment No. 1 Effective Date on such Amendment No. 1 Effective Date. The
Initial B-1 Dollar Term Loans shall have the same terms, rights and obligations
as the Initial Dollar Term Loans as set forth in this Agreement and the other
Loan Documents, except as modified by Amendment No. 1. The Initial B-1 Euro Term
Loans shall have the same terms, rights and obligations as the Initial Euro Term
Loans as set forth in this Agreement and the other Loan Documents, except as
modified by Amendment No. 1. The Borrower shall pay all accrued and unpaid
interest on the Initial B-1 Dollar Term Loans and the Initial B-1 Euro Term
Loans, in each case, to the Term Lenders to, but not including, the Amendment
No. 2 Effective Date on such Amendment No. 2 Effective Date. The Initial B-2
Dollar Term Loans shall have the same terms, rights and obligations as the
Initial B-1 Dollar Term Loans as set forth in this Agreement and the other Loan
Documents, except as modified by Amendment No. 2. The Initial B-2 Euro Term
Loans shall have the same terms, rights and obligations as the Initial B-1 Euro
Term Loans as set forth in this Agreement and the other Loan Documents, except
as modified by Amendment No. 2. The Borrower shall pay all accrued and unpaid
interest on the Initial B-2 Dollar Term Loans and the Initial B-2 Euro Term
Loans, in each case, to the Term Lenders to, but not including, the Amendment
No. 3 Effective Date on such Amendment No. 3 Effective Date. The Initial B-3
Dollar Term Loans shall have the same terms, rights and obligations as the
Initial B-2 Dollar Term Loans as set forth in this Agreement and the other Loan
Documents, except as modified by Amendment No. 3. The Initial B-3 Euro Term
Loans shall have the same terms, rights and obligations as the Initial B-2 Euro
Term Loans as set forth in this Agreement and the other Loan Documents, except
as modified by Amendment No. 3.

(b)    Revolving Credit Borrowings. Subject to the terms and conditions
expressly set forth herein, on the Closing Date (subject to the Closing Date
Revolver Cap) and thereafter each Revolving Credit Lender severally agrees to
make Revolving Credit Loans denominated in an Approved Currency to the Borrower
pursuant to Section 2.02 (each such loan, together with any loans made pursuant
to an Extended Revolving Credit Commitment, Incremental Revolving Loans and
Refinancing Revolving Credit Loans, a “Revolving Credit Loan”) from time to
time, on any Business Day during the period from the Closing Date until the
Maturity Date, in an aggregate principal amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided
that after giving effect to any Revolving Credit Borrowing, the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Pro Rata Share or other applicable share provided for under this Agreement of
the Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment. Within the limits of each Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(b), prepay under Section 2.05, and re-borrow
under this Section 2.01(b) in each case without premium or penalty (subject to
Section 3.05). Revolving Credit Loans denominated in Dollars may be Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein.

Section 2.02.    Borrowings, Conversions and Continuations of Loans.

(a)    Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
written notice to the Administrative Agent, which may be given by email. Each
such written notice must be received by the Administrative Agent not later than
(1) 1:00 p.m. Eastern time three Business Days prior to the requested date of
any Borrowing of Eurocurrency Rate Loans, any Borrowing of Initial Term Loans as
Base Rate Loans, any continuation of Eurocurrency Rate Loans or any conversion
of Base Rate Loans to Eurocurrency Rate Loans and (2) 9:00 a.m. Eastern time on
the requested date of any Borrowing of Base Rate Loans (other than any Borrowing
of Initial Term Loans as Base Rate Loans) or any conversion of Eurocurrency Rate
Loans to Base Rate Loans. Each email notice



--------------------------------------------------------------------------------

by the Borrower pursuant to this Section 2.02(a) must include a written
Committed Loan Notice (and will not be effective until so confirmed),
appropriately completed and signed by a Responsible Officer of the Borrower.
Except as otherwise provided in Section 2.14, each Borrowing of, conversion to
or continuation of Eurocurrency Rate Loans shall be in a minimum principal
amount of $1,000,000, or a whole multiple of $500,000, in excess thereof. Except
as provided herein, each Borrowing of or conversion to Base Rate Loans shall be
in a minimum principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Committed Loan Notice shall specify (i) whether the
Borrower is requesting a Term Borrowing, a Revolving Credit Borrowing, a
conversion of Term Loans or Revolving Credit Loans from one Type to the other or
a continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Term Loans
or Revolving Credit Loans are to be converted, (v) in the case of a Revolving
Credit Borrowing, the relevant Approved Currency in which such Revolving Credit
Borrowing is to be denominated, (vi) if applicable, the duration of the Interest
Period with respect thereto and (vii) wire instructions of the account(s) to
which funds are to be disbursed (it being understood, for the avoidance of
doubt, that the amount to be disbursed to any particular account may be less
than the minimum or multiple limitations set forth above so long as the
aggregate amount to be disbursed to all such accounts pursuant to such Borrowing
meets such minimums and multiples). If the Borrower fails to specify an Approved
Currency of a Loan in a Committed Loan Notice, such Loan shall be made in
Dollars. If the Borrower fails to specify a Type of Loan in a Committed Loan
Notice or fails to give a timely notice requesting a conversion or continuation,
then the applicable Term Loans or Revolving Credit Loans shall be made as, or
converted to, (x) in the case of any Loan denominated in Dollars, Base Rate
Loans or (y) in the case of any Loan de-nominated in an Approved Foreign
Currency, Eurocurrency Rate Loans in the Approved Currency having an Interest
Period of one month, as applicable. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, such request shall be deemed to be ineffective. No Loan may be converted
into or continued as a Loan denominated in another Approved Currency, but
instead must be prepaid in the original Approved Currency or reborrowed in
another Approved Currency.

(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount (and Approved Currency) of its
Pro Rata Share or other applicable share provided for under this Agreement of
the applicable Class of Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in Section 2.02(a). In the case of each Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 1:00 p.m. on the Business Day specified in the applicable Committed
Loan Notice. The Administrative Agent shall make all funds so received available
to the Borrower in like funds as received by the Administrative Agent by wire
transfer of such funds in accordance with instructions provided by the Borrower
to (and reasonably acceptable to) the Administrative Agent; provided that if, on
the date the Committed Loan Notice with respect to any Revolving Credit
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Revolving Credit Borrowing shall be applied, first, to the
payment in full of any such L/C Borrowing and second, to the Borrower as
provided above.

(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the occurrence and continuation of
an Event of Default, the Administrative Agent or the Required Lenders may
request that no Loans may be converted to or continued as Eurocurrency Rate
Loans.



--------------------------------------------------------------------------------

(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error.

(e)    After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans or Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans or Revolving Credit Loans
as the same Type, there shall not be more than eight Interest Periods in effect
(or such greater amount as may be agreed by the Administrative Agent).

(f)    The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(g)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s Pro Rata Share (or other applicable share
provided for under this Agreement) of such Borrowing, the Administrative Agent
may assume that such Lender has made such Pro Rata Share (or other applicable
share provided for under this Agreement) available to the Administrative Agent
on the date of such Borrowing in accordance with Section 2.02(b) above, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If the Administrative Agent
shall have so made funds available, then, to the extent that such Lender shall
not have made such portion available to the Administrative Agent, each of such
Lender and the Borrower severally agree to repay to the Administrative Agent
promptly after written demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Administrative Agent at
(i) in the case of the Borrower, the interest rate applicable at the time to the
Loans comprising such Borrowing and (ii) in the case of such Lender, the
Overnight Rate plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in accordance with the foregoing. A
certificate of the Administrative Agent submitted to any Lender with respect to
any amounts owing under this Section 2.02(g) shall be conclusive in the absence
of manifest error. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

Section 2.03.    Letters of Credit.

(a)    The Letter of Credit Commitment.

(i)    Subject to the terms and conditions expressly set forth herein, (A) each
L/C Issuer agrees, in reliance upon the agreements of the other Revolving Credit
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit payable at sight denominated in any
Approved Currency for the account of the Borrower or any Restricted Subsidiary
(provided that any Letter of Credit may be for the benefit of any Subsidiary of
the Borrower) and to amend or extend Letters of Credit previously issued by it,
in accordance with Section 2.03(b), and (2) to honor drawings under the Letters
of Credit and (B) the Revolving Credit Lenders severally agree to participate in
Letters of Credit issued pursuant to this Section 2.03; provided that no L/C
Issuer shall be obligated to make any L/C Credit Extension with respect to any



--------------------------------------------------------------------------------

Letter of Credit, and no Lender shall be obligated to participate in any Letter
of Credit if as of the date of such L/C Credit Extension, (x) the Revolving
Credit Exposure of any Revolving Credit Lender would exceed such Lender’s
Revolving Credit Commitment or (y) the Outstanding Amount of the L/C Obligations
would exceed the Letter of Credit Sublimit; provided, further, that
notwithstanding anything to the contrary contained herein, no L/C Issuer shall
have any obligation to issue trade or commercial letters of credit. Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired, been cancelled or that have been
drawn upon and reimbursed. Notwithstanding anything to the contrary herein, on
the Closing Date, the Existing Letters of Credit shall be deemed to be Letters
of Credit issued under this Agreement.

(ii)    The Borrower may, at its sole discretion, request Letters of Credit from
any L/C Issuer up to such L/C Issuer’s Letter of Credit Commitment.

(iii)    An L/C Issuer shall be under no obligation to issue any Letter of
Credit if:

(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms enjoin or restrain such L/C Issuer from issuing such Letter
of Credit, or any Law applicable to such L/C Issuer or any directive (whether or
not having the force of law) from any Governmental Authority with jurisdiction
over such L/C Issuer shall prohibit, or direct that such L/C Issuer refrain
from, the issuance of letters of credit generally or such Letter of Credit in
particular or shall impose upon such L/C Issuer with respect to such Letter of
Credit any material restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any material unreimbursed loss, cost
or expense which was not applicable on the Closing Date (for which such L/C
Issuer is not otherwise compensated hereunder);

(B)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than 12 months after the date of issuance unless
(1) each Appropriate Lender has approved of such expiration date or (2) the
Outstanding Amount of L/C Obligations in respect of such requested Letter of
Credit has been Cash Collateralized in an amount equal to 103% of the
Outstanding Amount of the L/C Obligations related thereto or backstopped in a
manner reasonably satisfactory to such L/C Issuer;

(C)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless such Letter of Credit has been Cash
Collateralized in an amount equal to 103% of the Outstanding Amount of the L/C
Obligations related thereto or backstopped in a manner reasonably satisfactory
to such L/C Issuer;

(D)    the issuance of such Letter of Credit would violate one or more policies
of the L/C Issuing Bank applicable to Letters of Credit generally; and

(E)    any Revolving Credit Lender is at that time a Defaulting Lender, unless
such L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure as it may elect in its
sole discretion.



--------------------------------------------------------------------------------

(iv)    An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit. Notwithstanding anything herein to the contrary, the
expiry date of any Letter of Credit denominated in a currency other than Dollars
must be approved by the relevant L/C Issuer in its sole discretion even if it is
less than 12 months after the date of issuance and any Auto-Extension Letter of
Credit denominated in a currency other than Dollars shall be issued only at the
relevant L/C Issuer’s sole discretion.

(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the relevant L/C Issuer
and the Administrative Agent not later than 1:00 p.m., at least three Business
Days prior to the proposed issuance date or date of amendment, as the case may
be; or, in each case, such later date and time as the relevant L/C Issuer may
agree in a particular instance in its sole discretion. In the case of a request
for the issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the relevant L/C Issuer:
(a) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (b) the amount thereof; (c) the expiry date thereof; (d) the
name and address of the beneficiary thereof; (e) the documents to be presented
by such beneficiary in case of any drawing thereunder; (f) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder, (g) the relevant Approved Currency in which such Letter of Credit is
to be denominated; and (h) such other matters as the relevant L/C Issuer may
reasonably request. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail reasonably satisfactory to the relevant L/C Issuer: (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the relevant L/C Issuer may reasonably request.

(ii)    Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or its applicable
Subsidiary) or enter into the applicable amendment, as the case may be.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the relevant L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Pro Rata Share (or
other applicable share provided for under this Agreement) times the available
amount of such Letter of Credit.

(iii)    If the Borrower so requests in any applicable Letter of Credit
Application with respect to any Letter of Credit, the relevant L/C Issuer shall
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the relevant L/C Issuer to prevent any such
extension at least once in each 12-month period (commencing with the date of
issuance of such Letter of Credit and in no event extending beyond the Letter of
Credit Expiration Date unless Cash Collateralized in an amount equal to 103% of
the Outstanding Amount of the L/C Obligations related thereto or backstopped in
a manner reasonably acceptable to the Administrative Agent and the applicable
L/C Issuer) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such 12-month



--------------------------------------------------------------------------------

period to be mutually agreed upon at the time such Letter of Credit is issued.
Unless otherwise directed by the relevant L/C Issuer, the Borrower shall not be
required to make a specific request to the relevant L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the relevant L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than the Letter of Credit Expiration Date; provided that the relevant
L/C Issuer shall have no obligation to permit any such extension if (A) the
relevant L/C Issuer has determined that it would have no obligation at such time
to issue such Letter of Credit in its extended form under the terms hereof (by
reason of the provisions of Section 2.03(a)(iii) or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is seven Business Days before the Non-Extension Notice Date from the
Administrative Agent, any Revolving Credit Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied or waived.

(iv)    Promptly after issuance of any Letter of Credit or any amendment to a
Letter of Credit, the relevant L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)    Drawings and Reimbursements; Funding of Participations.

(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Borrower and the Administrative Agent thereof. In the case of a
Letter of Credit denominated in an Approved Foreign Currency, the Borrower shall
reimburse the L/C Issuer in such Approved Foreign Currency, unless the L/C
Issuer (at its option) shall have specified in such notice that it will require
reimbursement in Dollars. In the case of any such reimbursement in Dollars of a
drawing under a Letter of Credit denominated in an Approved Foreign Currency,
the L/C Issuer shall notify the Company of the Dollar Equivalent of the amount
of the drawing promptly following the determination thereof. Not later than 1:00
p.m., on the first Business Day immediately following any payment by an L/C
Issuer under a Letter of Credit with written notice to the Borrower (each such
date, an “Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing in the
relevant Approved Currency or in Dollars, as the case may be; provided that if
such reimbursement is not made on the date the drawing is paid, the Borrower
shall pay interest to the relevant L/C Issuer on such amount if in Dollars or,
otherwise, in the Dollar Equivalent amount at the rate applicable to Base Rate
Loans (without duplication of interest payable on L/C Borrowings). The
applicable L/C Issuer shall notify the Borrower in writing of the amount of the
drawing promptly following the determination or revaluation thereof. If the
Borrower fails to so reimburse such L/C Issuer by such time, the Administrative
Agent shall promptly notify each Appropriate Lender of the Honor Date, the
Dollar amount or the Dollar Equivalent Amount (the “Unreimbursed Amount”), and
the amount of such Appropriate Lender’s Pro Rata Share (or other applicable
share provided for under this Agreement) thereof. In such event, the Borrower
shall be deemed to have requested a Revolving Credit Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans but subject to the amount of the
unutilized portion of the Revolving Credit Commitments of the Appropriate
Lenders and the conditions set forth in Section 4.02 (other than the delivery of
a Committed Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii)    Each Appropriate Lender (including any Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer in Dollars at
the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share (or other applicable share provided for under this Agreement) of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent,



--------------------------------------------------------------------------------

whereupon, subject to the provisions of Section 2.03(c)(iii), each Appropriate
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the relevant L/C Issuer.

(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the relevant L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on written demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Appropriate Lender’s
payment to the Administrative Agent for the account of the relevant L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv)    Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share (or other applicable share provided for under this
Agreement) of such amount shall be solely for the account of the relevant L/C
Issuer.

(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. A certificate of the relevant L/C
Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this Section 2.03(c)(vi) shall be
conclusive absent manifest error.

(d)    Repayment of Participations.

(i)    If, at any time after an L/C Issuer has made a payment under any Letter
of Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro Rata Share (or other applicable share provided for under
this Agreement) thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding).



--------------------------------------------------------------------------------

(ii)    If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect.

(e)    Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other agreement or instrument relating thereto;

(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)    any payment by the relevant L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v)    any exchange, release or non-perfection of any Collateral, or any release
or amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit; or

(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party (other than
payment in cash or performance in full);

provided that the foregoing in clauses (i) through (vi) shall not excuse any L/C
Issuer from liability to the Borrower to the extent of any direct damages (as
opposed to special, punitive, indirect or consequential damages, claims in
respect of which are waived by the Borrower to the extent permitted by
applicable Law) suffered by the Borrower that are caused by such L/C Issuer’s
(or its Related Parties’) gross negligence, bad faith or willful misconduct as
determined in a final and non-appealable judgment by a court of competent
jurisdiction when determining whether drafts and other documents presented under
a Letter of Credit comply with the terms thereof.



--------------------------------------------------------------------------------

(f)    Role of L/C Issuers. Each Lender and the Borrower agrees that, in paying
any drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Required Lenders or the Required Revolving Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful misconduct
as determined in a final and non-appealable judgment by a court of competent
jurisdiction; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as they may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, any Agent-Related Person, nor any of the respective
correspondents, participants or assignees of any L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (vi) of
Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against an L/C Issuer, and such
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to special, punitive, indirect, consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such L/C Issuer’s (or its Related Parties’) willful misconduct or
gross negligence or such L/C Issuer’s (or its Related Parties’) willful
misconduct or grossly negligent failure to pay under any Letter of Credit after
the presentation to it by the beneficiary of documents strictly complying with
the terms and conditions of a Letter of Credit, in each case as determined in a
final and non-appealable judgment by a court of competent jurisdiction. In
furtherance and not in limitation of the foregoing, each L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or purporting to transfer or request transfer of a
Letter of Credit or assign the proceeds thereof, in whole or in part, which may
prove to be invalid or ineffective for any reason.

(g)    Cash Collateral. (i) If, as of the Letter of Credit Expiration Date, any
Letter of Credit may for any reason remain outstanding and partially or wholly
undrawn, (ii) if any Event of Default occurs and is continuing and the
Administrative Agent or the Required Revolving Lenders, as applicable, require
the Borrower to Cash Collateralize the L/C Obligations pursuant to Section 8.02
or (iii) if an Event of Default set forth under Section 8.01(f) occurs and is
continuing, the Borrower shall Cash Collateralize all of its L/C Obligations in
an amount equal to 103% of the Outstanding Amount of such L/C Obligations
determined as of such date, and shall do so not later than 2:00 p.m. on (x) in
the case of the immediately preceding clauses (i) and (ii), the next Business
Day following the Business Day that the Borrower receives written notice
thereof, and (y) in the case of the immediately preceding clause (iii), the
Business Day on which an Event of Default set forth under Section 8.01(f) occurs
or, if such day is not a Business Day, the Business Day immediately succeeding
such day. At any time that there shall exist a Defaulting Lender, promptly upon
the written request of the Administrative Agent, the applicable L/C Issuer or
the Swing Line Lender, the Borrower shall deliver to the Administrative Agent
Cash Collateral in an amount sufficient to cover all Fronting Exposure (solely
after giving effect to Section 2.17(a)(iv) and any Cash Collateral provided by
the Defaulting Lender). For purposes hereof, “Cash Collateralize” means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the relevant L/C Issuer and the Appropriate Lenders, as collateral for the
L/C Obligations, cash, Cash Equivalents (if reasonably acceptable to the
Administrative Agent and the applicable L/C Issuer) or deposit account balances
(in each case, “Cash Collateral”) pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and the relevant
L/C Issuer (which documents are hereby consented to by the Appropriate Lenders).
Derivatives of such term have corresponding meanings. The Borrower hereby grants
to the Administrative Agent, for the benefit of the L/C Issuers and the
Revolving Credit Lenders of



--------------------------------------------------------------------------------

the applicable Facility, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. Cash Collateral
shall be maintained in blocked accounts at the Administrative Agent and may be
invested in readily available Cash Equivalents (for the benefit of the
Borrower). If at any time the Administrative Agent determines that any funds
held as Cash Collateral are expressly subject to any right or claim of any
Person other than the Administrative Agent (on behalf of the Secured Parties) or
nonconsensual liens permitted under Section 7.01 or that the total amount of
such funds is less than the aggregate Outstanding Amount of all L/C Obligations,
the Borrower will, promptly following written demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited and
held in the deposit accounts at the Administrative Agent as aforesaid, an amount
equal to the excess of (a) such aggregate Outstanding Amount over (b) the total
amount of funds, if any, then held as Cash Collateral that the Administrative
Agent reasonably determines to be free and clear of any such right and claim.
Upon the drawing of any Letter of Credit for which funds or Cash Equivalents are
on deposit as Cash Collateral, such funds and the liquidated proceeds of Cash
Equivalents shall be applied, to the extent permitted under applicable Law, to
reimburse the relevant L/C Issuer. To the extent the amount of any Cash
Collateral exceeds the then Outstanding Amount of such L/C Obligations and so
long as no Event of Default has occurred and is continuing, the excess shall be
refunded to the Borrower. To the extent any Event of Default giving rise to the
requirement to Cash Collateralize any Letter of Credit pursuant to this
Section 2.03(g) is cured or otherwise waived by the Required Lenders, then so
long as no other Event of Default has occurred and is continuing, all Cash
Collateral pledged to Cash Collateralize such Letter of Credit shall be promptly
refunded to the applicable depositor of Cash Collateral. If at any time the
Administrative Agent reasonably determines that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent as herein
provided or Liens described above, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
following written demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. In addition, the Administrative Agent may request at
any time and from time to time after the initial deposit of Cash Collateral that
additional Cash Collateral be provided by the Borrower in order to protect
against the results of exchange rate fluctuations with respect to Letters of
Credit denominated in currencies other than Dollars and the fluctuating value of
any Cash Equivalents.

(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender for the applicable Revolving
Credit Facility in accordance with its Pro Rata Share (or other applicable share
provided for under this Agreement) a Letter of Credit fee for each Letter of
Credit issued pursuant to this Agreement equal to the Applicable Rate times the
daily maximum amount then available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit); provided that (x) if any portion of a Defaulting
Lender’s Pro Rata Share of any Letter of Credit is Cash Collateralized by the
Borrower or reallocated to the other Revolving Credit Lenders pursuant to
Section 2.17(a)(iv), then the Borrower shall not be required to pay a Letter of
Credit fee to such Defaulting Lender with respect to such portion of such
Defaulting Lender’s Pro Rata Share so long as it is Cash Collateralized by the
Borrower or reallocated to the other Revolving Credit Lenders, but to the extent
such Defaulting Lender’s Pro Rata Share is reallocated to the other Revolving
Credit Lenders pursuant to Section 2.17(a)(iv) such Letter of Credit fee shall
instead be payable to such other Revolving Credit Lenders in accordance with
their Pro Rata Share of such reallocated amount, and (y) if any portion of a
Defaulting Lender’s Pro Rata Share is not Cash Collateralized or reallocated
pursuant to Section 2.17(a)(iv), then the Letter of Credit fee with respect to
such Defaulting Lender’s Pro Rata Share shall be payable to the applicable L/C
Issuer until such Pro Rata Share is Cash Collateralized or reallocated or such
Lender ceases to be a Defaulting Lender. Such Letter of Credit fees shall be
computed on a quarterly basis in arrears. Such Letter of Credit fees shall be
due and payable in Dollars on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the earlier to occur of the Letter of
Credit Expiration Date and the Maturity Date then in effect for the applicable
Revolving Credit Facility or the date on which the Revolving Credit Commitment
of all Lenders shall be terminated as provided herein. If there is any change



--------------------------------------------------------------------------------

in the Applicable Rate during any quarter, the daily maximum amount of each
Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrower shall pay directly to each L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit issued by it pursuant to
this Agreement equal to 0.125% per annum (or such other lower percentage per
annum as may be mutually agreed by the Borrower and the applicable L/C Issuer)
of the maximum amount available to be drawn under such Letter of Credit (whether
or not such maximum amount is then in effect under such Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Letter of
Credit) or such lesser fee as may be agreed with such L/C Issuer. Such fronting
fees shall be computed on a quarterly basis in arrears. Such fronting fees shall
be due and payable in Dollars on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit and on the earlier to occur of the Letter of
Credit Expiration Date and the date on which the Revolving Credit Commitment of
all Lenders shall be terminated as provided herein. In addition, the Borrower
shall pay directly to each L/C Issuer for its own account with respect to each
Letter of Credit issued to the Loan Parties the customary and reasonable
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable within 30 days of demand and are nonrefundable.

(j)    Conflict with Letter of Credit Application. Notwithstanding anything else
to the contrary in this Agreement or any Letter of Credit Application, in the
event of any conflict between the terms hereof and the terms of any Letter of
Credit Application, the terms hereof shall control.

(k)    Addition of an L/C Issuer. A Revolving Credit Lender reasonably
acceptable to the Borrower may become an additional L/C Issuer hereunder
pursuant to a written agreement among the Borrower, the Administrative Agent and
such Revolving Credit Lender. The Administrative Agent shall notify the
Revolving Credit Lenders of any such additional L/C Issuer.

(l)    Provisions Related to Extended Revolving Credit Commitments. If the
Letter of Credit Expiration Date in respect of any tranche of Revolving Credit
Commitments occurs prior to the expiry date of any Letter of Credit, then (i) if
one or more other tranches of Revolving Credit Commitments in respect of which
the Letter of Credit Expiration Date shall not have so occurred are then in
effect, such Letters of Credit shall, to the extent such Letters of Credit could
have been issued under such other tranches, automatically be deemed to have been
issued (including for purposes of the obligations of the Revolving Credit
Lenders to purchase participations therein and to make Revolving Credit Loans
and payments in respect thereof pursuant to Sections 2.03(c) and (d)) under (and
ratably participated in by Lenders pursuant to) the Revolving Credit Commitments
in respect of such non-terminating tranches up to an aggregate amount not to
exceed the aggregate principal amount of the unutilized Revolving Credit
Commitments thereunder at such time (it being understood that no partial amount
of any Letter of Credit may be so reallocated) and (ii) to the extent not
reallocated pursuant to the immediately preceding clause (i), the Borrower shall
Cash Collateralize any such Letter of Credit in accordance with Section 2.03(g).

(m)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.



--------------------------------------------------------------------------------

Section 2.04.    Swing Line Loans.

(a)    The Swing Line. Subject to the terms and conditions set forth herein,
Goldman Sachs Bank USA, in its capacity as Swing Line Lender, agrees to make
loans in Dollars to the Borrower (each such loan, a “Swing Line Loan”), from
time to time on any Business Day during the period beginning on the Business Day
after the Closing Date and until the Maturity Date of the Revolving Credit
Facility in an aggregate principal amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Pro Rata Share or other applicable share
provided for under this Agreement of the Outstanding Amount of Revolving Credit
Loans and L/C Obligations of the Lender acting as Swing Line Lender, may exceed
the amount of such Swing Line Lender’s Revolving Credit Commitment; provided
that, after giving effect to any Swing Line Loan, (i) the Revolving Credit
Exposure shall not exceed the aggregate Revolving Credit Commitments and
(ii) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Lender, plus such Lender’s Pro Rata Share or other applicable share provided for
under this Agreement of the Outstanding Amount of all L/C Obligations, plus such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Credit Commitment then in effect; provided, further,
that the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Pro Rata Share or other applicable share provided for under this
Agreement times the amount of such Swing Line Loan.

(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone or Swing Line Loan Notice. Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. New York City time on the requested borrowing date and
shall specify (i) the principal amount to be borrowed, which principal amount
shall be a minimum of $500,000 (and any amount in excess of $500,000 shall be in
integral multiples of $100,000) and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
Swing Line Loan Notice (by telephone or in writing), the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Credit Lender) prior to 2:00 p.m. New York City
time on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.04(a), or (B) that
one or more of the applicable conditions specified in Section 4.02 is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. New York City time on the borrowing date
specified in such Swing Line Loan Notice, make the amount of its Swing Line Loan
available to the Borrower. Notwithstanding anything to the contrary contained in
this Section 2.04 or elsewhere in this Agreement, the Swing Line Lender shall
not be obligated to make any Swing Line Loan at a time when a Revolving Credit
Lender is a Defaulting Lender unless the Swing Line Lender has entered into
arrangements reasonably satisfactory to it and the Borrower to eliminate the
Swing Line Lender’s Fronting Exposure (after giving effect to
Section 2.17(a)(iv)) with respect to the Defaulting Lender’s or Defaulting
Lenders’ participation in such Swing Line Loans, including by Cash
Collateralizing, or obtaining a backstop letter of credit from an issuer
reasonably satisfactory to the Swing Line Lender to support, such Defaulting
Lender’s or Defaulting Lenders’ Pro Rata Share of the outstanding Swing Line
Loans.



--------------------------------------------------------------------------------

(c)    Refinancing of Swing Line Loans.

(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes such
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share
or other applicable share provided for under this Agreement of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the aggregate Revolving
Credit Commitments and the conditions set forth in Section 4.02. The Swing Line
Lender shall furnish the Borrower with a copy of the applicable Committed Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Pro Rata Share or
other applicable share provided for under this Agreement of the amount specified
in such Committed Loan Notice available to the Administrative Agent in Same Day
Funds for the account of the Swing Line Lender at the Administrative Agent’s
Office for Dollar-denominated payments not later than 1:00 p.m. New York City
time on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.

(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by the Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the Overnight Bank Funding Rate from time to time in effect, plus any reasonable
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) (but not to purchase and fund risk participations in Swing Line
Loans) is subject to the conditions set forth in Section 4.02. No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.



--------------------------------------------------------------------------------

(d)    Repayment of Participations.

(i)    At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share or other applicable share provided
for under this Agreement of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.

(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Administrative Agent will make such demand
upon the request of the Swing Line Lender.

(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan, Eurocurrency Rate
Loan or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such Pro
Rata Share shall be solely for the account of the Swing Line Lender.

(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

(g)    Provisions Related to Extended Revolving Credit Commitments. If the
maturity date shall have occurred in respect of any tranche of Revolving Credit
Commitments (the “Expiring Credit Commitment”) at a time when another tranche or
tranches of Revolving Credit Commitments is or are in effect with a longer
maturity date (each a “Non-Expiring Credit Commitment” and collectively, the
“Non-Expiring Credit Commitments”), then with respect to each outstanding Swing
Line Loan, if consented to by the applicable Swing Line Lender, on the earliest
occurring maturity date such Swing Line Loan shall be deemed reallocated to the
tranche or tranches of the Non-Expiring Credit Commitments on a pro rata basis;
provided that (x) to the extent that the amount of such reallocation would cause
the aggregate credit exposure to exceed the aggregate amount of such
Non-Expiring Credit Commitments, immediately prior to such reallocation the
amount of Swing Line Loans to be reallocated equal to such excess shall be
repaid or Cash Collateralized and (y) notwithstanding the foregoing, if a
Default or Event of Default has occurred and is continuing, the Borrower shall
still be obligated to pay Swing Line Loans allocated to the Revolving Credit
Lenders holding the Expiring Credit Commitments at the maturity date of the
Expiring Credit Commitment or if the Loans have been accelerated prior to the
maturity date of the Expiring Credit Commitment. Upon the maturity date of any
tranche of Revolving Credit Commitments, the sublimit for Swing Line Loans may
be reduced as agreed between the Swing Line Lender and the Borrower, without the
consent of any other Person.

(h)    Replacement of the Swing Line Lender. The Swing Line Lender may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced Swing Line Lender and the successor Swing Line Lender. The
Administrative Agent shall notify the Lenders of any such replacement of a Swing
Line Lender. From and after the effective date of any such replacement, (x) the
successor Swing Line Lender shall have all the rights and obligations of the
replaced Swing Line Lender under this Agreement with respect to Swing Line Loans
made thereafter and (y) references herein to the term “Swing Line Lender” shall
be deemed to refer to such successor or to any previous Swing Line



--------------------------------------------------------------------------------

Lender, or to such successor and all previous Swing Line Lenders, as the context
shall require. After the replacement of a Swing Line Lender hereunder, the
replaced Swing Line Lender shall remain a party hereto and shall continue to
have all the rights and obligations of a Swing Line Lender under this Agreement
with respect to Swing Line Loans made by it prior to its replacement, but shall
not be required to make additional Swing Line Loans.

(i)    Resignation of the Swing Line Lender. Subject to the appointment and
acceptance of a successor Swing Line Lender, the Swing Line Lender may resign as
a Swing Line Lender at any time upon thirty days’ prior written notice to the
Administrative Agent, the Borrower and the Lenders, in which case, such Swing
Line Lender shall be replaced in accordance with Section 2.04(h) above.

Section 2.05.    Prepayments.

(a)    Optional.

(i)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay any Class or Classes of Term Loans
(provided that any voluntary prepayment of Initial Term Loans shall be pro rata
between the Initial Term Loans outstanding at the time of such voluntary
prepayment) and Revolving Credit Loans of any Class or Classes in whole or in
part without premium or penalty (except as expressly set forth in this
Section 2.05); provided that (1) such notice must be received by the
Administrative Agent not later than 1:00 p.m. (A) three Business Days prior to
any date of prepayment of Eurocurrency Rate Loans and (B) on the date of any
prepayment of Base Rate Loans; (2) any prepayment of Eurocurrency Rate Loans
shall be in a minimum principal amount of $1,000,000, or a whole multiple of
$500,000 in excess thereof; and (3) any prepayment of Base Rate Loans shall be
in a minimum principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Class(es) and Type(s) of Loans to be prepaid. The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of such prepayment. If such
notice is given by the Borrower, unless rescinded pursuant to clause (iv) below,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Loan shall be accompanied by all accrued interest thereon, together with any
additional amounts required pursuant to clause (ii) below and Section 3.05. In
the case of each prepayment of the Loans pursuant to this Section 2.05(a), the
Borrower may in its sole discretion select the Borrowing or Borrowings to be
repaid, and such payment shall be paid to the Appropriate Lenders in accordance
with their respective Pro Rata Shares (or other applicable share provided for
under this Agreement).

(ii)    The Borrower may, upon, subject to clause (iii) below, written notice to
the Swing Line Lender (with a copy to the Administrative Agent), at any time or
from time to time, voluntarily prepay Swing Line Loans in whole or in part
without premium or penalty; provided that (1) such notice must be received by
the Swing Line Lender and the Administrative Agent not later than 1:00 p.m. New
York City time on the date of the prepayment, and (2) any such prepayment shall
be in a minimum principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof or, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

(iii)    Notwithstanding anything to the contrary contained in this Agreement,
at the time of the consummation or occurrence of any Repricing Event, in each
case, that occurs on or prior to the six-month anniversary of the Amendment
No. 3 Effective Date, the Borrower agrees to pay to the Administrative Agent,
for the ratable account of each applicable Term Lender, a prepayment premium in
an amount equal



--------------------------------------------------------------------------------

to 1.00% of the aggregate principal amount of the Initial Term Loans so prepaid
or repaid and, in connection with any amendment, amendment and restatement or
other modification of this Agreement resulting in a Repricing Event, such Term
Lender (and not any Person who replaces such Term Lender pursuant to
Section 3.07(a)) shall receive its pro rata portion (as determined immediately
prior to it being so replaced) of the prepayment premium or fee described
herein.

Such fees shall be due and payable upon the date of the applicable prepayment,
repayment or Repricing Event, as applicable. For the avoidance of doubt, after
the six-month anniversary of the Amendment No. 3 Effective Date, no fee shall be
payable pursuant to this Section 2.05(a)(iii).

(iv)    Notwithstanding anything to the contrary contained in this Agreement,
the Borrower may rescind any notice of prepayment under Section 2.05(a)(i) by
notice to the Administrative Agent no later than 2:00 p.m. (and promptly
confirmed in writing) on the date of prepayment if such prepayment would have
resulted from a refinancing of all or any portion of the applicable Class or
occurrence of another event, which refinancing or event shall not be consummated
or shall otherwise be delayed (subject to payment of amounts due under
Section 3.05).

(v)    Voluntary prepayments of any Class of Term Loans permitted hereunder
shall be applied to the remaining scheduled installments of principal thereof
pursuant to Section 2.07(a) in a manner determined at the discretion of the
Borrower and specified in the notice of prepayment (and absent such direction,
in direct order of maturity); provided that any voluntary prepayment of Initial
Term Loans shall be pro rata between the Initial Term Loans outstanding at the
time of such voluntary prepayment.

(vi)    Notwithstanding anything in any Loan Document to the contrary, in
addition to the terms set forth in Sections 2.05(a)(i) and 10.07, so long as no
Event of Default has occurred and is continuing, any Loan Party (in such
capacity, a “Discounted Purchaser”) may prepay the outstanding Term Loans (which
shall, for the avoidance of doubt, be automatically and permanently cancelled
immediately upon such prepayment) (or Holdings or any of its Subsidiaries may
purchase such outstanding Loans and immediately cancel them) without premium or
penalty on the following basis (and so long as no proceeds of Revolving Credit
Loans are used for such purpose):

(A)    Any Discounted Purchaser shall have the right to make a voluntary
prepayment of Term Loans at a discount to par pursuant to a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offers or Borrower Solicitation of Discounted Prepayment Offers (any
such prepayment, the “Discounted Term Loan Prepayment”), in each case made in
accordance with this Section 2.05(a)(vi) and without premium or penalty.

(B)    (1) Any Discounted Purchaser may from time to time offer to make a
Discounted Term Loan Prepayment by providing the Auction Agent with five
Business Days’ notice in the form of a Specified Discount Prepayment Notice (or
such shorter period as agreed by the Auction Agent); provided that (I) any such
offer shall be made available, at the sole discretion of the Discounted
Purchaser, to (x) each Term Lender and/or (y) each Term Lender with respect to
any Class of Term Loans on an individual tranche basis, (II) any such offer
shall specify the aggregate principal amount offered to be prepaid (the
“Specified Discount Prepayment Amount”) with respect to each applicable tranche,
the tranche or tranches of Term Loans subject to such offer and the specific
percentage discount to par (the “Specified Discount”) of such Term Loans to be
prepaid (it being understood that different Specified Discounts and/or Specified
Discount Prepayment Amounts may be offered with respect to different tranches of
Term Loans and, in such event, each such offer will be treated as a separate
offer pursuant to the terms of this Section 2.05(a)(vi)(B)), (III) the Specified
Discount Prepayment Amount shall be in an aggregate amount not less than
$5,000,000 and whole increments of $1,000,000 in excess thereof and (IV)



--------------------------------------------------------------------------------

unless rescinded pursuant to clause (iv) above, each such offer shall remain
outstanding through the Specified Discount Prepayment Response Date. The Auction
Agent will promptly provide each Appropriate Lender with a copy of such
Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Term Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m. on the third Business
Day after the date of delivery of such notice to such Lenders (or such later
date specified therein) (the “Specified Discount Prepayment Response Date”).

(2)    Each Term Lender receiving such offer shall notify the Auction Agent (or
its delegate) by the Specified Discount Prepayment Response Date whether or not
it agrees to accept a prepayment of any of its applicable then outstanding Term
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the tranches of such Lender’s Term
Loans to be prepaid at such Specified Discount. Each acceptance of a Discounted
Term Loan Prepayment by a Discount Prepayment Accepting Lender shall be
irrevocable. Any Term Lender whose Specified Discount Prepayment Response is not
received by the Auction Agent by the Specified Discount Prepayment Response Date
shall be deemed to have declined to accept a Borrower Offer of Specified
Discount Prepayment.

(3)    If there is at least one Discount Prepayment Accepting Lender, the
relevant Discounted Purchaser will make a prepayment of outstanding Term Loans
pursuant to this Section 2.05(a)(vi)(B) to each Discount Prepayment Accepting
Lender in accordance with the respective outstanding amount and tranches of Term
Loans specified in such Lender’s Specified Discount Prepayment Response given
pursuant to clause (2) above; provided that, if the aggregate principal amount
of Term Loans accepted for prepayment by all Discount Prepayment Accepting
Lenders exceeds the Specified Discount Prepayment Amount, such prepayment shall
be made pro rata among the Discount Prepayment Accepting Lenders in accordance
with the respective principal amounts accepted to be prepaid by each such
Discount Prepayment Accepting Lender and the Auction Agent (with the consent of
such Discounted Purchaser and subject to rounding requirements of the Auction
Agent made in its reasonable discretion) will calculate such proration (the
“Specified Discount Proration”). The Auction Agent shall promptly, and in any
case within three Business Days following the Specified Discount Prepayment
Response Date, notify (I) the relevant Discounted Purchaser of the respective
Term Lenders’ responses to such offer, the Discounted Prepayment Effective Date
and the aggregate principal amount of the Discounted Term Loan Prepayment and
the tranches to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, and the aggregate principal amount and the tranches of Term
Loans to be prepaid at the Specified Discount on such date and (III) each
Discount Prepayment Accepting Lender of the Specified Discount Proration, if
any, and confirmation of the principal amount, tranche and Type of Term Loans of
such Lender to be prepaid at the Specified Discount on such date. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Discounted Purchaser and such Term Lenders shall be conclusive
and binding for all purposes absent manifest error. The payment amount specified
in such notice to the Discounted Purchaser shall be due and payable by such
Discounted Purchaser on the Discounted Prepayment Effective Date in accordance
with Section 2.05(a)(vi)(F) below (subject to Section 2.05(a)(vi)(I) below).

(C)    (1) Any Discounted Purchaser may from time to time solicit Discount Range
Prepayment Offers by providing the Auction Agent with five Business Days’ notice
in the form of a Discount Range Prepayment Notice (or such shorter period as
agreed by the Auction Agent); provided that (I) any such solicitation shall be
extended, at the sole discretion of such Discounted Purchaser, to (x) each Term
Lender and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate principal amount of the relevant Term Loans (the “Discount Range
Prepayment Amount”), the tranche or tranches of Term Loans subject to such offer
and the maximum and minimum percentage discounts to par (the “Discount Range”)
of the principal amount of such



--------------------------------------------------------------------------------

Term Loans with respect to each relevant tranche of Term Loans willing to be
prepaid by such Discounted Purchaser (it being understood that different
Discount Ranges and/or Discount Range Prepayment Amounts may be offered with
respect to different tranches of Term Loans and, in such event, each such offer
will be treated as separate offer pursuant to the terms of this
Section 2.05(a)(vi)(C)), (III) the Discount Range Prepayment Amount shall be in
an aggregate amount not less than $5,000,000 and whole increments of $1,000,000
in excess thereof and (IV) unless rescinded pursuant to clause (iv) above, each
such solicitation by a Discounted Purchaser shall remain outstanding through the
Discount Range Prepayment Response Date. The Auction Agent will promptly provide
each Appropriate Lender with a copy of such Discount Range Prepayment Notice and
a form of the Discount Range Prepayment Offer to be submitted by a responding
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m. on the
third Business Day after the date of delivery of such notice to such Lenders (or
such later date specified therein) (the “Discount Range Prepayment Response
Date”). Each Term Lender’s Discount Range Prepayment Offer shall be irrevocable
and shall specify a discount to par within the Discount Range (the “Submitted
Discount”) at which such Lender is willing to allow prepayment of any or all of
its then outstanding Term Loans of the applicable tranche or tranches and the
maximum aggregate principal amount and tranches of such Lender’s Term Loans (the
“Submitted Amount”) such Term Lender is willing to have prepaid at the Submitted
Discount. Any Term Lender whose Discount Range Prepayment Offer is not received
by the Auction Agent by the Discount Range Prepayment Response Date shall be
deemed to have declined to accept a Discounted Term Loan Prepayment of any of
its Term Loans at any discount to their par value within the Discount Range.

(2)    The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (with the consent of such Discounted Purchaser and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the Applicable Discount and Term Loans to be prepaid at such
Applicable Discount in accordance with this Section 2.05(a)(vi)(C). The relevant
Discounted Purchaser agrees to accept on the Discount Range Prepayment Response
Date all Discount Range Prepayment Offers received by Auction Agent by the
Discount Range Prepayment Response Date, in the order from the Submitted
Discount that is the largest discount to par to the Submitted Discount that is
the smallest discount to par, up to and including the Submitted Discount that is
the smallest discount to par within the Discount Range (such Submitted Discount
that is the smallest discount to par within the Discount Range being referred to
as the “Applicable Discount”) which yields a Discounted Term Loan Prepayment in
an aggregate principal amount equal to the lower of (I) the Discount Range
Prepayment Amount and (II) the sum of all Submitted Amounts. Each Term Lender
that has submitted a Discount Range Prepayment Offer to accept prepayment at a
discount to par that is larger than or equal to the Applicable Discount shall be
deemed to have irrevocably consented to prepayment of Term Loans equal to its
Submitted Amount (subject to any required proration pursuant to the following
clause (3)) at the Applicable Discount (each such Term Lender, a “Participating
Lender”).

(3)    If there is at least one Participating Lender, the relevant Discounted
Purchaser will prepay the respective outstanding Term Loans of each
Participating Lender in the aggregate principal amount and of the tranches
specified in such Lender’s Discount Range Prepayment Offer at the Applicable
Discount; provided that if the Submitted Amount by all Participating Lenders
offered at a discount to par greater than the Applicable Discount exceeds the
Discount Range Prepayment Amount, prepayment of the principal amount of the
relevant Term Loans for those Participating Lenders whose Submitted Discount is
a discount to par greater than or equal to the Applicable Discount (the
“Identified Participating Lenders”) shall be made pro rata among the Identified
Participating Lenders in accordance with the Submitted Amount of each such
Identified Participating Lender and the Auction Agent (with the consent of such
Discounted Purchaser and subject to rounding requirements of the Auction Agent
made in its sole reasonable discretion) will



--------------------------------------------------------------------------------

calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five Business Days following the Discount
Range Prepayment Response Date, notify (I) the relevant Discounted Purchaser of
the respective Term Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Term Loan Prepayment and the tranches to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and tranches of Term
Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and tranches of such Term
Lender to be prepaid at the Applicable Discount on such date, and (IV) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Discounted Purchaser and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Discounted Purchaser shall be due and
payable by such Discounted Purchaser on the Discounted Prepayment Effective Date
in accordance with Section 2.05(a)(vi)(F) below (subject to
Section 2.05(a)(vi)(I) below).

(D)    (1) Any Discounted Purchaser may from time to time solicit Solicited
Discounted Prepayment Offers by providing the Auction Agent with five Business
Days’ notice in the form of a Solicited Discounted Prepayment Notice (or such
shorter period as may be agreed by the Auction Agent); provided that (I) any
such solicitation shall be extended, at the sole discretion of such Discounted
Purchaser, to (x) each Term Lender and/or (y) each Lender with respect to any
Class of Term Loans on an individual tranche basis, (II) any such notice shall
specify the maximum aggregate amount of the Term Loans (the “Solicited
Discounted Prepayment Amount”) and the tranche or tranches of Term Loans the
Discounted Purchaser are willing to prepay at a discount (it being understood
that different Solicited Discounted Prepayment Amounts may be offered with
respect to different tranches of Term Loans and, in such event, each such offer
will be treated as separate offer pursuant to the terms of this
Section 2.05(a)(vi)(D)), (III) the Solicited Discounted Prepayment Amount shall
be in an aggregate amount not less than $5,000,000 and whole increments of
$1,000,000 in excess thereof and (IV) unless rescinded, each such solicitation
by a Discounted Purchaser shall remain outstanding through the Solicited
Discounted Prepayment Response Date. The Auction Agent will promptly provide
each Appropriate Lender with a copy of such Solicited Discounted Prepayment
Notice and a form of the Solicited Discounted Prepayment Offer to be submitted
by a responding Lender to the Auction Agent (or its delegate) by no later than
5:00 p.m. on the third Business Day after the date of delivery of such notice to
such Term Lenders (the “Solicited Discounted Prepayment Response Date”). Each
Term Lender’s Solicited Discounted Prepayment Offer shall (x) be irrevocable,
(y) remain outstanding until the Acceptance Date and (z) specify both a discount
to par (the “Offered Discount”) at which such Term Lender is willing to allow
prepayment of its then outstanding Term Loan and the maximum aggregate principal
amount and tranches of such Term Loans (the “Offered Amount”) such Term Lender
is willing to have prepaid at the Offered Discount. Any Term Lender whose
Solicited Discounted Prepayment Offer is not received by the Auction Agent by
the Solicited Discounted Prepayment Response Date shall be deemed to have
declined prepayment of any of its Term Loans at any discount.

(2)    The Auction Agent shall promptly provide the relevant Discounted
Purchaser with a copy of all Solicited Discounted Prepayment Offers received on
or before the Solicited Discounted Prepayment Response Date. Such Discounted
Purchaser shall review all such Solicited Discounted Prepayment Offers and
select the largest of the Offered Discounts specified by the relevant responding
Term Lenders in the Solicited Discounted Prepayment Offers that is acceptable to
the Discounted Purchaser (the “Acceptable Discount”), if any. If the Discounted
Purchaser elects to accept any Offered Discount as the Acceptable Discount, then
as soon as practicable after the determination of the Acceptable Discount, but
in no event later than by the fifth Business Day after the date of receipt by
such Discounted Purchaser from the Auction Agent



--------------------------------------------------------------------------------

of a copy of all Solicited Discounted Prepayment Offers pursuant to the first
sentence of this clause (2) (the “Acceptance Date”), the Discounted Purchaser
shall submit an Acceptance and Prepayment Notice to the Auction Agent setting
forth the Acceptable Discount. If the Auction Agent shall fail to receive an
Acceptance and Prepayment Notice from the Discounted Purchaser by the Acceptance
Date, such Discounted Purchaser shall be deemed to have rejected all Solicited
Discounted Prepayment Offers.

(3)    Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by the Auction Agent by the Solicited Discounted
Prepayment Response Date, within five Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (with the consent of such Discounted
Purchaser and subject to rounding requirements of the Auction Agent made in its
sole reasonable discretion) the aggregate principal amount and the tranches of
Term Loans (the “Acceptable Prepayment Amount”) to be prepaid by the relevant
Discounted Purchaser at the Acceptable Discount in accordance with this
Section 2.05(a)(vi)(D). If the Discounted Purchaser elects to accept any
Acceptable Discount, then the Discounted Purchaser agrees to accept all
Solicited Discounted Prepayment Offers received by Auction Agent by the
Solicited Discounted Prepayment Response Date, in the order from largest Offered
Discount to smallest Offered Discount, up to and including the Acceptable
Discount. Each Term Lender that has submitted a Solicited Discounted Prepayment
Offer with an Offered Discount that is greater than or equal to the Acceptable
Discount shall be deemed to have irrevocably consented to prepayment of Term
Loans equal to its Offered Amount (subject to any required pro-rata reduction
pursuant to the following sentence) at the Acceptable Discount (each such
Lender, a “Qualifying Lender”). The Discounted Purchaser will prepay outstanding
Term Loans pursuant to this Section 2.05(a)(vi)(D) to each Qualifying Lender in
the aggregate principal amount and of the tranches specified in such Lender’s
Solicited Discounted Prepayment Offer at the Acceptable Discount; provided that
if the aggregate Offered Amount by all Qualifying Lenders whose Offered Discount
is greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Term
Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(with the consent of such Discounted Purchaser and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Solicited Discount Proration”). On or prior to
the Discounted Prepayment Determination Date, the Auction Agent shall promptly
notify (I) the relevant Discounted Purchaser of the Discounted Prepayment
Effective Date and Acceptable Prepayment Amount comprising the Discounted Term
Loan Prepayment and the tranches to be prepaid, (II) each Term Lender of the
Discounted Prepayment Effective Date, the Acceptable Discount, and the
Acceptable Prepayment Amount of all Term Loans and the tranches to be prepaid at
the Applicable Discount on such date, (III) each Qualifying Lender of the
aggregate principal amount and the tranches of such Term Lender to be prepaid at
the Acceptable Discount on such date, and (IV) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to such Discounted
Purchaser and Term Lenders shall be conclusive and binding for all purposes
absent manifest error. The payment amount specified in such notice to such
Discounted Purchaser shall be due and payable by such Discounted Purchaser on
the Discounted Prepayment Effective Date in accordance with
Section 2.05(a)(vi)(F) below (subject to Section 2.05(a)(vi)(I) below).

(E)    In connection with any Discounted Term Loan Prepayment, the Loan Parties
and the Term Lenders acknowledge and agree that the Auction Agent may require as
a condition to any Discounted Term Loan Prepayment, the payment of customary
fees and expenses from the applicable Discounted Purchaser or Loan Parties in
connection therewith.



--------------------------------------------------------------------------------

(F)    If any Term Loan is prepaid in accordance with Sections 2.05(a)(vi)(B)
through 2.05(a)(vi)(D) above, the Discounted Purchaser shall prepay such Term
Loans on the Discounted Prepayment Effective Date. The relevant Discounted
Purchaser shall make such prepayment to the Administrative Agent, for the
account of the Discount Prepayment Accepting Lenders, Participating Lenders or
Qualifying Lenders, as applicable, at the Administrative Agent’s Office in
immediately available funds not later than 1:00 p.m. on the Discounted
Prepayment Effective Date and all such prepayments shall be applied to the
remaining principal installments of the relevant tranche of Loans being prepaid
on a pro rata basis across such installments. The Term Loans so prepaid shall be
accompanied by all accrued and unpaid interest on the par principal amount so
prepaid up to, but not including, the Discounted Prepayment Effective Date. The
aggregate principal amount of the tranches and installments of the relevant Term
Loans outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the tranches of Term Loans prepaid on the Discounted
Prepayment Effective Date in any Discounted Term Loan Prepayment. In connection
with each prepayment pursuant to this Section 2.05(a)(vi), each Lender
participating in any prepayment described in this Section 2.05(a)(vi)
acknowledges and agrees that in connection therewith, (1) the Discounted
Purchaser or any other Loan Party then may have, and later may come into
possession of, information regarding Holdings, the Sponsor and their respective
affiliates not known to such Lender and that may be material to a decision by
such Lender to participate in such prepayment (including Material Non-Public
Information) (“Excluded Information”), (2) such Lender has independently and,
without reliance on Holdings, the Borrower, any of their Subsidiaries, the
Administrative Agent or any of their respective Affiliates, made its own
analysis and determination to participate in such prepayment notwithstanding
such Lender’s lack of knowledge of the Excluded Information, (3) none of the
Discounted Purchaser, the Loan Parties or the Sponsor or any of their respective
Affiliates shall be required to make any representation that it is not in
possession of material non-public information and (4) none of Holdings, the
Borrower, their Subsidiaries, the Administrative Agent or any of their
respective Affiliates shall have any liability to such Lender, and such Lender
hereby waives and releases, to the extent permitted by law, any claims such
Lender may have against Holdings, the Borrower, their Subsidiaries, the
Administrative Agent and their respective Affiliates, under applicable laws or
otherwise, with respect to the nondisclosure of the Excluded Information.

(G)    To the extent not expressly provided for herein, each Discounted Term
Loan Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.05(a)(vi), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the applicable
Discounted Purchaser.

(H)    Each of the Discounted Purchasers, Loan Parties and the Term Lenders
acknowledge and agree that the Auction Agent may perform any and all of its
duties under this Section 2.05(a)(vi) by itself or through any Affiliate of the
Auction Agent and expressly consents to any such delegation of duties by the
Auction Agent to such Affiliate and the performance of such delegated duties by
such Affiliate. The exculpatory provisions pursuant to this Agreement shall
apply to each Affiliate of the Auction Agent and its respective activities in
connection with any Discounted Term Loan Prepayment provided for in this
Section 2.05(a)(vi) as well as activities of the Auction Agent.

(I)    Each Loan Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by such Loan Party to make any prepayment to a
Lender, as applicable, pursuant to this Section 2.05(a)(vi) shall not constitute
a Default or Event of Default under Section 8.01 or otherwise).



--------------------------------------------------------------------------------

(b)    Mandatory.

(i)    Within ten Business Days after financial statements have been delivered
pursuant to Section 6.01(a) (commencing in respect of the financial statements
required to have been delivered pursuant to Section 6.01(a) for the fiscal year
ending December 31, 2018) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(a), the Borrower shall cause to be prepaid an
aggregate principal amount of Term Loans in an amount equal to (A) the
Applicable ECF Percentage of Excess Cash Flow, if any, for the fiscal year
covered by such financial statements minus, without duplication of any amount
deducted from Consolidated Net Income in calculating Excess Cash Flow for such
period, (B) the sum of (1) all voluntary prepayments of Term Loans made during
such fiscal year pursuant to Section 2.05(a)(vi), in an amount equal to the
discounted amount actually paid in cash in respect of the principal amount of
such Term Loans during such fiscal year or after year-end and prior to when such
Excess Cash Flow prepayment is due (including, in the case of Term Loans prepaid
pursuant to (x) Section 2.05(a)(v), the actual purchase price paid in cash
pursuant to a “Dutch Auction” and (y) open-market purchases pursuant to
Section 10.07(l), the actual purchase price paid in cash pursuant to such
purchase), (2) all other voluntary prepayments of Term Loans during such fiscal
year or after year-end and prior to when such Excess Cash Flow prepayment is due
to the extent reducing scheduled repayments of principal in subsequent fiscal
years, (3) all voluntary prepayments of Revolving Credit Loans, Extended
Revolving Credit Loans, Refinancing Revolving Credit Loans and Incremental
Revolving Loans during such fiscal year or after year-end and prior to when such
Excess Cash Flow prepayment is due, to the extent the Revolving Credit
Commitments, Extended Revolving Credit Commitments, Refinancing Revolving Credit
Commitments, Revolving Commitment Increase and/or New Revolving Credit
Commitments, as the case may be, are permanently reduced by the amount of such
payments, (4) the amount equal to all payments in cash actually paid by the
Borrower in connection with the buyback of Loans pursuant to Section 10.07(l)
during such fiscal year or after year-end and prior to when such Excess Cash
Flow prepayment is due, in the case of each of the immediately preceding clauses
(1), (2), (3) and (4), to the extent such prepayments are funded with Internally
Generated Cash; provided that, to the extent any deduction is made pursuant to
the foregoing clauses (1), (2), (3) and (4) after year-end and prior to when
such Excess Cash Flow prepayment is due, such prepayment shall not be deducted
with respect to the Excess Cash Flow prepayment for the succeeding fiscal year;
provided further that the Consolidated First Lien Net Leverage Ratio in the
definition of “Applicable ECF Percentage” shall be recalculated to give pro
forma effect to any amount referred to in clause (B) above that is paid or
otherwise realized or accounted for after the end of the applicable fiscal year
but prior to the making of the Excess Cash Flow payment required for such fiscal
year. Prepayments pursuant to this Section 2.05(b)(i) shall only be required for
any fiscal year if the amount of the Excess Cash Flow for such fiscal year is
greater than $15,000,000; provided, further, that, for the avoidance of doubt,
only amounts in excess of such $15,000,000 shall be prepaid pursuant to this
Section 2.05(b)(i).

(ii)    If (1) the Borrower or any Restricted Subsidiary of the Borrower
Disposes of any property or assets (other than any Disposition of any property
or assets permitted by Sections 7.05(a), (b), (c), (d), (e), (g), (h), (i), (l),
(m) (except as set forth in the proviso thereof or to the extent such property
is subject to a Mortgage), (n), (p), (q), (r) and (s)), or (2) any Casualty
Event occurs, which results in the realization or receipt by the Borrower or a
Restricted Subsidiary of Net Proceeds, subject to Section 2.05(b)(vi), the
Borrower shall cause to be prepaid on or prior to the date which is ten Business
Days after the date of the realization or receipt by the Borrower or any
Restricted Subsidiary of such Net Proceeds, an aggregate principal amount of
Term Loans in an amount equal to 100% of all such Net Proceeds; provided,
further, that if at the time that any such prepayment would be required, the
Borrower is required to offer to prepay or repurchase Permitted First Priority
Refinancing Debt, Incremental Equivalent Debt or Indebtedness incurred pursuant
to Section 7.03(v)(i) that, in each case, is secured by a Lien on the Collateral
on a pari passu basis with the Obligations, or any Permitted Refinancing of any
such Indebtedness, in each case pursuant to the terms of the documentation
governing such Indebtedness with the net proceeds of such Disposition or
Casualty Event (such Permitted First Priority Refinancing Debt, Incremental
Equivalent Debt or Indebtedness incurred pursuant to Section 7.03(v)(i) that, in
each case, is



--------------------------------------------------------------------------------

secured by a Lien on the Collateral on a pari passu basis with the Obligations
(or the Permitted Refinancing of any such Indebtedness) required to be offered
to be so repurchased, “Other Applicable Indebtedness”), then the Borrower may
apply such Net Proceeds on a pro rata basis (determined on the basis of the
aggregate outstanding principal amount of the Term Loans and Other Applicable
Indebtedness at such time; provided that the portion of such net proceeds
allocated to the Other Applicable Indebtedness shall not exceed the amount of
such net proceeds required to be allocated to the Other Applicable Indebtedness
pursuant to the terms thereof, and the remaining amount, if any, of such net
proceeds shall be allocated to the Term Loans in accordance with the terms
hereof) to the prepayment of the Term Loans and to the repurchase or prepayment
of Other Applicable Indebtedness, and the amount of prepayment of the Term Loans
that would have otherwise been required pursuant to this Section 2.05(b)(ii)
shall be reduced accordingly; provided, further, that to the extent the holders
of Other Applicable Indebtedness decline to have such indebtedness repurchased
or prepaid, the declined amount shall promptly (and in any event within five
Business Days after the date of such rejection) be applied to prepay the Term
Loans in accordance with the terms hereof.

(iii)    If Holdings or any Restricted Subsidiary incurs or issues any
Indebtedness after the Closing Date (A) not permitted to be incurred or issued
pursuant to Section 7.03 or (B) that is intended to constitute Credit Agreement
Refinancing Indebtedness in respect of any Class of Term Loans, the Borrower
shall cause to be prepaid an aggregate principal amount of Term Loans in an
amount equal to 100% of all Net Proceeds received therefrom on or prior to the
date which is three Business Days after the receipt by Holdings or such
Restricted Subsidiary of such Net Proceeds.

(iv)    If for any reason the aggregate Outstanding Amount of Revolving Credit
Loans and L/C Obligations at any time exceeds the aggregate Revolving Credit
Commitments then in effect, the Borrower shall promptly prepay, or cause to be
promptly prepaid, Revolving Credit Loans and Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided that the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(b)(iv) unless after the prepayment in
full of the Revolving Credit Loans and Swing Line Loans such aggregate
Outstanding Amount exceeds the aggregate Revolving Credit Commitments then in
effect.

(v)    Notwithstanding any other provisions of this Section 2.05, (i) to the
extent that the repatriation to the United States of any Excess Cash Flow
attributable to Foreign Subsidiaries (“Foreign Subsidiary Excess Cash Flow”)
would be (x) prohibited or delayed by applicable local law or (y) restricted by
applicable material constituent documents, an amount equal to the portion of
such Foreign Subsidiary Excess Cash Flow that would be so affected were the
Borrower to attempt to repatriate such cash will not be required to be applied
to repay Term Loans at the times provided in this Section 2.05 so long, but only
so long, as the applicable local law or applicable material constituent
documents would not otherwise permit repatriation to the United States (the
Borrower hereby agrees to use all commercially reasonable efforts to overcome or
eliminate any such restrictions on repatriation, even if the Borrower does not
intend to actually repatriate such cash, so that an amount equal to the full
amount of such Foreign Subsidiary Excess Cash Flow will otherwise be subject to
repayment under this Section 2.05), and if within one year following the date on
which the respective prepayment would otherwise have been required such
repatriation of any of such affected Foreign Subsidiary Excess Cash Flow is
permissible under the applicable local law or applicable material constituent
documents (even if such cash is actually not repatriated), an amount equal to
the amount of the Foreign Subsidiary Excess Cash Flow that could be repatriated
will be promptly (and in any event not later than five Business Days after such
repatriation) applied (net of an amount equal to the additional taxes of the
Borrower, its Subsidiaries and the direct and indirect holders of Equity
Interests in the Borrower that would be payable or reserved against as a result
of a repatriation and any additional costs that would be incurred as a result of
a repatriation, whether or not a repatriation actually occurs) by the Borrower
to the repayment of the Term Loans pursuant to this Section 2.05 and (ii) to the
extent that the Borrower has reasonably determined in good faith that
repatriation of any Foreign Subsidiary Excess Cash Flow would have material
adverse tax cost consequences for itself or any of its Subsidiaries, an amount
equal to such Foreign Subsidiary Excess Cash Flow that would be so affected



--------------------------------------------------------------------------------

will not be subject to repayment under this Section 2.05; provided that, on or
before the date on which any such Foreign Subsidiary Excess Cash Flow so
retained would otherwise have been required to be applied to prepayments
pursuant to this Section 2.05, the Borrower apply an amount equal to such
Foreign Subsidiary Excess Cash Flow to such prepayments as if such Foreign
Subsidiary Excess Cash Flow had been received by the Borrower rather than such
Foreign Subsidiary, less the amount of additional Taxes that would have been
payable or reserved against if such Foreign Subsidiary Excess Cash Flow had been
repatriated (or, if less, the Foreign Subsidiary Excess Cash Flow that would be
calculated if received by such Foreign Subsidiary); provided, further, that in
the case of each of clauses (i) and (ii), such nonpayment prior to the time such
amounts must be repatriated shall not constitute a Default or Event of Default
(and such amounts shall be available (A) first, to repay local foreign
indebtedness, if any, and (B) thereafter, for working capital purposes of the
Borrower and its Restricted Subsidiaries, in each case, subject to the
prepayment provisions in this Section 2.05(b)(v)); provided, further, that
(A) for purposes of this Section 2.05, Excess Cash Flow shall be deemed
allocable to each Foreign Subsidiary, with respect to any period, in an amount
equal to (i) the Consolidated EBITDA of such Foreign Subsidiary for such period,
divided by (ii) the Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for such period (it being understood and agreed for the avoidance
of doubt that such allocation shall exclude any reduction from interest and
principal payments in respect of the Obligations) and (B) the Borrower and its
Restricted Subsidiaries shall be entitled to reduce Excess Cash Flow owed
pursuant to Section 2.05(b)(i) in respect of any Excess Cash Flow Period by the
aggregate amount of Excess Cash Flow attributable to Foreign Subsidiaries
subject to the limitations and restrictions described above in this
Section 2.05(b)(v) for such Excess Cash Flow Period.

(vi)    Notwithstanding any other provisions of this Section 2.05, (i) to the
extent that the repatriation to the United States of any or all of the Net
Proceeds of any Disposition by a Foreign Subsidiary (“Foreign Disposition”) or
the Net Proceeds of any Casualty Event incurred by a Foreign Subsidiary
(“Foreign Casualty Event”) would be (x) prohibited or delayed by applicable
local law or (y) restricted by applicable material constituent documents, an
amount equal to the Net Proceeds that would be so affected were the Borrower to
attempt to repatriate such cash will not be required to be applied to repay Term
Loans at the times provided in this Section 2.05 so long, but only so long, as
the applicable local law or applicable material constituent documents would not
otherwise permit repatriation to the United States (the Borrower hereby agrees
to use all commercially reasonable efforts to overcome or eliminate any such
restrictions on repatriation even if the Borrower does not intend to actually
repatriate such cash, so that an amount equal to the full amount of such Net
Proceeds will otherwise be subject to repayment under this Section 2.05), and if
within one year following the date on which the respective prepayment would
otherwise have been required such repatriation of any of such affected Net
Proceeds is permissible under the applicable local law or applicable material
constituent documents, even if such cash is not actually repatriated at such
time, an amount equal to the amount of the Net Proceeds will be promptly (and in
any event not later than five Business Days) applied (net of an amount equal to
the additional taxes of the Borrower, its Subsidiaries and the direct and
indirect holders of Equity Interests in the Borrower that would be payable or
reserved against and any additional costs that would be incurred as a result of
a repatriation, whether or not a repatriation actually occurs) by the Borrower
to the repayment of the Term Loans pursuant to this Section 2.05 and (ii) to the
extent that the Borrower has determined in good faith that repatriation of any
of or all the Net Proceeds of any Foreign Disposition or Foreign Casualty Event
would have material adverse tax cost consequences with respect to such Net
Proceeds, an amount equal to such Net Proceeds that would be so affected will
not be subject to repayment under this Section 2.05; provided that, on or before
the date on which any such Net Proceeds so retained would otherwise have been
required to be applied to prepayments pursuant to this Section 2.05, the
Borrower apply an amount equal to such Net Proceeds to such prepayments as if
such Net Proceeds had been received by the Borrower rather than such Foreign
Subsidiary (or the applicable recipient), less the amount of additional Taxes
that would have been payable or reserved against if such Net Proceeds had been
repatriated (or, if less, the Net Proceeds that would be calculated if received
by such Foreign Subsidiary (or the applicable recipient)); provided, further,
that in the case of each of clauses (i) and (ii), nonpayment prior to the time
such amounts must be repatriated shall not constitute a Default or Event of
Default (and such amounts shall be available (A) first,



--------------------------------------------------------------------------------

to repay local foreign indebtedness, if any, and (B) thereafter, for working
capital purposes of the Borrower and its Restricted Subsidiaries, in each case,
subject to the prepayment provisions in this Section 2.05(b)(vi)). For the
avoidance of doubt, nothing in this Section 2.05 shall require the Borrower to
cause any amounts to be repatriated to the United States (whether or not such
amounts are used in or excluded from the determination of the amount of any
mandatory prepayments hereunder).

(vii)    Except as otherwise provided in any Refinancing Amendment, Extension
Amendment or any Incremental Amendment or as otherwise provided herein, (A) each
prepayment of Term Loans pursuant to this Section 2.05(b) shall be applied
ratably to each Class of Term Loans then outstanding (provided that any
prepayment of Term Loans with the Net Proceeds of Credit Agreement Refinancing
Indebtedness shall be applied solely to each applicable Class of Refinanced
Debt); (B) with respect to each Class of Term Loans, each prepayment pursuant to
clauses (i), (ii) and (iii) of this Section 2.05(b) shall be applied first, to
accrued interest and fees due on the amount of the prepayment and second, to the
scheduled installments of principal thereof following the date of such
prepayment in direct order of maturity; (C) each such prepayment shall be paid
to the Lenders in accordance with their respective Pro Rata Shares of such
prepayment.

(viii)    The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made by the Borrower pursuant
to clauses (i), (ii) and (iii) of this Section 2.05(b) not later than 1:00 p.m.
at least three Business Days prior to the date of such prepayment. Each such
notice shall specify the date of such prepayment and provide a reasonably
detailed calculation of the aggregate amount of such prepayment to be made by
the Borrower. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment. Each Term Lender may
reject all of its Pro Rata Share of any mandatory prepayment (such declined
amounts, the “Declined Proceeds”) of Term Loans required to be made pursuant to
clauses (i) and (ii) of this Section 2.05(b) by providing written notice (each,
a “Rejection Notice”) to the Administrative Agent no later than 5:00 p.m. one
Business Day after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such prepayment. If a Term Lender fails to
deliver a Rejection Notice to the Administrative Agent within the time frame
specified above such failure will be deemed an acceptance of the total amount of
such mandatory prepayment of Term Loans. Any Declined Proceeds shall be retained
by the Borrower.

(c)    Interest, Funding Losses, Etc. All prepayments under this Section 2.05
shall be made, together with, in the case of any such prepayment of a
Eurocurrency Rate Loan on a date prior to the last day of an Interest Period
therefor, any amounts owing in respect of such Eurocurrency Rate Loan pursuant
to Section 3.05.

(d)    Notwithstanding anything to the contrary contained in this Section 2.05,
(i) the proceeds of the Initial B-3 Euro Term Loans made on the Amendment No. 3
Effective Date, together with cash on hand, shall be used to prepay the entire
amount of the Initial B-2 Euro Term Loans outstanding immediately prior to the
Amendment No. 3 Effective Date and to pay fees and expenses incurred in
connection therewith and (ii) the proceeds of the Initial B-3 Dollar Term Loans
made on the Amendment No. 3 Effective Date, together with cash on hand, shall be
used to prepay the entire amount of the Initial B-2 Dollar Term Loans
outstanding immediately prior to the Amendment No. 3 Effective Date and to pay
fees and expenses incurred in connection therewith.

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into a deposit account (or, if required by the
Administrative Agent, a Cash



--------------------------------------------------------------------------------

Collateral Account) until the last day of such Interest Period, at which time
the Administrative Agent shall be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of such Loans in accordance with this Section 2.05. Upon the
occurrence and during the continuance of any Event of Default, the
Administrative Agent shall also be authorized (without any further action by or
notice to or from the Borrower or any other Loan Party) to apply such amount to
the prepayment of the outstanding Loans in accordance with the relevant
provisions of this Section 2.05. Such deposit shall be deemed to be a prepayment
of such Loans by the Borrower for all purposes under this Agreement.

Section 2.06.    Termination or Reduction of Commitments.

(a)    Optional. The Borrower may, upon written notice to the Administrative
Agent, terminate the unused Commitments of any Class, or from time to time
permanently reduce the unused Commitments of any Class, in each case without
premium or penalty; provided that (i) any such notice shall be received by the
Administrative Agent three Business Days prior to the date of termination or
reduction (unless the Administrative Agent agrees to a shorter period in its
discretion), (ii) any such partial reduction shall be in an aggregate amount of
$5,000,000, or any whole multiple of $1,000,000 in excess thereof or, if less,
the entire amount thereof and (iii) if, after giving effect to any reduction of
the Revolving Credit Commitments, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the amount of the Revolving Credit Commitments, such
sublimit shall be automatically reduced by the amount of such excess. Except as
provided above, the amount of any such Commitment reduction shall not be applied
to the Letter of Credit Sublimit or the Swing Line Sublimit unless otherwise
specified by the Borrower. Notwithstanding the foregoing, the Borrower may
rescind or postpone any notice of termination of any Commitments if such
termination would have resulted from a refinancing of all or any portion of the
applicable Class or occurrence of other event, which refinancing or other event
shall not be consummated or otherwise shall be delayed.

(b)    Mandatory. The Initial Term Commitments of each Term Lender shall be
automatically and permanently reduced to $0 upon the funding of the Initial Term
Loans to be made by such Term Lender on the Closing Date. The Revolving Credit
Commitments of each Class shall automatically and permanently terminate on the
Maturity Date with respect to such Class of Revolving Credit Commitments.

(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portion of the Letter of Credit Sublimit or the Swing Line
Sublimit or the unused Commitments of any Class under this Section 2.06. Upon
any reduction of unused Commitments of any Class, the Commitment of each Lender
of such Class shall be reduced by such Lender’s Pro Rata Share of the amount by
which such Commitments are reduced. All commitment fees accrued until the
effective date of any termination of the Aggregate Commitments of any
Class shall be paid to the Appropriate Lenders on the effective date of such
termination.

Section 2.07.    Repayment of Loans.

(a)    Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Appropriate Lenders (A) on the last Business Day of each
March, June, September and December, an aggregate principal amount equal to
0.25% of the aggregate principal amount of all Initial Term Loans outstanding on
the Amendment No. 3 Effective Date (which payments shall (x) be reduced as a
result of the application of prepayments made in accordance with the order of
priority set forth in Section 2.05 (excluding prepayments under
Section 2.05(a)(vi)) and (y) shall not be made with respect to Initial Term
Loans that were prepaid pursuant to Section 2.05(a)(vi), and (B) on the Maturity
Date for the Initial Term Loans, the aggregate principal amount of all Initial
Term Loans outstanding on such date. In the event that any Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans are made, such



--------------------------------------------------------------------------------

other Incremental Term Loans, Refinancing Term Loans or Extended Term Loans, as
applicable, shall be repaid by the Borrower in the amounts and on the dates set
forth in the Incremental Amendment, Refinancing Amendment or Extension Amendment
with respect thereto and on the applicable Maturity Date thereof.

(b)    Revolving Credit Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders on the Maturity Date
for the applicable Revolving Credit Facility the aggregate principal amount of
all Revolving Credit Loans under such Facility outstanding on such date.

(c)    Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date that is five (5) Business Days after such Loan
is made and (ii) the Maturity Date for the Revolving Credit Facility (although
Swing Line Loans may thereafter be reborrowed, in accordance with the terms and
conditions hereof, if there are one or more Classes of Revolving Credit
Commitments which remain in effect).

Section 2.08.    Interest.

(a)    Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to (x) with respect to any Loan
denominated in any Available Currency other than Euro, the Eurocurrency Rate for
such Interest Period plus the Applicable Rate and (y) with respect to any Loan
denominated in Euro, the EURIBO Rate for such Interest Period plus the
Applicable Rate, (ii) each Base Rate Loan (other than a Swing Line Loan) shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Revolving Credit Loans.

(b)    After the occurrence and during the continuance of an Event of Default
under Section 8.01(a) or 8.01(f), the Borrower shall pay interest on past due
amounts owing by it hereunder at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws; provided that no interest at the Default Rate shall accrue or be payable
to a Defaulting Lender so long as such Lender shall be a Defaulting Lender.
Accrued and unpaid interest on such amounts (including interest on past due
interest) shall be due and payable upon written demand.

(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

Section 2.09.    Fees. In addition to certain fees described in Sections 2.03(h)
and (i):

(a)    Revolving Commitment Fee. The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Credit Lender under each
Facility in accordance with its Pro Rata Share or other applicable share
provided for under this Agreement, a commitment fee equal to the Applicable Rate
with respect to commitment fees for such Facility times the actual daily amount
by which the aggregate Revolving Credit Commitments for such Facility exceeds
the sum of (A) the Outstanding Amount of Revolving Credit Loans for such
Facility plus (B) the Outstanding Amount of L/C Obligations for such Facility;
provided that any commitment fee accrued with respect to any of the Revolving
Credit Commitments of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrower so long as such Lender shall be a Defaulting Lender
except to the extent that such



--------------------------------------------------------------------------------

commitment fee shall otherwise have been due and payable by the Borrower prior
to such time; provided, further, that no commitment fee shall accrue on any of
the Revolving Credit Commitments of a Defaulting Lender so long as such Lender
shall be a Defaulting Lender. The commitment fee with respect to each Revolving
Credit Facility shall accrue at all times from the Closing Date until the
Maturity Date for the Revolving Credit Facility, including at any time during
which one or more of the applicable conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date during
the first full fiscal quarter to occur after the Closing Date, and on the
Maturity Date for the applicable Revolving Credit Facility. The commitment fee
with respect to each Revolving Credit Facility shall be calculated quarterly in
arrears.

(b)    Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

Section 2.10.    Computation of Interest and Fees. All computations of interest
for Base Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 days, or 366
days, as applicable, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed.
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid; provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

Section 2.11.    Evidence of Indebtedness.

(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note payable to such Lender, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Section 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or



--------------------------------------------------------------------------------

accounts, such Lender, under this Agreement and the other Loan Documents, absent
manifest error; provided that the failure of the Administrative Agent or such
Lender to maintain such accounts or any error therein shall not in any manner
affect the obligations of the Borrower to repay the Loans in accordance with
their terms.

Section 2.12.    Payments Generally.

(a)    All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Appropriate Lender its Pro Rata Share (or other applicable share provided for
under this Agreement) of such payment in like funds as received by wire transfer
to such Lender’s applicable Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.

(b)    Except as otherwise provided herein, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that, if
such extension would cause payment of interest on or principal of Eurocurrency
Rate Loans to be made in the next succeeding calendar month, such payment shall
be made on the immediately preceding Business Day.

(c)    Unless the Borrower or any Lender have notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:

(i)    if the Borrower has failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Same Day Funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Lender
to the date such amount is repaid to the Administrative Agent in Same Day Funds
at the applicable Overnight Rate from time to time in effect; and

(ii)    if any Lender failed to make such payment (including, without
limitation, failure to fund participations in respect of any Letter of Credit or
Swing Line Loan), such Lender shall forthwith on demand pay to the
Administrative Agent the amount thereof in Same Day Funds, together with
interest thereon for the period from the date such amount was made available by
the Administrative Agent to the Borrower to the date such amount is recovered by
the Administrative Agent (the “Compensation Period”) at a rate per annum equal
to the applicable Overnight Rate from time to time in effect. When such Lender
makes payment to the Administrative Agent (together with all accrued interest
thereon), then such payment amount (excluding the amount of any interest which
may have accrued and been paid in respect of such late payment) shall constitute
such Lender’s Loan included in the applicable Borrowing. If such Lender does not
pay such amount (including, without limitation, failure to fund participations
in respect of any Letter of Credit or Swing Line Loan) forthwith upon the
Administrative Agent’s demand therefor, the



--------------------------------------------------------------------------------

Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

A written notice (including documentation reasonably supporting such request) of
the Administrative Agent to any Lender or the Borrower with respect to any
amount owing under this Section 2.12(c) shall be conclusive, absent manifest
error.

(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e)    The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g)    Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

(h)    Amounts to be applied to the prepayment of Loans in connection with any
mandatory prepayments by the Borrower of the Term Loans pursuant to
Section 2.05(b) shall be applied, as applicable, on a pro rata basis to the then
outstanding Term Loans being prepaid irrespective of whether such outstanding
Term Loans are Base Rate Loans or Eurocurrency Rate Loans; provided that if no
Lenders exercise the right to waive a given mandatory prepayment of the Term
Loans pursuant to Section 2.05(b)(viii), then, with respect to such mandatory
prepayment, the amount of such mandatory prepayment shall be applied first to
reduce outstanding Base Rate Loans. Any amounts remaining after each such
application shall be applied to prepay Eurocurrency Rate Loans in a manner that
minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 3.05.



--------------------------------------------------------------------------------

Section 2.13.    Sharing of Payments. If, other than as provided elsewhere
herein, any Lender shall obtain payment (whether voluntary, involuntary, through
the exercise of any right of setoff, or otherwise) in respect of any principal
or interest on account of the Loans or the participations in L/C Obligations and
Swing Line Loans held by it, in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such sub-participations in the
participations in L/C Obligations and Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of any principal or interest on such Loans or such
participations, as the case may be, pro rata with each of them; provided that if
all or any portion of such excess payment is thereafter recovered from the
purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. For the
avoidance of doubt, the provisions of this paragraph shall not be construed to
apply to (A) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement as in effect from time to time (including
the application of funds arising from the existence of a Defaulting Lender) or
(B) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant
permitted hereunder. The Borrower agree that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by
applicable Law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

Notwithstanding anything to the contrary contained in this Section 2.13 or
elsewhere in this Agreement, the Borrower may extend the final maturity of Term
Loans and/or Revolving Credit Commitments in connection with an Extension that
is permitted under Section 2.16 without being obligated to effect such
extensions on a pro rata basis among the Lenders (it being understood that no
such extension (i) shall constitute a payment or prepayment of any Term Loans or
Revolving Credit Loans, as applicable, for purposes of this Section 2.13 or
(ii) shall reduce the amount of any scheduled amortization payment due under
Section 2.07(a), except that the amount of any scheduled amortization payment
due to a Lender of Extended Term Loans may be reduced to the extent provided
pursuant to the express terms of the respective Extension Amendment) without
giving rise to any violation of this Section 2.13 or any other provision of this
Agreement. Furthermore, the Borrower may take all actions contemplated by
Section 2.16 in connection with any Extension (including modifying pricing,
amortization and repayments or prepayments), and in each case such actions shall
be permitted, and the differing payments contemplated therein shall be permitted
without giving rise to any violation of this Section 2.13 or any other provision
of this Agreement.

Section 2.14.    Incremental Credit Extensions.

(a)    Incremental Commitments. The Borrower may at any time or from time to
time after the Closing Date, by notice to the Administrative Agent (an
“Incremental Request”), request (i) one or more new commitments which may be in
the same Facility as any outstanding Term Loans of an existing Class (a “Term
Loan Increase”) or a new Class of term loans (collectively with any Term Loan
Increase, the



--------------------------------------------------------------------------------

“Incremental Term Commitments”) under this Agreement and/or (ii) (A) one or more
increases in the amount of the Revolving Credit Commitments (a “Revolving
Commitment Increase”) and/or (B) the establishment of one or more new Revolving
Credit Commitments (any such new commitment, a “New Revolving Credit Commitment”
and, together with Revolving Commitment Increases, the “Incremental Revolving
Loan Commitments” and, collectively with any Incremental Term Commitments, the
“Incremental Commitments”), whereupon the Administrative Agent shall promptly
deliver a copy to each of the Lenders. The Incremental Commitments shall be
(A) secured by the Collateral on a pari passu basis with the Liens securing the
Initial Term Loans, (B) secured by the Collateral on a junior Lien basis to the
Liens securing the Initial Term Loans or (C) unsecured.

(b)    Incremental Loans. Any Incremental Commitments effected through the
establishment of one or more new revolving credit commitments or new Term Loans
not in the same Facility of any existing Class of Term Loans made on an
Incremental Facility Closing Date shall be designated a separate Class of
Incremental Term Loans for all purposes of this Agreement. On any Incremental
Facility Closing Date on which any Incremental Term Commitments of any Class are
effected (including through any Term Loan Increase), subject to the satisfaction
(or waiver) of the terms and conditions in this Section 2.14, (i) each
Incremental Term Lender of such Class shall make a Loan to the Borrower (an
“Incremental Term Loan”) in an amount equal to its Incremental Term Commitment
of such Class and (ii) each Incremental Term Lender of such Class shall become a
Lender hereunder with respect to the Incremental Term Commitment of such
Class and the Incremental Term Loans of such Class made pursuant thereto. On any
Incremental Facility Closing Date on which any Incremental Revolving Loan
Commitment are effected, subject to the satisfaction of the terms and conditions
in this Section 2.14, (i) each Incremental Revolving Credit Lender shall make
its Commitment available to the Borrower (when borrowed, an “Incremental
Revolving Loan” and collectively with any Incremental Term Loan, an “Incremental
Loan”) in an amount equal to its Revolving Commitment Increase or New Revolving
Credit Commitment, as applicable, and (ii) each Incremental Revolving Credit
Lender shall become a Lender hereunder with respect to the Revolving Commitment
Increase or the New Revolving Credit Commitment, as applicable, and the
Incremental Revolving Loans made pursuant thereto. Notwithstanding the
foregoing, Incremental Term Loans may have identical terms to any of the Term
Loans and be treated as the same Class as any of such Term Loans.

(c)    Incremental Request. Each Incremental Request from the Borrower pursuant
to this Section 2.14 shall set forth the requested amount, the Approved Currency
and proposed terms of the relevant Incremental Term Loans or Incremental
Revolving Loan Commitments. Incremental Term Loans may be made, and Incremental
Revolving Loan Commitments may be provided, by any existing Lender (but each
existing Lender will not have an obligation to make any Incremental Commitment,
nor will the Borrower have any obligation to approach any existing lenders to
provide any Incremental Commitment) or by any other bank or other financial
institution (any such other bank or other financial institution being called an
“Additional Lender”) (each such existing Lender or Additional Lender providing
such, an “Incremental Revolving Credit Lender” or “Incremental Term Lender,” as
applicable, and, collectively, the “Incremental Lenders”); provided that (i) the
Administrative Agent shall have consented (not to be unreasonably withheld,
conditioned or delayed) to such Lender’s or Additional Lender’s making of such
Incremental Term Loans to the extent such consent, if any, would be required
under Section 10.07(b) for an assignment of Term Loans to such Lender or
Additional Lender, (ii) the Administrative Agent, each Swing Line Lender and
each L/C Issuer shall have consented (not to be unreasonably withheld,
conditioned or delayed) to such Lender’s or Additional Lender’s provision of
such Incremental Revolving Loan Commitments to the extent such consent, if any,
would be required under Section 10.07(b) for an assignment of Revolving Credit
Loans or Revolving Credit Commitments to such Lender or Additional Lender and
(iii) with respect to Incremental Term Commitments, any Affiliated Lender
providing an Incremental Term Commitment shall be subject to the same
restrictions set forth in Section 10.07(k) as they would otherwise be subject to
with respect to any purchase by or assignment to such Affiliated Lender of
Initial Term Loans.



--------------------------------------------------------------------------------

(d)    Effectiveness of Incremental Amendment. The effectiveness of any
Incremental Amendment, and the Incremental Commitments thereunder, shall be
subject to the satisfaction on the date of such Incremental Amendment (the
“Incremental Facility Closing Date”) of each of the following conditions:

(i)    subject to Section 1.08, no Event of Default shall exist after giving
effect to such Incremental Commitments;

(ii)    [reserved];

(iii)    each Incremental Term Commitment shall be in an aggregate principal
amount that is not less than $10,000,000 and shall be in an increment of
$1,000,000 (provided that such amount may be less than $10,000,000 (and need not
be in an increment of $1,000,000) if such amount represents all remaining
availability under the limit set forth in clause (v) below) and each Incremental
Revolving Loan Commitment shall be in an aggregate principal amount that is not
less than $5,000,000 and shall be in an increment of $1,000,000 (provided that
such amount may be less than $5,000,000 (and need not be in an increment of
$1,000,000) if such amount represents all remaining availability under the limit
set forth in clause (v) below);

(iv)    [reserved]; and

(v)    at the time of and after giving effect to the effectiveness of any
proposed Incremental Term Loans or Incremental Revolving Loan Commitments, the
aggregate amount of the Incremental Term Loans and Incremental Revolving Loan
Commitments shall not exceed the sum of (A) an amount equal to the Starter
Basket plus (B) the amount of all prior voluntary prepayments, repurchases,
redemptions and other retirements of Term Loans and Incremental Equivalent Debt,
all voluntary prepayments of Revolving Credit Loans accompanied by corresponding
voluntary permanent reductions of Commitments in respect of such Revolving
Credit Loans prior to or simultaneous with the Incremental Facility Closing Date
(including through (x) “Dutch Auctions” open to all Lenders of the applicable
Class on a pro rata basis in accordance with procedures of the type described in
Section 2.05(a)(vi) or (y) open-market purchases pursuant to Section 10.07(l),
which shall be credited to the extent of the actual purchase price paid in cash
in connection with such “Dutch Auction” or open-market purchase) (excluding
voluntary prepayments, repurchases, redemptions and other retirements, in each
case other than to the extent such prepayments are made with the proceeds of
Credit Agreement Refinancing Indebtedness or other long-term funded Indebtedness
(other than revolving loans), plus (C) up to an additional amount of Incremental
Term Loans and/or Incremental Revolving Loan Commitments so long as on and as of
the date of the incurrence of such Incremental Term Loans or Incremental
Revolving Loan Commitments on a Pro Forma Basis after giving effect to each such
incurrence and/or issuance of such Indebtedness on a Pro Forma Basis and
assuming all previously established and simultaneously established Incremental
Revolving Loan Commitments are fully drawn and excluding the cash proceeds of
any borrowing under any such Incremental Term Loans or Incremental Revolving
Loan Commitments not applied promptly for the specified transaction in
connection with such incurrence upon receipt thereof, (x) in the case of any
Incremental Term Loans or Incremental Revolving Loan Commitments that is secured
by a Lien on the Collateral on a pari passu basis with the Obligations, the
Consolidated First Lien Net Leverage Ratio (determined on a Pro Forma Basis in
accordance with Section 1.09) does not exceed 5.00:1.00, (y) in the case of any
Incremental Term Loans or Incremental Revolving Loan Commitments that is secured
by a Lien on the Collateral on a basis junior to the Obligations, the
Consolidated Secured Net Leverage Ratio (determined on a Pro Forma Basis in
accordance with Section 1.09) does not exceed 5.00:1.00 or (z) in the case of
any Incremental Term Loans or Incremental Revolving Loan Commitments that is
unsecured, the Consolidated Total Net Leverage Ratio (determined on a Pro Forma
Basis in accordance with Section 1.09) does not



--------------------------------------------------------------------------------

exceed 6.90:1.00 (the amounts under the foregoing clauses (A) and/or (B) are
herein referred to as the “Free and Clear Incremental Amount” and the amounts
under the foregoing clause (C) are herein referred to as the “Incurrence Based
Incremental Amount.”

The Borrower may elect to use the Incurrence-Based Incremental Amount prior to
the Free and Clear Incremental Amount or any combination thereof, and any
portion of any Incremental Term Loans or Incremental Revolving Loan Commitments
incurred in reliance on the Free and Clear Incremental Amount shall be
reclassified, as the Borrower may elect from time to time, as incurred under the
Incurrence-Based Incremental Amount if the Borrower meets the applicable ratio
for the Incurrence-Based Incremental Amount at such time on a Pro Forma Basis,
and if any applicable ratio for the Incurrence-Based Incremental Amount would be
satisfied on a Pro Forma Basis as of the end of any subsequent fiscal quarter
after the initial incurrence of such Incremental Term Loans or Incremental
Revolving Loan Commitments, such reclassification shall be deemed to have
automatically occurred whether or not elected by the Borrower.

For purposes of determining Pro Forma Compliance and any testing of any ratios
in the Incurrence-Based Incremental Amount, (a) it shall be assumed that all
commitments under any Incremental Revolving Loan Commitments then being
established are fully drawn, (b) the cash proceeds of any Incremental Term Loans
or Incremental Revolving Loan Commitments shall be excluded from “net”
Indebtedness in determining whether such Incremental Term Loans or Incremental
Revolving Loan Commitments can be incurred (provided that the use of proceeds
thereof and any other pro forma adjustments shall be included) and (c) the
incurrence (including by assumption or guarantee) of any Indebtedness in respect
of the Revolving Credit Facility (and/or any Incremental Revolving Loan
Commitments) prior to, or simultaneously with, the event for which the Pro Forma
Compliance determination of such ratio or other test is being made, shall be
disregarded.

(e)    Required Terms. The terms, provisions and documentation of the
Incremental Term Loans and Incremental Term Commitments or the Incremental
Revolving Loans and Incremental Revolving Loan Commitments, as the case may be,
of any Class, except as otherwise set forth herein, shall be as agreed between
the Borrower and the applicable Incremental Lenders and in any event:

(i)    the Incremental Term Loans and, as applicable, the New Revolving Credit
Commitments:

(i)    (ii) (I) shall not be guaranteed by any Person other than any Loan Party,
(II) shall rank pari passu or junior in right of payment and pari passu or
junior with respect to security with the Initial Term Loans (in the case of
Incremental Term Loans) or the Revolving Credit Loans (in the case of New
Revolving Credit Commitments), as applicable, or may be unsecured. (III) to the
extent secured or subordinated in right of payment shall be subject to an
Intercreditor Agreement and (IV) to the extent secured, shall not be secured by
any property or assets of Holdings, the Borrower or any Subsidiary other than
the Collateral (it being agreed that Incremental Term Loans and New Revolving
Credit Commitments shall not be required to be secured by all of the
Collateral);

(iii)    (iv) in the case of Incremental Term Loans, shall not mature earlier
than the Maturity Date of the Initial Term Loans outstanding at the time of
incurrence of such Incremental Term Loans; provided that the requirements set
forth in this clause (B) shall not apply to any Incremental Term Loans
consisting of a customary bridge facility, so long as the long-term Indebtedness
into which such customary bridge facility is to be converted satisfies the
requirements set forth in this clause (B);



--------------------------------------------------------------------------------

(v)    (vi) in the case of New Revolving Credit Commitments, shall not mature
earlier than the Maturity Date of the Revolving Credit Facility or have
amortization or scheduled mandatory commitment reductions (other than at
maturity);

(vii)    (viii) in the case of Incremental Term Loans, shall have a Weighted
Average Life to Maturity not shorter than the remaining Weighted Average Life to
Maturity of the Initial Term Loans; provided that the requirements set forth in
this clause (D) shall not apply to any Incremental Term Loans consisting of a
customary bridge facility, so long as the long-term Indebtedness into which such
customary bridge facility is to be converted satisfies the requirements set
forth in this clause (D);

(ix)    (x) in the case of Incremental Term Loans, subject to clauses (B) and
(D) above, shall have amortization determined by the Borrower and the applicable
Incremental Term Lenders;

(xi)    (xii) subject to clause (iii) below, shall have an Applicable Rate
determined by the Borrower and the applicable Incremental Term Lenders or
Incremental Revolving Credit Lenders, as applicable; and

(xiii)    (xiv) may participate on a pro rata basis or less than pro rata basis
(but not on a greater than pro rata basis) in any voluntary or mandatory
prepayments of Initial Term Loans hereunder, as specified in the applicable
Incremental Amendment; provided that the Borrower shall be permitted to prepay
any Class of Term Loans on a better than a pro rata basis as compared to any
other Class of Term Loans with a later maturity date than such Class,

(ii)    subject to clause (i) above, the material terms of each Incremental
Revolving Loan or Incremental Revolving Loan Commitment will be substantially
identical to those applicable to the Revolving Credit Loans or Revolving Credit
Commitments being increased, as applicable, or otherwise reasonably acceptable
to the Administrative Agent (other than with respect to margin, pricing,
maturity, fees or any terms which are applicable only after the Maturity Date of
the Revolving Credit Facility, which, solely as to administrative matters, shall
be subject to the consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed)),

(iii)    the interest rate and amortization schedule (subject to clause (i)(B)
above) applicable to any Incremental Term Loans will be determined by the
Borrower and the lenders providing such Incremental Term Loans; provided that in
the event that the Effective Yield with respect to any Incremental Term Loans
that are pari passu in right of payment and with respect to security with the
Initial Term Loans is greater than the Effective Yield for the Initial Term
Loans by more than 0.50%, the Applicable Rate for the Initial Term Loans shall
be increased to the extent necessary so that the Effective Yield for the Initial
Term Loans is equal to the Effective Yield for such Incremental Term Loans minus
0.50%,

(iv)    subject to the preceding clauses (i) through (iii), the Incremental Term
Loans shall be on terms and pursuant to documentation to be determined by the
Borrower and the lenders thereunder.



--------------------------------------------------------------------------------

(f)    Incremental Amendment. Commitments in respect of Incremental Term Loans
and Incremental Revolving Loan Commitments shall become Commitments (or in the
case of an Incremental Revolving Loan Commitment to be provided by an existing
Revolving Credit Lender, an increase in such Lender’s applicable Revolving
Credit Commitment), under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Incremental Lender providing such
Commitments and the Administrative Agent. The Incremental Amendment may, without
the consent of any other Loan Party, Agent or Lender, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.14. The Borrower will use the proceeds
of the Incremental Term Loans and Incremental Revolving Loan Commitments as
determined by the Borrower and the Lenders providing such Incremental Term Loans
and Incremental Revolving Loan Commitments. No Lender shall be obligated to
provide any Incremental Term Loans or Incremental Revolving Loan Commitments,
unless it so agrees.

(g)    Reallocation of Revolving Credit Exposure. Upon any Incremental Facility
Closing Date on which Revolving Commitment Increases are effected through an
increase in the Revolving Credit Commitments pursuant to this Section 2.14, (a)
each of the Revolving Credit Lenders with respect to the applicable increased
Revolving Credit Facility shall assign to each of the Incremental Revolving
Credit Lenders, and each of the Incremental Revolving Credit Lenders shall
purchase from each of the Revolving Credit Lenders, at the principal amount
thereof, such interests in the Revolving Credit Loans outstanding under such
applicable increased Revolving Credit Facility on such Incremental Facility
Closing Date as shall be necessary in order that, after giving effect to all
such assignments and purchases, such Revolving Credit Loans will be held by such
existing Revolving Credit Lenders and such Incremental Revolving Credit Lenders
ratably in accordance with their Revolving Credit Commitments after giving
effect to the addition of such Revolving Commitment Increases to the Revolving
Credit Commitments under the applicable increased Revolving Credit Facility,
(b) each Revolving Commitment Increase shall be deemed for all purposes a
Revolving Credit Commitment and each Loan made thereunder shall be deemed, for
all purposes, a Revolving Credit Loan and (c) each Incremental Revolving Credit
Lender shall become a Lender with respect to the Revolving Commitment Increases
and all matters relating thereto; provided that notwithstanding anything to the
contrary in this Section 2.14 or otherwise, (1) the borrowing and repayment
(except for (A) payments of interest and fees at different rates on Incremental
Revolving Loan Commitments (and related outstandings), (B) repayments required
upon the Maturity Date of the Incremental Revolving Loan Commitments and
(C) repayment made in connection with a permanent repayment and termination of
commitments (subject to clause (3) below)) of Loans with respect to Incremental
Revolving Loan Commitments after the date of obtaining any Incremental Revolving
Loan Commitments shall be made on a pro rata basis with all other Revolving
Credit Commitments, (2) subject to the provisions of Section 2.03(m) to the
extent dealing with Letters of Credit which mature or expire after a maturity
date when there exist Extended Revolving Credit Commitments with a longer
maturity date, all Letters of Credit shall be participated on a pro rata basis
by all Lenders with Commitments in accordance with their percentage of the
Revolving Credit Commitments (and except as provided in Section 2.03(m), without
giving effect to changes thereto on an earlier maturity date with respect to
Letters of Credit theretofore incurred or issued) and (3) the permanent
repayment of Revolving Credit Loans with respect to, and termination of,
Incremental Revolving Loan Commitments after the date of obtaining any
Incremental Revolving Loan Commitments shall be made on a pro rata basis with
all other Revolving Credit Commitments, except that the Borrower shall be
permitted to permanently repay and terminate commitments of any such Class on a
better than a pro rata basis as compared to any other Class with a later
maturity date than such Class. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.

(h)    This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01
to the contrary.



--------------------------------------------------------------------------------

Section 2.15.    Refinancing Amendments.

(a)    On one or more occasions after the Closing Date, the Borrower may obtain,
from any Lender or any Additional Refinancing Lender, Credit Agreement
Refinancing Indebtedness in respect of all or any portion of the Term Loans and
the Revolving Credit Loans (or unused Revolving Credit Commitments) then
outstanding under this Agreement, in the form of Refinancing Term Loans,
Refinancing Term Commitments, Refinancing Revolving Credit Commitments or
Refinancing Revolving Credit Loans incurred under this Agreement pursuant to a
Refinancing Amendment; provided that notwithstanding anything to the contrary in
this Section 2.15 or otherwise, (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on Refinancing Revolving
Credit Commitments (and related outstandings), (B) repayments required upon the
Maturity Date of the Refinancing Revolving Credit Commitments and (C) repayment
made in connection with a permanent repayment and termination of commitments
(subject to clause (3) below)) of Loans with respect to Refinancing Revolving
Credit Commitments after the date of obtaining any Refinancing Revolving Credit
Commitments shall be made on a pro rata basis with all other Revolving Credit
Commitments, (2) subject to the provisions of Section 2.03(m) and
Section 2.04(g) to the extent dealing with Swing Line Loans and Letters of
Credit which mature or expire after a maturity date when there exist Extended
Revolving Credit Commitments with a longer maturity date, all Swing Line Loans
and Letters of Credit shall be participated on a pro rata basis by all Lenders
with Commitments in accordance with their percentage of the Revolving Credit
Commitments (and except as provided in Section 2.03(m), without giving effect to
changes thereto on an earlier maturity date with respect to Swing Line Loans and
Letters of Credit theretofore incurred or issued), (3) the permanent repayment
of Revolving Credit Loans with respect to, and termination of, Refinancing
Revolving Credit Commitments after the date of obtaining any Refinancing
Revolving Credit Commitments shall be made on a pro rata basis with all other
Revolving Credit Commitments, except that the Borrower shall be permitted to
permanently repay and terminate commitments of any such Class on a better than a
pro rata basis as compared to any other Class with a later maturity date than
such Class and (4) assignments and participations of Refinancing Revolving
Credit Commitments and Refinancing Revolving Credit Loans shall be governed by
the same assignment and participation provisions applicable to Revolving Credit
Commitments and Revolving Credit Loans.

(b)    Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.15(a) shall be in an aggregate principal amount that is (x) not less
than $5,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.

(c)    Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Refinancing Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto and (ii) make such other
changes to this Agreement and the other Loan Documents consistent with the
provisions and intent of the third paragraph of Section 10.01 (without the
consent of the Required Lenders called for therein) and (iii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.15, and the Required
Lenders hereby expressly authorize the Administrative Agent to enter into any
such Refinancing Amendment.

(d)    This Section 2.15 shall supersede any provisions in Section 2.13 or 10.01
to the contrary.

Section 2.16.    Extension of Term Loans; Extension of Revolving Credit Loans.

(a)    Extension of Term Loans. The Borrower may at any time and from time to
time request that all or a portion of the Term Loans of a given Class (each, an
“Existing Term Loan Tranche”) be amended to extend the scheduled maturity
date(s) with respect to all or a portion of any principal amount of



--------------------------------------------------------------------------------

such Term Loans (any such Term Loans which have been so amended, “Extended Term
Loans”) and to provide for other terms consistent with this Section 2.16. In
order to establish any Extended Term Loans, the Borrower shall provide a notice
to the Administrative Agent (who shall provide a copy of such notice to each of
the Lenders under the applicable Existing Term Loan Tranche) (each, a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall (x) be identical as offered to each Lender under
such Existing Term Loan Tranche (including as to the proposed interest rates and
fees payable) and offered pro rata to each Lender under such Existing Term Loan
Tranche and (y) (except as to interest rates, fees, amortization, final maturity
date, “AHYDO” payments, optional prepayments, premium, required prepayment dates
and participation in prepayments, which shall be determined by the Borrower and
the Extending Term Lenders and set forth in the relevant Term Loan Extension
Request), be substantially identical to, or (taken as a whole) no more favorable
to the Extending Term Lenders than those applicable to the Existing Term Loan
Tranche subject to such Term Loan Extension Request (except for covenants or
other provisions applicable only to periods after the Maturity Date of the
applicable Existing Term Loan Tranche that is in effect on the effective date of
the Extension Amendment (immediately prior to the establishment of such Extended
Term Loans)) (as reasonably determined by the Borrower), including: (i) all or
any of the scheduled amortization payments of principal of the Extended Term
Loans may be delayed to later dates than the scheduled amortization payments of
principal of the Term Loans of such Existing Term Loan Tranche, to the extent
provided in the applicable Extension Amendment; provided, however, that at no
time shall there be Classes of Term Loans hereunder (including Refinancing Term
Loans and Extended Term Loans) which have more than three different Maturity
Dates; (ii) the Effective Yield, pricing, optional redemptions and prepayment
and “AHYDO” payments with respect to the Extended Term Loans (whether in the
form of interest rate margin, upfront fees, OID or otherwise) may be different
from the Effective Yield for the Term Loans of such Existing Term Loan Tranche,
in each case, to the extent provided in the applicable Extension Amendment;
(iii) the Extension Amendment may provide for other covenants and terms that
apply solely to any period after the Maturity Date of the applicable Existing
Term Loan Tranche that is in effect on the effective date of the Extension
Amendment (immediately prior to the establishment of such Extended Term Loans);
and (iv) Extended Term Loans may have call protection as may be agreed by the
Borrower and the Lenders thereof; provided that no Extended Term Loans may be
optionally prepaid prior to the date on which all Term Loans with an earlier
final stated maturity (including Term Loans under the Existing Term Loan Tranche
from which they were amended) are repaid in full, unless such optional
prepayment is accompanied by a pro rata optional prepayment of such other Term
Loans; provided, however, that (A) no Event of Default shall have occurred and
be continuing at the time a Term Loan Extension Request is delivered to Lenders,
(B) in no event shall the final maturity date of any Extended Term Loans of a
given Term Loan Extension Series at the time of establishment thereof be earlier
than the Maturity Date of the applicable Existing Term Loan Tranche that is in
effect on the effective date of the Extension Amendment (immediately prior to
the establishment of such Extended Term Loans), (C) the Weighted Average Life to
Maturity of any Extended Term Loans of a given Term Loan Extension Series at the
time of establishment thereof shall be no shorter than the remaining Weighted
Average Life to Maturity of the applicable Existing Term Loan Tranche, (D) all
documentation in respect of such Extension Amendment shall be consistent with
the foregoing and (E) any Extended Term Loans may participate on a pro rata
basis or less than a pro rata basis (but not greater than a pro rata basis) in
any voluntary or mandatory repayments or prepayments hereunder, in each case as
specified in the respective Term Loan Extension Request. Any Extended Term Loans
amended pursuant to any Term Loan Extension Request shall be designated a series
(each, a “Term Loan Extension Series”) of Extended Term Loans for all purposes
of this Agreement; provided that any Extended Term Loans amended from an
Existing Term Loan Tranche may, to the extent provided in the applicable
Extension Amendment, be designated as an increase in any previously established
Term Loan Extension Series with respect to such Existing Term Loan Tranche (in
which case scheduled amortization with respect thereto shall be proportionally
increased). Each Term Loan Extension Series of Extended Term Loans incurred
under this Section 2.16 shall be in an aggregate principal amount that is not
less than $5,000,000 (or, if less, the entire principal amount of the
Indebtedness being extended pursuant to this Section 2.16(a)).



--------------------------------------------------------------------------------

(b)    Extension of Revolving Credit Commitments. The Borrower may, at any time
and from time to time, in its sole discretion request that all or a portion of
the Revolving Credit Commitments of a given Class (each, an “Existing Revolver
Tranche”) be amended to extend the Maturity Date with respect to all or a
portion of any principal amount of such Revolving Credit Commitments (any such
Revolving Credit Commitments which have been so amended, “Extended Revolving
Credit Commitments”) and to provide for other terms consistent with this
Section 2.16. In order to establish any Extended Revolving Credit Commitments,
the Borrower shall provide a notice to the Administrative Agent (who shall
provide a copy of such notice to each of the Lenders under the applicable
Existing Revolver Tranche) (each, a “Revolver Extension Request”) setting forth
the proposed terms of the Extended Revolving Credit Commitments to be
established, which shall (x) be identical as offered to each Lender under such
Existing Revolver Tranche (including as to the proposed interest rates and fees
payable) and offered pro rata to each Lender under such Existing Revolver
Tranche and (y) except as to interest rates, fees, optional redemption or
prepayment terms, final maturity, and after the final maturity date, any other
covenants and provisions (which shall be determined by the Borrower and the
Extending Revolving Credit Lenders and set forth in the relevant Revolver
Extension Request), the Extended Revolving Credit Commitment extended pursuant
to a Revolver Extension Request, and the related outstandings, shall be a
Revolving Credit Commitment (or related outstandings, as the case may be) with
such other terms substantially identical to, or taken as a whole, no more
favorable to the Extending Revolving Credit Lender, as the original Revolving
Credit Commitments (and related outstandings); provided: (i) the Maturity Date
of the Extended Revolving Credit Commitments may be delayed to a later date than
the Maturity Date of the Revolving Credit Commitments of such Existing Revolver
Tranche, to the extent provided in the applicable Extension Amendment; provided,
however, that at no time shall there be Classes of Revolving Credit Commitments
hereunder (including Extended Revolving Credit Commitments) which have more than
three different Maturity Dates; (ii) the Effective Yield, pricing, optional
redemption or prepayment terms, with respect to extensions of credit under the
Extended Revolving Credit Commitments (whether in the form of interest rate
margin, upfront fees, OID or otherwise) may be different than the Effective
Yield, pricing, optional redemption or prepayment terms, for extensions of
credit under the Revolving Credit Commitments of such Existing Revolver Tranche,
in each case, to the extent provided in the applicable Extension Amendment;
(iii) the Extension Amendment may provide for other covenants (as determined by
the Borrower and Extending Revolving Credit Lenders) and terms that apply solely
to any period after the Maturity Date of the Revolving Credit Commitments of
such Existing Revolver Tranche that is in effect on the effective date of the
Extension Amendment (immediately prior to the establishment of such Extended
Revolving Credit Commitments); and (iv) all borrowings under the applicable
Revolving Credit Commitments (i.e., the Existing Revolver Tranche and the
Extended Revolving Credit Commitments of the applicable Revolver Extension
Series) and repayments thereunder shall be made on a pro rata basis (except for
(I) payments of interest and fees at different rates on Extended Revolving
Credit Commitments (and related outstandings), (II) repayments required upon the
Maturity Date of the non-extending Revolving Credit Commitments of the
applicable Existing Revolver Tranche and (III) repayments made in connection
with a permanent repayment and termination of non-extended Revolving Credit
Commitments of the applicable Existing Revolver Tranche); provided, further,
that (A) no Event of Default shall have occurred and be continuing at the time a
Revolver Extension Request is delivered to Lenders, (B) in no event shall the
final maturity date of any Extended Revolving Credit Commitments of a given
Revolver Extension Series at the time of establishment thereof be earlier than
the Maturity Date of the Revolving Credit Commitments of applicable Existing
Revolver Tranche and (C) all documentation in respect of such Extension
Amendment shall be consistent with the foregoing. Any Extended Revolving Credit
Commitments amended pursuant to any Revolver Extension Request shall be
designated a series (each, a “Revolver Extension Series”) of Extended Revolving
Credit Commitments for all purposes of this Agreement; provided that any
Extended Revolving Credit Commitments amended from an Existing Revolver Tranche
may, to the extent provided in the applicable Extension Amendment, be designated
as an increase in any previously established Revolver Extension Series with
respect to such Existing Revolver Tranche. Each Revolver Extension Series of
Extended Revolving Credit Commitments incurred under this Section 2.16 shall be
in an aggregate principal amount that is not less than $7,500,000 (or, if less,
the entire principal amount of the Indebtedness being extended pursuant to this
Section 2.16(b)).



--------------------------------------------------------------------------------

(c)    Extension Request. The Borrower shall provide the applicable Extension
Request at least three Business Days prior to the date on which Lenders under
the Existing Term Loan Tranche or Existing Revolver Tranche, as applicable, are
requested to respond, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent and the Borrower and
the Borrower, in each case acting reasonably to accomplish the purposes of this
Section 2.16. Subject to Section 3.07, no Lender shall have any obligation to
agree to have any of its Term Loans of any Existing Term Loan Tranche amended
into Extended Term Loans or any of its Revolving Credit Commitments amended into
Extended Revolving Credit Commitments, as applicable, pursuant to any Extension
Request. Any Lender holding a Loan under an Existing Term Loan Tranche (each, an
“Extending Term Lender”) wishing to have all or a portion of its Term Loans
under the Existing Term Loan Tranche subject to such Extension Request amended
into Extended Term Loans and any Revolving Credit Lender (each, an “Extending
Revolving Credit Lender”) wishing to have all or a portion of its Revolving
Credit Commitments under the Existing Revolver Tranche subject to such Extension
Request amended into Extended Revolving Credit Commitments, as applicable, shall
notify the Administrative Agent (each, an “Extension Election”) on or prior to
the date specified in such Extension Request of the amount of its Term Loans
under the Existing Term Loan Tranche or Revolving Credit Commitments under the
Existing Revolver Tranche, as applicable, which it has elected to request be
amended into Extended Term Loans or Extended Revolving Credit Commitments, as
applicable (subject to any minimum denomination requirements imposed by the
Administrative Agent). In the event that the aggregate principal amount of Term
Loans under the Existing Term Loan Tranche or Revolving Credit Commitments under
the Existing Revolver Tranche, as applicable, in respect of which applicable
Term Lenders or Revolving Credit Lenders, as the case may be, shall have
accepted the relevant Extension Request exceeds the amount of Extended Term
Loans or Extended Revolving Credit Commitments, as applicable, requested to be
extended pursuant to the Extension Request, the Term Loans or Revolving Credit
Commitments, as applicable, subject to Extension Elections shall be amended to
Extended Term Loans or Revolving Credit Commitments, as applicable, on a pro
rata basis (subject to rounding by the Administrative Agent, which shall be
conclusive) based on the aggregate principal amount of Term Loans or Revolving
Credit Commitments, as applicable, included in each such Extension Election.

(d)    Extension Amendment. Extended Term Loans and Extended Revolving Credit
Commitments shall be established pursuant to an amendment (each, an “Extension
Amendment”) to this Agreement among the Borrower, the Administrative Agent and
each Extending Term Lender or Extending Revolving Credit Lender, as applicable,
providing an Extended Term Loan or Extended Revolving Credit Commitment, as
applicable, thereunder, which shall be consistent with the provisions set forth
in Section 2.16(a) or 2.16(b) above, respectively (but which shall not require
the consent of any other Lender). The effectiveness of any Extension Amendment
shall be subject to the satisfaction (or waiver) on the date thereof of each of
the conditions set forth in Section 4.02 (other than delivery of a Committed
Loan Notice) and, to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of (i) legal opinions, board
resolutions and officers’ certificates substantially consistent with those
delivered on the Closing Date other than changes to such legal opinion resulting
from a change in law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent and (ii) reaffirmation
agreements and/or such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent in order to ensure that the
Extended Term Loans or Extended Revolving Credit Commitments, as applicable, are
provided with the benefit of the applicable Loan Documents. The Borrower may, at
its election, specify as a condition to consummating any Extension Amendment
that a minimum amount (to be determined and specified in the relevant Extension
Request in the Borrower’s sole discretion and as may be waived by the Borrower)
of Term Loans, Revolving Credit Commitments or Incremental Revolving Loan
Commitments (as applicable) of any or all applicable Classes be tendered. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension Amendment. Each of the parties hereto hereby agrees that this
Agreement and the other Loan Documents may be amended pursuant to an Extension
Amendment, without the consent of any other Lenders, to the extent (but only to
the extent) necessary to (i) reflect the existence and terms of the Extended
Term Loans or Extended Revolving Credit Commitments, as applicable, incurred
pursuant



--------------------------------------------------------------------------------

thereto, (ii) modify the scheduled repayments set forth in Section 2.07 with
respect to any Existing Term Loan Tranche subject to an Extension Election to
reflect a reduction in the principal amount of the Term Loans thereunder in an
amount equal to the aggregate principal amount of the Extended Term Loans
amended pursuant to the applicable Extension (with such amount to be applied
ratably to reduce scheduled repayments of such Term Loans required pursuant to
Section 2.07), (iii) modify the prepayments set forth in Section 2.05 to reflect
the existence of the Extended Term Loans and the application of prepayments with
respect thereto, (iv) make such other changes to this Agreement and the other
Loan Documents consistent with the provisions and intent of the third paragraph
of Section 10.01 (without the consent of the Required Lenders called for
therein) and (v) effect such other amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
Section 2.16, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Extension Amendment.

(e)    No conversion of Loans pursuant to any Extension in accordance with this
Section 2.16 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement.

(f)    This Section 2.16 shall supersede any provisions in Section 2.13 or 10.01
to the contrary.

Section 2.17.    Defaulting Lenders.

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the L/C Issuers or Swing Line Lender hereunder; third,
solely if that Defaulting Lender is a Revolving Credit Lender, if so determined
by the Administrative Agent or requested by the L/C Issuers or Swing Line
Lender, to be held as Cash Collateral for future funding obligations of that
Defaulting Lender of any participation in any Swing Line Loan or Letter of
Credit; fourth, as the Borrower may request (so long as no Default or Event of
Default has occurred and is continuing), to the funding of any Loan in respect
of which that Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as reasonably determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Defaulting Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuers or the Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuers or the Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default has occurred and is continuing, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such



--------------------------------------------------------------------------------

payment is a payment of the principal amount of any Loans or L/C Borrowings in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or L/C Borrowings were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.09(a) or (b) for any period
during which that Lender is a Defaulting Lender (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to that Defaulting Lender) and (y) shall be limited in its right to
receive Letter of Credit fees as provided in Section 2.03(h).

(iv)    Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which any Revolving Credit Lender is a Defaulting Lender, for purposes
of computing the amount of the obligation of each Revolving Credit Lender that
is a Non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit or Swing Line Loans pursuant to Section 2.03, the “Pro Rata
Share” of each Non-Defaulting Lender’s Revolving Credit Loans and L/C
Obligations shall be computed without giving effect to the Revolving Credit
Commitment of that Defaulting Lender; provided that (i) each such reallocation
shall be given effect only if, at the date the applicable Revolving Credit
Lender becomes a Defaulting Lender, no Default or Event of Default has occurred
and is continuing; and (ii) the aggregate obligation of each Non-Defaulting
Lender to acquire, refinance or fund participations in Letters of Credit and
Swing Line Loans shall not exceed the positive difference, if any, of (1) the
Revolving Credit Commitment of that Non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Revolving Credit Loans of that
Non-Defaulting Lender. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation. If the allocation described in this clause
(iv) cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swing Line Loans in an amount equal to the Swing Line Lenders’
Fronting Exposure and (y) second, Cash Collateralize the L/C Issuers’ Fronting
Exposure in accordance with the procedures satisfactory to such L/C Issuer (in
its sole discretion).

(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
(and, solely in the case of any Defaulting Lender that is a Revolving Credit
Lender), the Swing Line Lender and the L/C Issuers agree in writing in their
sole discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders under the applicable Facility or
Facilities in accordance with their Pro Rata Share (without giving effect to
Section 2.17(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.



--------------------------------------------------------------------------------

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

Section 3.01.    Taxes.

(a)    All payments made by or on account of the Borrower (the term Borrower
under Article III being deemed to include any Subsidiary for whose account a
Letter of Credit is issued) or any Guarantor under any Loan Document shall be
made free and clear of and without deduction or withholding for any Taxes,
except as required by applicable Law. If any applicable Law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, (i) if the Tax is an Indemnified Tax or Other Tax, the sum payable by the
Borrower or any Guarantor shall be increased as necessary so that after making
all required deductions and withholdings of Indemnified Tax or Other Tax
(including deductions and withholdings of Indemnified Tax or Other Tax
applicable to additional sums payable under this Section 3.01), each of such
Agent and such Lender receives an amount equal to the sum it would have received
had no such deductions or withholdings for Indemnified Tax or Other Tax been
made, (ii) the applicable Withholding Agent shall make such deductions and
withholdings, (iii) the applicable Withholding Agent shall pay the full amount
deducted or withheld to the relevant taxation authority in accordance with
applicable Laws, and (iv) within 30 days after the date of such payment (or, if
receipts or evidence are not available within 30 days, as soon as possible
thereafter), if the Borrower or any Guarantor is the applicable withholding
agent, it shall furnish to the Administrative Agent the original or a copy of a
receipt evidencing payment thereof or other evidence reasonably acceptable to
the Administrative Agent.

(b)    In addition, the Borrower agrees to pay, or at the option of the
Administrative Agent timely reimburse it for the payment of, all Other Taxes).

(c)    Without duplication of the amounts paid pursuant to Sections 3.01(a) or
3.01(b), the Borrower and each Guarantor, jointly and severally, agree to
indemnify each Agent and each Lender within 10 days after demand therefor, for
(i) the full amount of Indemnified Taxes and Other Taxes payable by such Agent
or such Lender (including Indemnified Taxes and Other Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.01) and (ii) any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the Governmental
Authority. A certificate as to the amount of such payment or liability prepared
in good faith and delivered by such Agent or Lender (or by an Agent on behalf of
such Lender) accompanied by a written statement thereof setting forth in
reasonable detail the basis and calculation of such amounts shall be conclusive
absent manifest error.

(d)    Each Lender and Agent shall, at such times as are reasonably requested by
the Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any documentation prescribed by Law or reasonably
requested by the Borrower or the Administrative Agent certifying as to any
entitlement of such Lender to an exemption from, or reduction in, withholding
Tax with respect to any payments to be made to such Lender or Agent under the
Loan Documents. Each such Lender and Agent shall, whenever a lapse in time or
change in circumstances renders such documentation obsolete or inaccurate in any
material respect, deliver promptly and on or before the date such documentation
expires, becomes obsolete or inaccurate to the Borrower and the Administrative
Agent updated or other appropriate documentation (including any new
documentation reasonably requested by the Borrower or the Administrative Agent)
or promptly notify the Borrower and the Administrative Agent in writing of its
inability to do so. Unless the applicable withholding agent has received forms
or other documents satisfactory to it indicating that payments under any Loan
Document to or for a Lender are not subject to withholding Tax, the applicable
withholding agent shall be entitled to withhold amounts required to be withheld
by applicable Law from such payments at the applicable rate. Notwithstanding any
other provision of this Section 3.01(d), an Agent or a Lender shall not be
required to deliver any form pursuant to this Section 3.01(d) that such Agent or
Lender is not legally eligible to deliver. Without limiting the foregoing:



--------------------------------------------------------------------------------

(i)    Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed copies of Internal Revenue
Service Form W-9 certifying that such Lender is exempt from federal backup
withholding and such other documentation or information prescribed by applicable
laws or reasonably requested by the Borrower or the Administrative Agent as will
enable the Borrower or the Administrative Agent, as the case may be, to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.

(ii)    Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent) whichever of the following is applicable:

(xv)    (xvi) two properly completed and duly signed copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E, as applicable (or any successor forms),
claiming eligibility for the benefits of an income tax treaty to which the
United States is a party, and such other documentation as required under the
Code,

(xvii)    (xviii) two properly completed and duly signed copies of Internal
Revenue Service Form W-8ECI (or any successor forms),

(xix)    (xx) in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Lender is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (a “United States Tax Compliance Certificate”) and (y) two properly
completed and duly signed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable (or any successor forms),

(xxi)    (xxii) to the extent a Lender is not the beneficial owner (for example,
where the Lender is a partnership), two properly completed and duly signed
copies of Internal Revenue Service Form W-8IMY (or any successor forms) of the
Lender, accompanied by Internal Revenue Service Form W-8ECI, Form W-8BEN, Form
W-8BEN-E, a United States Tax Compliance Certificate substantially in the form
of Exhibit H-2 or Exhibit H-3, Form W-9, and/or other certification documents
from each beneficial owner, as applicable (provided that if the Lender is a
partnership and one or more direct or indirect partners of such Lender are
claiming the portfolio interest exemption, such Lender may provide a United
States Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner), or

(xxiii)    (xxiv) executed originals of any other form prescribed by applicable
laws as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax together with such supplementary documentation as may be
prescribed by applicable laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.



--------------------------------------------------------------------------------

(iii)    Each Agent that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent two properly completed and duly signed copies of Internal
Revenue Service Form W-9 with respect to fees received on its own behalf,
certifying that such Agent is exempt from federal backup withholding. Each Agent
that is not a United States person (as defined in Section 7701(a)(30) of the
Code) shall deliver to the Borrower and the Administrative Agent two properly
completed and duly signed copies of Internal Revenue Service Form W-8ECI with
respect to fees received on its own behalf and, with respect to any other fees
it is to receive, two properly completed and duly signed copies of Internal
Revenue Service Form W-8IMY accompanied by all required supporting certificates
and documentation.

(iv)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Laws and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Laws (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Lender has or has not complied with such Lender’s obligations under FATCA and,
if necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 3.01(d), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

(v)    Each Lender and Agent agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so.

(vi)    Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this
Section 3.01(d).

(e)    Any Lender or Agent claiming any additional amounts payable pursuant to
this Section 3.01 shall use its reasonable efforts to change the jurisdiction of
its Lending Office (or take any other measures reasonably requested by the
Borrower) if such a change would reduce any such additional amounts (or any
similar amount that may thereafter accrue) and would not, in the sole
determination of such Lender, result in any unreimbursed cost or expense or be
otherwise disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(f)    If any Lender or Agent determines, in its sole discretion exercised in
good faith, that it has received a refund in respect of any Indemnified Taxes or
Other Taxes as to which indemnification or additional amounts have been paid to
it by a Loan Party pursuant to this Section 3.01, it shall promptly remit such
refund to such Loan Party (but only to the extent of indemnification or
additional amounts paid by the Loan Party under this Section 3.01 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of the Lender or Agent, as the case
may be, and without interest (other than any interest paid by the relevant
taxing authority with respect to



--------------------------------------------------------------------------------

such refund net of any Taxes payable by any Agent or Lender on such interest);
provided that the Loan Parties, upon the request of the Lender or Agent, as the
case may be, agree promptly to return such refund (plus any penalties, interest
or other charges imposed by the relevant taxing authority) to such party in the
event such party is required to repay such refund to the relevant taxing
authority; provided, further, that in no event will the Lender or Agent be
required to pay any amount to a Loan Party pursuant to this paragraph (f) the
payment of which would place the Lender or Agent in a less favorable net
after-Tax position than the Lender or Agent would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This Section 3.01(f) shall
not be construed to require any Agent or any Lender to make available its tax
returns (or any other information relating to Taxes that it deems confidential)
to the Borrower or any other person.

(g)    For purposes of this Section 3.01, the term “Lender” includes any L/C
Issuer and the Swing Line Lender.

Section 3.02.    Illegality. If any Lender determines that any Law or guideline
has made it unlawful or impermissible, or that any Governmental Authority has
asserted that it is unlawful or impermissible under any such guideline, for any
Lender or its applicable Lending Office to make, maintain or fund Eurocurrency
Rate Loans (whether denominated in Dollars or any other Approved Currency), or
to determine or charge interest rates based upon the Eurocurrency Rate, in each
case after the Closing Date then, on written notice thereof by such Lender to
the Borrower through the Administrative Agent, any obligation of such Lender to
make or continue Eurocurrency Rate Loans or to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall
promptly following written demand from such Lender (with a copy to the
Administrative Agent), in its sole discretion, either prepay or convert all
applicable Eurocurrency Rate Loans of such Lender to Base Rate Loans, in each
case, either on the last day of the Interest Period therefor, if such Lender may
lawfully and in accordance with guidelines continue to maintain such
Eurocurrency Rate Loans to such day, or promptly, if such Lender may not
lawfully or in accordance with guidelines continue to maintain such Eurocurrency
Rate Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

Section 3.03.    Inability to Determine Rates. If the Administrative Agent
determines after the Closing Date that for any reason adequate and reasonable
means do not exist for determining the applicable Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan in a
given Approved Currency, or that the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan in such
Approved Currency does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, or that deposits in the applicable Approved
Currency are not being offered to banks in the London interbank eurodollar, or
other applicable, market for the applicable amount and the Interest Period of
such Eurocurrency Rate Loan in the applicable Approved Currency, the
Administrative Agent will promptly so notify the Borrower in writing and each
Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans in the affected Approved Currency shall be suspended and
(y) in the event a determination described in the preceding sentence with
respect to the Eurocurrency Rate component of the Base Rate, the utilization of
the Eurocurrency Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Thereafter, the obligation of the Lenders
to make or maintain Eurocurrency Rate Loans in the affected Approved Currency
shall be suspended until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of such Eurocurrency Rate Loans denominated in the affected Approved Currency
or, failing that, will be deemed to have converted such request, if applicable,
into a request for a Borrowing of Base Rate Loans in the amount specified
therein.



--------------------------------------------------------------------------------

Section 3.04.    Increased Cost and Reduced Return; Capital Adequacy;
Eurocurrency Rate Loan Reserves.

(a)    If any Lender (which, for purposes of this Section 3.04 shall include the
L/C Issuers) reasonably determines that as a result of the introduction of or
any change in or in the interpretation of any Law or guideline, in each case
after the Closing Date, or such Lender’s compliance therewith, including, for
avoidance of doubt any such adoption, change or compliance in respect of (a) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines, or directives thereunder or issued in connection
therewith and (b) all requests, rules, guidelines, requirements, or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority), or the United
States or foreign regulatory authorities pursuant to Basel III regardless in
each case of clauses (a) and (b) of the date of adoption or enaction, there
shall be any increase in the cost to such Lender of agreeing to make or making,
funding or maintaining any Eurocurrency Rate Loans or (as the case may be)
issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this Section 3.04(a) any such increased costs or
reduction in amount resulting from (i) Indemnified Taxes or Other Taxes
indemnified pursuant to Section 3.01, or any Taxes excluded from the definition
of “Indemnified Taxes” or (ii) reserve requirements contemplated by
Section 3.04(b)) and the result of any of the foregoing shall be to increase the
cost to such Lender of making or maintaining the Eurocurrency Rate Loan (or of
maintaining its obligations to make any Loan), or to reduce the amount of any
sum received or receivable by such Lender, then from time to time within 15
Business Days after written demand by such Lender setting forth in reasonable
detail (which detail shall not be required to include any information to the
extent disclosure thereof is prohibited by Law) such increased costs (with a
copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such increased cost or reduction.

(b)    If any Lender determines that the introduction of any Law or guideline
regarding capital adequacy or liquidity requirements or any change therein or in
the interpretation thereof, in each case after the Closing Date, or compliance
by such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy or liquidity and
such Lender’s desired return on capital), then from time to time promptly
following written demand of such Lender setting forth in reasonable detail the
charge and the calculation of such reduced rate of return (with a copy of such
demand to the Administrative Agent given in accordance with Section 3.06), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction within 15 Business Days after receipt of such
demand.

(c)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 3.04 shall not constitute a waiver of such Lender’s
right to demand such compensation.

(d)    If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage; provided, further, that
nothing in this Section 3.04(d) shall affect or postpone any of the Obligations
of the Borrower or the rights of such Lender pursuant to Section 3.04(a), (b) or
(c).



--------------------------------------------------------------------------------

Section 3.05.    Funding Losses. Promptly following written demand of any Lender
(with a copy to the Administrative Agent) from time to time, which demand shall
set forth in reasonable detail the basis for requesting such amount, the
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense (excluding loss of anticipated profits)
attributable to:

(a)    any continuation, conversion, payment or prepayment of any Eurocurrency
Rate Loan of the Borrower on a day other than the last day of the Interest
Period for such Loan; or

(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to pay, prepay, borrow, continue or convert any
Eurocurrency Rate Loan of the Borrower on the date or in the amount notified by
the Borrower;

including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.

Section 3.06.    Matters Applicable to All Requests for Compensation.

(a)    Any Agent or any Lender claiming compensation under this Article III
shall deliver a certificate to the Borrower setting forth the additional amount
or amounts to be paid to it hereunder which shall be conclusive in the absence
of manifest error. In determining such amount, such Agent or such Lender may use
any reasonable and customary averaging and attribution methods.

(b)    With respect to any Lender’s claim for compensation for any amounts under
Section 3.02, 3.03 or 3.04, the Borrower shall not be required to compensate
such Lender for the interest and penalties with respect to such amounts if such
Lender notifies the Borrower of the event that gives rise to such claim more
than 180 days after such event; provided that if the circumstance giving rise to
such claim is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. If any Lender
requests compensation by the Borrower under Section 3.04, the Borrower may, by
notice to such Lender (with a copy to the Administrative Agent), suspend the
obligation of such Lender to make or continue from one Interest Period to
another applicable Eurocurrency Rate Loan, or, if applicable, to convert Base
Rate Loans into Eurocurrency Rate Loans, until the event or condition giving
rise to such request ceases to be in effect (in which case the provisions of
Section 3.06(c) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested.

(c)    If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan, or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.06(b) hereof, such Lender’s applicable
Eurocurrency Rate Loans shall be automatically converted into Base Rate Loans
(or, if such conversion is not possible, repaid) on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate conversion required by Section 3.02, on such earlier date as
required by Law or guidelines) and, unless and until such Lender gives notice as
provided below that the circumstances specified in Section 3.02, 3.03 or 3.04
hereof that gave rise to such conversion no longer exist:

(i)    to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and

(ii)    all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.



--------------------------------------------------------------------------------

(d)    If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders under the applicable
Facility are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.

Section 3.07.    Replacement of Lenders under Certain Circumstances.

(a)    If at any time (i) the Borrower becomes obligated to pay additional
amounts or indemnity payments described in Section 3.01 or 3.04 as a result of
any condition described in such Sections or any Lender ceases to make any
Eurocurrency Rate Loans as a result of any condition described in Section 3.02
or 3.04 or requires the Borrower to pay additional amounts as a result thereof,
(ii) any Lender becomes a Defaulting Lender, or (iii) any Lender becomes a
Non-Consenting Lender, then the Borrower may, on five Business Days’ prior
written notice to the Administrative Agent and such Lender, replace such Lender
by causing such Lender to (and such Lender shall be obligated to) assign
pursuant to Section 10.07(b) (so long as the assignment fee is paid in such
instance) all of its rights and obligations under this Agreement; provided that
neither the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender or other such Person; provided, further,
that (A) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments and (B) in the case of any such assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable Eligible Assignees shall have
agreed to, and shall be sufficient (together with all other consenting Lenders)
to cause the adoption of, the applicable departure, waiver or amendment of the
Loan Documents.

(b)    Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans in respect thereof, and (ii) deliver any Notes
evidencing such Loans to the Borrower or the Administrative Agent. Pursuant to
such Assignment and Assumption, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s Commitment and
outstanding Loans and participations in L/C Obligations and Swing Line Loans,
(B) all obligations of the Borrower owing to the assigning Lender relating to
the Loans, Commitments and participations so assigned shall be paid in full by
the assignee Lender to such assigning Lender concurrently with such Assignment
and Assumption and (C) upon such payment and, if so requested by the assignee
Lender, delivery to the assignee Lender of the appropriate Note or Notes
executed by the Borrower, the assignee Lender shall become a Lender hereunder
and the assigning Lender shall cease to constitute a Lender hereunder with
respect to such assigned Loans, Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender. In connection with any such replacement, if any
such Lender does not execute and deliver to the Administrative Agent a duly
executed Assignment and Assumption reflecting such replacement within five
Business Days of the date on which the assignee Lender executes and delivers
such Assignment and Assumption to such Lender, then such Lender shall be deemed
to have executed and delivered such Assignment and Assumption without any action
on the part of the Lender.



--------------------------------------------------------------------------------

(c)    Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a backstop standby
letter of credit in form and substance, and issued by an issuer, reasonably
satisfactory to such L/C Issuer or Cash Collateral) have been made in respect of
such outstanding Letters of Credit and the Lender that acts as the
Administrative Agent may not be replaced hereunder except in accordance with the
terms of Section 9.06.

(d)    In the event that (i) the Borrower or the Administrative Agent have
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment to any provisions of the Loan
Documents, (ii) the consent, waiver or amendment in question requires the
agreement of each affected Lender or each Lender of a Class in accordance with
the terms of Section 10.01 and (iii) the Required Lenders (or, (1) in the case
of a consent, waiver or amendment requiring the agreement of each affected
Lender of a Class, Lenders holding more than 50.0% of the aggregate Loans and
unused Commitments of such Class or (2) in the case of any consent, waiver or
amendment in connection with a Permitted Repricing Amendment, all Lenders
holding Term Loans of the tranche of Term Loans subject to such repricing that
will continue as Lenders in respect of the repriced or modified tranche of Term
Loans) have agreed to such consent, waiver or amendment, then any Lender who
does not agree to such consent, waiver or amendment shall be deemed a
“Non-Consenting Lender.”

Section 3.08.    Survival. All of the Borrower’s obligations under this Article
III shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01.    Conditions to Initial Credit Extension. The obligation of each
Lender to make a Credit Extension hereunder on the Closing Date is subject to
satisfaction (or waiver) of the following conditions precedent, except as
otherwise agreed between the Borrower, the Initial Lenders and the
Administrative Agent:

(a)    The Administrative Agent’s receipt of the following, each of which shall
be original,.pdf or facsimile copies or delivered by other electronic method
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party each in form and substance reasonably satisfactory to the
Administrative Agent:

(ii)     (iii) a Committed Loan Notice in accordance with the requirements
hereof;

(iv)     (v) executed counterparts of this Agreement;

(vi)     (vii) each Collateral Document and each other document set forth on
Schedule 1.01B required to be executed on the Closing Date as indicated on such
schedule, duly executed by each Loan Party thereto, together with (subject to
the last paragraph of this Section 4.01):

(i)    certificates, if any, representing the Pledged Equity constituting
certificated securities referred to therein accompanied by undated stock powers
executed in blank and instruments, if any, evidencing the Pledged Debt indorsed
in blank; and



--------------------------------------------------------------------------------

(ii)    proper intellectual property security agreements and financing
statements (Form UCC-1 or the equivalent) for filing under the UCC or other
appropriate filing offices of each jurisdiction as may be necessary to perfect
the security interests purported to be created by the foregoing Security
Agreement;

(viii)     (ix) such certificates of good standing or existence (to the extent
such concept exists in the applicable jurisdiction) from the applicable
secretary of state of the state of organization of each Loan Party, copies of
resolutions or other corporate or limited liability company action, incumbency
certificates, certificates of incorporation and/or other certificates of
Responsible Officers of each Loan Party as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party on the Closing Date;

(x)     (xi) an opinion from (A) Simpson Thacher & Bartlett LLP, as counsel to
the Loan Parties, (B) Faegre Baker Daniels LLP, as Minnesota counsel to the Loan
Parties, (C) Lowenstein Sandler LLP, as New Jersey counsel to the Loan Parties,
(D) Williams Mullen, as Virginia counsel to the Loan Parties, (E) Morgan,
Lewis & Bockius LLP, as Pennsylvania counsel to the Loan Parties and (F) Vorys,
Sater, Seymour and Pease LLP, as Ohio counsel to the Loan Parties, each in form
and substance reasonably satisfactory to the Administrative Agent; and

(xii)     (xiii) a Solvency Certificate from the chief financial officer of
Borrower substantially in the form attached hereto as Exhibit D;

provided, however, that, each of the requirements set forth in clause (iii)(A)
and (B) above, including the delivery of documents and instruments necessary to
satisfy the Collateral and Guarantee Requirement (except to the extent that a
Lien on such Collateral may be provided or perfected (x) by the filing of a
financing statement under the Uniform Commercial Code or (y) by the delivery of
stock certificates representing the Equity Interests of the Borrower and its
Material Domestic Subsidiaries constituting Collateral, to the extent possession
of such stock certificates or other certificates perfects a security interest in
such Equity Interests (provided that such certificated Equity Interests of the
Company’s Material Domestic Subsidiaries will be required to be delivered on the
Closing Date only to the extent received from the Company after the Borrower’s
use of commercially reasonable efforts to do so) shall not constitute conditions
precedent to any Credit Extension on the Closing Date after the Borrower’s use
of commercially reasonable efforts to provide such items on or prior to the
Closing Date or without undue burden or expense if the Borrower agrees to
deliver, or cause to be delivered, such documents and instruments, or take or
cause to be taken such other actions as may be required to perfect such security
interests within 90 days after the Closing Date (subject to extensions approved
by the Administrative Agent).

(b)    All fees and expenses (to the extent invoiced at least three days prior
to the Closing Date) (except as otherwise reasonably agreed by the Borrower)
required to be paid hereunder and under the Fee Letter shall have been paid from
the proceeds of the initial fundings under the Facilities.

(c)    The Refinancing shall have been or, substantially concurrently with the
initial Borrowing hereunder shall be, consummated.



--------------------------------------------------------------------------------

(d)    The Acquisition shall have been or, substantially concurrently with the
initial Borrowing hereunder shall be, consummated in accordance with the terms
of the Acquisition Agreement, without giving effect to any modifications,
amendments, waivers or consents thereto by the Borrower (or Holdings) that are
materially adverse to the Lenders or the Lead Arrangers without the prior
written consent of the Lead Arrangers (such consent not to be unreasonably
withheld, delayed or conditioned) (it being understood and agreed that (a) any
reduction in the purchase price shall not be materially adverse to the Lenders
or the Lead Arrangers so long as such decrease is allocated first, to reduce the
Equity Contribution to the extent it exceeds the amount set forth in the
definition of “Equity Contribution” and second, to reduce the amount of funded
Indebtedness on the Closing Date, (b) any increase in the purchase price shall
not be materially adverse to the Lenders or the Lead Arrangers so long as such
increase is funded solely by an increase in the Equity Contribution and (c) any
change to the definition of “Company Material Adverse Effect” in the Acquisition
Agreement shall be materially adverse to the Lenders).

(e)    Since the date of the Acquisition Agreement, there shall not have
occurred and be continuing a Company Material Adverse Effect (as defined in the
Acquisition Agreement).

(f)    The Specified Representations shall be true and correct in all material
respects as of the Closing Date (except to the extent such representations and
warranties expressly relate to an earlier date, in which case they shall be true
and correct in all material respects as of such earlier date) without giving
effect to “materiality,” Material Adverse Effect or similar phrase, and the
Specified Acquisition Agreement Representations shall be true and correct.

(g)    The Equity Contribution shall have been or, substantially concurrently
with the initial borrowing under the Facilities shall be, consummated.

(h)    The Administrative Agent and the Lead Arrangers shall have received the
Annual Financial Statements, the Quarterly Financial Statements and the Pro
Forma Financial Statements.

(i)    The Administrative Agent and the Initial Lenders shall have received at
least three Business Days prior to the Closing Date all documentation and other
information about the Borrower and the Guarantors and the principals thereof
that was reasonably requested by the Administrative Agent or the Initial Lenders
in writing at least ten days prior to the Closing Date and that the
Administrative Agent and the Initial Lenders reasonably determine is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.

(j)    The Borrower shall have issued, or substantially concurrently with the
initial borrowing under the Facilities shall issue, the Senior Notes.

Without limiting the generality of the provisions of Section 9.03(b), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Section 4.02.    Conditions to All Credit Extensions after the Closing Date. The
obligation of each Lender to honor any Request for Credit Extension after the
Closing Date (other than a Committed Loan Notice requesting only a conversion of
Loans to the other Type, or a continuation of Eurocurrency Rate Loans and other
than in connection with an Incremental Amendment which shall be governed by
Section 2.14 or a Refinancing Amendment which shall be governed by Section 2.15)
is subject to satisfaction or waiver of the following conditions precedent:



--------------------------------------------------------------------------------

(a)    The representations and warranties of each Loan Party set forth in
Article V and in each other Loan Document shall be true and correct in all
material respects on and as of the date of such Credit Extension with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; provided that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on the date of such Credit Extension or on such earlier
date, as the case may be.

(b)    No Default or Event of Default shall exist or would result from such
proposed Credit Extension or from the application of the proceeds therefrom.

(c)    The Administrative Agent and, if applicable, the relevant L/C Issuer or
the Swing Line Lender, shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than (i) with respect to any Request
for Credit Extension with respect to Loans to be made on the Closing Date,
(ii) a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurocurrency Rate Loans or (iii) in connection with
an Incremental Amendment which shall be governed by Section 2.14, a Refinancing
Amendment which shall be governed by Section 2.15) submitted by the Borrower
shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

On the dates and to the extent required pursuant to Sections 4.01 or 4.02
hereof, as applicable, Holdings, the Borrower and each of the Subsidiary
Guarantors party hereto represent and warrant to the Agents and the Lenders
that:

Section 5.01.    Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each Restricted Subsidiary of the Borrower that is a Material
Subsidiary (a) is a Person duly organized or formed, validly existing and in
good standing under the Laws of the jurisdiction of its incorporation or
organization to the extent such concept exists in such jurisdiction, (b) has all
requisite organizational power and authority to, in the case of the Loan
Parties, execute, deliver and perform its obligations under the Loan Documents
to which it is a party, (c) is duly qualified and in good standing (where
relevant) under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all Laws, orders, writs and injunctions
and (e) has all requisite governmental licenses, authorizations, consents and
approvals to operate its business as currently conducted; except in each case,
referred to in clause (a) (other than with respect to Holdings and the
Borrower), (c), (d) or (e), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

Section 5.02.    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transactions, (a) have been duly authorized
by all necessary corporate or other organizational action, and (b) do not
(i) contravene the terms of any of such Person’s Organization Documents,
(ii) conflict with or



--------------------------------------------------------------------------------

result in any breach or contravention of, or the creation of any Lien (other
than as permitted by Section 7.01) under, (x) any Contractual Obligation to
which such Person is a party or (y) any material order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject; or (iii) violate any Law; except with respect to any
violation, conflict, breach or contravention (but not creation of Liens)
referred to in clauses (ii) and (iii), to the extent that such violation,
conflict, breach or contravention could not reasonably be expected to have a
Material Adverse Effect.

Section 5.03.    Governmental Authorization. No material approval, consent,
exemption, authorization, or other action by or notice to, or filing with, any
Governmental Authority is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, any Loan Party of
this Agreement or any other Loan Document, the grant by any Loan Party of the
Liens granted by it pursuant to the Collateral Documents, the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or the exercise by the Administrative Agent or any Lender of
its rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents, except for (i) approval, consent,
exemption, authorization, or other action by, or notice to, or filing necessary
to perfect the Liens on the Collateral granted by the Loan Parties in favor of
the Secured Parties (or release existing Liens) under applicable U.S. law,
(ii) the approvals, consents, exemptions, authorizations, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force and effect (except to the extent not required to obtained, taken, given or
made or in full force and effect pursuant to the Collateral and Guarantee
Requirement) and (iii) those approvals, consents, exemptions, authorizations or
other actions, notices or filings, the failure of which to obtain or make could
not reasonably be expected to have a Material Adverse Effect.

Section 5.04.    Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is a party thereto.
This Agreement and each other Loan Document constitutes, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is a party thereto in accordance with its terms, except as such enforceability
may be limited by (i) Debtor Relief Laws and by general principles of equity and
(ii) the effect of foreign Laws, rules and regulations as they relate to pledges
of Equity Interests in or Indebtedness owed by Foreign Subsidiaries (other than
with respect to those pledges and security interests made under the Laws of the
jurisdiction of formation of the applicable Foreign Subsidiary) (clauses (i) and
(ii), the “Enforcement Qualifications”).

Section 5.05.    Financial Statements; No Material Adverse Effect.

(a)    The Annual Financial Statements and the Quarterly Financial Statements
fairly present in all material respects the financial condition of the Borrower
and its Subsidiaries as of the dates thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the periods covered thereby, (A) except as otherwise expressly noted
therein and (B) subject, in the case of the Quarterly Financial Statements, to
changes resulting from normal year-end adjustments and the absence of footnotes.

(b)    The unaudited pro forma consolidated balance sheet (the “Pro Forma
Balance Sheet”) and related pro forma consolidated statement of operations of
Borrower and its Subsidiaries as of and for the twelve-month period ended
September 30, 2017, prepared after giving effect to the Transactions as if the
Transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such statement of operations),
in each case, which need not be prepared in accordance with Regulation S-X of
the Securities Act, or include adjustments for purchase accounting (including
adjustments of the type contemplated by Financial Accounting Standard Board
Accounting Standards Codification 805, Business Combinations (formerly SFAS
141R)) (the “Pro Forma Financial Statements”), have been prepared in good faith
based upon assumptions that are believed by the Borrower to be reasonable at the
time the related Pro Forma Balance Sheet was so furnished to the Administrative
Agent and the Lead Arrangers.



--------------------------------------------------------------------------------

(c)    Since the date hereof, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

Section 5.06.    Litigation. Except as set forth on Schedule 5.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower, threatened in writing, at law, in equity, in arbitration or before
any Governmental Authority, by or against the Borrower or any of its Restricted
Subsidiaries or against any of their properties or revenues (other than actions,
suits, proceedings and claims in connection with the Transactions) that have a
reasonable likelihood of adverse determination and, if so adversely determined,
either individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

Section 5.07.    Ownership of Property; Liens. The Borrower and each of its
Restricted Subsidiaries has good record title to, or valid leasehold interests
in, all Real Property necessary in the ordinary conduct of its business, free
and clear of all Liens except for (a) Permitted Liens, (b) minor defects in
title that do not materially interfere with its ability to conduct its business
or to utilize such assets for their intended purposes and (c) where the failure
to have such title or leasehold interest would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

Section 5.08.    Environmental Matters. Except as specifically disclosed on
Schedule 5.08 or except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect:

(a)    each Loan Party and its respective Real Property and operations are in
compliance with all Environmental Laws, which includes obtaining and maintaining
all applicable Environmental Permits required under such Environmental Laws to
carry on the business of the Loan Parties as currently conducted;

(b)    the Loan Parties have not received any written notice that alleges any of
them is in violation of or potentially liable under any Environmental Laws, and
none of the Loan Parties nor any of the Loan Parties’ Real Property is the
subject of any claims, investigations, liens, demands, or judicial,
administrative or arbitral proceedings pending or, to the knowledge of the
Borrower, threatened in writing under any Environmental Law or to revoke or
adversely modify any Environmental Permit held by any of the Loan Parties;

(c)    there has been no Release of Hazardous Materials by any Loan Party or, to
the knowledge of the Borrower, any other person on, at, under or from (i) any
Real Property owned, operated or leased by any Loan Party, (ii) any Real
Property formerly owned, operated or leased by any Loan Party or (iii) at any
other location arising out of the conduct or current or prior operations of the
Loan Parties, that would, in any such case with respect to clause (i), (ii) or
(iii) above, reasonably be expected to require investigation, remedial activity
or corrective action or cleanup by any Loan Party or would reasonably be
expected to result in the Borrower incurring liability under Environmental Laws;
and

(d)    to the knowledge of the Borrower: there are no facts, circumstances or
conditions arising out of or relating to the operations of the Loan Parties or
Real Property owned, operated or leased by any of the Loan Parties or Real
Property formerly owned, operated or leased by the Loan Parties, that would
reasonably be expected to result in the Borrower incurring liability under
Environmental Laws.

Section 5.09.    Taxes. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
of the Loan Parties and the Borrower’s Restricted Subsidiaries have timely filed
all tax returns required to be filed, and have paid all Taxes levied or imposed



--------------------------------------------------------------------------------

upon them or their properties, income, profits or assets, that are due and
payable (including in their capacity as a withholding agent), except those that
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. To the knowledge of the Borrower, there is no Tax deficiency or assessment
proposed in writing by any taxing authority against the Loan Parties that, if
made would individually or in the aggregate, have a Material Adverse Effect.

Section 5.10.    ERISA Compliance.

(a)    Except as would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, each Plan is in compliance
with the applicable provisions of ERISA, the Code and other Federal or state
Laws.

(b)    (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Loan Party, Restricted Subsidiary or ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due under Section 4007 of ERISA); (iii)
no Loan Party, Restricted Subsidiary or ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; (iv) no Loan Party, Restricted Subsidiary or ERISA Affiliate has engaged
in a transaction that could reasonably be expected to be subject to Sections
4069 or 4212(c) of ERISA and (v) the present value of all accumulated benefit
obligations under all Pension Plans (based on assumptions used for purposes of
statement of FASB Accounting Standards Codification 715) did not, as of the most
recent valuation date, exceed the fair market value of the assets of such
Pension Plans, in the aggregate; except, with respect to each of the foregoing
clauses of this Section 5.10(b), as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

Section 5.11.    Use of Proceeds.

(a)    The proceeds of the Initial Dollar Term Loans and Initial Euro Term Loans
will be used on the Closing Date first, to effect the Refinancing, second, to
pay costs and expenses relating to the Transactions, and third, after the use of
the proceeds of the Equity Contribution, to pay the consideration for the
Acquisition. The proceeds of the Initial B-1 Euro Term Loans, together with cash
on hand, shall be applied on the Amendment No. 1 Effective Date to prepay the
entire amount of the Initial Euro Term Loans immediately prior to the Amendment
No. 1 Effective Date and to pay fees and expenses incurred in connection
therewith. The proceeds of the Initial B-1 Dollar Term Loans, together with cash
on hand, shall be applied on the Amendment No. 1 Effective Date to prepay the
entire amount of the Initial Dollar Term Loans immediately prior to the
Amendment No. 1 Effective Date and to pay fees and expenses incurred in
connection therewith. The proceeds of the Initial B-2 Euro Term Loans, together
with cash on hand, shall be applied on the Amendment No. 2 Effective Date to
prepay the entire amount of the Initial B-1 Euro Term Loans immediately prior to
the Amendment No. 2 Effective Date and to pay fees and expenses incurred in
connection therewith. The proceeds of the Initial B-2 Dollar Term Loans,
together with cash on hand, shall be applied on the Amendment No. 2 Effective
Date to prepay the entire amount of the Initial B-1 Dollar Term Loans
immediately prior to the Amendment No. 2 Effective Date and to pay fees and
expenses incurred in connection therewith. The proceeds of the Initial B-3 Euro
Term Loans, together with cash on hand, shall be applied on the Amendment No. 3
Effective Date to prepay the entire amount of the Initial B-2 Euro Term Loans
immediately prior to the Amendment No. 3 Effective Date and to pay fees and
expenses incurred in connection therewith. The proceeds of the Initial B-3
Dollar Term Loans, together with cash on hand, shall be applied on the Amendment
No. 3 Effective Date to prepay the entire amount of the Initial B-2 Dollar Term
Loans immediately prior to the Amendment No. 3 Effective Date and to pay fees
and expenses incurred in connection therewith.



--------------------------------------------------------------------------------

(b)    The proceeds of Revolving Credit Loans will be used (a) on the Closing
Date, (i) in an aggregate principal amount of up to the Closing Date Revolver
Cap (x) to effect the Refinancing, to pay costs and expenses relating to the
Transactions, and after the use of the proceeds of the Equity Contribution, to
pay the consideration for the Acquisition and (y) to finance working capital
needs and (ii) to cash collateralize, replace or provide credit support
(including by “grandfathering” such existing letters of credit into the
Revolving Credit Facility) for any existing letters of credit outstanding on the
Closing Date under facilities no longer available to the Company, the Borrower
and their respective Subsidiaries to the extent backstop or replacement Letters
of Credit are not issued on the Closing Date and (b) after the Closing Date, to
finance the working capital needs and other general corporate purposes of the
Borrower and its Subsidiaries (including for capital expenditures, acquisitions,
working capital, earn-out payments, deferred purchase price payments and/or
purchase price adjustments, the payment of transaction fees and expenses (in
each case, including in connection with the Transactions), other Investments,
Restricted Payments and any other purpose not prohibited by the terms of the
Loan Documents).

Section 5.12.    Margin Regulations; Investment Company Act.

(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying Margin
Stock, or extending credit for the purpose of purchasing or carrying Margin
Stock, and no proceeds of any Borrowings or drawings under any Letter of Credit
will be used for any purpose that violates Regulation U of the Board of
Governors of the United States Federal Reserve System.

(b)    None of the Borrower, Holdings or any of its Restricted Subsidiaries is
or is required to be registered as an “investment company” under the Investment
Company Act of 1940.

Section 5.13.    Disclosure. No report, financial statement, certificate or
other written information furnished by or on behalf of any Loan Party (other
than projected financial information, pro forma financial information, budgets,
estimates, information based on third-party reports and information of a general
economic or industry nature) to any Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or any other Loan Document (as modified or supplemented by
other information so furnished) when taken as a whole contains, as of the date
such statement, certificate or other information was furnished, any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein (when taken as a whole), in the light of the circumstances
under which they were made, not materially misleading. With respect to projected
financial information and pro forma financial information, the Borrower
represent that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time such information was
furnished, it being understood that such projected financial information and pro
forma financial information are not to be viewed as facts or as a guarantee of
performance or achievement of any particular results and that actual results may
vary from such forecasts and that such variations may be material and that no
assurance can be given that the projected results will be realized.

Section 5.14.    Labor Matters. As of the Closing Date, except as, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:
(a) there are no strikes or other labor disputes against the Borrower or any of
its Restricted Subsidiaries pending or, to the knowledge of the Borrower,
threatened; (b) hours worked by and payment made to employees of the Borrower or
any of its Restricted Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable Laws dealing with such matters; and
(c) all payments due from the Borrower or any of its Restricted Subsidiaries on
account of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant party.



--------------------------------------------------------------------------------

Section 5.15.    Intellectual Property; Licenses, Etc. To the knowledge of the
Borrower, the Borrower and its Restricted Subsidiaries own (without restriction,
free and clear of all Liens other than Liens permitted by Section 7.01), license
or possess the right to use all of the trademarks, service marks, trade names,
domain names, copyrights, patents, patent rights, technology, software,
know-how, database rights, design rights and other intellectual property rights,
whether owned or licensed (collectively, “IP Rights”) that are used in or
otherwise reasonably necessary for the operation of their respective businesses
as currently conducted, except to the extent such failure to own, license or
possess such IP Rights or the existence of such Liens, in each case, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Borrower, no IP Rights,
advertising, product, process, method, substance, part or other material used by
any Loan Party or any of the Borrower’s Restricted Subsidiaries in the operation
of their respective businesses as currently conducted infringes upon or violates
any rights held by any Person except for such infringements or violations,
individually or in the aggregate, which could not reasonably be expected to have
a Material Adverse Effect. No claim or litigation regarding any IP Rights, is
pending or, to the knowledge of the Borrower, threatened against any Loan Party
or any of the Borrower’s Restricted Subsidiaries, which, either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

Section 5.16.    Solvency. On the Closing Date, after giving effect to the
Transactions, the Borrower and its Subsidiaries, taken as a whole, are Solvent.

Section 5.17.    USA Patriot Act; OFAC; FCPA.

(a)    To the extent applicable, each of Holdings, the Borrower and their
Subsidiaries, and to the knowledge of the Borrower and their Subsidiaries, their
respective officers, directors, employees and agents, is in compliance in all
material respects with (i) sanctions administered or enforced by the U.S.
government, including by the United States Department of the Treasury’s Office
of Foreign Assets Control (“OFAC”), the United Nations Security Council, the
European Union, Her Majesty’s Treasury of the United Kingdom and any similar
laws of those jurisdictions in which the Borrower or their Subsidiaries do
business (collectively, “Sanctions”); (ii) the United States Foreign Corrupt
Practices Act of 1977, as amended (the “FCPA”), the UK Bribery Act and any
similar laws of those jurisdictions in which the Borrower or its Subsidiaries do
business (“Anti-Corruption Laws”) and (iii) the USA Patriot Act.

(b)    None of Holdings, the Borrower, any Subsidiary or, to the knowledge of
the Borrower or any of its Subsidiaries, any director, officer or employee of
Holdings, the Borrower or any Subsidiary is subject to or the target of any
Sanctions; and the Borrower will not use the proceeds of the Loans or otherwise
make available such proceeds to any Person (i) for the purpose of financing the
activities of any Person, or in any country or territory that, at the time of
such financing, is, subject to or the target of any Sanctions, except to the
extent permitted for a Person required to comply with Sanctions or (ii) in any
other manner that would result in a violation of Sanctions by any party to this
agreement.

(c)    No part of the proceeds of the Loans will be used, directly or, to the
knowledge of the Borrower, indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA or any other Anti-Corruption Laws.

Section 5.18.    Security Documents. Except as otherwise contemplated hereby or
under any other Loan Documents, the provisions of the Collateral Documents,
together with such filings and other actions required to be taken hereby or by
the applicable Collateral Documents (including the delivery to Administrative
Agent of any Pledged Debt and any Pledged Equity required to be delivered
pursuant to the applicable Collateral Documents), are effective to create in
favor of the Collateral Agent for the benefit of the Secured Parties, a legal,
valid, enforceable and first-priority perfected Lien on all right, title and
interest of the respective Loan Parties in the Collateral described therein,
subject to the Enforcement Qualifications and Liens permitted by Section 7.01.



--------------------------------------------------------------------------------

Notwithstanding anything herein (including this Section 5.18) or in any other
Loan Document to the contrary, neither the Borrower nor any other Loan Party
makes any representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign
Law, (B) the pledge or creation of any security interest, or the effects of
perfection or non-perfection, the priority or the enforceability of any pledge
of or security interest to the extent such pledge, security interest, perfection
or priority is not required pursuant to the Collateral and Guarantee Requirement
or the Collateral Documents or (C) on the Closing Date and until required
pursuant to Section 6.11, 6.13 or 4.01(a), the pledge or creation of any
security interest, or the effects of perfection or non-perfection, the priority
or enforceability of any pledge or security interest to the extent not required
on the Closing Date pursuant to Section 4.01(a).

Section 5.19.    Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” (or any comparable term) under and as defined in the documentation
governing any Indebtedness that is subordinated in right of payment to the
Obligations.

Section 5.20.    Subsidiaries. The Borrower and its Restricted Subsidiaries do
not have any Subsidiaries other than the Subsidiaries listed on Schedule 5.20.
Schedule 5.20 describes the direct and indirect ownership interests of the
Borrower or a Restricted Subsidiary, as applicable, in each such Subsidiary.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than Cash Management Obligations, Obligations in respect of
Secured Hedge Agreements and contingent obligations as to which no claim has
been asserted) hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (unless such
Letter of Credit has been Cash Collateralized or, backstopped in a manner
reasonably acceptable to the applicable L/C Issuer or deemed reissued under
another agreement reasonably acceptable to the applicable L/C Issuer), then
after the Closing Date, Holdings (solely in the case of Sections 6.01, 6.02
6.04, 6.05, 6.08, 6.09, 6.10, 6.11 and 6.13) and the Borrower shall, and (except
in the case of the covenants set forth in Sections 6.01, 6.02, 6.03, 6.14 and
6.15) shall cause each of their respective Restricted Subsidiaries to:

Section 6.01.    Financial Statements.

(a)    Deliver to the Administrative Agent for prompt further distribution to
each Lender, within 90 days (or in the case of the fiscal year ending
December 31, 2017, 120 days) after the end of each fiscal year, a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, changes in stockholders’ equity and cash flows for such fiscal year,
setting forth in each case, commencing with the fiscal year ended December 31,
2017, in comparative form the figures for the previous fiscal year, all in
reasonable detail (together with, in all cases, customary management discussion
and analysis) and prepared in accordance with GAAP, audited and accompanied by a
report and opinion of an independent registered public accounting firm of
nationally recognized standing or other independent registered public accounting
firm approved by the Administrative Agent (such consent not to be unreasonably
withheld, delayed or conditioned), which report and opinion shall be prepared in
accordance with generally accepted auditing



--------------------------------------------------------------------------------

standards and shall not be subject to any “going concern” explanatory language
(other than solely as a result of (i) the impending maturity of any Indebtedness
or (ii) any actual or potential inability to satisfy any financial covenant on a
future date or for a future period) or any qualification or exception as to the
scope of such audit;

(b)    Deliver to the Administrative Agent for prompt further distribution to
each Lender, within 45 days (or in the case of the fiscal quarters ending
March 31, 2018, June 30, 2018 and September 30, 2018, 60 days) after the end of
each fiscal quarter of each fiscal year of the Borrower, an unaudited
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as at
the end of such fiscal quarter and the related unaudited (i) consolidated
statements of income or operations for such fiscal quarter and for the portion
of the fiscal year then ended and (ii) consolidated statements of cash flows for
such fiscal quarter and the portion of the fiscal year then ended, setting forth
in each case, commencing with the fiscal quarter ended September 30, 2017, in
comparative form (x) the figures for the corresponding fiscal quarter of the
previous fiscal year and (y) the Projections (as defined below) for the
corresponding period, and the corresponding portion of the previous fiscal year,
all in reasonable detail (together with, in all cases, customary management
discussion and analysis) and certified by a Responsible Officer of the Borrower
as fairly presenting in all material respects the financial condition, results
of income or operations and cash flows of the Borrower and its Restricted
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

(c)    Prior to a Qualified IPO, deliver to the Administrative Agent for prompt
further distribution to each Lender no later than 90 days after the end of each
fiscal year, a detailed consolidated budget for the following fiscal year
(including a projected consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as of the end of the following fiscal year, the related
consolidated statements of projected cash flow and projected income and a
summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed by such Responsible Officer to
be reasonable at the time such Projections were furnished, it being understood
that such Projections are not to be viewed as facts or as a guarantee of
performance or achievement of any particular results and that actual results may
vary from such Projections and that such variations may be material and that no
assurance can be given that the projected results will be realized; and

(d)    At any time that any of the Borrower’s Subsidiaries are Unrestricted
Subsidiaries and if any such Unrestricted Subsidiary or group of Unrestricted
Subsidiaries, if taken together as one Subsidiary, would constitute a
Significant Subsidiary of the Borrower, deliver to the Administrative Agent with
each set of consolidated financial statements referred to in Sections 6.01(a)
and 6.01(b) a reasonably detailed presentation, either (i) on the face of the
financial statements or in the footnotes thereto, (ii) in “Management’s
Discussion and Analysis of Financial Condition and Results of Operations” or
(iii) in any other comparable section, of the financial condition and results of
operations of the Borrower and Restricted Subsidiaries separate from the
financial condition and results of operations of such Unrestricted Subsidiaries
of the Borrower.

(e)    The Borrower shall conduct a quarterly conference call that the Lenders
may attend to discuss the financial condition and results of operations of the
Borrower and its Restricted Subsidiaries for the most recently ended measurement
period for which financial statements have been delivered pursuant to Sections
6.01(a) and (b), at a date and time to be determined by the Borrower with
reasonable advance notice to the Administrative Agent.

Notwithstanding the foregoing, the obligations in Sections 6.01(a) and (b) may
be satisfied with respect to financial information of the Borrower and its
Restricted Subsidiaries by furnishing (I) the applicable financial statements of
Holdings (or any direct or indirect parent of Holdings) or (II) the Borrower’s
(or any direct or indirect parent thereof), as applicable, Form 10-K or 10-Q, as
applicable filed



--------------------------------------------------------------------------------

with the SEC; provided that, with respect to clauses (I) and (II), (i) to the
extent such information relates to a parent of the Borrower, such information is
accompanied by information that explains in reasonable detail the differences
between the information relating to Holdings (or such parent), on the one hand,
and the information relating to the Borrower and its Restricted Subsidiaries on
a standalone basis, on the other hand and (ii) to the extent such information is
in lieu of information required to be provided under Section 6.01(a), such
materials are accompanied by a report and opinion of an independent registered
public accounting firm of nationally recognized standing or other independent
registered public accounting firm approved by the Administrative Agent (such
consent not to be unreasonably withheld, delayed or conditioned), which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” explanatory language
(other than solely as a result of (i) the impending maturity of any
Indebtedness, (ii) the activities, operations, financial results or liabilities
of any Unrestricted Subsidiary or (iii) any actual or potential inability to
satisfy any financial covenant on a future date or for a future period) or any
qualification or exception as to the scope of such audit. Notwithstanding the
foregoing, to the extent that the business activities, properties or liabilities
of such parent changed in any material respect from the business, activities,
properties and liabilities of such parent on the Closing Date or include other
material activities, properties or liabilities other than those relating to the
ownership of Holdings, the Borrower and their Subsidiaries, the Required Lenders
or the Administrative Agent may, upon written notice to the Borrower, require
that the Loan Parties provide the financial statements and audit opinion
described in Section 6.01(a) for the Borrower (and not for parent) no later than
the later to occur of (x) the date on which such financial statements are
otherwise required to be delivered pursuant to Section 6.01(a) and (y) the date
that is 90 days after receipt of such notice and, for the avoidance of doubt,
for all successive fiscal years for which financial statements shall be required
to be delivered pursuant to Section 6.01(a).

Documents required to be delivered pursuant to Sections 6.01 and 6.02(a) through
(d) may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower (or any direct or indirect
parent of the Borrower) posts such documents, or provides a link thereto on the
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on IntraLinks
or another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that (i) upon written request
by the Administrative Agent, the Borrower shall deliver paper copies of such
documents to the Administrative Agent for further distribution to each Lender
until a written request to cease delivering paper copies is given by the
Administrative Agent and (ii) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and the L/C Issuers materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive Material
Non-Public Information and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. The Borrower
hereby agrees that it will identify that portion of the Borrower Materials that
may be distributed to the Public Lenders and that (w) all such Borrower
Materials shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any Material
Non-Public Information (although it may be sensitive and proprietary) (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.08); (y) all Borrower Materials
marked “PUBLIC” are



--------------------------------------------------------------------------------

permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent shall treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information”;
provided that the Borrower’s failure to comply with this sentence shall not
constitute a Default or an Event of Default under this Agreement or the Loan
Documents. Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC”; provided, however, that the
following Borrower Materials shall be deemed to be marked “PUBLIC” unless the
Borrower notifies the Administrative Agent promptly that any such document
contains Material Non-Public Information: (1) the Loan Documents, (2) any
notification of changes in the terms of the Facilities and (3) all information
delivered pursuant to Sections 6.01(a), 6.01(b), 6.02(a) and 6.02(d)(i).

Section 6.02.    Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:

(a)    no later than five days after the actual delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower and setting forth
the Consolidated First Lien Net Leverage Ratio as of the most recently ended
Test Period;

(b)    promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which
Holdings, the Borrower or any Restricted Subsidiary files with the SEC or with
any Governmental Authority that may be substituted therefor (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered), exhibits to any
registration statement and, if applicable, any registration statement on Form
S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant to any other clause of this Section 6.02;

(c)    [reserved];

(d)    together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a) or (b), (i) a description of each event, condition or
circumstance during the last fiscal quarter or fiscal year covered by such
Compliance Certificate requiring a mandatory prepayment under
Section 2.05(b)(ii) or (b)(iii) and (ii) a list of each Subsidiary of the
Borrower that identifies each Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary as of the date of delivery of such Compliance
Certificate (to the extent that there have been any changes in the identity or
status as a Restricted Subsidiary or Unrestricted Subsidiary of any such
Subsidiaries since the Closing Date or the most recent list provided);

(e)    promptly after the furnishing thereof, copies of any material written
notices received by any Loan Party (other than in the ordinary course of
business) or material statements or material reports furnished to any holder of
debt securities (other than in connection with any board observer rights) of any
Loan Party or of any of its Restricted Subsidiaries pursuant to the terms of any
documentation for Indebtedness of the type permitted to be incurred under
Section 7.03(v), in each case, in a principal amount in excess of the Threshold
Amount and not otherwise required to be furnished to the Lenders pursuant to any
other clause of Section 6.01, 6.02 or 6.03; and

(f)    promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Restricted Subsidiaries, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.



--------------------------------------------------------------------------------

In no event shall the requirements set forth in Section 6.02(e) require
Holdings, the Borrower or any of their Restricted Subsidiaries to provide any
such information (i) which constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or (iii) which is subject to attorney-client
or similar privilege or constitutes attorney work-product.

Section 6.03.    Notices. Promptly after a Responsible Officer of the Borrower
has obtained knowledge thereof, notify the Administrative Agent in writing:

(a)    of the occurrence of any Default or Event of Default;

(b)    of the occurrence of an ERISA Event which could reasonably be expected to
result in a Material Adverse Effect;

(c)    of the filing or commencement of, or any threat or notice of intention of
any person to file or commence, any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority against the
Borrower or any of its Restricted Subsidiaries that could reasonably be expected
to result in a Material Adverse Effect;

(d)    of the occurrence of any other matter or development that has had or
could reasonably be expected to have a Material Adverse Effect; and

(e)    if the Borrower has previously provided a Beneficial Ownership
Certification to any Lender in connection with this Agreement, any change in the
information provided in such Beneficial Ownership Certification that would
result in a change to the list of beneficial owners identified in such
certification.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower delivered to the
Administrative Agent for prompt further distribution to each Lender (x) that
such notice is being delivered pursuant to Section 6.03(a), (b), (c), or (d) (as
applicable) and (y) setting forth details of the occurrence referred to therein
and stating what action the Borrower has taken and proposes to take with respect
thereto.

Section 6.04.    Payment of Taxes. Pay, discharge or otherwise satisfy as the
same shall become due and payable in the normal conduct of its business, all its
obligations and liabilities in respect of Taxes and similar claims imposed upon
it or upon its income or profits or in respect of its property, except, in each
case, to the extent (a) any such Tax is being contested in good faith and by
appropriate proceedings and with respect to which appropriate reserves have been
established in accordance with GAAP or (b) the failure to pay or discharge the
same would not reasonably be expected to have individually or in the aggregate,
a Material Adverse Effect.

Section 6.05.    Preservation of Existence, Etc.(a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except (x) in a transaction permitted by Section 7.04 or
7.05 and (y) any Restricted Subsidiary may merge or consolidate with any other
Restricted Subsidiary; and

(b)    take all reasonable action to maintain all rights, privileges (including
its good standing where applicable in the relevant jurisdiction), permits,
licenses and franchises necessary or desirable in the normal conduct of its
business and maintain and operate such business in substantially the manner in
which it is presently conducted and operated, except, in the case of
Section 6.05(a) (other than with respect to the Borrower) or this
Section 6.05(b), (i) to the extent that failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
(ii) pursuant to any merger, consolidation, liquidation, dissolution or
Disposition permitted by Article VII or clause (a)(y) of this Section 6.05.



--------------------------------------------------------------------------------

Section 6.06.    [Reserved].

Section 6.07.    Maintenance of Insurance. Maintain with insurance companies
that the Borrower believes (in the good faith judgment of its management) are
financially sound and reputable at the time the relevant coverage is placed or
renewed, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance customary for similarly situated Persons engaged in the same
or similar businesses as the Borrower and its Restricted Subsidiaries) as are
customarily carried under similar circumstances by such other Persons. Not later
than 30 days after the Closing Date (or the date any such insurance is obtained,
in the case of insurance obtained after the Closing Date), the Borrower shall
provide certificates and endorsements evidencing that each such policy of
insurance (other than business interruption insurance, director and officer
insurance and worker’s compensation insurance), as applicable, (i) names the
Administrative Agent as additional insured thereunder or (ii) in the case of
each casualty insurance policy, contains a loss payable clause or endorsement
that names the Administrative Agent, on behalf of the Lenders, as loss payee
thereunder. If the improvements on any Mortgaged Property are at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the Flood Insurance Laws, then, to the
extent required by the Flood Insurance Laws, the Borrower shall, or shall cause
each Loan Party to, (i) maintain, or cause to be maintained, with a financially
sound and reputable insurer, flood insurance in an amount reasonably
satisfactory to the Administrative Agent and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) upon the reasonable request of the Administrative Agent (except
after the occurrence and during the continuation of an Event of Default, not to
exceed one time per fiscal year), deliver to the Administrative Agent evidence
of such compliance in form and substance reasonably acceptable to the
Administrative Agent.

Section 6.08.    Compliance with Laws. Comply in all material respects with the
requirements of all Laws (including ERISA) and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except if the
failure to comply therewith would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 6.09.    Books and Records. Maintain proper books of record and account,
in which entries that are full, true and correct in all material respects and
are in conformity with GAAP and which reflect all material financial
transactions and matters involving the assets and business of the Borrower or a
Restricted Subsidiary of the Borrower, as the case may be (it being understood
and agreed that certain Foreign Subsidiaries maintain individual books and
records in conformity with general accepted accounting principles in their
respective countries of organization and that such maintenance shall not
constitute a breach of the representations, warranties or covenants hereunder).

Section 6.10.    Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers and independent public
accountants (subject to such accountants’ customary policies and procedures),
all at the reasonable expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided that only the Administrative
Agent on behalf of the Lenders may exercise rights of the Administrative Agent
and the Lenders under this Section 6.10 and the Administrative Agent shall not
exercise such rights more often than one time during any calendar year and such
time shall be at the Borrower’s expense; provided, further, that during the
continuation of an Event of Default, the Administrative Agent (or any of its
respective representatives or independent contractors), on behalf of the



--------------------------------------------------------------------------------

Lenders, may do any of the foregoing at the expense of the Borrower at any time
during normal business hours and upon reasonable advance notice. The
Administrative Agent shall give the Borrower the opportunity to participate in
any discussions with the Borrower’s independent public accountants.
Notwithstanding anything to the contrary in this Section 6.10, none of the
Borrower or any of its Restricted Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (a) constitutes
non-financial trade secrets or non-financial proprietary information, (b) in
respect of which access or inspection by, or disclosure to, the Administrative
Agent or any Lender (or their respective representatives or contractors) is
prohibited by Law or any binding agreement or (c) is subject to attorney-client
or similar privilege or constitutes attorney work product.

Section 6.11.    Additional Collateral; Additional Guarantors. At the Borrower’s
expense, subject to the terms, conditions and provisions of the Collateral and
Guarantee Requirement and any applicable limitation in any Collateral Document,
take all action necessary or reasonably requested by the Administrative Agent to
ensure that the Collateral and Guarantee Requirement continues to be satisfied,
including:

(a)    Upon the formation or acquisition of any new direct or indirect
wholly-owned Material Domestic Subsidiary (in each case, other than an Excluded
Subsidiary) by any Loan Party or the designation in accordance with Section 6.14
of any existing direct or indirect wholly-owned Material Domestic Subsidiary as
a Restricted Subsidiary (in each case, other than an Excluded Subsidiary) or any
Subsidiary becoming a wholly-owned Material Domestic Subsidiary (in each case,
other than an Excluded Subsidiary) or any Material Domestic Subsidiary ceasing
to be an Excluded Subsidiary:

(i)     (ii) within 90 days after such formation, acquisition or designation, or
such longer period as the Administrative Agent may agree in writing in its
discretion:

(i)    cause each such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Administrative Agent, other than with respect to any Excluded
Assets, joinders to this Agreement as Guarantors, Security Agreement
Supplements, Intellectual Property Security Agreements and other security
agreements and documents as reasonably requested by and in form and substance
reasonably satisfactory to the Administrative Agent (consistent with the
Mortgages, Security Agreement, Intellectual Property Security Agreements and
other security agreements in effect on the Closing Date), in each case granting
Liens required by the Collateral and Guarantee Requirement;

(ii)    cause each such Material Domestic Subsidiary that is required to become
a Guarantor pursuant to the Collateral and Guarantee Requirement to deliver any
and all certificates and instruments representing Collateral that are required
to be delivered pursuant to the Collateral and Guarantee Requirement,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank; and

(iii)    take and cause such Material Domestic Subsidiary that is required to
become a Guarantor pursuant to the Collateral and Guarantee Requirement and each
direct or indirect parent of such Material Domestic Subsidiary to take whatever
action (including the recording of Mortgages, the filing of UCC financing
statements and delivery of stock and membership



--------------------------------------------------------------------------------

interest certificates) as may be necessary in the reasonable opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and perfected
Liens to the extent required by the Collateral and Guarantee Requirement, and to
otherwise comply with the requirements of the Collateral and Guarantee
Requirement;

(iii)     (iv) if reasonably requested by the Administrative Agent, within 90
days after such request (or such longer period as the Administrative Agent may
agree in writing in its sole discretion), deliver to the Administrative Agent a
signed copy of an opinion, addressed to the Administrative Agent and the
Lenders, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in this Section 6.11(a) as the
Administrative Agent may reasonably request; and

(v)     (vi) if reasonably requested by the Administrative Agent, within 90 days
after such request (or such longer period as the Administrative Agent may agree
in writing in its sole discretion), deliver to the Administrative Agent other
items necessary from time to time to satisfy the Collateral and Guarantee
Requirement with respect to perfection and existence of security interests with
respect to property of any Guarantor acquired after the Closing Date and subject
to the Collateral and Guarantee Requirement, but not specifically covered by the
preceding clauses (i) or (ii), or Section 6.11(b) below.

(k)    Not later than 120 days (or such longer period as the Administrative
Agent and Required Lenders may agree in writing in their discretion) after
(i) the acquisition by any Loan Party of Material Real Property as determined by
the Borrower (acting reasonably and in good faith) or (ii) the formation,
designation, or acquisition of any Material Domestic Subsidiary as described in
Section 6.11(a) above, and such Material Domestic Subsidiary owns Material Real
Property that is required to be provided as Collateral pursuant to the
Collateral and Guarantee Requirement, which Material Real Property would not be
automatically subject to another Lien pursuant to pre-existing Collateral
Documents, cause such Material Real Property to be subject to a Lien and
Mortgage in favor of the Administrative Agent for the benefit of the Secured
Parties and take, or cause the relevant Loan Party to take, such actions as
shall be necessary or reasonably requested by the Administrative Agent to grant
and perfect or record such Lien, in each case to the extent required by, and
subject to the limitations and exceptions of, the Collateral and Guarantee
Requirement and to otherwise comply with the requirements of the Collateral and
Guarantee Requirement.

Section 6.12.    Compliance with Environmental Laws. Except, in each case, to
the extent that the failure to do so would not reasonably be expected to result
in, individually or in the aggregate, a Material Adverse Effect, (i) comply, and
take all commercially reasonable actions to cause all lessees and other Persons
operating or occupying its Real Property to comply, with all Environmental Laws
and Environmental Permits; (ii) obtain and renew all Environmental Permits
necessary for its operations and Real Property; and (iii) in each case to the
extent the Loan Parties are required by Environmental Laws or a Governmental
Authority, conduct any assessment, investigation, remedial or other corrective
action necessary to address Hazardous Materials at any Real Property in
accordance with Environmental Laws; provided, however, that none of the Loan
Parties or any Subsidiary shall be required to undertake any assessment,
investigation, remedial or other corrective action required by Environmental
Laws or a Governmental Authority to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances in accordance with GAAP.



--------------------------------------------------------------------------------

Section 6.13.    Further Assurances; Post-Closing Obligations.

(a)    Promptly upon reasonable written request by the Administrative Agent
(i) correct any mutually identified material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any
Collateral Document or other document or instrument relating to any Collateral,
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
the Collateral Documents, to the extent required pursuant to the Collateral and
Guarantee Requirement and subject in all respects to the limitations therein. If
the Administrative Agent reasonably determines that it is required by applicable
Law to have appraisals prepared in respect of any Mortgaged Property, the
Administrative Agent shall obtain appraisals that satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of FIRREA.

(b)    Execute and deliver the documents and complete the tasks set forth on
Schedule 6.13(b), in each case within the time limits specified therein (or such
longer period of time reasonably acceptable to the Administrative Agent). With
respect to Collateral constituting Material Real Property, the Borrower shall
cause the Collateral and Guarantee Requirement to be satisfied within 120 days
after the Closing Date, or such longer period of time as may be reasonably
acceptable to the Administrative Agent.

Section 6.14.    Designation of Subsidiaries. The Borrower may at any time after
the Closing Date designate any Restricted Subsidiary of the Borrower as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that, immediately before and after such designation,
(i) the Consolidated Total Net Leverage Ratio (determined on a Pro Forma Basis
in accordance with Section 1.09) does not exceed 6.90:1.00, (ii) no Default or
Event of Default shall have occurred and be continuing and (iii) no Subsidiary
may be designated as an Unrestricted Subsidiary if, after such designation, it
would be a “Restricted Subsidiary” for the purpose of any Incremental Debt,
Incremental Equivalent Debt, Indebtedness incurred pursuant to Section 7.03(v),
or Junior Financing. The designation of any Subsidiary as an Unrestricted
Subsidiary after the Closing Date shall constitute an Investment by the Borrower
therein at the date of designation in an amount equal to the fair market value
as determined in good faith by the Borrower of the Borrower’s or its
Subsidiary’s (as applicable) Investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a Return on any Investment by
the Borrower in Unrestricted Subsidiaries pursuant to the preceding sentence in
an amount equal to the fair market value as determined in good faith by the
Borrower at the date of such designation of the Borrower’s or its Subsidiary’s
(as applicable) Investment in such Subsidiary.

Section 6.15.    Maintenance of Ratings. In respect of the Borrower, use
commercially reasonable efforts to (i) cause the Term Loans to be continuously
publicly rated (but not any specific rating) by S&P, Moody’s and Fitch and
(ii) maintain a public corporate rating (but not any specific rating) from S&P
and a public corporate family rating (but not any specific rating) from Moody’s
and Fitch.

Section 6.16.    Use of Proceeds. Use the proceeds of the Loans consistent with
Section 5.11.

Section 6.17.    Transactions with Affiliates.The Borrower will conduct, and
cause each of its Restricted Subsidiaries to conduct, all transactions with any
of its Affiliates (other than the Borrower and its Restricted Subsidiaries)
involving aggregate payments or consideration in excess of the greater of
$50,000,000 and 5.0% of Consolidated EBITDA for the most recently completed Test
Period for which financial statements have been delivered (determined on a Pro
Forma Basis in accordance with Section 1.09) for any individual transaction or
series of related transactions on terms that are at least substantially as
favorable to the Borrower or such Restricted Subsidiary as it would obtain in a
comparable arm’s-length transaction with a Person that is not an Affiliate, as
determined by the board of directors of the Borrower or such Restricted
Subsidiary in good faith; provided that the foregoing restrictions shall not
apply to:



--------------------------------------------------------------------------------

(a)    [reserved];

(b)    [reserved];

(c)    the Transactions and the payment of fees and expenses (including
Transaction Expenses) as part of or in connection with the Transactions;

(d)    Transactions in connection with a Qualified Securitization Facility;

(e)    (i) so long as no Event of Default has occurred and is continuing,
(A) the payment of management, monitoring, consulting, advisory and other fees
(including transaction and termination fees) pursuant to and not in excess of
the amounts set forth in the Management Agreement and (B) indemnifications and
reimbursement expenses, in each case, pursuant to the Management Agreement;
provided that, upon the occurrence and during the continuance of an Event of
Default such amounts described in clauses (A) and (B) may accrue, but not be
payable in cash during such period, but all such accrued amounts may be payable
in cash upon the cure or waiver of such Event of Default and (ii) the payment of
indemnities and reasonable expenses of the Sponsor to the extent attributable to
its ownership of Holdings and its Subsidiaries;

(f)    Restricted Payments permitted under Section 7.06;

(g)    loans and other Investments made by Holdings and its Restricted
Subsidiaries to joint ventures (to the extent any such joint venture is only an
Affiliate as a result of Investments by the Borrower and its Restricted
Subsidiaries in such joint venture) to the extent otherwise permitted under
Section 7.02;

(h)    transactions by the Borrower and its Restricted Subsidiaries permitted
under an express provision (including any exceptions thereto) of this Article
VII;

(i)    employment and severance arrangements between the Borrower and its
Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements in the ordinary course of business;

(j)    the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of the Borrower and its Restricted Subsidiaries (or Holdings or any
direct or indirect parent of the Borrower in the ordinary course of business to
the extent attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries);

(k)    transactions pursuant to agreements, instruments or arrangements in
existence on the Closing Date and set forth on Schedule 6.17 or any amendment
thereto to the extent such an amendment is not adverse to the Lenders in any
material respect;

(l)    customary payments by Holdings and any of its Restricted Subsidiaries to
the Sponsor made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures) in an aggregate
amount not to exceed the amount set forth in the Management Agreement as of the
date hereof, which payments are approved by the majority of the members of the
board of directors of the Borrower or a majority of the disinterested members of
the board of directors of the Borrower in good faith;



--------------------------------------------------------------------------------

(m)    accelerations of earn-out payments owed to members of management or
employees of Holdings or any of its Restricted Subsidiaries to the extent such
member of management or employee uses the net proceeds of such payments to make
an Investment in the form of common equity in a holding company and the cash
proceeds of such Investment are contributed to the Borrower in the form of
common equity; provided that such Investments do not count toward the Available
Excluded Contribution Amount or the Cumulative Credit;

(n)    the issuance or transfer of Qualified Equity Interests of Borrower to any
Permitted Holder or to any former, current or future director, manager, officer,
employee or consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees, distributes or Affiliate of any of the
foregoing) of the Borrower, any of its Subsidiaries or any direct or indirect
parent of the Borrower;

(o)    transactions with customers, clients, joint venture partners, suppliers
or purchasers or sellers of goods or services, in each case in the ordinary
course of business and otherwise in compliance with the terms of this Agreement
that are fair to the Borrower and its Restricted Subsidiaries, in the reasonable
determination of the board of directors or the senior management of the
Borrower, or are on terms at least as favorable (as reasonably determined by the
Borrower) as might reasonably have been obtained at such time from an
unaffiliated party;

(p)    (i) any issuance of securities or rights pursuant to stock options, stock
ownership plans (including restricted stock plans), stock grants, directed share
programs and other equity based incentive plans and (ii) the execution, delivery
and performance of any stockholder or registration rights agreement approved by
the board of directors of the Borrower;

(q)    the entry into and/or the performance of any obligations of Holdings, the
Borrower or any of its Restricted Subsidiaries with respect to any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities, in each case, which are entered into within the
ordinary course of business or consistent with past practice; and

(r)    payments to or from, and transactions with, joint ventures (to the extent
any such joint venture is only an Affiliate as a result of Investments by
Holdings and the Restricted Subsidiaries in such joint venture) in the ordinary
course of business to the extent otherwise permitted under Section 7.02.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligations hereunder (other than Cash Management Obligations, Obligations in
respect of Secured Hedge Agreements and contingent obligations as to which no
claim has been asserted) or any Letter of Credit remaining outstanding (unless
such Letter of Credit has been Cash Collateralized or backstopped in a manner
reasonably acceptable to the applicable L/C Issuer or deemed reissued under
another agreement reasonably acceptable to the applicable L/C Issuer), then from
and after the Closing Date, the Borrower (and, with respect to Section 7.14
only, Holdings) shall not and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:



--------------------------------------------------------------------------------

Section 7.01.    Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following (collectively, “Permitted Liens”):

(a)    Liens (i) created pursuant to any Loan Document and (ii) on the
Collateral securing Cash Management Obligations incurred pursuant to
Section 7.03(l) and other Secured Obligations;

(b)    Liens existing on the Closing Date and listed on Schedule 7.01(b) and any
modifications, replacements, renewals, restructurings, refinancings or
extensions thereof; provided that (i) the Lien does not extend to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien and (B) proceeds and products thereof and
(ii) the replacement, renewal, extension or refinancing of the obligations
secured or benefited by such Liens, to the extent constituting Indebtedness, is
permitted by Section 7.03;

(c)    Liens for taxes, assessments or governmental charges (i) that are not
overdue for a period of more than any applicable grace period related thereto or
that are being contested in good faith and by appropriate actions, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP to the extent required by GAAP or (ii) where the
failure to pay or discharge the same would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect;

(d)    statutory or common law Liens of landlords, sub-landlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other similar Liens, incurred in the ordinary course of business, so long as, in
each case, such Liens secure amounts not overdue for a period of more than 60
days or if more than 60 days overdue, (i) are unfiled and no other action has
been taken to enforce such Liens or are being contested in good faith and by
appropriate actions, if adequate reserves with respect thereto are maintained on
the books of the applicable Person in to the extent required in accordance with
GAAP (as determined by the Borrower in good faith) or (ii) the failure to pay or
discharge the same would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect;

(e)    (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings or any of its Restricted Subsidiaries;

(f)    pledges or deposits to secure the performance of bids, trade contracts,
utilities, governmental contracts and leases (other than Indebtedness for
borrowed money), statutory obligations, surety, stay, customs and appeal bonds,
performance bonds and other obligations of a similar nature (including those to
secure health, safety and environmental obligations) incurred in the ordinary
course of business;

(g)    easements, rights-of-way, restrictive covenants, servitudes, sewers,
electric lines, drains, telegraph, telephone and cable lines, gas and oil
pipelines, building codes, restrictions (including zoning restrictions),
encroachments, licenses, protrusions and other similar encumbrances and minor
title defects and minor survey exceptions, in each case affecting Real Property
and that do not in the aggregate materially interfere with the ordinary conduct
of the business of the Borrower and its Restricted Subsidiaries, taken as a
whole;



--------------------------------------------------------------------------------

(h)    Liens (i) securing judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(g), (ii) arising out of
judgments or awards against the Borrower or any of its Restricted Subsidiaries
with respect to which an appeal or other proceeding for review is then being
pursued and for which adequate reserves have been made with respect thereto on
the books of the applicable Person in accordance with GAAP and (iii) notices of
lis pendens and associated rights related to litigation being contested in good
faith by appropriate proceedings for which adequate reserves have been made with
respect thereto on the books of the applicable Person in accordance with GAAP;

(i)    Leases or subleases and terminations thereof, in each case granted to
others in the ordinary course of business which (i) do not in the reasonable
business judgment of the Borrower interfere in any material respect with the
business of the Borrower and its Restricted Subsidiaries, taken as a whole,
(ii) do not secure any Indebtedness and (iii) are permitted by Section 7.05;

(j)    Liens (i) in favor of customs and revenue authorities arising as a matter
of Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) Liens on specific items of
inventory or other goods and proceeds of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods in the ordinary course of business;

(k)    Liens (i) of a collection bank arising under Section 4-208 of the Uniform
Commercial Code on items in the course of collection, (ii) encumbering initial
deposits and margin deposits and similar Liens attaching to commodity trading
accounts or other brokerage accounts incurred in the ordinary course of
business, (iii) in favor of a banking or other financial institution arising as
a matter of Law or under customary general terms and conditions encumbering
deposits or other funds maintained with a financial institution (including the
right of setoff) and that are within the general parameters customary in the
banking industry or arising pursuant to such banking institutions general terms
and conditions, and (iv) that are contractual rights of setoff or rights of
pledge relating to (A) purchase orders and other agreements entered into with
customers of the Borrower or any of its Restricted Subsidiaries in the ordinary
course of business or (B) pooled deposit or sweep accounts of Holdings or any of
its Restricted Subsidiaries to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
of its Restricted Subsidiaries;

(l)    Liens (i) on cash advances or Cash Equivalents in favor of the seller of
any property to be acquired in an Investment permitted pursuant to Sections
7.02(i) and (n) or to the extent related to any of the foregoing,
Section 7.02(r), to be applied against the purchase price for such Investment,
and (ii) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

(m)    Liens (i) in favor of Holdings, the Borrower or any Subsidiary Guarantor
and (ii) in favor of a Restricted Subsidiary that is not a Loan Party on assets
of a Restricted Subsidiary that is not a Loan Party securing permitted
intercompany Indebtedness;

(n)    any (i) interest or title of a lessor, sub-lessor, licensor or
sub-licensor under leases, subleases, licenses or sublicenses entered into by
the Borrower or any of its Restricted Subsidiaries in the ordinary course of
business, and (ii) non-exclusive licenses or sublicenses of IP Rights (including
the provision of software) and terminations thereof granted to others in the
ordinary course of business which do not in the reasonable business judgment of
the Borrower interfere in any material respect with the business of the Borrower
and its Restricted Subsidiaries, taken as a whole;



--------------------------------------------------------------------------------

(o)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

(p)    Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;

(q)    assignment of, and sales or Liens on, accounts receivables or rights in
respect of any thereof (x) that are delinquent or disputed, (y) for collection
or (z) in connection with Dispositions permitted by Section 7.05;

(r)    Liens that are contractual rights of setoff or rights of pledge
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness, (ii) relating to pooled deposit
or sweep accounts of the Borrower or any of its Restricted Subsidiaries to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower or any of its Restricted Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any of its Restricted Subsidiaries in the ordinary
course of business;

(s)    Liens solely on any cash earnest money deposits made by the Borrower or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(t)    ground leases in respect of Real Property on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located;

(u)    Liens to secure Indebtedness permitted under Section 7.03(e); provided
that (i) such Liens are created within 365 days of the acquisition,
construction, repair, lease or improvement of the property subject to such
Liens, (ii) such Liens do not at any time encumber property (except for
replacements, additions, accessions and proceeds to such property) other than
the property financed by such Indebtedness and the proceeds and products thereof
and customary security deposits and (iii) with respect to Capitalized Leases,
such Liens do not at any time extend to or cover any assets (except for
replacements, additions and accessions to such assets) other than the assets
subject to such Capitalized Leases and the proceeds and products thereof and
customary security deposits; provided that individual financings of equipment
provided by one lender may be cross collateralized to other financings of
equipment provided by such lender;

(v)    Liens on property of any Restricted Subsidiary that is not a Loan Party,
which Liens secure Indebtedness permitted under Section 7.03 of Restricted
Subsidiaries that are not Loan Parties;

(w)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary (other than by designation as a Restricted Subsidiary pursuant to
Section 6.14); provided that such Lien was not created in contemplation of such
acquisition or such Person becoming a Restricted Subsidiary, (ii) such Lien is
does not extend to or cover any other assets or property (other than the
proceeds, products and accessions thereof and other than after-acquired property
subjected to a Lien securing Indebtedness and other obligations incurred prior
to such time and which Indebtedness and other obligations are permitted
hereunder that require, pursuant to their terms at such time, a pledge of
after-acquired



--------------------------------------------------------------------------------

property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition), and (iii) the Indebtedness secured thereby is permitted to be
incurred at such time under Section 7.03(g);

(x)    (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower and its Restricted Subsidiaries, taken as a whole;

(y)    Liens arising from precautionary Uniform Commercial Code financing
statement or similar filings;

(z)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(aa)    the modification, replacement, renewal or extension of any Lien
permitted by Sections 7.01(b), (u) and (w); provided that (i) the Lien does not
extend to any additional property, other than (A) after-acquired property that
is affixed or incorporated into the property covered by such Lien and
(B) proceeds and products thereof, and (ii) the renewal, extension,
restructuring or refinancing of the obligations secured or benefited by such
Liens is permitted by Section 7.03 (to the extent constituting Indebtedness);

(bb)    Liens with respect to property or assets of the Borrower or any of its
Restricted Subsidiaries securing obligations in an aggregate principal amount
outstanding at any time not to exceed the greater of $250,000,000 and 25.0% of
Consolidated EBITDA for the most recently completed Test Period for which
financial statements have been delivered (determined on a Pro Forma Basis in
accordance with Section 1.09), in each case determined as of the date of
incurrence;

(cc)    (i) Liens on accounts receivable, Securitization Assets and related
assets incurred in connection with a Qualified Securitization Facility (other
than the Existing Receivables Facility) and (ii) Liens on accounts receivable
and related assets incurred in connection with the Existing Receivables Facility
permitted pursuant to Section 7.03(aa)(ii);

(dd)    Liens on the Collateral securing obligations in respect of Permitted
First Priority Refinancing Debt or Permitted Junior Priority Refinancing Debt
and Indebtedness permitted pursuant to Section 7.03(v)(i) and (ii), (w)
(relating to (v)(i) and (v)(ii)) and (z) (to the extent permitted to be secured
thereunder) and any Permitted Refinancing of any of the foregoing; provided a
Senior Representative acting on behalf of the holders of such Indebtedness shall
have become party to an Intercreditor Agreement (or any Intercreditor Agreement
shall have been amended or replaced in a manner reasonably acceptable to the
Borrower and the Collateral Agent, which results in such Senior Representative
having rights to share in the Collateral on a pari passu basis or a junior lien
basis); provided, further, that in the case of any modification, refinancing,
refunding, restatement, exchange, extension, renewal or replacement of any Lien
secured on a junior lien basis to the Secured Obligations, such new Lien shall
be a Lien secured on a junior lien basis to the Secured Obligations;

(ee)    deposits of cash with the owner or lessor of premises leased and
operated by the Borrower or any of its Subsidiaries to secure the performance of
the Borrower’s or such Subsidiary’s obligations under the terms of the lease for
such premises;



--------------------------------------------------------------------------------

(ff)    Liens on property of any Foreign Subsidiary securing Indebtedness of
such Foreign Subsidiary permitted under Section 7.03;

(gg)    Liens on property subject to any sale-leaseback transaction permitted
hereunder and general intangibles related thereto;

(hh)    in the case of any non-wholly-owned Restricted Subsidiary, any put and
call arrangements or restrictions on disposition related to its Equity Interests
set forth in its organizational documents or any related joint venture or
similar agreement;

(ii)    Liens securing Swap Contracts so long as (x) such Swap Contracts do not
constitute Secured Hedge Agreements and (y) the fair market value of the
property securing such Swap Contracts does not exceed $50,000,000 at any time;

(jj)    Liens consisting of contractual restrictions on cash and Cash
Equivalents held by Restricted Subsidiaries that prohibit distributions so long
as such contractual restrictions are permitted under Section 7.09;

(kk)    Liens on Equity Interests in joint ventures; provided that any such Lien
is in favor of a creditor of such joint venture and such creditor is not an
Affiliate of any partner to such joint venture and purchase options, call, and
similar rights of, and restrictions for the benefit of, a third party with
respect to Equity Interests held by Holdings or any Restricted Subsidiary in
joint ventures;

(ll)    Liens on Equity Interests of an Unrestricted Subsidiary that secure
Indebtedness or other obligations of such Unrestricted Subsidiary;

(mm)    Liens on any funds or securities held in escrow accounts established for
the purpose of holding proceeds from issuances of debt securities by the
Borrower or any of its Restricted Subsidiaries issued after the Closing Date,
together with any additional funds required in order to fund any mandatory
redemption or sinking fund payment on such debt securities within 360 days of
their issuance; provided that such Liens do not extend to any assets other than
such proceeds and such additional funds;

(nn)    Liens arising by operation of law in the United States under Article 2
of the UCC in favor of a reclaiming seller of goods or buyer of goods; and

(oo)    Liens on the Collateral securing obligations in respect of the Senior
Secured Notes Documents permitted pursuant to Section 7.03(a)(ii) and any
Permitted Refinancing thereof; provided a Senior Representative acting on behalf
of the holders of such Indebtedness shall have become party to the Closing Date
Intercreditor Agreement.

Section 7.02.    Investments. Make or hold any Investments, except:

(a)    Investments by the Borrower or any of its Restricted Subsidiaries in cash
or Cash Equivalents or assets that were Cash Equivalents when such Investment
was made;

(b)    loans or advances to officers, directors and employees of any Loan Party
(or any direct or indirect parent thereof) or any of its Subsidiaries (i) for
reasonable and customary business-related travel, entertainment, relocation and
analogous ordinary business purposes, (ii) in connection with such Person’s
purchase of Equity Interests of the Borrower or any direct or indirect parent
thereof or to permit the payment of taxes with respect thereto; provided that,
to the extent such loans or advances are made in cash, the amount of such loans
and advances used to acquire such Equity



--------------------------------------------------------------------------------

Interests shall be contributed to the Borrower in cash as common equity and
(iii) for any other purposes not described in the foregoing clauses (i) and
(ii); provided that the aggregate principal amount outstanding at any time under
this clause (iii) shall not exceed $50,000,000.

(c)    Investments (i) by the Borrower or any Restricted Subsidiary in any Loan
Party (other than Holdings), (ii) by any Restricted Subsidiary that is not a
Loan Party in any other Restricted Subsidiary that is not a Loan Party and
(iii) by any Loan Party in any Restricted Subsidiary that is not a Loan Party;
provided that the aggregate principal amount of Investments outstanding at any
time under this clause 7.02(c)(iii) when combined with Investments in any
Restricted Subsidiary that is not a Loan Party under clause 7.02(i) shall not
exceed $150,000,000; provided, further that no such Investments made pursuant to
this clause (iii) in the form of intercompany loans shall be evidenced by a
promissory note unless (x) such promissory note is pledged to the Administrative
Agent in accordance with the terms of the Security Agreement and (y) all such
Indebtedness of any Loan Party owed to any Subsidiary that is not a Loan Party
shall be unsecured and subordinated to the Obligations pursuant to the terms of
the Intercompany Note;

(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e)    Investments (excluding loans and advances made in lieu of Restricted
Payments pursuant to and limited by Section 7.02(m) below) consisting of
transactions permitted under Sections 7.01, 7.03 (other than 7.03(c) and (d) and
the proviso to (f)), 7.04 (other than 7.04(c)(ii) or (e)), 7.05 (other than
7.05(d)(ii) and (e)), 7.06 (other than 7.06(d) or (h)(iv)) and 7.13,
respectively;

(f)    Investments (i) existing or contemplated on the Closing Date or made
pursuant to legally binding written contracts in existence on the Closing Date
and, with respect to each such Investment in an amount in excess of $50,000,000,
in each case set forth on Schedule 7.02(f) and any modification, replacement,
renewal, reinvestment or extension thereof that does not increase the value
thereof and (ii) existing on the Closing Date by Holdings or any Restricted
Subsidiary in Holdings or any other Restricted Subsidiary and any modification,
renewal or extension thereof that does not increase the value thereof;

(g)    Investments in Swap Contracts permitted under Section 7.03(f);

(h)    promissory notes, securities and other non-cash consideration received in
connection with Dispositions permitted by Section 7.05;

(i)    (x) any acquisition of (A) the Equity Interests of any Person that
becomes a Restricted Subsidiary, (B) all or substantially all the assets of a
Person or any business unit, division or line of business thereof or (C) all or
substantially all of the customer lists of any Person or any business unit,
division or line of business thereof (including, for the avoidance of doubt,
“tuck in” acquisitions) or (y) any subsequent Investment made in a Person,
business unit, division, line of business or assets previously acquired in a
Permitted Acquisition, in each case of clause (x) or (y), in a single
transaction or series of related transactions, if immediately after giving
effect thereto: (i) no Event of Default under Section 8.01(a) or (f) exists at
the time of the signing of a definitive acquisition agreement with respect
thereto; (ii) any acquired or newly formed Restricted Subsidiary shall not be
liable for any Indebtedness except for Indebtedness otherwise permitted by
Section 7.03; and (iii) to the extent required by the Collateral and Guarantee
Requirement, (A) the property, assets and businesses acquired in such purchase
or other acquisition shall constitute Collateral and (B) any such newly created
or acquired Restricted Subsidiary (other than an Excluded Subsidiary)



--------------------------------------------------------------------------------

shall become a Guarantor, in each case in accordance with Section 6.11 (any such
acquisition under this Section 7.02(i), a “Permitted Acquisition”); provided
that the aggregate principal amount of Investments in any Restricted Subsidiary
that is not a Loan Party under this clause 7.02(i) when combined with
Investments outstanding at any time under clause 7.02(c)(iii) shall not exceed
$150,000,000;

(j)    Investments constituting a part of the Transactions;

(k)    Investments in the ordinary course of business consisting of UCC Article
3 endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(l)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(m)    loans and advances to any direct or indirect parent of the Borrower not
in excess of the amount of (after giving effect to any other loans, advances or
Restricted Payments in respect thereof) Restricted Payments to the extent
permitted to be made to such parent in accordance with Section 7.06(f), (g),
(h), (i), (j), (l) or (m), such Investment being treated for purposes of the
applicable clause of Section 7.06, including any limitations, as if a Restricted
Payment had been made pursuant to such clause in an amount equal to such
Investment;

(n)    Investments (including Permitted Acquisitions) in an aggregate amount
pursuant to this Section 7.02(n) (valued at the time of the making thereof, and
without giving effect to any write-downs or write-offs thereof) at any time not
to exceed the greater of $300,000,000 and 30.0% of Consolidated EBITDA for the
most recently completed Test Period for which financial statements have been
delivered (determined on a Pro Forma Basis in accordance with Section 1.09) (in
each case, increased (without duplication) by (A) any Returns in respect thereof
and (B) the gain in any fair market value of the Investments made under this
clause (n) in any Unrestricted Subsidiary at the time of redesignation as a
Restricted Subsidiary) that does not increase the Cumulative Credit, in each
case not in excess of the amount otherwise permitted under this Section 7.02(n);

(o)    Investments made in respect of joint ventures or other similar agreements
or partnerships in an aggregate amount (valued at the time of the making
thereof, and without giving effect to any write-downs or write-offs thereof) at
any time not to exceed the greater of $300,000,000 and 30.0% of Consolidated
EBITDA for the most recently completed Test Period for which financial
statements have been delivered (determined on a Pro Forma Basis in accordance
with Section 1.09) (plus the amount of any Returns in respect thereof) that does
not increase the Cumulative Credit, in each case not in excess of the amount
otherwise permitted under this Section 7.02(o);

(p)    advances of payroll payments to employees in the ordinary course of
business;

(q)    (i) Investments made in the ordinary course of business in connection
with obtaining, maintaining or renewing client contracts and loans or advances
made to distributors and suppliers in the ordinary course of business and
(ii) Investments to the extent that payment for such Investments is made solely
with Qualified Equity Interests of Holdings or Equity Interests of Holdings or
any direct or indirect parent of Holdings;



--------------------------------------------------------------------------------

(r)    Investments of a Restricted Subsidiary acquired after the Closing Date or
of a Person merged or amalgamated or consolidated into the Borrower or
Restricted Subsidiary in accordance with Section 7.04 after the Closing Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, amalgamation or consolidation and were
in existence on the date of such acquisition, merger or consolidation;

(s)    [reserved];

(t)    Investments in deposit accounts, securities accounts and commodities
accounts maintained by the Borrower or any of its Restricted Subsidiaries;

(u)    Investments constituting any part of a reorganization and other
activities related to tax planning; provided that (i) no Event of Default shall
have occurred and be continuing, (ii) any security interests granted to the
Administrative Agent for the benefit of the Secured Parties in the Collateral
pursuant to the Collateral Documents shall remain in full force and effect and
perfected (to at least the same extent in the aggregate as in effect immediately
prior to such merger, consolidation, dissolution or liquidation) and all actions
required to maintain said perfected status have been or will promptly be taken,
(iii) any Restricted Subsidiaries that were Loan Parties at the time the
Investment is entered into shall be Loan Parties after such Investments are
completed, and (iv) such reorganization and other activities shall not impair or
adversely affect in the aggregate the perfection and priority of the Collateral
Agent’s security interests in any Collateral;

(v)    Investments using (i) the Cumulative Credit at such time, so long as
(1) no Event of Default exists or would result from the making of such
Investment and (2) in respect of Investments using clause (b) of the Cumulative
Credit, the Consolidated Total Net Leverage Ratio on a Pro Forma Basis would be
less than or equal to 6.90:1.00 and (ii) the portion, if any, of the Available
Excluded Contribution Amount on such date that the Borrower elects to apply to
this clause (v)(ii) to the extent such Investment is made within 12 months of
the date of designation of such Available Excluded Contribution Amount;

(w)    Investments in or relating to a Securitization Subsidiary that, in the
good faith determination of the Borrower are necessary or advisable to effect
any Qualified Securitization Facility (including any contribution of replacement
or substitute assets to such subsidiary) or any repurchase obligation in
connection therewith; and

(x)    so long as no Event of Default under Section 8.01(a) or (f) shall have
occurred and be continuing or would otherwise result therefrom, other
Investments such that the Consolidated Total Net Leverage Ratio on a Pro Forma
Basis would be less than or equal to 5.00:1.00.

Section 7.03.    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a)    Indebtedness of any Loan Party under the (i) Loan Documents (including
any Indebtedness incurred pursuant to Section 2.14 or 2.15), (ii) the Senior
Secured Notes Documents in an aggregate principal amount under this clause
(ii) not to exceed $1,500,000,000 in respect of the Dollar-denominated Senior
Secured Notes and €500,000,000 in respect of the euro-denominated Senior Secured
Notes and any Permitted Refinancing thereof and (iii) the Senior Unsecured Notes
Documents in an aggregate principal amount under this clause (iii) not to exceed
$2,000,000,000 and any Permitted Refinancing thereof;

(b)    (x) Indebtedness outstanding on the Closing Date and listed on Schedule
7.03(b) and any Permitted Refinancing thereof and (y) intercompany Indebtedness
outstanding on the Closing Date and any Permitted Refinancing thereof; provided
that any such intercompany Indebtedness of any Loan Party owed to any Restricted
Subsidiary that is not a Loan Party shall be unsecured and subordinated to the
Obligations pursuant to the Intercompany Note;



--------------------------------------------------------------------------------

(c)    Guarantees by the Borrower and any Restricted Subsidiary in respect of
Indebtedness of the Borrower or any Restricted Subsidiary otherwise permitted
hereunder; provided that (A) no Guarantee by any Restricted Subsidiary of any
Indebtedness constituting a Junior Financing shall be permitted unless such
guaranteeing party shall have also provided a Guarantee of the Obligations on
the terms set forth herein and (B) if the Indebtedness being Guaranteed is
subordinated to the Obligations, such Guarantee shall be subordinated to the
Guarantee of the Obligations on terms at least as favorable (as reasonably
determined by the Borrower) to the Lenders as those contained in the
subordination of such Indebtedness;

(d)    Indebtedness of the Borrower or any Restricted Subsidiary owing to any
Loan Party or any other Restricted Subsidiary (or issued or transferred to any
direct or indirect parent of a Loan Party which is substantially
contemporaneously transferred to a Loan Party or any Restricted Subsidiary of a
Loan Party) but only, in the case of Indebtedness of a non-Loan Party owing to a
Loan Party, to the extent constituting an Investment permitted by
Section 7.02(c)(iii); provided that (x) no such Indebtedness owed to a Loan
Party shall be evidenced by a promissory note unless such promissory note is
pledged to the Administrative Agent in accordance with the terms of the Security
Agreement and (y) all such Indebtedness of any Loan Party owed to any Restricted
Subsidiary that is not a Loan Party shall be unsecured and subordinated to the
Obligations pursuant to subordination terms substantially consistent with the
terms of the Intercompany Note;

(e)    (i) Attributable Indebtedness and other Indebtedness (including
Capitalized Leases) financing an acquisition, construction, repair, replacement,
lease or improvement of a fixed or capital asset incurred by the Borrower or any
Restricted Subsidiary prior to or within 365 days after the acquisition,
construction, repair, replacement, lease or improvements of the applicable asset
in an aggregate amount not to exceed the greater of $150,000,000 and 15.0% of
Consolidated EBITDA for the most recently completed Test Period for which
financial statements have been delivered (determined on a Pro Forma Basis in
accordance with Section 1.09), in each case determined at the time of
incurrence, at any time outstanding and any Permitted Refinancings thereof and
(ii) Attributable Indebtedness arising out of sale-leaseback transactions
permitted by Section 7.05(m) and any Permitted Refinancing of such Attributable
Indebtedness;

(f)    Indebtedness in respect of Swap Contracts designed to hedge against the
Borrower’s or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks incurred in the ordinary course of
business and not for speculative purposes and Guarantees thereof; provided that
any such Guarantees by Loan Parties of such Indebtedness of Restricted
Subsidiaries that are not Loan Parties shall only be permitted to the extent
constituting an Investment permitted by Section 7.02(c)(iii);

(g)    Indebtedness of the Borrower or any Restricted Subsidiary assumed in
connection with any Permitted Acquisition or other Investment not prohibited
hereunder; provided that (i) such Indebtedness is not incurred in contemplation
of such Permitted Acquisition or other Investment or any Permitted Refinancing
thereof and (ii) after giving Pro Forma Effect to such Permitted Acquisition and
the incurrence of such Indebtedness, as applicable, the aggregate amount of such
Indebtedness at any time outstanding does not exceed the sum of (x) $150,000,000
plus (y) additional indebtedness so long as the Consolidated Total Net Leverage
Ratio is not greater than 6.90:1.00, in each case determined at the time of such
assumption, on a Pro Forma Basis in accordance with Section 1.09; provided that
in the case of clause (ii), (A) such indebtedness does not mature prior to the
date that is the Latest Maturity Date, or have a Weighted Average Life to
Maturity less than the Weighted Average Life to Maturity of any Term Loan
outstanding at the time such Indebtedness is incurred or issued, (B) subject to
Section 1.08, no Event of Default shall exist



--------------------------------------------------------------------------------

or result therefrom and (C) the aggregate principal amount at any time
outstanding of such Indebtedness of Restricted Subsidiaries that are non-Loan
Parties incurred pursuant to this Section 7.03(g), together with the aggregate
amount of Indebtedness incurred by non-Loan Parties and outstanding under
Section 7.03(s), shall not exceed the greater of (x) $150,000,000 and (y) 15.0%
of Consolidated EBITDA for the most recently completed Test Period for which
financial statements have been delivered (determined on a Pro Forma Basis in
accordance with Section 1.09), in each case determined at the time of such
incurrence;

(h)    Indebtedness representing deferred compensation to employees of the
Borrower, any of its Restricted Subsidiaries or any direct or indirect parent of
the Borrower incurred in the ordinary course of business;

(i)    Indebtedness consisting of promissory notes issued by the Borrower or any
of its Restricted Subsidiaries to future, current or former officers, managers,
consultants, directors and employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of the
Borrower or any direct or indirect parent of the Borrower permitted by
Section 7.06;

(j)    Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in a Permitted Acquisition, any other Investment permitted
hereunder, merger or any Disposition permitted hereunder, in each case,
constituting indemnification obligations or obligations in respect of purchase
price (including earn-outs) or other similar adjustments;

(k)    Indebtedness consisting of obligations of the Borrower or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with Permitted Acquisitions
or any other Investment permitted hereunder;

(l)    Cash Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections, employee
credit card programs and other cash management and similar arrangements in the
ordinary course of business and any Guarantees thereof or the honoring by a bank
or other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business, so long as such
Indebtedness is extinguished within 10 Business Days of its incurrence;

(m)    Indebtedness in an aggregate principal amount that at the time of, and
after giving effect to, the incurrence thereof, would not exceed the greater of
$250,000,000 and 25.0% of Consolidated EBITDA for the most recently completed
Test Period for which financial statements have been delivered (determined on a
Pro Forma Basis in accordance with Section 1.09);

(n)    Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(o)    Indebtedness incurred by the Borrower or any of its Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances, warehouse receipts or similar instruments issued or created in the
ordinary course of business, including in respect of workers compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims;

(p)    obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;



--------------------------------------------------------------------------------

(q)    letters of credit issued in currencies not available hereunder in an
aggregate amount at any time outstanding not to exceed $50,000,000;

(r)    Indebtedness supported by a Letter of Credit, in a principal amount not
to exceed the face amount of such Letter of Credit;

(s)    Indebtedness incurred by a Restricted Subsidiary that is a non-Loan Party
which, when aggregated with the principal amount of all other Indebtedness
incurred pursuant to this Section 7.03(s) and then outstanding for all such
Persons taken together does not, together with the aggregate amount of
Indebtedness incurred by non-Loan Parties and outstanding under Section 7.03(g),
exceed the greater of $150,000,000 and 15.0% of Consolidated EBITDA for the most
recently completed Test Period for which financial statements have been
delivered (determined on a Pro Forma Basis in accordance with Section 1.09), in
each case determined at the time of incurrence;

(t)    Credit Agreement Refinancing Indebtedness;

(u)    [reserved];

(v)    Indebtedness of the Borrower or any of its Restricted Subsidiaries that
is a Loan Party that complies with the Applicable Requirements and, if incurred
pursuant to clause (ii) or (iii) below, the Permitted Other Debt Conditions,
subject to Section 1.08, so long as no Event of Default is continuing or would
result from the incurrence of such Indebtedness; provided that:

(i)     (ii) if such Indebtedness is secured on a pari passu in right of
security with the Obligations, the aggregate principal amount of such
Indebtedness shall not exceed an amount so long as on and as of the date of such
incurrence either (A) the Consolidated First Lien Net Leverage Ratio (determined
on a Pro Forma Basis in accordance with Section 1.09) does not exceed to
5.00:1.00 or (B) in the case of such Indebtedness incurred to consummate any
Investment permitted under Section 7.02, the Consolidated First Lien Net
Leverage Ratio (determined on a Pro Forma Basis in accordance with Section 1.09)
does not exceed the Consolidated First Lien Net Leverage Ratio prior to giving
effect to such Investment;

(iii)     (iv) if such Indebtedness is secured on a junior basis in right of
security with the Obligations, the aggregate principal amount of such
Indebtedness shall not exceed an amount so long as on and as of the date of such
incurrence either (A) the Consolidated Secured Net Leverage Ratio (determined on
a Pro Forma Basis in accordance with Section 1.09) does not exceed 5.00:1.00 or
(B) in the case of such Indebtedness incurred to consummate any Investment
permitted under Section 7.02, the Consolidated Secured Net Leverage Ratio
(determined on a Pro Forma Basis in accordance with Section 1.09) does not
exceed the Consolidated Secured Net Leverage Ratio prior to giving effect to
such Investment;

(v)     (vi) if such Indebtedness is unsecured, the aggregate principal amount
of such Indebtedness shall not exceed an amount so long as on and as of the date
of such incurrence either (A) the Consolidated Total Net Leverage Ratio
(determined on a Pro Forma Basis in accordance with Section 1.09) does not
exceed 6.90:1.00, (B) in the case of such Indebtedness incurred to consummate
any Investment



--------------------------------------------------------------------------------

permitted under Section 7.02, the Consolidated Total Net Leverage Ratio
(determined on a Pro Forma Basis in accordance with Section 1.09) does not
exceed the Consolidated Total Net Leverage Ratio prior to giving effect to such
Investment or (C) the Consolidated Interest Coverage Ratio is no less than 2.00
to 1.00.

provided that if such Indebtedness (other than any such Indebtedness that is
revolving in nature) is pari passu in right of payment and with respect to
security with the Initial Term Loans, the Initial Term Loans shall be subject to
the “most favored nation” pricing adjustment (if applicable) set forth in the
proviso to Section 2.14(e)(iii) as if such Indebtedness were an Incremental Term
Loan incurred under Section 2.14.

For purposes of the calculations in this Section 7.03(v), (A) with respect to
any Revolving Credit Commitments and any commitments under any revolving credit
facility previously or simultaneously established under this Section 7.03(v), a
borrowing of the maximum amount of Loans available thereunder shall be assumed
and (B) to the extent the proceeds of any Indebtedness incurred under this
Section 7.03(v) are used to repay Indebtedness, Pro Forma Effect shall be given
to such repayment of Indebtedness; provided that the calculations in this
Section 7,03(v) shall exclude cash proceeds of any borrowing of such
Indebtedness incurred under this Section 7.03(v) not applied promptly for the
specified transaction in connection with the incurrence upon receipt thereof.

(l)    Any Permitted Refinancings of Indebtedness incurred pursuant to
Section 7.03(v);

(m)    all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in Sections 7.03(a) through 7.03(w);

(n)    Indebtedness and Disqualified Equity Interests of the Borrower or any
Restricted Subsidiary in an aggregate principal amount up to 100% of the net
cash proceeds received by the Borrower since immediately after the Closing Date
from the issue or sale of Equity Interests of the Borrower or cash contributed
to the capital of the Borrower (in each case, other than the Cure Amount, any
Available Excluded Contribution Amount, or sales of Equity Interests to the
Borrower or any of its Subsidiaries) as determined in accordance with clauses
(c) and (d) of the definition of “Cumulative Credit” to the extent such net cash
proceeds or cash have not been applied pursuant to such clauses after the
closing date and prior to the time of such incurrence to make Restricted
Payments pursuant to Section 7.06(l), to make Investments pursuant to
Section 7.02(v) or to make payments or distributions in respect of Junior
Financings pursuant to Section 7.13;

(o)    Indebtedness of the Borrower or any Subsidiary Guarantor issued in lieu
of Incremental Term Loans or Incremental Revolving Loan Commitments (and subject
to clauses (i) and (v) of Section 2.14(d), the Applicable Requirements and, if
secured by liens having a junior priority relative to the Liens on the
Collateral securing the Secured Obligations or is unsecured, the Permitted Other
Debt Conditions) consisting of one or more series of (i) secured or unsecured
bonds, notes or debentures (which bonds, notes or debentures, if secured, may be
secured either by Liens that are pari passu with the Liens on the Collateral
securing the Secured Obligations or by Liens having a junior priority relative
to the Liens on the Collateral securing the Secured Obligations), or
(ii) secured or unsecured loans (which loans, if secured, must be secured either
by Liens that are pari passu with the Liens on the Collateral securing the
Secured Obligations or by Liens having a junior priority relative to the Liens
on the Collateral securing the Secured Obligations) (the “Incremental Equivalent
Debt”); provided that if such Incremental Equivalent Debt (other than any such
Incremental Equivalent Debt that is revolving in nature) is pari passu in right
of payment and with respect to security with the Initial Term Loans, the Initial
Term Loans shall be subject to



--------------------------------------------------------------------------------

the “most favored nation” pricing adjustment (if applicable) set forth in the
proviso to Section 2.14(e)(iii) as if such Incremental Equivalent Debt were an
Incremental Term Loan incurred under Section 2.14;

(p)    (i) Indebtedness of Securitization Subsidiaries in respect of Qualified
Securitization Facilities (other than the Existing Receivables Facility) and
(ii) Indebtedness in respect of the Existing Receivables Facility in an
aggregate principal amount under this clause (ii) not to exceed $250,000,000 and
any Permitted Refinancing thereof;

(q)    [reserved]; and

(r)    to the extent the L/C Issuer as of the Closing Date has resigned (and
there is no additional or replacement L/C Issuer under this Agreement),
additional Indebtedness in an aggregate principal amount or face amount equal to
the amount of Letters of Credit no longer available to the Borrower as a result
of such resignation, and in any event, at any time outstanding not to exceed
$100,000,000 in respect of letters of credit, bank guaranties, surety bonds,
performance bonds and similar instruments issued for general corporate purposes
minus the amount of outstanding Letters of Credit hereunder.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums (including tender premiums) and other costs and
expenses (including OID) incurred in connection with such refinancing.

For purposes of determining compliance with this Section 7.03, in the event that
any item of Indebtedness (or any portion thereof) meets the criteria of more
than one of the categories of Indebtedness specified herein, the Borrower may,
in its sole discretion, divide and classify (and may later re-divide, classify
and reclassify) (including as between the Free and Clear Incremental Amount and
the Incurrence-Based Incremental Amount) such Indebtedness (or any portion
thereof) and will only be required to include the amount and type of such
Indebtedness in one or more of the above categories; provided, that (i) all
Indebtedness outstanding on the Closing Date under the Senior Secured Notes
shall at all times be deemed to have been incurred pursuant to clause (a)(ii) of
this Section 7.03 (and may not later be reclassified) and (ii) all Indebtedness
outstanding on the Closing Date under the Senior Unsecured Notes shall at all
times be deemed to have been incurred pursuant to clause (a)(iii) of this
Section 7.03 (and may not later be reclassified).

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03. The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Borrower dated such date prepared in
accordance with GAAP.



--------------------------------------------------------------------------------

Section 7.04.    Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of related transactions) all or substantially all of its assets (whether
now owned or hereafter acquired) to or in favor of any Person, except that:

(a)    any Restricted Subsidiary may merge, amalgamate or consolidate with
(A) the Borrower (including a merger, the purpose of which is to reorganize the
Borrower into a new jurisdiction in the United States); provided that the
Borrower shall be the continuing or surviving Person or (B) one or more other
Restricted Subsidiaries; provided that when any Person that is a Loan Party is
merging with a Restricted Subsidiary, a Loan Party shall be the continuing or
surviving Person;

(b)    (i) any Subsidiary that is not a Loan Party may merge, amalgamate or
consolidate with or into any other Subsidiary that is not a Loan Party, (ii) any
Subsidiary may liquidate or dissolve so long as any related Disposition is
permitted by Section 7.05 and (iii) any Restricted Subsidiary may change its
legal form if, with respect to clauses (ii) and (iii), the Borrower determines
in good faith that such action is in the best interest of the Borrower and its
Restricted Subsidiaries and is not materially disadvantageous to the Lenders (it
being understood that in the case of any change in legal form, a Subsidiary that
is a Guarantor will remain a Guarantor unless such Guarantor is otherwise
permitted to cease being a Guarantor hereunder);

(c)    any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then (i) the transferee must be a Guarantor or the Borrower or
(ii) to the extent constituting an Investment, such Investment must be a
permitted Investment in, or Indebtedness of, a Restricted Subsidiary which is
not a Loan Party in accordance with Sections 7.02 and 7.03, respectively;

(d)    so long as no Event of Default has occurred and is continuing or would
result therefrom, the Borrower may merge or consolidate with any other Person;
provided that (i) the Borrower shall be the continuing or surviving corporation
or (ii) if the Person formed by or surviving any such merger or consolidation is
not the Borrower (any such Person, the “Successor Company”), (A) the Successor
Company shall be an entity organized or existing under the Laws of the United
States, any state thereof or the District of Columbia, (B) the Successor Company
shall expressly assume all the obligations of the Borrower under this Agreement
and the other Loan Documents to which the Borrower is a party pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (C) each Guarantor, unless it is the other party to such
merger or consolidation, shall have confirmed that its Guarantee shall apply to
the Successor Company’s obligations under the Loan Documents, (D) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have confirmed that its obligations under the Security Agreement and other
applicable Collateral Documents shall apply to the Successor Company’s
obligations under the Loan Documents, (E) if reasonably requested by the
Administrative Agent, each mortgagor of a Mortgaged Property, unless it is the
other party to such merger or consolidation, shall have by an amendment to or
restatement of the applicable Mortgage (or other instrument reasonably
satisfactory to the Administrative Agent) confirmed that its obligations
thereunder shall apply to the Successor Company’s obligations under the Loan
Documents, and (F) the Borrower shall have delivered to the Administrative Agent
an officer’s certificate, stating that such merger or consolidation and such
supplement to this Agreement or any Collateral Document comply with this
Agreement; provided, further, that if the foregoing are satisfied, the Successor
Company will succeed to, and be substituted for, the Borrower under this
Agreement; provided, further, that the Borrower agrees to provide any
documentation and other information about the Successor Company as shall have
been reasonably requested in writing by any Lender through the Administrative
Agent that such Lender shall have reasonably determined is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including Title III of the USA Patriot Act and
the Beneficial Ownership Regulation;



--------------------------------------------------------------------------------

(e)    any Restricted Subsidiary may merge or consolidate with any other Person
in order to effect an Investment permitted pursuant to Section 7.02; provided
that the continuing or surviving Person shall be a Restricted Subsidiary of the
Borrower, which together with each of their Restricted Subsidiaries, shall have
complied with the requirements of Section 6.11 and Section 6.13 to the extent
required pursuant to the Collateral and Guarantee Requirement; provided,
further, that, subject to Section 1.08, in the case of any such merger or
consolidation involving a Loan Party, no Event of Default has occurred and is
continuing or would result therefrom; and

(f)    so long as no Event of Default has occurred and is continuing or would
result therefrom, a merger, dissolution, liquidation, consolidation or
Disposition, the purpose of which is to effect a Disposition permitted pursuant
to Section 7.05 or a Restricted Payment permitted pursuant to Section 7.06.

Section 7.05.    Dispositions. Make any Disposition, except:

(a)    Dispositions of obsolete, worn out, used or surplus property, whether now
owned or hereafter acquired and Dispositions of property no longer used or
useful in the conduct of the business of the Borrower or any of its Restricted
Subsidiaries;

(b)    Dispositions of inventory, goods held for sale in the ordinary course of
business and immaterial assets (other than the lapse or abandonment of IP
Rights, which is governed by clause (r) of this Section 7.05) and termination of
leases and licenses in the ordinary course of business, including but not
limited to a voluntary or mandatory recall of any product;

(c)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of similar replacement property;

(d)    Dispositions of property to the Borrower or any Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party, (i) the
transferee thereof must be a Loan Party or (ii) if such transaction constitutes
an Investment, such transaction is permitted under Section 7.02 (other than
7.02(e) or (h));

(e)    to the extent constituting Dispositions, transactions permitted by
(i) Section 7.01 (other than (7.01(i), (l)(ii) or (q)), (ii) Section 7.02 (other
than 7.02(e) or (m)), (iii) Section 7.04 (other than 7.04(f)) and
(iv) Section 7.06 (other than 7.06(d));

(f)    [reserved];

(g)    Dispositions of cash and Cash Equivalents;

(h)    (i) leases, subleases, non-exclusive licenses or sublicenses (including
the provision of software under an open source license or the licensing of other
IP Rights) and terminations thereof, in each case in the ordinary course of
business and which do not, in the reasonable business judgment of the Borrower,
materially interfere with the business of the Borrower and its Restricted
Subsidiaries (taken as a whole) and (ii) Dispositions of IP Rights, and inbound
and outbound licenses to IP Rights, in each case in the ordinary course of
business and that, in the reasonable business judgment of the Borrower, do not
interfere in any material respect with the business of the Borrower and its
Restricted Subsidiaries (taken as a whole);



--------------------------------------------------------------------------------

(i)    transfers of property subject to Casualty Events upon receipt of the Net
Proceeds of such Casualty Event;

(j)    Dispositions of property (including sale-leaseback transactions);
provided that (i) at the time of such Disposition or, if earlier, as of the date
of a definitive agreement with respect to such Disposition, no Event of Default
under Section 8.01(a) or 8.01(f) with respect to the Borrower shall have
occurred and been continuing or would result from such Disposition (other than
any such Disposition made pursuant to a legally binding commitment entered into
at a time when no such Event of Default exists), (ii) with respect to any
Disposition pursuant to this Section 7.05(j) for a purchase price in an
aggregate amount in excess of the greater of $50,000,000 and 5.0% of
Consolidated EBITDA individually (and the greater of $100,000,000 and 10.0% of
Consolidated EBITDA in the aggregate for any fiscal year when taken with any
Dispositions that were excluded in such fiscal year) for the most recently
completed Test Period for which financial statements have been delivered
(determined on a Pro Forma Basis in accordance with Section 1.09) individually,
the Borrower or any of its Restricted Subsidiaries shall receive not less than
75% of such consideration in the form of cash or Cash Equivalents (in each case,
free and clear of all Liens at the time received, other than Permitted Liens);
provided, however, that for the purposes of this clause (ii), the following
shall be deemed to be cash: (A) any liabilities (as shown on the Borrower’s most
recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that are assumed
by the transferee with respect to the applicable Disposition and for which the
Borrower and all of its Restricted Subsidiaries shall have been validly released
by all applicable creditors in writing, (B) any securities received by the
Borrower or the applicable Restricted Subsidiary from such transferee that are
converted by the Borrower or such Restricted Subsidiary into cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received) within 180
days following the closing of the applicable Disposition and (C) aggregate
non-cash consideration received by the Borrower or the applicable Restricted
Subsidiary having a fair market value (determined as of the closing of the
applicable Disposition for which such non-cash consideration is received) not to
exceed the greater of $200,000,000 and 20.0% of Consolidated EBITDA for the most
recently completed Test Period for which financial statements have been
delivered (determined on a Pro Forma Basis in accordance with Section 1.09) at
any time; and (iii) such Disposition is for fair market value as reasonably
determined by the Borrower in good faith;

(k)    Dispositions of non-core assets in connection with Permitted Acquisitions
or other Investments, which assets have a fair market value of no greater than
25% of the Consolidated EBITDA of the acquired Restricted Subsidiary for the
previous four fiscal quarters;

(l)    (i) Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business and (ii) receivables and related assets, or any disposition of the
Equity Interests in a Subsidiary, all or substantially all of the assets of
which are receivables and related assets, pursuant to any Qualified
Securitization Facility;

(m)    Dispositions of property pursuant to sale-leaseback transactions;
provided that to the extent the aggregate Net Proceeds from all such
Dispositions since the Closing Date exceeds the greater of $50,000,000 and 5.0%
of Consolidated EBITDA for the most recently completed Test Period for which
financial statements have been delivered (determined on a Pro Forma Basis in
accordance with Section 1.09), such excess shall be reinvested in accordance
with the definition of “Net Proceeds” or otherwise applied to prepay Loans in
accordance with Section 2.05(b)(ii);

(n)    any swap of assets in exchange for services or other assets in the
ordinary course of business of comparable or greater value or usefulness to the
business of the Borrower and its Subsidiaries as a whole, as determined in good
faith by the management of the Borrower;



--------------------------------------------------------------------------------

(o)    [reserved];

(p)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(q)    the unwinding or settling of any Swap Contract;

(r)    the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any IP Rights (i) in the
ordinary course of business and that, in the reasonable business judgment of the
Borrower, do not interfere in any material respect with the business of the
Borrower and its Restricted Subsidiaries (taken as a whole) or (ii) expiration
of patents or copyrights in accordance with applicable statutory terms for which
extension or renewal is not possible; and

(s)    other Dispositions in an aggregate amount of not more than the greater of
$75,000,000 and 7.5% of Consolidated EBITDA for the most recently completed Test
Period for which financial statements have been delivered (determined on a Pro
Forma Basis in accordance with Section 1.09);

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(a), (d), (e), (h)(ii), (i), (l), (p), (q) and
(r) and except for Dispositions from a Loan Party to any other Loan Party) shall
be for no less than the fair market value of such property at the time of such
Disposition as determined by the Borrower in good faith. To the extent any
Collateral is sold or transferred as permitted by this Section 7.05 to any
Person other than a Loan Party, such Collateral shall be sold free and clear of
the Liens created by the Loan Documents, and the Administrative Agent shall be
authorized to take any actions deemed appropriate in order to effect or evidence
the foregoing.

Section 7.06.    Restricted Payments. Make, directly or indirectly, any
Restricted Payment, except:

(a)    each Restricted Subsidiary of the Borrower may make Restricted Payments
to the Borrower and other Restricted Subsidiaries of the Borrower (and, in the
case of a Restricted Payment by a non-wholly-owned Restricted Subsidiary, to the
Borrower and any other Restricted Subsidiary and to each other owner of Equity
Interests of such Restricted Subsidiary based on their relative ownership
interests of the relevant class of Equity Interests);

(b)    the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other Restricted Payments payable solely in the Equity Interests
(other than Disqualified Equity Interests not otherwise permitted by
Section 7.03) of such Person (and, in the case of such a Restricted Payment by a
non-wholly owned Restricted Subsidiary, the Borrower and any Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);

(c)    Restricted Payments made (i) in respect of earn-outs, working capital
adjustments or purchase price adjustments pursuant to any Permitted Acquisition
or other permitted Investments and (ii) in order to satisfy indemnity and other
similar obligations in respect of any Permitted Acquisitions;

(d)    to the extent constituting Restricted Payments, the Borrower (or any
direct or indirect parent thereof) and its Restricted Subsidiaries may enter
into and consummate transactions



--------------------------------------------------------------------------------

permitted by, and make any distributions pursuant to, any provision of
Section 7.02 (other than 7.02(e) and 7.02(m)), 7.04 (other than 7.04(f)) or 7.05
(other than 7.05(e)(iv) and 7.05(g));

(e)    repurchases of Equity Interests in Holdings, the Borrower, any direct or
indirect parent of the Borrower or any Restricted Subsidiary of the Borrower
deemed to occur upon exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants;

(f)    Borrower and each Restricted Subsidiary may (i) pay (or make Restricted
Payments to allow the Borrower or any direct or indirect parent thereof to pay)
for the repurchase, retirement or other acquisition or retirement for value of
Equity Interests of such Restricted Subsidiary (or of the Borrower or any other
such direct or indirect parent thereof) held by any future, present or former
employee, officer, director, manager or consultant (or any spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees
of any of the foregoing) of such Restricted Subsidiary (or the Borrower or any
other direct or indirect parent thereof) or any of its Subsidiaries or (ii) make
Restricted Payments in the form of distributions to allow the Borrower or any
direct or indirect parent of Holdings to pay principal or interest on promissory
notes that were issued to any future, present or former employee, officer,
director, manager or consultant (or any spouses, former spouses, successors,
executors, administrators, heirs, legatees or distributees of any of the
foregoing) of the Borrower or such Restricted Subsidiary (or Holdings or any
other direct or indirect parent thereof) in lieu of cash payments for the
repurchase, retirement or other acquisition or retirement for value of such
Equity Interests held by such Persons, in each case, upon the death, disability,
retirement or termination of employment of any such Person or pursuant to any
employee, manager or director equity plan, employee, manager or director stock
option plan or any other employee, manager or director benefit plan or any
agreement (including any stock subscription or shareholder agreement) with any
employee, director, officer or consultant of the Borrower or such Restricted
Subsidiary (or Holdings or any other direct or indirect parent thereof) or any
of its Restricted Subsidiaries; provided that the aggregate amount of Restricted
Payments made pursuant to this Section 7.06(f) together with the aggregate
amount of loans and advances to Holdings made pursuant to Section 7.02(m) in
lieu of Restricted Payments permitted by this Section 7.06(f) shall not exceed
$50,000,000 in any calendar year (which shall increase to $100,000,000 in any
calendar year following a Qualified IPO) (with unused amounts in any calendar
year being carried over to one or more succeeding calendar years up to a maximum
of $100,000,000 in any calendar year (which shall increase to $200,000,000 in
any calendar year following a Qualified IPO) carried forward to any fiscal year
from preceding fiscal years); provided, further, that such amount in any
calendar year may further be increased by an amount not to exceed the Net
Proceeds of key man life insurance policies received by the Borrower or its
Restricted Subsidiaries less the amount of Restricted Payments previously made
with the cash proceeds of such key man life insurance policies; provided that
such proceeds are used solely to repurchase Equity Interests held by the
employee (or any of his or her successors or assigns, including any family
trusts) that is the subject of such key man life insurance; provided, further,
that cancellation of Indebtedness owing to the Borrower from members of
management of (i) the Borrower, (ii) any of the Borrower’s direct or indirect
parent companies or (iii) any of Holdings’ Restricted Subsidiaries, in each case
in connection with the repurchase of Equity Interests of any of the Borrower’s
direct or indirect parent companies will not be deemed to constitute a
Restricted Payment for purposes of this covenant or any other provision of this
Agreement to the extent such Indebtedness was incurred to finance the purchase
of such Equity Interests by such members of management and the cash proceeds of
such Indebtedness were paid to a Loan Party;

(g)    the Borrower may make Restricted Payments in an aggregate amount not to
exceed the greater of $150,000,000 and 15.0% of Consolidated EBITDA for the most
recently completed Test Period for which financial statements have been
delivered (determined on a Pro Forma Basis in accordance with Section 1.09);
provided that no Event of Default under Section 8.01(a) or 8.01(f) has occurred
and is continuing or would result therefrom;



--------------------------------------------------------------------------------

(h)    the Borrower may make Restricted Payments to Holdings or any direct or
indirect parent of Holdings:

(i)     (ii) to pay its operating costs and expenses incurred in the ordinary
course of business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), incurred in the ordinary course of business and attributable to the
ownership or operations of the Borrower and its Restricted Subsidiaries,
Transaction Expenses and any indemnification claims made by directors or
officers of such parent in each case attributable to the ownership or operations
of the Borrower and its Restricted Subsidiaries;

(iii)     (iv) the proceeds of which shall be used to pay (or make Restricted
Payments to allow any direct or indirect parent thereof to pay) franchise taxes
and other fees, taxes and expenses, in each case, required to maintain its (or
any of its direct or indirect parents’) corporate or limited liability company
existence;

(v)     (vi) for any taxable period in which the Borrower and, if applicable,
any of its Subsidiaries is a member of a consolidated, combined or similar
income tax group of which a direct or indirect parent of the Borrower is the
common parent (a “Tax Group”), to pay federal, foreign, state and local income
taxes of such Tax Group that are attributable to the taxable income of the
Borrower and/or its Subsidiaries; provided that, for each taxable period, the
amount of such payments made in respect of such taxable period in the aggregate
shall not exceed the amount that the Borrower and its Subsidiaries would have
been required to pay as a stand-alone consolidated, combined or similar income
tax group; provided, further, that such payments in respect of any Taxes
attributable to the income of an Unrestricted Subsidiary shall be permitted only
to the extent that such Unrestricted Subsidiary has made cash payments to the
Borrower or any of its Restricted Subsidiaries for such purpose;

(vii)     (viii) to finance any Investment that would be permitted to be made
pursuant to Section 7.02 if Holdings or such parent were subject to such
Sections as a Loan Party; provided that (A) such Restricted Payment shall be
made substantially concurrently with the closing of such Investment and (B) such
parent shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets or Equity Interests) to be contributed to the Borrower
or its Restricted Subsidiaries that are Loan Parties or (2) the merger (to the
extent permitted in Section 7.04) of any Person formed or acquired into the
Borrower or its Restricted Subsidiaries (with the Borrower or the applicable
Restricted Subsidiary that is a Loan Party being the surviving or continuing
entity) in order to consummate such Permitted Acquisition or Investment, in each
case, in accordance with the requirements of Section 6.11;

(ix)     (x) the proceeds of which shall be used to pay customary salary, bonus
and other benefits payable to officers and employees of Holdings or any direct
or indirect parent company of Holdings to the extent such salaries, bonuses and
other benefits are attributable to the ownership or operation of the Borrower
and its Restricted Subsidiaries; and

(xi)     (xii) the proceeds of which shall be used by Holdings to pay (or to
make Restricted Payments to allow any direct or indirect parent thereof to pay)



--------------------------------------------------------------------------------

customary and reasonable fees and expenses (other than to Affiliates) related to
any unsuccessful equity or debt offering by Holdings (or any direct or indirect
parent of Holdings);

(s)    payments made or expected to be made by Holdings, the Borrower or any of
the Restricted Subsidiaries in respect of withholding or similar Taxes payable
by or with respect to any future, present or former employee, director, manager
or consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing) and any
repurchases of Equity Interests in consideration of such payments including
deemed repurchases in connection with the exercise of stock options;

(t)    after a Qualified IPO and so long as no Event of Default has occurred and
is continuing or would result therefrom, (i) any Restricted Payment by the
Borrower or any other direct or indirect parent of the Borrower to pay listing
fees and other costs and expenses attributable to being a publicly traded
company which are reasonable and customary and (ii) additional Restricted
Payments in an aggregate amount per annum not to exceed an amount up to 6.0% the
net proceeds received by (or contributed to) the Borrower and its Restricted
Subsidiaries from such Qualified IPO;

(u)    Holdings, the Borrower or any of the Restricted Subsidiaries may pay cash
in lieu of fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition;

(v)    Restricted Payments (A) made using the Cumulative Credit at such time so
long as (1) no Event of Default exists or would result from the making of such
Restricted Payment and (2) in respect of Restricted Payments using clause (b) of
the definition of “Cumulative Credit,” the Consolidated Total Net Leverage Ratio
on a Pro Forma Basis would be less than or equal to 6.90:1.00 or (B) made using
the portion, if any, of the Available Excluded Contribution Amount on such date
that the Borrower elects to apply to this clause (l)(B) to the extent such
Restricted Payment is made within 12 months of the date of designation of such
Available Excluded Contribution Amount;

(w)    so long as no Event of Default shall have occurred and be continuing or
would otherwise result therefrom, other Restricted Payments such that the
Consolidated Total Net Leverage Ratio on a Pro Forma Basis would be less than or
equal to 5.00:1.00;

(x)    distributions or payments of Securitization Fees; and

(y)    the Borrower may make Restricted Payments, in an aggregate amount not to
exceed $50,000,000 in any calendar year, to pay for the redemption, acquisition,
retirement or repurchase, in each case for nominal value, of Equity Interests of
Holdings, the Borrower (or any direct or indirect parent Holdings or the
Borrower) from a former investor of a business acquired in a Permitted
Acquisition or similar Investment or a current or former employee, officer,
director, manager or consultant of a business acquired in a Permitted
Acquisition or similar Investment (or any spouses, former spouses, successors,
executors, administrators, heirs, legatees or distributees of any of the
foregoing), which Equity Interest was issued as part of an earn-out or similar
arrangement in the acquisition of such business, and which redemption,
acquisition, retirement or repurchase relates to the failure of such earn-out to
fully vest.

All Restricted Payments made by a non-wholly owned Subsidiary shall be made on a
pro rata basis or on a basis even more favorable to the Borrower and its
Restricted Subsidiaries.



--------------------------------------------------------------------------------

Section 7.07.    Change in Lines of Business. Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Restricted Subsidiaries on the Closing Date or any business not
reasonably related, complementary, corollary, synergistic or ancillary thereto
(including related, complementary, synergistic or ancillary technologies) or
reasonable extensions thereof).

Section 7.08.    [Reserved].

Section 7.09.    Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of:

(a)    any Restricted Subsidiary of the Borrower that is not a Guarantor to make
Restricted Payments to the Borrower or any Subsidiary Guarantor; or

(b)    any Loan Party to create, incur, assume or suffer to exist Liens on
property of such Person for the benefit of the Lenders with respect to the
Facilities and the Obligations; provided that the foregoing Sections 7.09(a) and
(b) shall not apply to Contractual Obligations which:

(i)     (ii) (x) exist on the Closing Date and (to the extent not otherwise
permitted by this Section 7.09) are listed on Schedule 7.09 and (y) to the
extent Contractual Obligations permitted by clause (x) are set forth in an
agreement evidencing Indebtedness, are set forth in any agreement evidencing any
permitted modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing (taken as a whole) does not materially expand the scope of such
Contractual Obligation (as reasonably determined by the Borrower);

(iii)     (iv) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary of the Borrower, so
long as such Contractual Obligations were not entered into in contemplation of
such Person becoming a Restricted Subsidiary of the Borrower and do not extend
past such Restricted Subsidiary and its Subsidiaries; provided, further, that
this clause (ii) shall not apply to Contractual Obligations that are binding on
a Person that becomes a Restricted Subsidiary pursuant to Section 6.14;

(v)     (vi) represent Indebtedness of a Restricted Subsidiary of the Borrower
which is not a Loan Party which is permitted by Section 7.03 and which does not
apply to any Loan Party;

(vii)     (viii) are customary restrictions (as reasonably determined by the
Borrower) that arise in connection with (x) any Lien permitted by Sections
7.01(a), (b), (e), (f), (i), (j), (k), (l), (o), (p), (s), (u), (v), (w), (z),
(aa), (dd), (ff) and (hh) and relate to the property subject to such Lien or
(y) arise in connection with any Disposition permitted by Section 7.04 or 7.05
and relate solely to the assets or Person subject to such Disposition;

(ix)     (x) are customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture and its equity entered into in the
ordinary course of business;



--------------------------------------------------------------------------------

(xi)     (xii) are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 7.03 but solely to the extent any
negative pledge relates to (i) the property financed by such Indebtedness and
the proceeds, accessions and products thereof or (ii) the property secured by
such Indebtedness and the proceeds, accessions and products thereof so long as
the agreements governing such Indebtedness permit the Liens securing the
Obligations;

(xiii)     (xiv) are customary restrictions on leases, subleases, licenses or
asset sale agreements otherwise permitted hereby so long as such restrictions
relate to the property interest, rights or the assets subject thereto;

(xv)     (xvi) comprise restrictions imposed by any agreement relating to
secured Indebtedness permitted pursuant to Sections 7.03(a), (b), (e), (g),
(n)(i), (v) and (z) and to the extent that such restrictions apply only to the
property or assets securing such Indebtedness or, in the case of
Section 7.03(g), to the Restricted Subsidiaries incurring or guaranteeing such
Indebtedness;

(xvii)     (xviii) are customary provisions restricting subletting, transfer or
assignment of any lease governing a leasehold interest of the Borrower or any
Restricted Subsidiary;

(xix)     (xx) are customary provisions restricting assignment or transfer of
any agreement entered into in the ordinary course of business;

(xxi)     (xxii) are restrictions on cash or other deposits imposed by customers
under contracts entered into in the ordinary course of business;

(xxiii)     (xxiv) arise in connection with cash or other deposits permitted
under Sections 7.01 and 7.02 and limited to such cash or deposit;

(xxv)     (xxvi) comprise restrictions imposed by any agreement governing
Indebtedness entered into on or after the Closing Date and permitted under
Section 7.03 that are, taken as a whole, in the good faith judgment of the
Borrower, no more restrictive with respect to the Borrower or any Restricted
Subsidiary than customary market terms for Indebtedness of such type (and, in
any event, are no more restrictive than the restrictions contained in this
Agreement), so long as the Borrower shall have determined in good faith that
such restrictions will not affect its obligation or ability to make any payments
required hereunder;

(xxvii)     (xxviii) are restrictions on cash or other deposits or net worth
imposed by customers under contracts entered into in the ordinary course of
business;

(xxix)     (xxx) are restrictions regarding non-exclusive licensing or
sublicensing by the Borrower and its Restricted Subsidiaries of IP Rights in the
ordinary course of business;

(xxxi)     (xxxii) are restrictions created in connection with any Qualified
Securitization Facility that in the good faith determination of the Borrower are
necessary or advisable to effect such Qualified Securitization Facility and
relate solely to the Securitization Assets subject thereto;



--------------------------------------------------------------------------------

(xxxiii)     (xxxiv) are customary restrictions contained in any Senior Notes
Documents or any Permitted Refinancing thereof; and

(xxxv)     (xxxvi) are restrictions on cash earnest money deposits in favor of
sellers in connection with acquisitions not prohibited hereunder.

Section 7.10.    [Reserved].

Section 7.11.    Consolidated First Lien Net Leverage Ratio. Commencing with the
first full fiscal quarter after the Closing Date, without the written consent of
the Required Revolving Lenders, permit the Consolidated First Lien Net Leverage
Ratio calculated on a Pro Forma Basis as of the last day of any Test Period (but
only if the last day of such Test Period constitutes a Compliance Date) to be
greater than 7.35:1.00.

Section 7.12.    Fiscal Year. Make any change in its fiscal year; provided,
however, that the Borrower may, upon written notice to the Administrative Agent,
change its fiscal year on no more than one occasion to any other fiscal year
reasonably acceptable to the Administrative Agent and the Required Lenders, in
which case, the Borrower, the Administrative Agent and the Required Lenders
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

Section 7.13.    Prepayments, Etc. of Subordinated Indebtedness.

(a)    Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that subject to
the terms of the applicable intercreditor or subordination agreement, payments
of regularly scheduled principal, interest and mandatory prepayments and AHYDO
payments and, in connection with the amendment of any Junior Financing, the
payment of fees shall be permitted) any Indebtedness that is subordinated in
right of payment to the Obligations expressly by its terms (collectively,
“Junior Financing”), in each case, except (i) the refinancing thereof with the
Net Proceeds of any Indebtedness (to the extent such Indebtedness constitutes a
Permitted Refinancing) and, if such Indebtedness was originally incurred under
Section 7.03(g), (v) or (z), is permitted pursuant to Section 7.03(g), (v) or
(z), to the extent not required to prepay any Loans pursuant to Section 2.05(b),
(ii) the conversion or exchange of any Junior Financing to Qualified Equity
Interests of Holdings or any of its direct or indirect parents, (iii) subject to
the terms of the Intercompany Note, the prepayment of Indebtedness of the
Borrower or any Restricted Subsidiary owing to the Borrower or any Restricted
Subsidiary and (iv) repayments, redemptions, purchases, defeasances and other
payments in respect of Junior Financings prior to their scheduled maturity in an
aggregate amount not to exceed the sum of (1) the greater of (x) $150,000,000
and (y) 15.0% of Consolidated EBITDA for the most recently completed Test Period
for which financial statements have been delivered (determined on a Pro Forma
Basis in accordance with Section 1.09), (2) the Cumulative Credit at such time;
provided that (x) no Event of Default exists or would result from the making of
such repayment, redemption, purchase, defeasance or other payment and (y) in
respect of repayments, redemptions, purchases, defeasances and other payments
using clause (c) of the Cumulative Credit, the Consolidated Total Net Leverage
Ratio on a Pro Forma Basis would be less than or equal to 6.90:1.00, (3) the
portion, if any, of the Available Excluded Contribution Amount on such date that
the Borrower elects to apply to this clause (a)(3) to the extent such
repayments, redemptions, purchases, defeasances and other payments in respect of
Junior Financings is made within 12 months of the date of designation of such
Available Excluded Contribution Amount and (4) so long as no Event of Default
under Section 8.01(a) or (f) shall have occurred and be continuing or would
otherwise result therefrom, additional amounts so long as, after giving effect
to such repayment, the Consolidated Total Net Leverage Ratio on a Pro Forma
Basis would be less than or equal to 5.00:1.00.



--------------------------------------------------------------------------------

(b)    Amend, modify or change in any manner materially adverse to the interests
of the Lenders any term or condition of (i) any Junior Financing Documentation
in respect of any Junior Financing having an aggregate outstanding principal
amount in excess of the Threshold Amount or (ii) any Organization Documents of
any Loan Party, in each case without the consent of the Administrative Agent
(which consent shall not be unreasonably withheld, delayed or conditioned).

Notwithstanding anything to the contrary in any Loan Document, the Borrower may
make regularly scheduled payments of interest and fees on any Junior Financing,
and may make any payments required by the terms of such Indebtedness in order to
avoid the application of Section 163(e)(5) of the Code to such Indebtedness.

Section 7.14.    Permitted Activities. With respect to Holdings, engage in any
material operating or business activities including, without limitation, the
formation of any Subsidiary or the acquisition of any Person; provided that the
following and any activities incidental thereto shall be permitted in any event:
(i) its ownership of the Equity Interests of the Borrower, and activities
incidental thereto, including payment of dividends and other amounts in respect
of such Equity Interests, (ii) the maintenance of its legal existence (including
the ability to incur fees, costs and expenses relating to such maintenance),
(iii) the performance of its obligations with respect to the Loan Documents and
any other documents governing Indebtedness permitted hereby, (iv) any public
offering of its common stock or any other issuance or sale of its Qualified
Equity Interests, (v) any activities incidental to compliance with the
provisions of the Securities Act of 1933 and the Exchange Act of 1934, as
amended, any rules and regulations promulgated thereunder, and similar laws and
regulations of other jurisdictions and the rules of securities exchanges, in
each case, as applicable to companies with listed equity or debt securities, as
well as activities incidental to investor relations, shareholder meetings and
reports to shareholders or debtholders, (vi) in connection with, and following
the completion of, a public offering, activities necessary or reasonably
advisable for or incidental to the initial registration and listing of Holding’s
(or a direct or indirect parent’s) common stock and the continued existence of
Holdings (or a direct or indirect parent) as a public company, (vii) activities
required to comply with applicable laws, (viii) [reserved], (ix) if applicable,
participating in tax, accounting and other administrative matters as a member of
the consolidated group of Holdings and the Borrower, (x) holding any cash or
Cash Equivalents, (xi) making of any Restricted Payments or Investments
permitted hereunder, (xii) entering into employment agreements and other
arrangements with, including providing indemnification to, officers and
directors, (xiii) establishing and maintaining bank accounts, (xiv) the
obtainment of, and the payment of any fees and expenses for, management,
consulting, investment banking and advisory services to the extent otherwise
permitted by this Agreement, (xv) performance of its obligations under any
management agreement with the Sponsor and (xvi) any activities incidental or
reasonably related to the foregoing.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

Section 8.01.    Events of Default. Any of the following from and after the
Closing Date shall constitute an event of default (an “Event of Default”):

(a)    Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan or (ii) within five Business
Days after the same becomes due, any interest on any Loan or any fees or other
amounts payable hereunder or with respect to any other Loan Document; or

(b)    Specific Covenants. Holdings, the Borrower or any Restricted Subsidiary
fails to perform or observe any term, covenant or agreement contained in (i) any
of Section 6.03(a), 6.05(a) (solely with respect to Holdings and the Borrower),
6.16, 6.17 or Article VII (other than Section



--------------------------------------------------------------------------------

7.11) or (ii) Section 7.11; provided that the covenant in Section 7.11 is
subject to cure pursuant to Section 8.04; provided, further, that an Event of
Default under clause (ii) shall not constitute an Event of Default for purposes
of any Facility other than the Revolving Credit Facility unless and until the
Required Revolving Lenders have either (x) declared all outstanding obligations
under the Revolving Credit Facility to be immediately due and payable or
(y) terminated the Revolving Credit Commitments, in each case in accordance with
the terms hereof; or

(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a), (b) or (d)) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after receipt by the Borrower of written notice thereof
from the Administrative Agent; or

(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by any Loan Party herein,
in any other Loan Document, or in any document required to be delivered in
connection herewith or therewith shall be incorrect in any material respect (or,
in the case of any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language, shall be incorrect
in any respect) when made or deemed made; or

(e)    Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise), in respect of any Indebtedness (other than
Indebtedness hereunder) having an aggregate outstanding principal amount of not
less than the Threshold Amount, and such failure continues after the applicable
grace period, if any, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness, or any other event occurs (other
than, with respect to Indebtedness consisting of Swap Contracts, termination
events or equivalent events pursuant to the terms of such Swap Contracts and not
as a result of any default thereunder by any Loan Party), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause (after delivery of any notice if required
and after giving effect to any waiver, amendment, cure or grace period), with
the giving of notice if required, such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; provided that this clause (B) shall not apply to
(i) secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder, (ii) any Indebtedness if the sole remedy or
option of the holder thereof in the event of the non-payment of such
Indebtedness or the non-payment or non-performance of obligations related
thereto is to elect to convert such Indebtedness into Qualified Equity Interests
and cash in lieu of fractional shares and (iii) in the case of Indebtedness
which the holder thereof may elect to convert into Qualified Equity Interests,
such Indebtedness from and after the date, if any, on which such conversion has
been effected; provided, further, that such failure is unremedied or has not
been waived by the holders of such Indebtedness at such time; or

(f)    Insolvency Proceedings, Etc. Other than with respect to any dissolutions
otherwise permitted hereunder, any Loan Party or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes a general assignment for the benefit of creditors or
becomes unable, admits in writing its inability or fails generally to pay its
debts as they become due; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer is appointed without the application or consent of such
Person and the appointment continues undischarged or unstayed for 60 calendar
days; or any proceeding under any Debtor Relief Law



--------------------------------------------------------------------------------

relating to any such Person or to all or substantially all of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 consecutive calendar days, or an order for relief is entered in
any such proceeding; or

(g)    Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by either
(i) independent third-party insurance as to which the insurer does not deny
coverage or (ii) another creditworthy (as reasonably determined by the Required
Lenders and the Administrative Agent) indemnitor); and such judgment or order
shall not have been satisfied, vacated, discharged or stayed or bonded pending
an appeal for a period of 60 consecutive days; or

(h)    Invalidity of Loan Documents. Any material provision of the Loan
Documents, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations (other than Cash Management Obligations, Obligations not
yet due and payable in respect of Secured Hedge Agreements, contingent
obligations not yet due and Cash Collateralized or backstopped Letters of
Credit), ceases to be in full force and effect; or any Loan Party contests in
writing the validity or enforceability of any provision of any Loan Document or
the validity or priority of a Lien as required by the Collateral Documents on a
material portion of the Collateral; or any Loan Party denies in writing that it
has any or further liability or obligation under any Loan Document (other than
as a result of repayment in full of the Obligations (other than in accordance
with its terms) and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Loan Document (other than in accordance with
its terms); or

(i)    Change of Control. There occurs any Change of Control; or

(j)    Collateral Documents. Any Collateral Document after delivery thereof
shall for any reason (other than pursuant to the terms thereof including as a
result of a transaction not prohibited under this Agreement) cease to create a
valid and perfected Lien, with the priority required by the Collateral Documents
on and security interest in any material portion of the Collateral purported to
be covered thereby, subject to Liens permitted under Section 7.01, except to the
extent that any such perfection or priority is not required pursuant to any Loan
Document or results from the failure of the Administrative Agent to maintain
possession of certificates or promissory notes actually delivered to it
representing securities or promissory notes pledged under the Collateral
Documents or to file Uniform Commercial Code continuation statements; or

(k)    Guarantees. Any Guarantee of any Guarantor contained in Article XI shall
cease, for any reason, to be in full force and effect in any material respect,
other than as provided for in Section 11.09 or as any Loan Party or any
Affiliate of any such Loan Party shall so assert; or

(l)    ERISA. (i) An ERISA Event occurs which has resulted or would reasonably
be expected to result in liability of a Loan Party or a Restricted Subsidiary
which would reasonably be expected to result in a Material Adverse Effect, or
(ii) a Loan Party, any Restricted Subsidiary or any ERISA Affiliate fails to pay
when due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan and a Material Adverse Effect would reasonably be
expected to result.

Section 8.02.    Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent may, and, at the request of the
Required Lenders, shall take any or all of the following actions:



--------------------------------------------------------------------------------

(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower (to the extent permitted by
applicable law);

(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to 103% of the then Outstanding Amount thereof);

(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

(e)    solely in connection with an Event of Default under Section 8.01(b)(ii)
(a “Financial Covenant Event of Default”) that is uncured or unwaived, the
Required Revolving Lenders may, so long as a Compliance Date continues to be in
effect, either (x) terminate the Revolving Credit Commitments and/or (y) take
the actions specified in Section 8.02(a), (b), (c) and (d) in respect of the
Revolving Credit Commitments, the Revolving Credit Loans and Letters of Credit;
and

(f)    solely in connection with a Financial Covenant Event of Default that is
continuing, the Required Revolving Lenders may take the actions specified in
Section 8.02(a), (b) and (d) from and after the date that the Required Revolving
Lenders terminate the Revolving Credit Commitments and accelerate all
Obligations in respect of the Revolving Credit Commitments; provided, however,
that the Required Lenders may not take such actions if either (i) the Revolving
Credit Loans have been repaid in full (other than Cash Management Obligations,
Obligations not yet due and payable in respect of Secured Hedge Agreements,
contingent obligations not yet due and Cash Collateralized or backstopped
Letters of Credit) or (ii) the Financial Covenant Event of Default has been
waived by either the Required Revolving Lenders or the Required Lenders;

provided that upon the occurrence of any event described in Section 8.01(f) (but
without giving effect to any grace periods contemplated therein (other than the
grace period for any non-consensual insolvency)), with respect to Holdings or
the Borrower under the Bankruptcy Code of the United States or any Debtor Relief
Laws the obligation of each Lender to make Loans and any obligation of the L/C
Issuers to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable and the obligation of the
Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

Section 8.03.    Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order (to the fullest extent permitted by mandatory
provisions of applicable Law):

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent or Collateral Agent in their
capacities as such hereunder;



--------------------------------------------------------------------------------

Second, to the payment in full of Unfunded Participations (the amounts so
applied to be distributed among the LC Issuers pro rata in accordance with the
amounts of Unfunded Participations owed to them on the date of any such
distribution);

Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders hereunder in their respective capacities as Lenders hereunder (including
Attorney Costs payable under Section 10.04 and amounts payable under Article
III), ratably among them in proportion to the amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, and any fees, premiums and
scheduled periodic payments due under Cash Management Obligations or Secured
Hedge Agreements, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fourth payable to them;

Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any breakage, termination or other payments under Cash
Management Obligations or Secured Hedge Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fifth
held by them;

Sixth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the other Secured Parties on such
date, ratably based upon the respective aggregate amounts of all such Secured
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and

Last, the balance, if any, after all of the Obligations then earned, due and
payable have been paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower as applicable or as otherwise
required by any Intercreditor Agreement.

Notwithstanding the foregoing, amounts received from any Loan Party shall not be
applied to any Excluded Swap Obligation of such Loan Party.

Section 8.04.    Borrower Right to Cure. Notwithstanding anything to the
contrary contained in Section 8.01 or Section 8.02:

(a)    For the purpose of determining whether an Event of Default under
Section 7.11 has occurred, the Borrower may on one or more occasions designate
any portion of the net cash proceeds from a sale or issuance of Qualified Equity
Interests of Holdings or any cash contribution to the common capital of
Holdings, in each case, after the Closing Date and which are contributed to the
Borrower (the “Cure Amount”), as an increase to Consolidated EBITDA for the
applicable fiscal quarter; provided that (A) such amounts to be designated
(i) are actually received by the Borrower after the end of such fiscal quarter
and on or prior to the fifteenth Business Day after the date on which financial
statements are required to be delivered with respect to such applicable fiscal



--------------------------------------------------------------------------------

quarter (the “Cure Expiration Date”) and (ii) do not exceed the aggregate amount
necessary to cure any Event of Default under Section 7.11 as of such date and
(B) the Borrower shall have provided notice (the “Notice of Intent to Cure”) to
the Administrative Agent that such amounts are designated as a “Cure Amount” (it
being understood that to the extent such notice is provided in advance of
delivery of a Compliance Certificate for the applicable period, the amount of
such net cash proceeds that is designated as the Cure Amount may be lower than
specified in such notice to the extent that the amount necessary to cure any
Event of Default under Section 7.11 is less than the full amount of such
originally designated amount). The Cure Amount shall be added to Consolidated
EBITDA for the applicable fiscal quarter and included in any Test Period that
includes such fiscal quarter.

(b)    The parties hereby acknowledge that this Section 8.04 may not be relied
on for purposes of calculating any financial ratios other than for determining
actual compliance with Section 7.11 and shall not result in any adjustment to
any amounts (including the amount of clause (c) or (d) of the Cumulative Credit,
Indebtedness (other than as set forth in Section 8.04(d)(ii)), Total Assets,
Consolidated First Lien Debt, Consolidated Secured Debt or Consolidated Total
Debt, the Consolidated First Lien Net Leverage Ratio, the Consolidated Secured
Net Leverage Ratio, the Consolidated Total Net Leverage Ratio or any other
calculation of net leverage or Indebtedness hereunder and shall not be included
for purposes of determining pricing, mandatory prepayments and the availability
or amount permitted pursuant to any covenant under Article VII) other than the
amount of the Consolidated EBITDA referred to in Section 8.04(a) above.

(c)    In furtherance of Section 8.04(a) above, (i) upon actual receipt and
designation of the Cure Amount by the Borrower, the covenant under Section 7.11
shall be deemed retroactively cured with the same effect as though there had
been no failure to comply with the covenant under such Section 7.11 and any
Event of Default or potential Event of Default under Section 7.11 shall be
deemed not to have occurred for purposes of the Loan Documents, and (ii) neither
the Administrative Agent nor any Lender may exercise any rights or remedies
under Section 8.02 (or under any other Loan Document) on the basis of any actual
or purported Event of Default under Section 7.11 following receipt of a Notice
of Intent to Cure until and unless the Cure Expiration Date has occurred without
the Cure Amount having been received.

(d)    (i) In each period of four consecutive fiscal quarters, there shall be at
least two fiscal quarters in which no cure right set forth in this Section 8.04
is exercised and (ii) there shall be no pro forma reduction in Indebtedness
(either directly or by netting cash) with the Cure Amount for determining
compliance with Section 7.11 for the fiscal quarter with respect to which such
Cure Amount was made. Notwithstanding the foregoing, the Borrower shall not be
able to make any Revolving Credit Borrowing until receipt by the Borrower of the
Cure Amount.

(e)    There can be no more than five fiscal quarters in which the cure rights
set forth in this Section 8.04 are exercised during the term of the Facilities.

ARTICLE IX

ADMINISTRATIVE AGENT AND OTHER AGENTS

Section 9.01.    Appointment and Authority.

(a)    Each of the Lenders and the L/C Issuers hereby irrevocably appoints
Goldman Sachs Bank USA to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and



--------------------------------------------------------------------------------

powers as are reasonably incidental or related thereto. The provisions of this
Article IX (other than Sections 9.01, 9.06 and 9.09 through and including 9.12)
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and no Loan Party has rights as a third party beneficiary of any of
such provisions. It is understood and agreed that the use of the term “agent” as
used herein or in any other Loan Documents (or any similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.

(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank) and the L/C Issuers hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and L/C
Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article IX and Article X (including the second paragraph
of Section 10.05), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents as if set forth in full
herein with respect thereto. Without limiting the generality of the foregoing,
the Lenders hereby expressly authorize the Administrative Agent to (i) execute
any and all documents (including releases and Intercreditor Agreements) with
respect to the Collateral (including any amendment, supplement, modification or
joinder with respect thereto) and the rights of the Secured Parties with respect
thereto, as contemplated by and in accordance with the provisions of this
Agreement and the Collateral Documents and acknowledge and agree that any such
action by any Agent shall bind the Lenders and (ii) negotiate, enforce or settle
any claim, action or proceeding affecting the Lenders in their capacity as such,
at the direction of the Required Lenders, which negotiation, enforcement or
settlement will be binding upon each Lender. For the avoidance of doubt the
Administrative Agent shall be authorized to enter into any Intercreditor
Agreement it believes reasonable.

Section 9.02.    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Holdings or any Subsidiary or other Affiliate thereof
as if such Person were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders.

Section 9.03.    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be



--------------------------------------------------------------------------------

expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may (i) expose the Administrative Agent
to liability or that is contrary to any Loan Document or applicable law or
(ii) be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law;

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Holdings or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity;

(d)    shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and nonappealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice describing such Default is given to the Administrative Agent by Holdings,
a Lender or L/C Issuer; and

(e)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

Section 9.04.    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it in good faith to be genuine and to
have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it in good faith to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or L/C Issuer unless the Administrative Agent shall have received notice
to the contrary from such Lender or L/C Issuer prior to the making of such Loan
or the issuance, extension or increase of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 9.05.    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their



--------------------------------------------------------------------------------

respective Related Parties. The exculpatory provisions of this Article IX shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. The Administrative Agent shall not
be responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

Section 9.06.    Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders, the L/C Issuers
and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, with the consent of the Borrower at all times
other than upon the occurrence and during the continuation of an Event of
Default under Section 8.01(a) or 8.01(f) (which consent of the Borrower shall
not be unreasonably withheld, conditioned or delayed), to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above (including consent of the Borrower); provided
that if the Administrative Agent shall notify the Borrower, the L/C Issuers and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuers under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuers directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section 9.06. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section 9.06). The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article IX and Sections
10.04 and 10.05 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Goldman Sachs Bank USA as Administrative Agent pursuant to
this Section 9.06 shall also constitute its resignation as L/C Issuer and Swing
Line Lender, in which case Goldman Sachs Bank USA (x) shall not be required to
issue any further Letters of Credit hereunder and (y) shall maintain all of its
rights as L/C Issuer and Swing Line Lender with respect to any Letters of Credit
or Swing Line Loans issued by it, as applicable, prior to the date of such
resignation so long as any L/C Obligations with respect to such Letters of
Credit or Swing Line Loans remain outstanding and not otherwise Cash
Collateralized in accordance with the terms herein. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer or Swing Line Lender, as applicable,
(ii) the retiring L/C Issuer or Swing Line Lender, as applicable shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit issued by the
retiring L/C Issuer and the successor Swing Line Lender shall issue Swing Line
Loans in substitution for the Swing



--------------------------------------------------------------------------------

Line Loans issued by the retiring Swing Line Lender, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
L/C Issuer or Swing Line Lender, as applicable to effectively assume the
obligations of the retiring L/C Issuer or Swing Line Lender, as applicable with
respect to such Letters of Credit or Swing Line Loans, as applicable.

Section 9.07.    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent, any arranger of the credit facilities
evidenced by this Agreement or any other Lender or any of their Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
and L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any arranger of the credit facilities
evidenced by this Agreement or any amendment thereof or any other Lender or any
of their Related Parties and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Loan Parties and their Affiliates) as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder and
in deciding whether or to the extent to which it will continue as a Lender or
assign or otherwise transfer its rights, interests and obligations hereunder.

Section 9.08.    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Agents listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, the Collateral Agent, a Lender, Swing Line Lender or L/C Issuer
hereunder, as the case may be. None of the Lenders or other Persons identified
on the facing page or signature pages of this Agreement as a “joint lead
arranger” or “joint bookrunner” shall have any obligation, liability,
responsibility or duty under this Agreement other than (i) as expressly provided
herein or (ii) those applicable to all Lenders, but only to the extent acting in
such capacity as a Lender.

Section 9.09.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan, Swing Line Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Secured Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Swing Line Lender, the L/C Issuers and the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the Swing Line Lender the L/C Issuers and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders,
the Swing Line Lender, the L/C Issuers and the Administrative Agent under
Sections 2.03(h), 2.03(i), 2.09, 10.04 and 10.05) allowed in such judicial
proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, Swing Line Lender and L/C Issuer to make such payments to the
Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due



--------------------------------------------------------------------------------

for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09, 10.04 and 10.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, Swing
Line Lender or L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender, Swing Line
Lender or L/C Issuer or to authorize the Administrative Agent to vote in respect
of the claim of any Lender, Swing Line Lender or L/C Issuer or in any such
proceeding.

Section 9.10.    Collateral and Guaranty Matters. Each Lender hereby agrees, and
each holder of any Note by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Administrative
Agent, the Collateral Agent or Required Lenders in accordance with the
provisions of this Agreement or the Collateral Documents, and the exercise by
the Administrative Agent, the Collateral Agent or Required Lenders of the powers
set forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders.
Each of the Administrative Agent and the Collateral Agent is hereby authorized
on behalf of all of the Lenders, without the necessity of any notice to or
further consent from any Lender, from time to time to take any action with
respect to any Collateral or Collateral Documents which may be necessary to
create, perfect and maintain perfected security interests in and liens upon the
Collateral granted pursuant to the Collateral Documents. Each of the Lenders
irrevocably authorizes each of the Administrative Agent and the Collateral
Agent, at its option, and in its sole discretion:

(a)    to enter into and sign for and on behalf of the Lenders as Secured
Parties the Collateral Documents for the benefit of the Lenders and the other
Secured Parties;

(b)    to automatically release any Lien on any property granted to or held by
the Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Secured Obligations (other than
Cash Management Obligations, Obligations not yet due and payable in respect of
Secured Hedge Agreements, contingent obligations not yet due and Cash
Collateralized or backstopped Letters of Credit) and the expiration or
termination of all Letters of Credit (other than Letters of Credit which have
been Cash Collateralized or as to which other arrangements reasonably
satisfactory to the Administrative Agent and the applicable L/C Issuers shall
have been made), (ii) at the time the property subject to such Lien is sold or
transferred or to be sold or transferred as part of or in connection with any
Disposition to a non-Loan Party permitted hereunder or under any other Loan
Document, (iii) subject to Section 10.01, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders or (iv) if
the property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to Section 9.10(d);

(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to another Lien (i) permitted to
exist on such property and (ii) expressly permitted to be senior to the Liens of
the Secured Parties under this Agreement; and

(d)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Restricted Subsidiary or becomes an Excluded Subsidiary as
a result of a transaction or designation permitted hereunder; provided that no
such release shall occur if such Guarantor continues to be a guarantor in
respect of any Credit Agreement Refinancing Indebtedness, any Junior Financing
or any Indebtedness incurred under Section 7.03(v).

If the Administrative Agent requests at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or



--------------------------------------------------------------------------------

items of property, or to release any Guarantor from its obligations under the
Guaranty pursuant to this Section 9.10. In each case as specified in this
Section 9.10, the Administrative Agent will (and each Lender irrevocably
authorizes the Administrative Agent to), at the Borrower’s expense, execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Collateral Documents or to
subordinate its interest in such item, or to evidence the release of such
Guarantor from its obligations under the Guaranty, in each case in accordance
with the terms of the Loan Documents and this Section 9.10.

The parties hereto acknowledge and agree that the Administrative Agent may rely
conclusively as to any of the matters described in this Section 9.10 and
Section 11.09 (including as to its authority hereunder and thereunder) on a
certificate or similar instrument provided to it by any Loan Party without
further inquiry or investigation, which certificate shall be delivered to the
Administrative Agent by the Loan Parties upon reasonable request.

Section 9.11.    Cash Management Obligations and Secured Hedge Agreements.
Except as otherwise expressly set forth herein or in any Guaranty or any
Collateral Document, no Hedge Bank that obtains the benefits of Section 8.03,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured
Obligations arising under Cash Management Obligations and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Secured Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Hedge Bank.

The Hedge Banks hereby authorize the Administrative Agent to enter into any
Intercreditor Agreement, any other intercreditor agreement permitted under this
Agreement, and any amendment, modification, supplement or joinder with respect
thereto, and any such Intercreditor Agreement or other intercreditor agreement
is binding upon the Hedge Banks.

Section 9.12.    Withholding Tax Indemnity. To the extent required by any
applicable Laws, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding Tax. If the Internal
Revenue Service or any other taxing authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective or if any payment has been
made by the Administrative Agent to any Lender without applicable withholding
tax being deducted from such payment), such Lender shall, within 10 days after
written demand therefor, indemnify and hold harmless the Administrative Agent
(to the extent that the Administrative Agent has not already been reimbursed by
the Borrower pursuant to Section 3.01 and 3.04 and without limiting or expanding
the obligation of the Borrower to do so) for all amounts paid, directly or
indirectly, by the Administrative Agent as Taxes or otherwise, together with all
expenses incurred, including legal expenses and any other out-of-pocket
expenses, whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.12. The agreements in
this Section 9.12 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Obligations.



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

Section 10.01.    Amendments, Etc. Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) (other
than with respect to any amendment or waiver contemplated in Sections 10.01(a)
through (h) below, which shall only require the consent of the Lenders expressly
set forth therein and not Required Lenders) and the applicable Loan Party (with
an executed copy thereof promptly delivered to the Administrative Agent if not
otherwise a party thereto), as the case may be, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided that no such amendment, waiver or consent shall:

(a)    extend or increase the Commitment of any Lender without the written
consent of each Lender holding such Commitment (it being understood that a
waiver of any condition precedent set forth in Section 4.01 or 4.02, or the
waiver of any Default, Event of Default, mandatory prepayment or mandatory
reduction of any Commitments shall not constitute such an extension or
increase);

(b)    postpone any date scheduled for any payment of principal (including final
maturity), interest or fees under Section 2.07, 2.08 or 2.09, respectively,
without the written consent of each Lender directly and adversely affected
thereby (it being understood that the waiver of (or amendment to the terms of)
any mandatory prepayment of the Loans or any obligation of the Borrower to pay
interest at the Default Rate, any Default or Event of Default, mandatory
prepayment or mandatory reduction of any Commitments shall not constitute such a
postponement of any date scheduled for the payment of principal or interest and
it further being understood that any change to the definition of “Consolidated
First Lien Net Leverage Ratio,” “Consolidated Secured Net Leverage Ratio” or
“Consolidated Total Net Leverage Ratio” or the component definitions thereof
shall not constitute a postponement of such scheduled payment);

(c)    reduce or forgive the principal of, or the rate of interest specified
herein on, or change the currency of, any Loan or L/C Borrowing, or (subject to
clause (iv) of the proviso to this Section 10.01 that appears immediately
following clause (h) below) any prepayment penalty or premium or other amounts
payable hereunder or under any other Loan Document (or extend the timing of
payments of such prepayment penalty or premium, fees or other amounts) without
the written consent of each Lender directly and adversely affected thereby (it
being understood that (i) the waiver of (or amendment to the terms of) any
obligation of the Borrower to pay interest at the Default Rate, any mandatory
prepayment of the Loans or mandatory reduction of any Commitments or any Default
or Event of Default shall not constitute such a reduction and it further being
understood that (ii) any change to the definition of “Consolidated First Lien
Net Leverage Ratio,” “Consolidated Secured Net Leverage Ratio” or “Consolidated
Total Net Leverage Ratio” or the component definitions thereof shall not
constitute a reduction or forgiveness in any rate of interest);

(d)    change any provision of Section 2.12(a), 2.13 or 8.03 or the definition
of “Pro Rata Share” in any manner that would alter the pro rata sharing of
payments or other amounts required thereby, without the written consent of each
Lender directly and adversely affected thereby; provided that modifications to
Section 2.12(a), 2.13 or 8.03 or the definition of “Pro Rata Share”



--------------------------------------------------------------------------------

(x) solely to permit any buy back of Term Loans by Holdings or the Borrower
pursuant to Section 10.07(l) or (y) pursuant to any Incremental Amendment or any
Extension Amendment, in each case, shall only require approval (to the extent
any such approval is otherwise required) of the Required Lenders;

(e)    change any provision of (i) this Section 10.01 or (ii) the definition
“Required Lenders” or “Required Revolving Lenders” or any other provision
specifying the number of Lenders or portion of the Loans or Commitments required
to take any action under the Loan Documents to reduce the percentage set forth
therein, without the written consent of each Lender (it being understood that,
with the consent of the Required Lenders (if such consent is otherwise required)
or the Administrative Agent (if the consent of the Required Lenders is not
otherwise required), additional extensions of credit pursuant to this Agreement
may be included in the determination of the Required Lenders on substantially
the same basis as the Term Commitments or Revolving Credit Commitments, as
applicable);

(f)    other than in connection with a transaction permitted under Section 7.04
or 7.05, subordinate or release all or substantially all of the Collateral in
any transaction or series of related transactions, without the written consent
of each Lender;

(g)    other than in connection with a transaction permitted under Section 7.04
or 7.05, subordinate or release all or substantially all of the value of the
guarantees provided by the Guarantors, without the written consent of each
Lender; or

(h)    affect the rights or duties of Lenders holding Loans or Commitments of a
particular Class (but not the Lenders holding Loans or Commitments of any other
Class), without the written consent of the requisite percentage in interest of
the affected Class of Lenders that would be required to consent thereto if such
Class of Lenders was the only Class;

provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
adversely affect the rights or duties of an L/C Issuer under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by a Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of such Swing Line Lender under this Agreement;
provided, however, that this Agreement may be amended to adjust the borrowing
mechanics related to Swing Line Loans with only the written consent of the
Administrative Agent, the Swing Line Lender and the Borrower so long as the
obligations of the Revolving Credit Lenders are not affected thereby; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, adversely affect
the rights or duties of, or any fees or other amounts payable to, the
Administrative Agent under this Agreement or any other Loan Document;
(iv) Section 10.07(h) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
and (v)(x) no Lender consent is required to effect an Incremental Amendment,
Refinancing Amendment or Extension Amendment (except as expressly provided in
Section 2.14, 2.15 or 2.16, as applicable) and (y) in connection with an
amendment in which any Class of Term Loans is refinanced with a replacement
Class of term loans bearing (or is modified in such a manner such that the
resulting term loans bear) a lower Effective Yield and other customary
amendments related thereto (a “Permitted Repricing Amendment”), only the consent
of the Lenders holding Term Loans subject to such permitted repricing
transaction that will continue as a Lender in respect of the repriced tranche of
Term Loans or modified Term Loans shall be required for such Permitted Repricing
Amendment. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting



--------------------------------------------------------------------------------

Lender may not be increased or extended without the consent of such Lender,
(y) the date scheduled for any payment of principal (including final maturity)
of the loans of any Defaulting Lender may not be postponed without the consent
of such Lender, and (z) any waiver, amendment or modification requiring the
consent of all Lenders or each directly and adversely affected Lender that by
its terms materially and adversely affects any Defaulting Lender to a greater
extent than other affected Lenders shall require the consent of such Defaulting
Lender.

Any amendment, modification, or waiver of any Loan Document that would affect
the rights or obligations of one or more members of a Class differently from its
effect on the rights or obligations of any other members of that Class (1) will,
upon its effectiveness, create one or more new Classes (the “Proposed New
Classes”) in addition, if applicable, to the Class consisting of any remaining
Lenders of such Class whose rights and obligations do not purport to be modified
by such amendment, modification, or waiver (the “Remaining Class”), each of
which Classes will consist of Lenders holding loans with identical rights and
obligations, and (2) will not be effective unless such amendment, modification,
or waiver receives the written consent of Lenders holding a majority in interest
of each Proposed New Class and a majority in interest of the Remaining Class, in
addition to any other consents required pursuant to this Agreement.

Notwithstanding the foregoing, Lender consent is not required for the
Administrative Agent to enter into or to effect any amendment, modification or
supplement to any Intercreditor Agreement or other intercreditor agreement or
arrangement permitted under this Agreement or in any document pertaining to any
Indebtedness permitted hereby that is permitted to be secured by the Collateral,
including any Incremental Commitment, any Permitted First Priority Refinancing
Debt or any Permitted Junior Priority Refinancing Debt, for the purpose of
adding the holders of such Indebtedness (or their Senior Representative) as a
party thereto and otherwise causing such Indebtedness to be subject thereto, in
each case as contemplated by the terms of such Intercreditor Agreement or other
intercreditor agreement or arrangement (it being understood that any such
amendment or supplement may make such other changes to the applicable
intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing; provided that
such other changes are not adverse, in any material respect (taken as a whole),
to the interests of the Lenders); provided, further, that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans, Revolving Credit Loans and L/C Obligations and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Term Loans (as defined below) to permit the
refinancing of all or a portion of the outstanding Term Loans of any Class
(“Refinanced Term Loans”) with one or more tranches of replacement term loans
(“Replacement Term Loans”) hereunder; provided that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans (plus accrued interest, fees, expenses and
premium), (b) the Weighted Average Life to Maturity of Replacement Term Loans
shall not be shorter than the Weighted Average Life to Maturity of such
Refinanced Term Loans, at the time of such refinancing, (c) such Replacement
Term Loans must satisfy the requirements of Credit Agreement Refinancing
Indebtedness and (d) all other terms applicable to such Replacement Term Loans
shall be as agreed between the Borrower and the Lenders providing such
Replacement Term Loans.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, this Agreement and any other Loan Document may be
amended solely with the consent of the Administrative Agent and the Borrower
without the need to obtain the consent of any other Lender if such amendment is
delivered in order (A) to correct or cure ambiguities, errors, omissions or
defects, (B) to effect administrative changes of a technical or immaterial
nature, (C) to fix incorrect cross references or similar inaccuracies in this
Agreement or the applicable Loan Document, (D) to implement the “market flex”
provisions set forth in the Fee Letter, (E) solely to add benefit to one or more
existing Facilities, including but not limited to, increase in margin, interest
rate floor, prepayment premium, call protection and reestablishment of or
increase in amortization schedule, in order to cause any Incremental Term Loans
or Incremental Revolving Loan Commitments to be fungible with any existing
Facility and (F) to add any financial covenant or other terms for the benefit of
all Lenders or any Class of Lenders pursuant to the conditions imposed on the
incurrence of any Indebtedness set forth elsewhere in this Agreement, and in
each case of clauses (A), (B) and (C), such amendment shall become effective
without any further action or the consent of any other party to any Loan
Document if the same is not objected to in writing by the Required Lenders
within five (5) Business Days following receipt of notice thereof.

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by the
Loan Parties or the Subsidiaries in connection with this Agreement may be in a
form reasonably determined by the Administrative Agent and may be, together with
this Agreement, amended and waived with the consent of the Administrative Agent
at the request of the Borrower without the need to obtain the consent of any
other Lender if such amendment or waiver is delivered in order (i) to comply
with local Law or advice of local counsel or (ii) to cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Loan Documents.

Notwithstanding anything to the contrary contained in this Agreement, any Lender
may assign all or a portion of its Term Loans in connection with a primary
syndication of such Term Loans relating to any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to cashless settlement mechanisms approved by the Borrower, the
Administrative Agent, the assignor Lender and the assignee of such Lender.

Notwithstanding the foregoing, only the consent of the Required Revolving
Lenders shall be necessary to (i) amend, waive or modify the terms and
provisions of Section 7.11 and Section 8.02(c) (and related definitions as used
in such Sections, but not as used in other Sections of this Agreement) and no
such amendment, waiver or modification of any such terms or provisions (and
related definitions as used in such Sections, but not as used in other Sections
of this Agreement) shall be permitted without the consent of the Required
Revolving Lenders, (ii) amend, modify or waive any condition precedent set forth
in Section 4.02 with respect to the making of Revolving Credit Loans or the
issuance of Letters of Credit or (iii) except for any amendment, waiver or
modification that would require the consent of each Revolving Credit Lender
adversely affected thereby pursuant to the proviso to Section 10.01, amend,
modify or waive any provision of this Agreement that solely affects the
Revolving Credit Lenders in respect of any Revolving Credit Facility, including
the final scheduled maturity, interest, fees, prepayment penalties and voting.

Section 10.02.    Notices and Other Communications.

(a)    Notices; Effectiveness; Electronic Communications.

(i)    Notices Generally. Except in the case of communications expressly
permitted to be given by telephone (and except as provided in
Section 10.02(a)(ii)), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:



--------------------------------------------------------------------------------

(A)    if to the Borrower, the Administrative Agent, the Swing Line Lender or
the L/C Issuers, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(B)    if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

(ii)    Notices and other communications sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices and other communications sent by facsimile shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in Section 10.02(a)(ii) shall be effective as provided in such
Section 10.02(a)(ii).

(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender, Swing Line Lender or L/C
Issuer pursuant to Article II if such Lender, Swing Line Lender or L/C Issuer,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or the Borrower may, in their discretion, agree to accept
notices and other communications to them hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Loan Parties, any Lender, any L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of the Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent



--------------------------------------------------------------------------------

jurisdiction by a final and non-appealable judgment to have resulted from the
gross negligence, or willful misconduct of such Agent Party; provided, however,
that in no event shall any Person have any liability to any other Person
hereunder for indirect, special, incidental, consequential or punitive damages
(as opposed to direct or actual damages); provided, further, that nothing in
this sentence shall limit any Loan Party’s indemnification obligations set forth
herein.

(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent
and the L/C Issuers may change its address, e-mail address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, e-mail address
facsimile or telephone number for notices and other communications hereunder by
notice to the Borrower and the Administrative Agent. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and e-mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to the
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain Material Non-Public
Information.

(e)    Reliance by Administrative Agent, L/C Issuer, Swing Line Lender and
Lenders. The Administrative Agent, the L/C Issuers, the Swing Line Lender and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each L/C Issuer, the Swing Line Lender each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower in accordance with Section 10.05 hereof. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

Section 10.03.    No Waiver; Cumulative Remedies. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer from exercising the rights and remedies that inure to its benefit (solely
in its capacity as L/C Issuer, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 10.09 (subject to the terms of Section 2.13) or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan



--------------------------------------------------------------------------------

Party under any Debtor Relief Law; provided, further, that if at any time there
is no Person acting as Administrative Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 8.02 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

Section 10.04.    Attorney Costs and Expenses. The Borrower agree (a) if the
Closing Date occurs, to pay or reimburse the Administrative Agent and the Lead
Arrangers for all reasonable and documented or invoiced out-of-pocket costs and
expenses (without duplication) incurred in connection with the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents, and any amendment, waiver, consent or other modification
of the provisions hereof and thereof (whether or not the transactions
contemplated thereby are consummated), and the consummation and administration
of the transactions contemplated hereby and thereby, including all Attorney
Costs of (i) Cahill Gordon & Reindel LLP and (ii) if reasonably necessary, one
local counsel in each relevant jurisdiction (which may include a single special
counsel acting in multiple jurisdictions) material to the interests of the
Lenders taken as a whole and (iii) any counsel otherwise retained with the
Borrower’s consent (such consent not to be unreasonably withheld, conditioned or
delayed) and (b) from and after the Closing Date, to pay or reimburse the
Administrative Agent, the Lead Arrangers, the L/C Issuers and the Lenders for
all reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement or protection of any rights or remedies under
this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Law, and including all respective Attorney Costs, which shall
be limited to Attorney Costs of (i) a single firm of counsel to the
Administrative Agent and the Lead Arrangers taken as a whole and, (ii) if
reasonably necessary, one local counsel in each relevant jurisdiction material
to the interests of the Lenders taken as a whole and, (iii) solely in the case
of an actual or perceived conflict of interest, one additional counsel in each
relevant jurisdiction to each group of similarly situated affected parties). The
agreements in this Section 10.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations. All amounts due under this
Section 10.04 shall be paid within 30 Business Days following receipt by the
Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail including, if requested by the Borrower and to the extent
reasonably available, backup documentation supporting such reimbursement
request; provided that with respect to the Closing Date, all amounts due under
this Section 10.04 shall be paid on the Closing Date solely to the extent
invoiced to the Borrower within three Business Days of the Closing Date. If any
Loan Party fails to pay when due any costs, expenses or other amounts payable by
it hereunder or under any Loan Document, such amount may be paid on behalf of
such Loan Party by the Administrative Agent in its discretion following five
Business Days’ prior written notice to the Borrower. For the avoidance of doubt,
this Section 10.04 shall not apply to Taxes, except any Taxes that represent
costs and expenses arising from any non-Tax claim.

Section 10.05.    Indemnification by the Borrower. The Borrower shall indemnify
and hold harmless each Agent, Agent-Related Person, each Lead Arranger, each
Lender and L/C Issuer and their respective Affiliates and controlling Persons,
and their respective officers, directors, employees, partners, agents, advisors
and other representatives of each of the foregoing and their respective
successors and assigns (collectively, the “Indemnitees”) from and against any
and all liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements, joint or several,
to which such Indemnitee may become subject (including, for the avoidance of
doubt, any Environmental Liability) to the extent arising out of, or resulting
from or in connection with (a) the execution, delivery, enforcement, performance
or administration of any Loan Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby, (b) the Transactions
or any related transactions contemplated by the Loan Documents, or (c) any
Commitment, Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom including any refusal by an L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly



--------------------------------------------------------------------------------

comply with the terms of such Letter of Credit, (any of the foregoing, a
“Proceeding”), regardless of whether any Indemnitee is a party thereto or
whether or not such Proceeding is brought by the Borrower, its equity holders,
Affiliates, creditors, the Sponsor or any other Person, and to reimburse such
Indemnitee for any reasonable and documented or invoiced out-of-pocket legal
fees and expenses of (i) one firm of counsel to the Indemnitees taken as a whole
and, (ii) if reasonably necessary, of a single firm of local counsel in each
appropriate jurisdiction that is material to the interests of the Lenders (which
may include a single firm of special counsel acting in multiple jurisdictions)
for all Indemnitees taken as a whole and, (iii) solely in the case of an actual
or perceived conflict of interest where the Indemnitee affected by such conflict
notifies the Borrower of the existence of such conflict and thereafter retains
its own counsel, of one other firm of counsel (and, if reasonably necessary, one
other firm of local counsel in each appropriate jurisdiction that is material to
the interests of the Lenders (which may include a single firm of special counsel
acting in multiple jurisdictions) to each group of similarly situated affected
Indemnitees), in each case, incurred in connection with investigating,
responding to or defending any of the foregoing, and other reasonable and
documented or invoiced out-of-pocket expenses in each case, incurred in
connection with investigating, responding to or defending any of the foregoing;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
resulted from (w) the gross negligence or willful misconduct of such Indemnitee,
as determined by a final non-appealable judgment of a court of competent
jurisdiction, (x) a material breach of any obligations under this Agreement or
any other Loan Document by such Indemnitee, as determined by a final
non-appealable judgment of a court of competent jurisdiction, (y) any dispute
solely between or among Indemnitees other than any claims against an Indemnitee
in its capacity or in fulfilling its role as an administrative agent or arranger
or any similar role under any Facility and other than any claims arising out of
any act or omission of Holdings, the Borrower, the Sponsor or any of their
Affiliates (for the avoidance of doubt, only to the extent neither the exception
set forth in clause (w) or (x) above applies to such Person at such time), or
(z) any actual or alleged presence or Release of Hazardous Materials at, on,
under, or from any Mortgaged Property to the extent caused by any Person after
any Loan Party and any Subsidiaries of any Loan Party are no longer in
possession of such Mortgaged Property). No Indemnitee shall be liable for any
damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement, in each case, except to the extent any such
damages are found in a final non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence, willful misconduct or a
material breach of any obligations under this Agreement or any other Loan
Document by, such Indemnitee or any of its controlled Affiliates or controlling
Persons or their respective directors, officers, employees, members, partners,
advisors, agents or other representatives, nor shall any Indemnitee, Loan Party
or any Subsidiary have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date); it being agreed that this sentence shall not
limit the indemnification obligations of Holdings or any Subsidiary (including,
in the case of any Loan Party, in respect of any such damages incurred or paid
by an Indemnitee to a third party and for any out-of-pocket expenses). In the
case of an investigation, litigation or other proceeding to which the indemnity
in this Section 10.05 applies, such indemnity shall be effective whether or not
such investigation, litigation or proceeding is brought by any Loan Party, any
Subsidiary of any Loan Party, its directors, equity holders or creditors or an
Indemnitee or any other Person, whether or not any Indemnitee is otherwise a
party thereto and whether or not any of the transactions contemplated hereunder
or under any of the other Loan Documents are consummated. By accepting the
benefits hereof, each Indemnitee agrees to refund and return any and all amounts
paid by the Borrower to such Indemnitee to the extent items in clauses
(w) through (z) above occur. All amounts due under this Section 10.05 shall be
paid promptly upon written demand therefor (together with backup documentation
supporting such reimbursement request); provided, however, that such Indemnitee
shall promptly refund such amount to the extent that there is a final and
non-appealable judgment by a court of competent jurisdiction that such
Indemnitee was not entitled to indemnification rights with respect to such
payment pursuant to the express terms of this Section 10.05. The agreements in
this Section 10.05 shall survive the resignation of the Administrative Agent,
the replacement of any Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all the other



--------------------------------------------------------------------------------

Obligations. For the avoidance of doubt, this Section 10.05 shall not apply to
Taxes, except any Taxes that represent liabilities, obligations, losses,
damages, penalties, claims, demands, actions, prepayments, suits, costs,
expenses and disbursements arising from any non-Tax claims.

The Borrower shall not be liable for any settlement of any proceeding effected
without its consent (which consent shall not be unreasonably withheld, delayed
or conditioned), but if settled with the Borrower’s written consent, or if there
is a final and non-appealable judgment by a court of competent jurisdiction
against an Indemnitee in any such proceeding, the Borrower agrees to indemnify
and hold harmless each Indemnitee to the extent and in the manner set forth
above. The Borrower shall not, without the prior written consent of an
Indemnitee (which consent shall not be unreasonably withheld, conditioned or
delayed) (it being understood that the withholding of consent due to
non-satisfaction of any of the conditions described in clauses (i), (ii) and
(iii) of this sentence shall be deemed reasonable), effect any settlement of any
pending or threatened proceeding in respect of which indemnity could have been
sought hereunder by such Indemnitee unless (i) such settlement includes an
unconditional release of such Indemnitee from all liability or claims that are
the subject matter of such proceeding, (ii) such settlement does not include any
statement as to any admission of fault, culpability, wrongdoing or failure to
act by or on behalf of any Indemnitee and (iii) contains customary
confidentiality provisions with respect to the terms of such settlement.

To the extent that the Borrower for any reason fail to indefeasibly pay any
amount required under this Section 10.05 or Section 10.04 to be paid by it to
the Administrative Agent or Collateral Agent (or any sub-agent thereof), the L/C
Issuers or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent or Collateral Agent (or any such
sub-agent), the L/C Issuers or such Related Party, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuers in
their capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
paragraph are subject to the provisions of Section 2.12(e).

Section 10.06.    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, any L/C Issuer or
any Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, any L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and L/C Issuer severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders and the
L/C Issuers under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

Section 10.07.    Successors and Assigns.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of their rights or obligations hereunder or any of the other Loan Documents
without the prior written consent of the Administrative Agent and each Lender
(except as



--------------------------------------------------------------------------------

permitted by Section 7.04), and no Lender may assign or otherwise transfer any
of its rights or obligations hereunder except (i) to an Assignee pursuant to an
assignment made in accordance with the provisions of Section 10.07(b) (such an
assignee, an “Eligible Assignee”) and (A) in the case of any Assignee that,
immediately prior to or upon giving effect to such assignment, is an Affiliated
Lender, Section 10.07(k), (B) in the case of any Assignee that is Holdings or
any of its Subsidiaries, Section 10.07(l), or (C) in the case of any Assignee
that, immediately prior to or upon giving effect to such assignment, is a Debt
Fund Affiliate, Section 10.07(o), (ii) by way of participation in accordance
with the provisions of Section 10.07(e), (iii) by way of pledge or assignment of
a security interest subject to the restrictions of Section 10.07(g) or (iv) to
an SPC in accordance with the provisions of Section 10.07(h); provided, however,
that notwithstanding the foregoing, no Lender may assign or transfer by
participation any of its rights or obligations hereunder to (w) a Disqualified
Lender, (x) any Person that is a Defaulting Lender, (y) a natural Person or
(z) to Holdings, the Borrower or any of their respective Subsidiaries (except
pursuant to Section 2.05(a)(vi) or 10.07(l)). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.07(e) and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement. Notwithstanding anything
to the contrary herein, the Administrative Agent shall not be responsible or
have any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions hereof relating to Disqualified Lenders.
Without limiting the generality of the foregoing, the Administrative Agent shall
not (x) be obligated to ascertain, monitor or inquire as to whether any Lender
or Participant or prospective Lender or Participant is a Disqualified Lender or
(y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Lender.

(b)    (i) Subject to the conditions set forth in Section 10.07(a) above and
Section 10.07(b)(ii) below, any Lender may at any time assign to one or more
assignees (each, an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this Section 10.07(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld, conditioned or
delayed) of:

(A)    the Borrower; provided that no consent of the Borrower shall be required
for (i) an assignment of all or a portion of the Term Loans to a Lender or to an
Affiliate of a Lender or an Approved Fund thereof, (ii) an assignment after the
occurrence and during the continuance of an Event of Default under
Section 8.01(a) or Section 8.01(f) (with respect to Holdings or the Borrower),
(iii) an assignment in connection with the primary syndication of the Facilities
previously identified to and consented to (such consent not to be unreasonably
withheld or delayed) by the Borrower or (iv) any assignment between Goldman
Sachs Bank USA and Goldman Sachs Lending Partners LLC; provided, further, that
the Borrower shall be deemed to have consented to any such assignment unless
they shall have objected thereto by written notice to the Administrative Agent
within 10 Business Days after having received notice thereof;

(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment (i) of all or any portion of a Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund, (ii) of all or a
portion of the Loans pursuant to Section 10.07(k) or Section 10.07(l) or
(iii) any assignment between Goldman Sachs Bank USA and Goldman Sachs Lending
Partners LLC;

(C)    each L/C Issuer at the time of such assignment; provided that no consent
of the L/C Issuers shall be required for (i) any assignment not related to
Revolving Credit Commitments or Revolving Credit Exposure or (ii) any assignment
between Goldman Sachs Bank USA and Goldman Sachs Lending Partners LLC; and



--------------------------------------------------------------------------------

(D)    the Swing Line Lender; provided that no consent of the Swing Line Lender
shall be required for (i) any assignment not related to Revolving Credit
Commitments or Revolving Credit Exposure or (ii) any assignment between Goldman
Sachs Bank USA and Goldman Sachs Lending Partners LLC.

Notwithstanding the foregoing or anything to the contrary set forth herein, to
the extent any Lender is required to assign any portion of its Commitments,
Loans and other rights, duties and obligations hereunder in order to comply with
applicable Laws, such assignment may be made by such Lender without the consent
of the Borrower, the Administrative Agent, any L/C Issuer, the Swing Line Lender
or any other party hereto so long as such Lender complies with the requirements
of Section 10.07(b)(ii).

(ii)    Assignments shall be subject to the following additional conditions:

(A)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (or an integral multiple of $1,000,000 in excess thereof) (in the
case of each Revolving Credit Loan) and $1,000,000 (or an integral multiple of
$1,000,000 in excess thereof) (in the case of a Term Loan) unless each of the
Borrower and the Administrative Agent otherwise consents; provided that such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;

(B)    the parties to each assignment shall (1) execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent or (2) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Assumption, together, in each case, with a processing
and recordation fee of $3,500 (which fee may be waived or reduced in the sole
discretion of the Administrative Agent);

(C)    other than in the case of assignments pursuant to Section 10.07(l), the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire; and

(D)    the Assignee shall execute and deliver to the Administrative Agent and
Holdings the documentation described in Section 3.01(d) applicable to it.

This Section 10.07(b) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Facilities on a non-pro
rata basis among such Facilities.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Pro Rata Share. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting



--------------------------------------------------------------------------------

Lender hereunder shall become effective under applicable Law without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.

(c)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, (1) other than in connection with an assignment
pursuant to Section 10.07(l), the Eligible Assignee thereunder shall be a party
to this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this Agreement
(subject to Section 10.07(k), (m) and (n)), and (2) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, 10.04 and 10.05 with respect to facts and circumstances occurring
prior to the effective date of such assignment). Upon request, and the surrender
by the assigning Lender of its Note, the Borrower (at its expense) shall execute
and deliver a Note to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 10.07(c) shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 10.07(e).

(d)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption, each Affiliated Lender
Assignment and Assumption delivered to it, and each notice of cancellation of
any Loans delivered by Holdings pursuant to Section 10.07(l) and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts (and related interest amounts) of the Loans, L/C
Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and the
amounts due under Section 2.03, owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). Upon its receipt of, and consent to,
a duly completed Assignment and Assumption executed by an assigning Lender and
an assignee, an Administrative Questionnaire completed in respect of the
assignee (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 10.07(b)(ii)(B) above, if
applicable, and the written consent (in each case, if required) of the
Administrative Agent, the Borrower and each L/C Issuer to such assignment and
any applicable tax forms, the Administrative Agent shall (i) accept such
Assignment and Assumption and (ii) promptly record the information contained
therein in the Register. No assignment shall be effective unless it has been
recorded in the Register as provided in this Section 10.07(d). The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Agents and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Agent and, with respect to itself,
any Lender, at any reasonable time and from time to time upon reasonable prior
notice. This Section 10.07(d) and Section 2.11 shall be construed so that all
Loans are at all times maintained in “registered form” within the meaning of
Section 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury
regulations (or any other relevant or successor provisions of the Code or of
such Treasury regulations). Notwithstanding the foregoing, in no event shall the
Administrative Agent be obligated to ascertain, monitor or inquire as to whether
any Lender is an Affiliated Lender nor shall the Administrative Agent be
obligated to monitor the aggregate amount of Term Loans held by Affiliated
Lenders.

(e)    Any Lender may at any time, sell participations to any Person (other than
a natural person, a Defaulting Lender, the Sponsor, Holdings, its Restricted
Subsidiaries or any Non-Debt Fund Affiliate) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible



--------------------------------------------------------------------------------

to the other parties hereto for the performance of such obligations and
(iii) the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (a) through
(h) of the first proviso to Section 10.01 that requires the affirmative vote of
such Lender. Subject to Section 10.07(f) and a Participant’s compliance with the
requirements and the limitations of Section 3.01(d) (it being understood that
any forms, information or other documentation required under such Sections shall
be delivered to the participating Lender), the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations of such Sections) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.07(c). To the extent permitted by applicable Law, each
Participant also shall be entitled to the benefits of Section 10.09 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
or that is a Granting Lender, as the case may be, shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and SPC and the principal
amounts (and related interest amounts) of each Participant’s and SPC’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is reasonably
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation or portion of the
Loan (if funded by an SPC), as applicable, for all purposes of this Agreement
notwithstanding any notice to the contrary.

(f)    A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
such entitlement to a greater payment results from a change in any Law after the
sale of the participation takes place.

(g)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(h)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) such
SPC and the applicable Loan or any applicable part thereof, shall be
appropriately reflected in the Participant Register. Each party hereto hereby
agrees that (i) an SPC shall be entitled to the benefit of Sections 3.01, 3.04
and 3.05 (subject to the requirements and the limitations of such Section), but
neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase



--------------------------------------------------------------------------------

or change the obligations of the Borrower under this Agreement except, in the
case of Section 3.01, to the extent that the grant to the SPC was made with the
prior written consent of the Borrower (not to be unreasonably withheld,
conditioned or delayed; for the avoidance of doubt, the Borrower shall have
reasonable basis for withholding consent if an exercise by SPC immediately after
the grant would result in materially increased indemnification obligation to the
Borrower at such time), (ii) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

(i)    Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

(j)    Notwithstanding anything to the contrary contained herein, any L/C Issuer
or Swing Line Lender may, upon 60 days’ notice to the Borrower and the Lenders,
resign as an L/C Issuer or Swing Line Lender, respectively; provided that on or
prior to the expiration of such 60-day period with respect to such resignation,
the relevant L/C Issuer or Swing Line Lender shall have identified a successor
L/C Issuer or Swing Line Lender reasonably acceptable to the Borrower willing to
accept its appointment as successor L/C Issuer or Swing Line Lender, as
applicable. In the event of any such resignation of an L/C Issuer or Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders willing
to accept such appointment a successor L/C Issuer or Swing Line Lender
hereunder; provided that no failure by the Borrower to appoint any such
successor shall affect the resignation of the relevant L/C Issuer or the Swing
Line Lender, as the case may be, except as expressly provided above. If an L/C
Issuer resigns as an L/C Issuer, it shall retain all the rights and obligations
of an L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as an L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If the Swing Line Lender resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans, Eurocurrency Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).

(k)    (1) Any Lender may, so long as no Event of Default has occurred and is
continuing, at any time, without any consent, assign all or a portion of its
rights and obligations with respect to Term Loans under this Agreement to a
Person who is or will become, after such assignment, an Affiliated Lender
through (x) “Dutch Auctions” open to all Lenders of the applicable Class on a
pro rata basis in accordance with analogous procedures of the type described in
Section 2.05(a)(vi) or (y) open-market purchases on a pro rata or non-pro rata
basis and (2) any Affiliated Lender may, at any time, purchase all or a portion
of the rights and obligations of a Defaulting Lender, in each case, subject to
the following limitations:



--------------------------------------------------------------------------------

(i)    the assigning Lender and the Affiliated Lender purchasing such Lender’s
Term Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit J-2 hereto (an “Affiliated Lender
Assignment and Assumption”);

(ii)    Affiliated Lenders (A) will not receive access to the Platform or
information provided solely to Lenders by the Administrative Agent or any
Lender, other than the right to receive notices of prepayments and other
administrative notices in respect of its Loans or Commitments required to be
delivered to Lenders pursuant to Article II, (B) will not be permitted to attend
or participate in conference calls or meetings attended solely by the Lenders
and the Administrative Agent and (C) will not receive advice of counsel to the
Administrative Agent and the Lenders;

(iii)    the aggregate principal amount of Term Loans (as of the date of
consummation of any transaction under this Section 10.07(k)) held by all
Affiliated Lenders shall not exceed 25% of the aggregate principal amount of
Term Loans outstanding at such time; and

(iv)    in the event that any default under Section 8.01(f) has occurred and is
continuing, each Affiliated Lender shall acknowledge that it is an “insider”
under Section 101(31) of the Title 11 of the United States Code and, as such,
the claims associated with the loan and commitments owned by it shall not be
included in determining whether the applicable class of creditors holding such
claims has voted to accept a proposed plan for purposes of Section 1129(a)(10)
of Title 11 of the United States Code, and their voting rights shall be subject
to Section 10.07(m) and (n) below.

Each Affiliated Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it acquires any Person who is also a
Lender, and each Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it becomes an Affiliated Lender. Such
notice shall contain the type of information required and be delivered to the
same addressee as set forth in Exhibit J-3.

(l)    Any Lender may, so long as no Event of Default has occurred and is
continuing, at any time, without any consent, assign all or a portion of its
rights and obligations with respect to Term Loans under this Agreement to
Holdings or the Borrower through (x) Dutch auctions open to all Lenders on a pro
rata basis in accordance with procedures of the type described in
Section 2.05(a)(vi) or (y) notwithstanding Sections 2.12 and 2.13 or any other
provision in this Agreement, open-market purchase on a pro rata or non-pro rata
basis, subject to the following:

(i)    no assignment of Term Loans to Holdings or the Borrower may be financed
with the proceeds of any Revolving Credit Loans;

(ii)    the assigning Lender and Holdings or the Borrower, as applicable, shall
execute and deliver to the Administrative Agent an Affiliated Lender Assignment
and Assumption substantially in the form of Exhibit J-2 hereto;

(iii)    if Holdings is the assignee, upon such assignment, transfer or
contribution, Holdings, as applicable, shall automatically be deemed to have
contributed the principal amount of such Term Loans, plus all accrued and unpaid
interest thereon, to the Borrower; and

(iv)    if the Borrower is the assignee (including through contribution or
transfers set forth in clause (iii) above), (a) the principal amount of such
Term Loans, along with all accrued and unpaid interest thereon, so contributed,
assigned or transferred to the Borrower shall be



--------------------------------------------------------------------------------

deemed automatically cancelled and extinguished on the date of such
contribution, assignment or transfer, (b) the aggregate outstanding principal
amount of Term Loans of the remaining Lenders shall reflect such cancellation
and extinguishment of the Term Loans then held by the Borrower and (c) the
Borrower shall promptly provide notice to the Administrative Agent of such
contribution, assignment or transfer of such Term Loans, and the Administrative
Agent, upon receipt of such notice, shall reflect the cancellation of the
applicable Term Loans in the Register.

(m)    Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, or subject to
Section 10.07(n), any plan of reorganization pursuant to the U.S. Bankruptcy
Code, (ii) otherwise acted on any matter related to any Loan Document, or
(iii) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document, no Affiliated Lender shall have any right to consent (or not consent),
otherwise act or direct or require the Administrative Agent or any Lender to
take (or refrain from taking) any such action and:

(i)    all Term Loans held by any Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders have
taken any actions; and

(ii)    all Term Loans held by Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether all Lenders have taken any
action unless the action in question affects such Affiliated Lender in a
disproportionately adverse manner than its effect on other Lenders.

(n)    Additionally, the Loan Parties and Affiliated Lenders hereby agree that
if a case under Title 11 of the United States Code is commenced against any Loan
Party, such Loan Party shall seek (and the Affiliated Lenders shall consent) to
provide that the vote of the Affiliated Lenders with respect to any plan of
reorganization of such Loan Party shall be counted in the same proportion as all
other Lenders except that Affiliated Lenders’ vote may be counted to the extent
any such plan of reorganization proposes to treat the Obligations held by
Affiliated Lenders in a manner that is less favorable in any material respect to
the Affiliated Lenders than the proposed treatment of similar Obligations held
by Lenders that are not Affiliates of the Borrower or would deprive the
Affiliated Lenders of their Pro Rata Share of any payments to which all Lenders
are entitled. The Affiliated Lenders hereby irrevocably appoint the
Administrative Agent (such appointment being coupled with an interest) as the
Affiliated Lenders’ attorney-in-fact, with full authority in the place and stead
of the Affiliated Lenders and in the name of the Affiliated Lenders, from time
to time in the Administrative Agent’s discretion to take any action and to
execute any instrument that the Administrative Agent may deem reasonably
necessary to carry out the provisions of this Section 10.07(n).

(o)    Debt Fund Affiliates shall be Eligible Assignees and shall not be subject
to the provisions of Section 10.07(m) or 10.07(n), and any Lender may, at any
time, assign all or a portion of its rights and obligations with respect to Term
Loans (but not Revolving Credit Commitments and Revolving Credit Loans) under
this Agreement to a Person who is or will become, after such assignment, a Debt
Fund Affiliate. Notwithstanding anything in Section 10.01 or the definition of
“Required Lenders” to the contrary, for purposes of determining whether the
Required Lenders have (i) consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Loan Party therefrom,
(ii) otherwise acted on any matter related to any Loan Document or
(iii) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document, all Term Loans held by Debt Fund Affiliates may not account for more
than 49.9% in the aggregate (pro rata among such Debt Fund Affiliates) of the
Term Loans of consenting Lenders included in determining whether the Required
Lenders have consented to any action pursuant to Section 10.01.



--------------------------------------------------------------------------------

(p)    Upon request by the Administrative Agent, the Borrower shall (i) promptly
(and in any case, not less than three Business Days (or such shorter period as
may be agreed by the Administrative Agent) prior to the proposed effective date
of any amendment, consent or waiver pursuant to Section 10.01) provide to the
Administrative Agent a complete list of all Affiliated Lenders holding Term
Loans and such time and (ii) not less than not less than three Business Days (or
such shorter period as may be agreed by the Administrative Agent) prior to the
proposed effective date of any amendment, consent or waiver pursuant to
Section 10.01 provide to the Administrative Agent a complete list of all Debt
Fund Affiliates holding Term Loans at such time.

Section 10.08.    Confidentiality. Each of the Agents, the Lead Arrangers and
the Lenders agrees to maintain the confidentiality of the Information, except
that Information may be disclosed (a) to its Affiliates and its and its
Affiliates’ managers, administrators, directors, officers, employees, trustees,
partners, investors, funding sources, investment advisors and agents, including
accountants, legal counsel and other advisors on a “need to know basis” (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and agree to keep such
Information confidential); (b) to the extent required or requested by any
Governmental Authority or self-regulatory authority having or asserting
jurisdiction over such Person (including any Governmental Authority regulating
any Lender or its Affiliates); provided that the Administrative Agent, such Lead
Arranger or such Lender, as applicable, agrees that it will notify Holdings as
soon as practicable in the event of any such disclosure by such Person (other
than at the request of a regulatory or self-regulatory authority) unless such
notification is prohibited by law, rule or regulation; (c) to the extent
required by applicable Laws or regulations or by any subpoena or similar legal
process; provided that the Administrative Agent or such Lender, as applicable,
agrees that it will notify Holdings as soon as practicable in the event of any
such disclosure by such Person (other than at the request of a regulatory or
self-regulatory authority) unless such notification is prohibited by law, rule
or regulation; (d) to any other party to this Agreement; (e) subject to an
agreement containing provisions at least as restrictive as those of this
Section 10.08 (or as may otherwise be reasonably acceptable to the Borrower), to
(i) any direct or indirect contractual counterparty to a Swap Contract, Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in any of its rights or obligations under this Agreement, (ii) any
actual or prospective party (or its Related Parties) to any swap, derivative or
other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder (other than
any Person whom the Borrower has affirmatively denied to provide consent to
assignment by such Lender in accordance with Section 10.07(b)(i)(A)) or (iii) to
a Federal Reserve Bank or any central bank having jurisdiction over any Agent or
Lender; (f) with the prior written consent of the Borrower; (g) to the extent
such Information becomes publicly available other than as a result of a breach
of this Section 10.08 or other obligation of confidentiality owed to the
Borrower, the Sponsor or their respective Affiliates or becomes available to the
Administrative Agent, the Lead Arrangers, the Collateral Agent, any Lender, any
L/C Issuer or any of their respective Affiliates on a non-confidential basis
from a source other than a Loan Party or any Sponsor or their respective related
parties (so long as such source is not known (after due inquiry) to the
Administrative Agent, the Collateral Agent, such Lead Arranger, such Lender,
such L/C Issuer or any of their respective Affiliates to be bound by
confidentiality obligations to any Loan Party, the Sponsor or their respective
Affiliates); (h) to any rating agency when required by it (it being understood
that, prior to any such disclosure, such rating agency shall undertake to
preserve the confidentiality of any Information relating to Loan Parties and
their Subsidiaries received by it from such Lender) or to the CUSIP Service
Bureau or any similar organization; (i) to the extent such information is
independently developed by the Administrative Agent, Collateral Agent, any Lead
Arranger, any Lender, any L/C Issuer or any of their respective Affiliates;
(i) subject to an agreement containing provisions at least as restrictive as
those of this Section 10.08 (or as may otherwise be reasonably acceptable to the
Borrower), to any pledgee referred to in Section 10.07(g); or (k) in connection
with the exercise of any remedies hereunder or under any other Loan Document or
any action or proceeding relating to this Agreement or any other Loan Document
or the



--------------------------------------------------------------------------------

enforcement of its rights hereunder or thereunder. In addition, the Agents and
the Lenders may disclose the existence of this Agreement and publicly available
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Agents and the
Lenders in connection with the administration, settlement and management of this
Agreement, the other Loan Documents, the Commitments and the Credit Extensions.
For the purposes of this Section 10.08, “Information” means all information
received from the Loan Parties relating to any Loan Party, its Affiliates or its
Affiliates’ directors, officers, employees, trustees, investment advisors or
agents, other than any such information that is publicly available to any Agent,
any L/C Issuer or any Lender prior to disclosure by any Loan Party other than as
a result of a breach of this Section 10.08 or any other confidentiality
obligation owed to any Loan Party or their Affiliates.

Section 10.09.    Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates (and the Administrative Agent, in
respect of any unpaid fees, costs and expenses payable hereunder) is authorized
at any time and from time to time, without prior notice to the Borrower, any
such notice being waived by the Borrower (on its own behalf and on behalf of
each Loan Party and each of its Subsidiaries) to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) (other than escrow, payroll, petty cash,
trust and tax accounts) at any time held by, and other Indebtedness at any time
owing by, such Lender and its Affiliates or the Administrative Agent to or for
the credit or the account of the respective Loan Parties and their Subsidiaries
against any and all Obligations owing to such Lender and its Affiliates or the
Administrative Agent hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers, and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Each Lender agrees promptly to notify Holdings
and the Administrative Agent after any such set off and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of the Administrative Agent
and each Lender under this Section 10.09 are in addition to other rights and
remedies (including other rights of setoff) that the Administrative Agent and
such Lender may have at Law.

Section 10.10.    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged or received by an Agent or a Lender exceeds the
Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

Section 10.11.    Counterparts. This Agreement and each other Loan Document may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic transmission of an
executed counterpart of a signature page to this Agreement and each other Loan
Document shall be effective as delivery of an original executed counterpart of
this Agreement and such other Loan Document. The Agents may also require that
any such documents and signatures delivered by facsimile or other



--------------------------------------------------------------------------------

electronic transmission be confirmed by a manually signed original thereof;
provided that the failure to request or deliver the same shall not limit the
effectiveness of any document or signature delivered by facsimile or other
electronic transmission. The words “execution,” “execute,” “signed,”
“signature,” and words of like import in or related to any document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Assumptions, amendments, waivers or
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 10.12.    Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. Subject to Section 10.20, in the event of any
conflict between the provisions of this Agreement and those of any other Loan
Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Agents or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

Section 10.13.    Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

Section 10.14.    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions; provided that the Lenders shall charge no fee in
connection with any such amendment. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 10.14, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent, the
Swing Line Lender or the L/C Issuers, as applicable, then such provisions shall
be deemed to be in effect only to the extent not so limited.

Section 10.15.    GOVERNING LAW.

(a)    THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

(b)    ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
(BOROUGH OF MANHATTAN) OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH
STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, EACH
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE
OR SUPPORT ANY SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION. EACH LOAN
PARTY, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY
APPLICABLE LAW) ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR
BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE
TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF
ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES
(OTHER THAN FACSIMILE) IN SECTION 10.02. NOTHING IN THIS AGREEMENT SHALL AFFECT
ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY L/C ISSUER OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF
ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.

Section 10.16.    WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.16.

Section 10.17.    Binding Effect. This Agreement shall become effective when it
shall have been executed and delivered by the Loan Parties and each other party
hereto and the Administrative Agent shall have been notified by each Lender, the
Swing Line Lender and L/C Issuer that each such Lender, the Swing Line Lender
and L/C Issuer has executed it and thereafter shall be binding upon and inure to
the benefit of the Loan Parties, each Agent and each Lender and their respective
successors and assigns, in each case in accordance with Section 10.07 (if
applicable) and except that no Loan Party shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lenders except as permitted by Section 7.04.

Section 10.18.    USA Patriot Act. Each Lender that is subject to the USA
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name, address and tax
identification number



--------------------------------------------------------------------------------

of such Loan Party and other information regarding such Loan Party that will
allow such Lender or the Administrative Agent, as applicable, to identify such
Loan Party in accordance with the USA Patriot Act. This notice is given in
accordance with the requirements of the USA Patriot Act and is effective as to
the Lenders and the Administrative Agent.

Section 10.19.    No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the services regarding this Agreement
provided by the Administrative Agent, the Lead Arrangers and the Collateral
Agent are arm’s-length commercial transactions between the Loan Parties and
their respective Affiliates, on the one hand, and the Administrative Agent, the
Lead Arrangers, the Collateral Agent and the Lenders, on the other hand,
(B) each Loan Party has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each Loan Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Collateral Agent, each Lead
Arranger and each Lender each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for each Loan
Party or any of their respective Affiliates, or any other Person and (B) none of
the Administrative Agent, the Collateral Agent, the Lead Arrangers or the
Lenders has any obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Collateral Agent, the Lead Arrangers, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties
and their respective Affiliates, and none of the Administrative Agent, the
Collateral Agent, the Lead Arrangers or the Lenders has any obligation to
disclose any of such interests to the Loan Parties or any of their respective
Affiliates. To the fullest extent permitted by law, each Loan Party agrees not
to make any claim against the Administrative Agent, the Collateral Agent, the
Lead Arrangers and the Lenders with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

Section 10.20.    Intercreditor Agreements. Each Lender hereunder (a) agrees
that it will be bound by and will take no actions contrary to the provisions of
any Intercreditor Agreement and (b) authorizes and instructs the Agents to enter
into any Intercreditor Agreement as Administrative Agent and Collateral Agent
and on behalf of such Lender. In the event of any conflict or inconsistency
between the provisions of any Intercreditor Agreement and this Agreement, the
provisions of such Intercreditor Agreement shall control.

Section 10.21.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(xxxvii)     (xxxviii) a reduction in full or in part or cancellation of any
such liability;



--------------------------------------------------------------------------------

(xxxix)     (xl) a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

(xli)     (xlii) the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE XI

GUARANTEE

Section 11.01.    The Guarantee. Each Guarantor hereby jointly and severally
with the other Guarantors guarantees, as a primary obligor and not merely as a
surety to each Secured Party and their respective permitted successors and
assigns, the prompt payment in full when due (whether at stated maturity, by
required prepayment, declaration, demand, by acceleration or otherwise) of the
principal of and interest (including any interest, fees, costs or charges that
would accrue but for the provisions of (i) the Title 11 of the United States
Code after any bankruptcy or insolvency petition under Title 11 of the United
States Code and (ii) any other Debtor Relief Laws) on the Loans made by the
Lenders to, and the Notes held by each Lender of, the Borrower, and all other
Secured Obligations from time to time owing to the Secured Parties by any Loan
Party or any Subsidiary under any Loan Document or any Secured Hedge Agreement
or any Treasury Services Agreement, in each case strictly in accordance with the
terms thereof (such obligations, including any future increases in the amount
thereof, being herein collectively called the “Guaranteed Obligations”);
provided, however, that Guaranteed Obligations shall exclude all Excluded Swap
Obligations. The Guarantors hereby jointly and severally agree that if the
Borrower or other Guarantor(s) shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

Section 11.02.    Obligations Unconditional. The obligations of the Guarantors
under Section 11.01 shall constitute a guaranty of payment when due and not of
collection and to the fullest extent permitted by applicable Law, are absolute,
irrevocable and unconditional, joint and several, irrespective of the value,
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrower under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full), including any
defense of setoff, counterclaim, recoupment or termination. Without limiting the
generality of the foregoing, it is agreed that the occurrence of any one or more
of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

(a)    at any time or from time to time, without notice to the Guarantors, to
the extent permitted by Law, the time for any performance of or compliance with
any of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be amended or waived;



--------------------------------------------------------------------------------

(b)    any of the acts mentioned in any of the provisions of this Agreement or
the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(c)    the maturity of any of the Guaranteed Obligations shall be accelerated,
extended or renewed or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with;

(d)    any Lien or security interest granted to, or in favor of, an L/C Issuer
or any Lender or Agent as security for any of the Guaranteed Obligations shall
fail to be or remain perfected or the existence of any intervening Lien or
security interest; or

(e)    the release of any other Guarantor pursuant to Section 11.09.

The Guarantors hereby expressly waive (to the fullest extent permitted by Law)
diligence, presentment, demand of payment, protest and, to the extent permitted
by Law, all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against the Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive, to the
extent permitted by Law, any and all notice of the creation, renewal, extension,
waiver, termination or accrual of any of the Guaranteed Obligations and notice
of or proof of reliance by any Secured Party upon this Guarantee or acceptance
of this Guarantee, and the Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred in reliance
upon this Guarantee, and all dealings between the Borrower and the Secured
Parties shall likewise be conclusively presumed to have been had or consummated
in reliance upon this Guarantee. This Guarantee shall be construed as a
continuing, absolute, irrevocable and unconditional guarantee of payment without
regard to any right of offset with respect to the Guaranteed Obligations at any
time or from time to time held by Secured Parties, and the obligations and
liabilities of the Guarantors hereunder shall not be conditioned or contingent
upon the pursuit by the Secured Parties or any other person at any time of any
right or remedy against the Borrower or against any other person which may be or
become liable in respect of all or any part of the Guaranteed Obligations or
against any collateral security or guarantee therefor or right of offset with
respect thereto. This Guarantee shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Guarantors
and the successors and assigns thereof, and shall inure to the benefit of the
Lenders, and their respective successors and assigns, notwithstanding that from
time to time during the term of this Agreement there may be no Guaranteed
Obligations outstanding.

Section 11.03.    Reinstatement. The obligations of the Guarantors under this
Article XI shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower or other Loan Party in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

Section 11.04.    Subrogation; Subordination. Each Guarantor hereby agrees that
until the payment in full in cash and satisfaction in full of all Guaranteed
Obligations (other than Cash Management Obligations, obligations pursuant to
Secured Hedge Agreements and contingent obligations not yet due and owing, and
Letters of Credit that have been Cash Collateralized or backstopped) and the
expiration and termination of the Commitments of the Lenders under this
Agreement it shall subordinate any claim and shall not exercise any right or
remedy, direct or indirect, arising by reason of any performance by it of its
guarantee in Section 11.01, whether by subrogation, contribution or otherwise,
against the Borrower or a Guarantor of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations.



--------------------------------------------------------------------------------

Section 11.05.    Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Borrower under
this Agreement and the Notes, if any, may be declared to be forthwith due and
payable as provided in Section 8.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.02) for
purposes of Section 11.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due and payable by the Guarantors for purposes
of Section 11.01.

Section 11.06.    [Reserved].

Section 11.07.    Continuing Guarantee. The guarantee in this Article XI is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.

Section 11.08.    General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other Law affecting the rights of creditors
generally, if the obligations of any Subsidiary Guarantor under Section 11.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 11.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Subsidiary Guarantor, any Loan Party or any other Person,
be automatically limited and reduced to the highest amount (after giving effect
to the liability under this Guaranty and the right of contribution established
in Section 11.10, but before giving effect to any other guarantee) that is valid
and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.

Section 11.09.    Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, (i) all or substantially all of the Equity
Interests of any Subsidiary Guarantor are sold or otherwise transferred to a
Person or Persons none of which is a Loan Party in a transaction permitted
hereunder or (ii) any Subsidiary Guarantor becomes an Excluded Subsidiary, such
Subsidiary Guarantor shall be automatically released from its obligations under
this Agreement (including under Section 10.05 hereof) and the other Loan
Documents, including its obligations to pledge and grant any Collateral owned by
it pursuant to any Collateral Document and, so long as the Borrower shall have
provided the Agents such certifications or documents as any Agent shall
reasonably request, the Administrative Agent shall take such actions as are
necessary to effect each release described in this Section 11.09 in accordance
with the relevant provisions of the Collateral Documents.

When all Commitments hereunder have terminated, and all Loans or other
Obligations hereunder which are accrued and payable have been paid or satisfied
(other than contingent obligations as to which no claim has been asserted, Cash
Management Obligations and Secured Obligations not yet due and payable pursuant
to Secured Hedge Agreements), and no Letter of Credit remains outstanding
(except any Letter of Credit the Outstanding Amount of which the Secured
Obligations related thereto has been Cash Collateralized or for which a backstop
letter of credit reasonably satisfactory to the applicable L/C Issuer has been
put in place), this Agreement and the Guarantees made herein shall terminate
with respect to all Obligations, except with respect to Secured Obligations that
expressly survive such repayment pursuant to the terms of this Agreement.

Section 11.10.    Right of Contribution. Each Guarantor hereby agrees that to
the extent that a Subsidiary Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Subsidiary Guarantor
shall be entitled to seek and receive contribution from and against any other
Guarantor hereunder which has not paid its proportionate share of such payment.
Each Subsidiary



--------------------------------------------------------------------------------

Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 11.04. The provisions of this Section 11.10 shall in no respect limit
the obligations and liabilities of any Subsidiary Guarantor to the
Administrative Agent, the L/C Issuers, the Swing Line Lender and the Lenders,
and each Subsidiary Guarantor shall remain liable to the Administrative Agent,
the L/C Issuers, the Swing Line Lender and the Lenders for the full amount
guaranteed by such Subsidiary Guarantor hereunder.

Section 11.11.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 11.11 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 11.11, or otherwise under this Guarantee, voidable under applicable Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 11.11 shall remain in full force and effect until all Commitments
hereunder have terminated, and all Loans or other Obligations hereunder which
are accrued and payable have been paid or satisfied (other than Cash Management
Obligations and Obligations arising under any Secured Hedge Agreement), and no
Letter of Credit remains outstanding (except any Letter of Credit the
Outstanding Amount of which the Obligations related thereto has been Cash
Collateralized or for which a backstop letter of credit reasonably satisfactory
to the applicable L/C Issuer has been put in place). Each Qualified ECP
Guarantor intends that this Section 11.11 constitute, and this Section 11.11
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.